Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 1 of 493 PageID #: 1738




                        EXHIBIT A
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 2 of 493 PageID #: 1739

                                                                                                                US006082616A
   United States Patent (19)                                                                  11 Patent Number:                                6,082,616
    Lewis et al.                                                                             (45) Date of Patent:                              Jul. 4, 2000
    54 AUTOMATED BANKING MACHINE                                                        56)                       References Cited
            ENCLOSURE
                                                                                                          U.S. PATENT DOCUMENTS
    75 Inventors: Kim R. Lewis, Stow; Richard C. Lute,                                        4,595,828 6/1986 Lundblad ................................ 235/379
                           Jr., Modadore; Terry E. Doll,                                      4,754,126 6/1988 Caldwell ................................. 235/379
                           Uniontown; Douglas A. Kovacs,                                      5,483,047 1/1996 Ramachandran et al. .............. 235/379
                           Canton; Michael A. Durbin, Massillon;                              5,719,383 2/1998 Forrest .................................... 235/379
                           Deborah S. Addy, Canal Fulton; James                               5,804,804 9/1998 Fukatsu ................................... 235/379
                           A. Zweifel, Seville, all of Ohio
                                                                                        Primary Examiner. Thien M. Le
    73 Assignee: Diebold, Incorporated, North Canton,                                   Assistant Examiner Daniel St. Cyr
                 Ohio                                                                   Attorney, Agent, or Firm-Ralph E. Jocke; Daniel D. Wasil
                                                                                        57                           ABSTRACT
    21 Appl. No.: 09/089.287
    22 Filed
          CC
                  Jun. 2, 1998
                   un. Z,
                                                                                        An automated banking machine (10) has a housing (12). A
                                                                                        rollout tray (32) Supports Serviceable components including
               Related U.S. Application Data                                            a display (36) and a keypad (48) thereon. The rollout tray
    6                                                                                   includes a Service opening (54) which is used to access
    60 Provisional application No. 60/066.971, Nov. 28, 1997.                           Service points on the Serviceable components when the
    51     Int. Cl.7 ..................................................... G06K 17/60     11 traVy iIS eXtended
                                                                                        rOOut               ded ffrom the
                                                                                                                       he housing.
                                                                                                                          hOuSing. When the traV
                                                                                                                                            tray iIS
    52 U.S. Cl. ................                             ... 235/379; 902/30        retracted access through the Service opening is blocked.
    58 Field of Search         ..................................... 235/379, 486;
                                                                        902/30, 31                       31 Claims, 10 Drawing Sheets




                      14
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 3 of 493 PageID #: 1740


   U.S. Patent             Jul. 4, 2000     Sheet 1 of 10         6,082,616
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 4 of 493 PageID #: 1741


   U.S. Patent             Jul. 4, 2000     Sheet 2 of 10         6,082,616
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 5 of 493 PageID #: 1742


   U.S. Patent             Jul. 4, 2000     Sheet 3 of 10         6,082,616
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 6 of 493 PageID #: 1743


   U.S. Patent             Jul. 4, 2000     Sheet 4 of 10         6,082,616
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 7 of 493 PageID #: 1744


   U.S. Patent             Jul. 4, 2000     Sheet 5 of 10         6,082,616
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 8 of 493 PageID #: 1745


   U.S. Patent             Jul. 4, 2000     Sheet 6 of 10         6,082,616
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 9 of 493 PageID #: 1746


   U.S. Patent             Jul. 4, 2000     Sheet 7 of 10         6,082,616
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 10 of 493 PageID #: 1747


    U.S. Patent             Jul. 4, 2000        Sheet 8 of 10        6,082,616



                                                      84        90

                                            (Sri                      86




            56      s y O F/
                                      1OO                  32

                                           54    52 28/
                                                                24
                             102                96              1NW


                                      FIG. 8
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 11 of 493 PageID #: 1748


    U.S. Patent             Jul. 4, 2000    Sheet 9 of 10         6,082,616




                                                    90
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 12 of 493 PageID #: 1749


    U.S. Patent            Jul. 4, 2000     Sheet 10 of 10         6,082,616




                                               | | |   | | |   G
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 13 of 493 PageID #: 1750


                                                               6,082,616
                                   1                                                                        2
             AUTOMATED BANKING MACHINE                                        The foregoing objects are accomplished in a preferred
                     ENCLOSURE                                              embodiment of the invention by an automated banking
                                                                            machine which includes a housing bounding an interior area.
       This application claims benefit of Provisional Appl No.              The interior area has a first opening. The housing is mounted
    60/066,971, filed Nov. 28, 1997.                                   5    above a chest which houses critical components and valu
                                                                            able documents.
                        TECHNICAL FIELD                                        A rollout tray is movably mounted on the housing. The
       This invention relates to automated banking machines.                rollout tray is movable between a first position in which it
    Specifically this invention relates to an enclosure for an              extends outward from the housing, and a Second position in
    automated banking machine which is compact, but which                   which it is retracted into the interior area of the housing. The
    has a large customer interface area.                                    rollout tray has Serviceable components thereon. The Ser
                                                                            Viceable components include a display and a keypad.
                        BACKGROUND ART                                         The rollout tray includes a lower wall which has a service
       Automated banking machines are well known in the prior          15
                                                                            opening therein. The Service opening is accessible from
    art. A common type of automated banking machine is an                   underneath the lower tray when the tray is in the extended
                                                                            position. An upper wall is Supported on the rollout tray and
    automated teller machine (ATM). Automated banking                       extends above the Service opening. The keypad is Supported
    machines may be used by customers to carry out banking                  on the upper wall. Service points on the keypad are acces
    transactions. Common banking transactions include dis                   Sible through the Service opening and the keypad is enabled
    pensing cash, checking account balances and transferring                to be removed from the machine by passing it through the
    funds between accounts. AS used herein automated banking                Service opening. The display includes at least one image
    machine refers to any of the types of devices that enable               adjusting knob. The image adjusting knob is disposed
    carrying out transactions involving the transfer of funds or            between the upper wall and the lower wall. The image
    value electronically, including but not limited to ATMs, cash           adjusting knob is enabled to be accessed through the Service
    dispensers, credit card terminals, ticket dispensers, utility      25
                                                                            opening when the rollout tray is in the extended position.
    payment terminals, Smart card value transfer terminals and                 When the rollout tray is in the retracted position the
    devices that perform Similar functions.                                 Service opening is not accessible from outside the housing.
       It is generally desirable to reduce the size of ATMs. This           The rollout tray is biased outwardly but is selectively held in
    is particularly true of ATMs that are designed to be used as            the retracted position by a lock. Releasing the lock causes
    lobby units within the confines of a building. Most operators           the rollout tray to move outward So that the Service opening
    of facilities want an ATM to take up as little valuable floor           is accessible from outside the housing of the machine.
    Space as possible.
                                                                               The rollout tray further supports at least one device that
       Unfortunately when ATMs are made smaller there is a                  retracts an item presented to, or provided by the customer,
    tendency to decrease the Size of the interface area which          35   Such as a invalid credit or debit card, or a card or transaction
    includes components that customers use to operate the                   receipt, ticket, cash or other item not taken by the customer
    machine. Interface areas typically include a display which              upon completion of the transaction. The item is retracted by
    Serves as an output device for providing messages to cus                the device and Stored in an area of the device. An access door
    tomers. The interface area of an ATM also generally includes            on the machine may be opened by authorized perSons to
    a keypad and/or function buttons which Serve as input              40   remove items from the area when the rollout tray is in the
    devices. If the size of an interface area is reduced these              retracted position. Alternatively, the rollout tray and the
    components must become Smaller. This can make the                       device may be moved outwardly so that the items can be
    machine more difficult to operate.                                      removed from the area from outside the housing.
      Thus there exists a need for an automated banking
    machine which has a reduced size but which includes a large                      BRIEF DESCRIPTION OF DRAWINGS
                                                                       45
    customer interface that is easy to operate.                                FIG. 1 is an isometric view of an automated banking
                 DISCLOSURE OF INVENTION                                    machine of a preferred embodiment of the invention with a
                                                                            rollout tray extended and a Secure chest in an open condi
      It is an object of the present invention to provide an                tion.
    automated banking machine.                                         50      FIG. 2 is an isometric exploded view of the rollout tray
      It is a further object of the present invention to provide an         and keypad mounting.
    automated banking machine which has a relatively Small                     FIG. 3 is an isometric exploded view of the rollout tray,
    size.                                                                   a display and its mounting.
       It is a further object of the present invention to provide an   55
                                                                               FIG. 4 is an isometric view of the display and keypad in
    automated banking machine which is more readily Serviced.               an assembled condition.
       It is a further object of the present invention to provide an           FIG. 5 is an isometric exploded back view of a fascia of
    automated banking machine that provides a Secure enclosure              the machine and locking hardware mounted thereon.
    for critical components and valuable documents.                            FIG. 6 is an exploded view showing the mounting of the
       It is a further object of the present invention to provide an   60   fascia to the rollout tray.
    automated banking machine that has an attractive appear                    FIG. 7 is an isometric rear view of the fascia, keypad and
      CC.                                                                   a receipt printer of the automated banking machine.
      It is a further object of the present invention to provide a             FIG. 8 is a side cross-sectional view of the rollout tray in
    method of operating an automated banking machine.                       an extended position and a tool used to access Service points
      Further objects of the present invention will be made            65   through the Service opening.
    apparent in the following Best Modes for Carrying out                      FIG. 9 is a schematic view of a locking mechanism used
    Invention and the appended claims.                                      to lock the rollout tray in a retracted position.
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 14 of 493 PageID #: 1751


                                                               6,082,616
                                   3                                                                       4
       FIG. 10 is a side schematic view of alternative form of an           Supported on the rollout tray and is accessible through the
    automated banking machine shown installed in a counter or               fascia. A plurality of function buttons 50 are positioned
    teller line.                                                            adjacent to the screen 38.
               BEST MODES FOR CARRYING OUT
                                                                               The keypad 48, function buttons 50 and screen 38 provide
                        INVENTION
                                                                            an interface area for customerS operating the machine.
                                                                            CustomerS respond to prompts and other messages presented
       Referring now to the drawings and particularly to FIG. 1             by the machine by giving inputs through the keypad and the
    there is shown therein an automated banking machine of a                function buttons. It is a fundamental advantage of the
    first preferred embodiment of the present invention gener               preferred embodiment of the present invention that the
    ally indicated 10. Automated banking machine 10 is an                   Screen and interface area of the ATM is relatively large
    automated teller machine (ATM). Machine 10 includes a                   compared to the overall size of the ATM.
    housing 12. Housing 12 includes sidewalls 14 and 16, and a                 As shown in FIG. 2, rollout tray 32 has a lower wall 52.
    top wall 18. Housing 12 encloses an interior area indicated             A Service opening 54 extends through the lower wall adja
    20. Housing 12 has an opening 22 at the front thereof. In the      15
                                                                            cent to the outer portion thereof. Tray 32 further includes an
    first embodiment the rear of housing 12 is closed by a rear             upward extending wall portion 56 and an upper wall 58 (see
    wall not shown. However in other embodiments of the                     FIG. 8). Upper wall 58 overlies the service opening 54.
    invention the rear of housing 12 may be accessible through                 As shown in FIG. 2, upper wall 58 includes a keypad
    an acceSS door or Similar device.                                       mounting opening 60 therein. A keypad mounting plate 62
      ATM 10 further includes a chest 24. Chest 24 encloses a               attaches to the upper wall 58 through a tab and Slot arrange
    Secure area 26. Secure area 26 is used in the preferred                 ment. The keypad 48 is accepted in an opening in the keypad
    embodiment to house critical components and valuable                    mounting plate 62 from underneath. As shown in FIGS. 2
    documents. Specifically in the preferred embodiment Secure              and 8, keypad 48 includes an inwardly disposed flange
    area 26 is used for housing currency and currency dispens               which prevents it from passing through the opening in the
    ers. Chest 24 includes an upper wall 28 at the top thereof.        25
                                                                            keypad mounting plate. A keypad Securing plate 64 is
    Housing 12 is supported on upper wall 28 of the chest. Chest            positioned below the keypad and the keypad mounting plate,
    24 also includes a chest door 30. Chest door 30 which is                and is Secured to the keypad mounting plate by fastenerS.
    shown in the open condition in FIG. 1, is generally closed to           This holds the keypad in position in the opening in the
    Secure the contents of the chest. Chest door 30 includes a              keypad mounting plate. It also enables the keypad to be
    lock, boltwork and a deadbolt which are used to selectively             released by loosening the fasteners which hold the keypad
    secure door 30 in the closed position. In the embodiment                Securing plate. The keypad 48 is connected to a releasible
    shown the chest door is used to close an opening positioned             electrical connector 66 which is attachable to other circuitry
    at the front of the chest. In other embodiments the chest               in the automated banking machine.
    opening and door may have other configurations. The chest                  FIG. 3 shows the manner in which the display 36 is
    door includes an opening therethrough and cooperates with          35   Supported on the rollout tray 32. A monitor mounting bracket
    mechanisms inside and outside the chest for passing cur                 68 is attached to the rollout tray and to the display with
    rency or other items between a customer and devices located             fasteners. A Surround plate 70 is also attached to the display
    inside the chest.                                                       36 and the rollout tray. It should be noted that the surround
      Machine 10 further includes a rollout tray 32 (see FIGS.              plate attaches to the rollout tray in the inward direction
    2 and 3). Rollout tray 32 is movably mounted on slides 34.         40   relative to service opening 54. Surround plate 70 also
    The slides enable moving the rollout tray from the extended             includes a lower receSS 72. AS later discussed in detail, the
    position shown in FIG. 1 to a retracted position within the             lower receSS enables image adjusting knobs which are
    interior area of the housing.                                           positioned in the lower front area of the display 36 to be
       Rollout tray 32 preferably has several banking machine               accessed through the service opening 54. FIG. 4 shows the
    components Supported thereon. A display 36 is Supported on         45   components in FIG. 3 in an assembled condition.
    the tray. The display 36 in the preferred embodiment is a                 FIG. 5 shows the interior of fascia 42. Fascia 42 includes
    CRT which includes a screen 38. A receipt printer 40 is also            a screen opening 74 which enables viewing screen 38 of
    supported on the rollout tray. The receipt printer 40 is used           display 36. Fascia 42 further includes a keyboard opening
    for printing paper receipts that are delivered to customers             76. Keyboard opening 76 extends in a wall which overlies
    who operate the machine 10. The receipt printer is prefer          50   upper wall 58 and keyboard mounting plate 62 when the
    ably attached to a delivery and retraction mechanism of the             fascia is in the operative position.
    type shown in U.S. patent application Ser. No. 08/827.567                 A mounting bar 78 is attached at two locations adjacent to
    filed Mar. 28, 1997 the disclosure of which is incorporated             the top of fascia 42. Mounting bar 78 includes a pair of tabs
    herein by reference. This device includes a mechanism for               80. As shown in FIG. 6, tabs 80 are used to attach the
    retracting receipts that are presented to a customer, but          55   mounting bar and the fascia to the Surround plate and the
    which are not taken.                                                    display 36.
       A fascia 42 is also Supported on the rollout tray. The fascia           A locking pin Support bracket 82 is attached to mounting
    includes an opening 44 through which receipts are delivered             bar 78 by fasteners. Support bracket 82 has mounted thereto
    to customers. The fascia further includes a card opening 46             a locking pin 84. AS later discussed, locking pin 84 engages
    through which a customer operating the machine may insert          60   a pawl of a lock which Selectively operates to hold the
    their card. Card opening 46 is connected to a card reader 47            rollout tray 32 in a retracted position in the machine.
    which is also supported on the rollout tray (see FIG. 7). In               In the operative position of machine 10 the rollout tray 32
    the preferred embodiment the card reader is of the type that            is retracted into the interior area 20 of the housing 12. In this
    is capable of reading cards Such as debit, credit and/or Smart          position the inside perimeter Surface of the fascia 42 is in
    cards, and is capable of capturing and holding invalid or          65   adjacent close relation with the surfaces of walls 14, 16 and
    expired cards, and/or cards that are not taken by customers             18 bounding opening 20. The lower wall 52 of rollout tray
    after completing their transactions. A keypad 48 is also                32 including Service opening 54, is positioned above and in
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 15 of 493 PageID #: 1752


                                                             6,082,616
                                   S                                                                    6
    close fitting relation with upper wall 28 of the chest 24. As         housing and removed. Repair or replacement of components
    a result opening 54 cannot be accessed from outside the               Supported on the rollout tray may be accomplished quickly
    housing in this position.                                             and easily. If it is desired to replace an entire assembly, the
       The locking pin 84 in the retracted position of the rollout        complete tray may be removed and another tray with com
    tray is accepted into a recess of a lock 86 as shown in FIG.     5    ponents thereon Substituted.
    9. The locking pin 84 when positioned in the recess may be              When servicing is completed the rollout tray may be
    releasibly held by a pawl 88. Pawl 88 may be selectively              moved into the machine until the lockingpin 84 engages the
    held in engagement with pin 84 as shown in FIG. 9 to hold             lock 86. In this position the machine is ready for operation
    rollout tray 32 in the retracted position. Lock 86 is in              by customers.
    operative connection with a key cylinder 90. Key cylinder               An alternative embodiment of an automated banking
    90 is moved to lock and release the pawl of lock 86. Key              machine generally indicated 104 is shown in FIG. 10.
    cylinder 90 is moved using a key 92 as shown in FIG. 1.               Machine 104 is similar to machine 10 except as otherwise
    When pin 84 is released by the lock it is enabled to move in          indicated.
    a forward direction as indicated in phantom in FIG. 9.                   Machine 104 has a housing 106 which is similar to
                                                                     15
       The slides 34 on which rollout tray 32 is mounted to the           housing 12. However housing 106 differs from housing 12
    housing are preferably biased outward by Springs. This is             in that it includes a rear opening 108 that can be accessed
    schematically indicated by spring 94 in FIG. 8. As a result           through a rear door 110. Rear door 110 preferably has a
    when the lock 86 is changed from the condition in which it            locking device (not shown) in operative connection there
    holds the locking pin 84, to a condition in which it releases         with which is used for restricting access to the interior area
    the locking pin, the rollout tray moves forward as repre              of the housing to authorized perSons.
    sented in FIG. 8. As the rollout tray 32 moves forward,                 Machine 104 also includes a secure chest 112 similar to
    service opening 54 moves outward beyond a face 96 of chest            chest 24. Chest 112, unlike chest 24, has a rear opening 114.
    24. In this position the Service points which are located             Access to the interior area of the chest is controlled by a
    between lower wall 52 and upper wall 58 may be accessed          25   chest door 116. Chest door 116 includes a suitable locking
    through opening 54 from underneath. In the embodiment                 mechanism for restricting access thereto, like that used in the
    shown the service points include fasteners 98 holding the             first embodiment. Chest 112 includes a generally fixed front
    keypad in position. The removal of fasteners 98 which hold            panel 118. Front panel 118 has a delivery area 120 thereon
    the keypad Securing plate 64 enables the keypad to be                 through which currency or other items may be passed to and
    disengaged from the upper wall. The keypad may be dis                 from mechanisms housed within the chest. AS in the case
    connected electrically and removed from the machine                   with machine 10, this is done through an opening using
    through the Service opening 54. The keypad may thereafter             mechanisms that pass currency or other items through the
    be Subsequently replaced with another keypad. This facili             opening.
    tates replacing a keypad which has worn out or malfunc                   Housing 106 differs from housing 12 in that it includes a
    tioned.                                                               locking mechanism 122. Unlike lock 86, locking mechanism
                                                                     35
       Display 36 includes image adjusting knobs 100. The                 122 may be unlocked by moving a lever 124 which is
    image adjusting knobs are used to adjust the picture pro              accessible in the interior area of housing 12, located pref
    Vided by the display. Typically Such adjustments include              erably just inside opening 108. As a result, once door 110 has
    brightness, contrast and hue, for example. The image adjust           been opened, lever 124 can be moved to unlock the lock 122.
    ing knobs in the preferred embodiment are accessible             40   This enables the front fascia and the roll out tray to be moved
    through the lower recess 72 in the surround plate 70, which           forward in the manner of the previously described embodi
    enables them to be accessed through the Service opening 54.           ment. This enables Servicing the components from the front
      FIG. 8 shows a tool 102 with a flexible stem which                  of the machine. In alternative embodiments lock 122 may be
    includes an aperture or receSS for accepting the image                in connection with a key cylinder to enable unlocking either
    adjusting knobs therein. Such a tool enables turning the         45   from the front of the machine using a key, or from the rear
    adjusting knobs when the tool is extended upwardly through            of the machine using lever 124 once door 110 has been
    the service opening 54. Of course other tools may be used             opened.
    for purposes of contacting and moving Service points Such as             Like the previously described embodiment, machine 104
    fasteners 98 and knob 100.                                            includes a card reader, which is Schematically indicated 126.
       The Service access opening in the lower wall of the rollout   50   Machine 104 also preferably includes a mechanism like the
    tray enables the components of the interface area of ATM 10           first embodiment that deliverS receipts or other papers to
    to be compactly positioned while Still providing a large              customers, and in Some Selected circumstances retracts the
    interface area for the machine. The construction of the               receipts or other papers back into the machine. The receipt
    preferred embodiment further provides resistance to tam               delivery and retraction mechanism is Schematically indi
    pering as the Service opening 54 is rendered inaccessible        55   cated 128 in FIG. 10.
    when the rollout tray is retracted into the machine. Of course           Machine 104 includes a side door 130 on housing 106.
    in other embodiments other arrangements may be used to                Side door 130 is preferably mounted on hinges and is
    provide Such an improved customer interface while achiev              movable to enable access through an opening in the Side wall
    ing enhanced Service access.                                          of the housing. Door 130 is normally held in a closed
       Of course it should be understood that rollout tray 32 may    60   condition by a locking mechanism. The locking mechanism
    be extended to the degree necessary for a Service person to           can be actuated by a lever 132 inside housing 106.
    work on all of the components Supported thereon as shown                 Side door 130 is preferably positioned so that when it is
    in FIG. 1. The preferred embodiment renders the compo                 opened, and the roll out tray is in the retracted position, the
    nents Supported on the tray readily accessible. This includes         card reader 126 and the receipt retraction mechanism 128
    accessing areas where cards captured by the card reader, as      65   may be accessed through the opening. Preferably, with door
    well as areas where retracted receipts or other items are             130 open, a Service perSon is enabled to access the area of
    Stored, So that Such items may be accessed form outside the           the card reader where captured cards are held. Such captured
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 16 of 493 PageID #: 1753


                                                             6,082,616
                                 7                                                                      8
    cards are those retained by the machine in an area in or in             Having described the features, discoveries and principles
    connection with the card reader. Such cards may include for           of the invention, the manner in which it is constructed and
    example invalid cards, cards reported Stolen or cards that a          operated, and the advantages and useful results attained; the
    user forgot to take when they completed their transactions.           new and useful Structures, devices, elements, arrangements,
    Opening side door 130 enables a serviceperson to remove          5    parts, combinations, Systems, operations, methods and rela
    Such cards.                                                           tionships are Set forth in the appended claims.
                                                                            We claim:
       Side door 130 also enables a ServiceperSon to gain acceSS             1. An automated banking machine apparatus comprising:
    to receipt or other papers that were not taken by customers,             a housing bounding an interior area, the housing having a
    and which were retracted by mechanism 128 back into a                       first opening to the interior area;
    Storage area. The ServiceperSon may remove these receipts                a rollout tray movably Supported on the housing, the
    with door 130 open. Once retained cards and retracted                       rollout tray including a wall portion, a Service opening
    receipts are removed, door 130 may be closed and Secured.                   extending through the wall portion, wherein the rollout
    In the embodiment shown door 130 may be opened only by                      tray is movable between a first position wherein the
    actuating a lever located inside the housing which reduces                  tray extends outward from the first opening and the
    the risk of unauthorized access. In other embodiments door       15
                                                                                Service opening is accessible from outside the housing,
    130 may be controlled by a key or other type lock that can                  and a Second position wherein the tray is within the
    be actuated from the exterior of the housing with a key or by               interior area and the Service opening is not accessible
    other methods. In still other embodiments door 130 may be                   from outside the housing;
    opened separately by each of an actuator inside the housing              a first Serviceable component mounted in Supporting
    and an externally actuatable key lock or another type lock.                 connection with the tray and overlying the Service
       Machine 104 may be installed through a counter 134.                      opening, the Serviceable component having a Service
    Counter 134 may be for example a service counter or a bank                  point, and wherein the Service point is accessible from
    teller line. Machine 104 could be installed in or adjacent to               Outside the housing by extending a tool upwardly
    a bank teller Station. In this configuration most routine                   through the Service opening when the tray is in the first
    Servicing of the machine may be done by perSonnel located        25         position.
    behind the counter 134. Such activities may include replen               2. The apparatus according to claim 1 wherein the tray
    ishing cash for delivery to customers, which may be accom             includes a lower wall, and wherein the Service opening
    plished after opening chest door 116. Similarly replenish             extends through the lower wall.
    ment of paper Supplies for printing receipts and a journal of            3. The apparatus according to claim 1 wherein the first
    transactions may preferably be accomplished after opening             Serviceable component includes a display and wherein the
    door 110. Captured cards and retracted receipts are also              Service point comprises an image adjusting knob of the
    preferably accessible by a Service perSon Standing behind             display.
    counter 134 once door 130 is open. Of course these same                  4. The apparatus according to claim 3 and further com
    functions can also be accomplished from the front of the              prising a removable keypad, wherein the removable keypad
    machine by moving the fascia and roll out tray outward in        35   overlies the Service opening in an operative position of Said
    the manner previously described, after unlocking lock 122.            keypad, and wherein the keypad is removable through the
    Of course additional Servicing activities may be accom                Service opening when the tray is in the first position.
    plished by accessing components on the roll out tray.                    5. The apparatus according to claim 1 wherein the first
       While the preferred embodiments of the invention include           Serviceable component includes a keypad, wherein the key
                                                                     40   pad overlies the Service opening in an operative position of
    particular Structures to achieve the desirable results, those         the keypad, and wherein the keypad is removable through
    having skill in the art may devise numerous other embodi              the Service opening when the tray is in the first position.
    ments with other structures which employ the same inven                  6. The apparatus according to claim 1 and further com
    tive principles described herein and which are encompassed            prising an upper wall in Supporting connection with the tray,
    by the Subject matter as claimed. Further, while cards and       45   the wall disposed above the Service opening, wherein the
    receipts are described as items which are taken from cus              Service point is disposed between the wall and the Service
    tomers or retracted by the machine and held in Storage, in            opening.
    other embodiments other types of items. Such as tickets, cash,           7. The apparatus according to claim 6 wherein the first
    Vouchers, travelers checks, coupons and Similar items may             Serviceable component includes a keypad, wherein when the
    be retracted, Stored and accessed by authorized perSons.         50   keypad is in an operative position the keypad is in Support
       Thus the preferred embodiment of the present invention             ing connection with the upper wall, and wherein the keypad
    achieves the above Stated objectives, eliminates difficulties         is removable through the Service opening when the tray is in
    encountered in the use of prior devices, Solves problems and          the first position.
    attains the desirable results described herein.                          8. The apparatus according to claim 7 wherein the upper
       In the foregoing description certain terms have been used     55   wall includes an access opening, and wherein the keypad
    for brevity, clarity and understanding. However no unnec              extends through the access opening in the operative position.
    essary limitations are to be implied therefrom because Such              9. The apparatus according to claim 7 and further com
    terms are for descriptive purposes and are intended to be             prising a display, the display mounted in Supporting con
    broadly construed. Moreover the descriptions and illustra             nection with the tray, wherein the display includes an image
    tions herein are by way of examples and the invention is not     60   adjustment knob, and wherein the image adjustment knob is
    limited to the exact details shown and described.                     disposed below the upper wall.
       In the following claims any feature described as a means              10. The apparatus according to claim 1 and further
    for performing a function shall be construed as encompass             comprising a fascia in Supporting connection with the tray,
    ing any means capable of performing the recited function,             and wherein the fascia covers the first opening when the tray
    and shall not be deemed limited to the particular means          65   is in the Second position.
    shown as performing that function in the foregoing descrip               11. The apparatus according to claim 10 and further
    tion or mere equivalents thereof.                                     comprising a Spring biasing the tray towards the first
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 17 of 493 PageID #: 1754


                                                              6,082,616
                                  9                                                                      10
    position, and a lock enabling Selectively holding the tray in          position wherein the Service door blockS access through the
    the Second position, wherein upon releasing the lock the tray          housing Service opening and an uncovering position wherein
    moves from the Second position, whereby the fascia is                  the interior area of the housing is accessible through the
    disposed from the first opening upon release of the lock.              housing Service opening, and further comprising a locking
       12. The automated banking machine according to claim                mechanism Selectively holding the Service door in the cov
    10 wherein the housing further includes a Second opening,              ering position, and wherein when the rollout tray is in the
    and an access door movably mounted relative to the housing,            Second position the receipt retraction mechanism is posi
    wherein the acceSS door is Selectively movable between a               tioned adjacent to the housing Service opening and is acces
    closed position wherein the acceSS door closes the Second              Sible through the housing Service opening when the Service
    opening and an open position wherein the access door is                door is in the uncovering position, and wherein when the
    disposed away from the Second opening, and further com                 rollout tray is moved to the first position the receipt retrac
    prising a lock in the interior area of the housing, wherein the        tion mechanism is accessible from outside the housing.
    lock enables Selectively housing the tray in the Second                   20. A method comprising the Steps of
    position, or releasing the tray to move to the first position,            extending a rollout tray from a housing of an automated
    and further comprising an actuating lever in the interior area    15        banking machine, the rollout tray having a lower wall
    of the housing, wherein the lever is in operative connection                portion with a Service opening extending therethrough
    with the lock, and wherein movement of the lever is opera                    and having a Serviceable component Supported by the
    tive to release the tray and move it toward the first position.             tray, wherein the Service opening becomes accessible
       13. The automated banking machine according to claim                     by a tool from outside the housing when the tray is
    12 and further comprising a lock actuator, wherein the lock                 extended; and
    actuator is in operative connection with the lock and is                 accessing a Service point on the Serviceable component by
    accessible from an exterior area of the housing, and wherein               extending the tool upwardly through the Service open
    operation of the lock actuator is operative to release the tray             Ing.
    to move toward the first position, wherein the tray may be                21. The method according to claim 20 wherein the ser
    released to move to the first position by either actuation of     25
                                                                           Viceable component comprises a display, and wherein the
    the actuator or movement of the lever.
                                                                           Service point comprises an image adjusting knob on the
       14. The automated banking machine according to claim                display, and further comprising the Step of moving the image
    13 wherein the lock actuator includes a key cylinder, and              adjusting knob with the tool.
    wherein the lock actuator is Selectively actuatable by a key.             22. The method according to claim 20 wherein the rollout
       15. The automated banking machine according to claim                tray has an upper wall Supported thereon, and wherein the
    14 wherein the card reader device includes a capture area in           upper wall overlies the Service opening, and wherein the
    which captured cards are held, and wherein the capture area            Serviceable component is Supported on the upper wall, and
    is accessible through the housing Service opening When the             further comprising the Step of removing the Serviceable
    rollout tray is in the Second position, and the capture area is        component through the Service opening.
    accessible from outside the housing when the rollout tray is      35
                                                                              23. The method according to claim 21 wherein the ser
    moved to the first position.                                           Viceable component comprises a keypad and further com
       16. The apparatus according to claim 1 wherein the                  prising the Step of removing the keypad through the Service
    machine further comprises a chest positioned below the                 opening.
    interior area, and wherein the Service opening is disposed                24. The method according to claim 20 and further com
    outward and above the chest when the tray is in the first         40
                                                                           prising prior to the extending Step, the Steps of:
    position.
       17. The apparatus according to claim 16 wherein the                    biasing the tray toward the extending position with a
    interior area is disposed above the chest.                                  biasing mechanism;
       18. The automated banking machine according to claim 1                 holding the tray in a retracted position in the housing by
    and further comprising a card reader device in Supporting         45        operatively engaging the tray and a locking mecha
    connection with the rollout tray, and further comprising a                  nism; and
    housing Service opening in the housing, and further com                  releasing the locking mechanism, wherein the tray moves
    prising a Service door movably mounted relative to the                     responsive to the biasing mechanism.
    housing and Selectively movable between a covering posi                  25. A method comprising the Steps of
    tion wherein the Service door blocks access through the           50     a) delivering a first item from an automated banking
    housing Service opening, and an uncovering position                         machine to a delivery position wherein the first item is
    wherein the interior area of the housing is accessible through              accessible from outside a housing of the machine, the
    the housing Service opening, and further comprising a lock                  item being delivered by a device in Supporting connec
    ing mechanism Selectively holding the Service door in the                   tion with a rollout tray;
    covering position, and wherein when the rollout tray is in the    55
                                                                             b) retracting the first item with the device to a storage area
    Second position the card reader device is positioned adjacent               located inside the housing of the machine and Sup
    to the housing Service opening and is accessible through the                ported on the rollout tray; and
    housing Service opening when the Service door is in an                   c) moving a Service door Supported on a side of the
    uncovering position, and wherein when the rollout tray is                   housing to open a first Service opening and removing
    moved to the first position the card reader device is acces       60
                                                                                the first item from the Storage area through the first
    Sible from outside the housing.                                             Service opening while the rollout tray is within the
       19. The automated banking machine according to claim 1                   housing,
    and further comprising a receipt retraction mechanism in
    Supporting connection with the rollout tray, and further                 repeating steps (a) and (b) with a second item;
    comprising a housing Service opening in the housing, and          65     extending the rollout tray outward from the housing
    further comprising a Service door movably mounted relative                 through a Second opening in the housing Such that the
    to the housing and Selectively movable between a covering                  Storage area is accessible from outside the housing, and
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 18 of 493 PageID #: 1755


                                                           6,082,616
                                 11                                                                 12
        removing the Second item from the Storage area when             a Spring biasing the tray towards the first position, and a
        the rollout tray is extended outside the housing.                  lock enabling Selectively holding the tray in the Second
     26. An automated banking machine apparatus comprising:                position, wherein upon releasing the lock the Spring is
     a housing bounding an interior area, the housing having a             operative to cause the tray to move from the Second
        first opening to the interior area;                        5       position towards the first position.
     a rollout tray movably mounted in Supporting connection            29. An automated banking machine apparatus comprising:
        with the housing, the rollout tray including a Service          a housing bounding an interior area, the housing having a
        opening, wherein the rollout tray is movable between a             first opening to the interior area;
        first position wherein the tray extends outward from the        a rollout tray movably mounted in Supporting connection
        first opening and the Service opening is accessible from           with the housing, the rollout tray including a wall
        outside the housing, and a Second position wherein the             portion in Supporting connection with the rollout tray,
        tray is within the interior area and the Service opening           a Service opening extending through the wall portion,
        is not accessible from outside the housing;
     a Serviceable component mounted in Supporting connec                  wherein the rollout tray is movable between a first
        tion with the tray, the Serviceable component having a
                                                                   15      position wherein the tray extends outward from the first
                                                                           opening and the Service opening is accessible from
        Service point, and wherein the Service point is acces              Outside the housing, and a Second position wherein the
        Sible from outside the housing through the Service                 tray is generally within the interior area and the Service
        opening when the tray is in the first position;                    opening is not accessible from outside the housing;
     an upper wall in Supporting connection with the tray, the          a Serviceable component mounted in Supporting connec
        wall disposed above the Service opening, wherein the               tion with the tray, the Serviceable component having a
        Service point is disposed between the wall and the                 Service point, and wherein the Service point is acces
        Service opening.                                                   sible by a tool from outside the housing through the
     27. An automated banking machine apparatus comprising:                Service opening when the tray is in the first position.
     a housing bounding an interior area, the housing having a     25   30. A method comprising the steps of:
        first opening to the interior area;                             (a) extending a rollout tray outward from a first opening
     a rollout tray movably mounted in Supporting connection              of a housing of an automated banking machine, the
        with the housing, wherein the rollout tray is movable             rollout tray including a Service opening, wherein an
        between a first position wherein the tray extends out             upper wall is in Supporting connection with the tray and
        ward from the first opening and wherein a Service                 disposed above the Service opening, and a Serviceable
        opening is accessible from outside the housing, and a             component is mounted in Supporting connection with
        Second position wherein the tray is generally within the          the tray, the Serviceable component having a Service
        interior area and the Service opening is not accessible           point disposed between the upper wall and the Service
        from outside the housing,                                         opening, and
                                                                   35
     a Serviceable component mounted in Supporting connec               (b) Subsequent to Step (a) accessing the Service point by
        tion with the tray, the Serviceable component having a            extending a tool upward through the Service opening.
        Service point, and wherein the Service point is acces           31. A method comprising the Steps of
        Sible from outside the housing through the Service              (a) moving a fascia of an automated banking machine
        opening when the tray is in the first position;            40     outward relative to a housing of the machine, wherein
     a fascia in Supporting connection with the tray, and                 the fascia is moved outward in Supporting connection
        wherein the fascia generally covers the first opening             with a rollout tray, the rollout tray being in Supporting
        when the tray is in the Second position.                          connection with the housing, and wherein a Serviceable
     28. An automated banking machine apparatus comprising:               component is mounted in Supporting connection with
     a housing bounding an interior area, the housing having a     45     the tray, and the tray includes a Service opening to a
        first opening to the interior area;                               Service point on the Serviceable component, and
     a rollout tray movably mounted in Supporting connection              wherein the Service opening is generally inaccessible
        with the housing, wherein the rollout tray is movable             from outside the housing and becomes accessible from
        between a first position wherein the tray extends out             Outside the housing when the fascia is moved outward
        ward from the first opening and wherein a Service          50     in Supporting connection with the tray;
        opening is accessible from outside the housing, and a           (b) Subsequent to Step (a) accessing the Service point on
        Second position wherein the tray is generally within the          the Serviceable component by extending a tool upward
        interior area and the Service opening is not accessible           through the Service opening, and
        from outside the housing,                                       (c) Subsequent to step (b) moving the fascia toward the
     a Serviceable component mounted in Supporting connec          55     housing in Supporting connection with the rollout tray
        tion with the tray, the Serviceable component having a            wherein the Service opening becomes inaccessible from
        Service point, and wherein the Service point is acces             Outside the housing.
        Sible from outside the housing through the Service
        opening when the tray is in the first position;                                      k   k   k   k   k
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 19 of 493 PageID #: 1756




                   EXHIBIT B
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 20 of 493 PageID #: 1757

                                                                                                  USOO7832631B2


  (12) United States Patent                                                   (10) Patent No.:                     US 7,832,631 B2
         Beskitt et al.                                                       (45) Date of Patent:                         *Nov. 16, 2010
  (54)   METHOD OF READING CODED RECORDS                                  (56)                     References Cited
         INCLUDING MAGNETIC INDICAON
                                                                                           U.S. PATENT DOCUMENTS
         CHECKS DEPOSITED IN AN AUTOMATED
         BANKING MACHINE                                                         6,257,783 B1        7/2001 Hanaoka et al.
                                                                                 7,150,394 B2 * 12/2006 VanKirk et al. ............. 235,379
  (75) Inventors: William D. Beskitt, Canton, OH (US);                           7, 175,077 B2 * 2/2007 VanKirk et al. ............. 235,379
                  David A. Peters, Tallmadge, OH (US);                           7, 195,152 B2* 3/2007 VanKirk et al. ...        ... 235,379
                                                                           2006, O144923    A1*      7, 2006   Vankirk et al. ...          ...    235,379
                  Songtao Ma, Wadsworth, OH (US)                           2006/0202013     A1*      9, 2006   Vankirk et al. ...           ...   235,379
                                                                           2006/0202014     A1*      9, 2006   Vankirk et al.                     235,379
  (73) Assignee: Diebold Self-Service Systems division                     2006/0202015     A1*      9, 2006   Vankirk et al.                     235,379
                 of Diebold, Incorporated, North                           2006/0202016     A1*      9, 2006   Vankirk et al. ...          ...    235,379
                 Canton, OH (US)                                           2007/0108265     A1       5/2007    Smith .........................    235,379
                                                                           2008/O121694     A1       5/2008    Beskitt et al.
  (*) Notice: Subject to any disclaimer, the term of this                  2008.0128489     A1       6/2008    Beskitt et al.
                 patent is extended or adjusted under 35
                 U.S.C. 154(b) by 394 days.                              * cited by examiner
                     This patent is Subject to a terminal dis            Primary Examiner Daniel A Hess
                     claimer.                                            Assistant Examiner Paultep Savusdiphol
                                                                         (74) Attorney, Agent, or Firm—Ralph E. Jocke: Daniel D.
  (21) Appl. No.: 11/983,408                                              Wasil; Walker & Jocke
                                                                          (57)                        ABSTRACT
  (22) Filed:        Nov. 8, 2007
  (65)                  Prior Publication Data                           A system for sensing coded records and structures for sensing
                                                                         coded records are used to sense sheets including notes and
         US 2008/O128489 A1          Jun. 5, 2008                        checks. An automated banking machine includes a deposit
                                                                         accepting device. The deposit accepting device is operative to
              Related U.S. Application Data                              receive a stack of sheets and to separate each sheet from the
  (60) Provisional application No. 60/858,024, filed on Nov.             stack through operation of a picker. Each sheet is aligned with
         10, 2006.                                                       the sheet path and analyzed by analysis devices including at
                                                                         least one magnetic read head, an imager and/or a validation
  (51)   Int. C.                                                         device. Sheets determined not to have at least one property of
       G07F 19/00                   (2006.01)                            a genuine sheet are returned to a user of the machine. Sheets
  (52) U.S. Cl. ........................ 235/379; 235/375; 235/380       determined to have at least one property of genuine sheets are
  (58)   Field of Classification Search ................. 235/375,       processed and stored in the machine.
                                                    235/379,380
         See application file for complete search history.                                 20 Claims, 33 Drawing Sheets




                                             Movable MCR Head                         Width Sensor
                                         Check is aligned to edge sensors.
                                         Width sensor determines opposite edge of check
                                         Movable MICR head position based on width of check
                                         MICR can be read from either side of check
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 21 of 493 PageID #: 1758


  U.S. Patent         Nov. 16, 2010    Sheet 1 of 33        US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 22 of 493 PageID #: 1759


  U.S. Patent         Nov. 16, 2010    Sheet 2 of 33        US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 23 of 493 PageID #: 1760


  U.S. Patent          Nov. 16, 2010   Sheet 3 of 33        US 7,832,631 B2




             O
             V
                                                              O

                 CO
                                                              s
                   D

              GN
              y




                  CO
                   N
                  US




                                                               CY)
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 24 of 493 PageID #: 1761


  U.S. Patent         Nov. 16, 2010    Sheet 4 of 33        US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 25 of 493 PageID #: 1762


  U.S. Patent         Nov. 16, 2010    Sheet 5 Of 33        US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 26 of 493 PageID #: 1763


  U.S. Patent         Nov. 16, 2010    Sheet 6 of 33        US 7,832,631 B2




                                                                    ON
                                                                    v


                                                                    d
                                                                        O
                                                                        (a)
                                                                        N.
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 27 of 493 PageID #: 1764


  U.S. Patent         Nov. 16, 2010    Sheet 7 Of 33        US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 28 of 493 PageID #: 1765


  U.S. Patent         Nov. 16, 2010    Sheet 8 of 33        US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 29 of 493 PageID #: 1766


  U.S. Patent         Nov. 16, 2010    Sheet 9 Of 33        US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 30 of 493 PageID #: 1767


  U.S. Patent         Nov. 16, 2010    Sheet 10 of 33            US 7,832,631 B2




                                                          596

                                                    582         FIG. 24
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 31 of 493 PageID #: 1768


  U.S. Patent         Nov. 16, 2010    Sheet 11 of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 32 of 493 PageID #: 1769


  U.S. Patent         Nov. 16, 2010      Sheet 12 of 33     US 7,832,631 B2




              A.           \

                               \   alo
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 33 of 493 PageID #: 1770
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 34 of 493 PageID #: 1771


  U.S. Patent         Nov. 16, 2010    Sheet 14 of 33       US 7,832,631 B2




                      574




                                                        FIG. 30
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 35 of 493 PageID #: 1772


  U.S. Patent         Nov. 16, 2010    Sheet 15 Of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 36 of 493 PageID #: 1773


  U.S. Patent         Nov. 16, 2010    Sheet 16 of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 37 of 493 PageID #: 1774


  U.S. Patent         Nov. 16, 2010    Sheet 17 Of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 38 of 493 PageID #: 1775


  U.S. Patent         Nov. 16, 2010    Sheet 18 of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 39 of 493 PageID #: 1776


  U.S. Patent         Nov. 16, 2010    Sheet 19 Of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 40 of 493 PageID #: 1777


  U.S. Patent                             Nov. 16, 2010   Sheet 20 of 33   US 7,832,631 B2




                     12-1:5*1:238456780
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 41 of 493 PageID #: 1778


  U.S. Patent         Nov. 16, 2010    Sheet 21 of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 42 of 493 PageID #: 1779


  U.S. Patent         Nov. 16, 2010    Sheet 22 of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 43 of 493 PageID #: 1780


  U.S. Patent         Nov. 16, 2010    Sheet 23 of 33           US 7,832,631 B2




                                                          991
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 44 of 493 PageID #: 1781


  U.S. Patent         Nov. 16, 2010    Sheet 24 of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 45 of 493 PageID #: 1782


  U.S. Patent         Nov. 16, 2010    Sheet 25 Of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 46 of 493 PageID #: 1783


  U.S. Patent         Nov. 16, 2010    Sheet 26 of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 47 of 493 PageID #: 1784


  U.S. Patent         Nov. 16, 2010    Sheet 27 Of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 48 of 493 PageID #: 1785


  U.S. Patent                                               US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 49 of 493 PageID #: 1786


  U.S. Patent         Nov. 16, 2010      Sheet 29 Of 33     US 7,832,631 B2




                             0901H




                       5FT



                              f?z)(~-3
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 50 of 493 PageID #: 1787


  U.S. Patent         Nov. 16, 2010    Sheet 30 Of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 51 of 493 PageID #: 1788


  U.S. Patent         Nov. 16, 2010    Sheet 31 of 33       US 7,832,631 B2




                                                              e*=-
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 52 of 493 PageID #: 1789


  U.S. Patent         Nov. 16, 2010    Sheet 32 of 33         US 7,832,631 B2




                                                                         s



                                                                                      s
                                                                  s
                                                                     s
                                                                               E
                                                                 is
                                                                 as            S as2
                                                                                      e
                                                                               is
                                                                               SS
                                                                 y
                                                                 G                   2
                                                              as a             P R
                                                                     is set
                                                                        s  5
                                                          2             E
                                                                 asE as
                                                                     G SSD
                                                                        9
                                                              2.9999
                                                                                   2 is
                                                                             2 l
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 53 of 493 PageID #: 1790


  U.S. Patent         Nov. 16, 2010    Sheet 33 Of 33       US 7,832,631 B2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 54 of 493 PageID #: 1791


                                                       US 7,832,631 B2
                                1.                                                                       2
       METHOD OF READING CODED RECORDS                                   device. The document is then disengaged from the first trans
         INCLUDING MAGNETIC INDICAON                                     port and engaged with a pair of second transports which are
       CHECKS DEPOSITED IN AN AUTOMATED                                  disposed from one another in the first direction. The second
               BANKING MACHINE                                           transports engage the document and are operative to move the
                                                                         document in the transport path a direction transverse of the
               CROSS REFERENCE TO RELATED                                first direction. The first transport disengages from the docu
                      APPLICATIONS                                       ment such that the second transports can move the document
                                                                         and align an edge thereof extending along the first direction
     This application claims benefit pursuant to 35 U.S.C. S 119         with a plurality of non-contact sensors. At least one processor
  (e) of Provisional Application Ser. No. 60/858,024 filed Nov.     10   operates in accordance with its programming to control the
  10, 2006, the disclosure of which is incorporated herein by            second transports and controls movement of the document in
  reference.                                                             the second direction Such that an edge of the document is
                                                                         aligned with the non-contact sensors which serve as a “virtual
                      TECHNICAL FIELD                                    wall” for purposes of positioning the document.
                                                                    15      Once the document is aligned such that an edge extends
    This invention pertains to systems that are operative to read        along the first direction in the desired orientation, the first
  magnetic coded records which may be classified in U.S. Class           transport reengages the document while the second transports
  235, Subclass 449. In addition this invention pertains to coded        disengage. The document is then moved again in the first
  record structures and the operation thereof which may be               direction past one or more appropriate sensing devices. In the
  classified in U.S. Class 235, Subclass 439.                            exemplary embodiment because the document is aligned
                                                                         along the first direction, documents which are checks may
                     BACKGROUND ART                                      have magnetic indicia Such as the micrline or other portion
                                                                         thereof, read through operation of one or more magnetic
     Automated banking machines are known in the prior art.              sensors such as a magnetic read head. Alternatively or in
  Such automated banking machines operate responsive to data        25   addition when the document is moved in a first direction, the
  read from coded records. Automated banking machines are                magnetic properties of the document may be read or other
  commonly used to carry out transactions such as dispensing             wise sensed in a plurality of locations by one or more mag
  cash, checking account balances, paying bills and/or receiv            netic sensors which are operative to read magnetic properties
  ing deposits from users. Other types of automated banking              of the document, including indicia thereon Such as the micr
  machines may be used to purchase tickets, to issue coupons,       30   line and/or other features.
  to present checks, to print Scrip and/or to carry out other               In this exemplary embodiment the check is moved in a first
  functions either for a consumer or a service provider. For             direction past a pair of Scanning sensors. The scanning sen
  purposes of this description any device which is used for              sors are operative to read optical indicia on each side of the
  carrying out transactions involving transfers of value shall be        check and to produce image data corresponding thereto. The
  referred to as an automated banking machine.                      35   data corresponding to the optical indicia may be processed
     Automated banking machines may benefit from improve                 Such that data corresponding to images of the front and rear of
  mentS.                                                                 the checkorportions thereofare generated and stored through
       OBJECTS OF EXEMPLARY EMBODIMENTS
                                                                         operation of the processor in one or more data stores of the
                                                                         banking machine. The indicia on the check may also be ana
                                                                    40   lyzed for purposes of determining information regarding on
     It is an object of an exemplary embodiment to provide a             the check so that it can be used in conducting a transaction.
  system controlled by data bearing records.                                In this embodiment once a check has been moved past the
     It is a further object of an exemplary embodiment to pro            sensors which capture data corresponding to optical indicia,
  vide a coded record sensing device and method.                         the check is moved in generally the first direction into an area
     It is a further object of an exemplary embodiment to pro       45   which may serve as an escrow area for checks. In some
  vide an automated banking machine.                                     embodiments the escrow area may be of Sufficient length so
     It is a further object of an exemplary embodiment to pro            that multiple checks or other documents may be temporarily
  vide a record controlled calculating apparatus.                        stored therein. In the exemplary embodiment, the machine
     It is a further object of an exemplary embodiment to pro            operates to determine whether the check is to be accepted or
  vide a deposit accepting apparatus which can be used to           50   returned to the customer while the check is held in the escrow
  accept, image and Verify the authenticity of items.                    area. For example in some embodiments one or more proces
     Further objects of exemplary embodiments will be made               sors in the banking machine may operate to determine if the
  apparent in the following Best Modes for Carrying Out Inven            check can be sufficiently accurately read, redeemed for cash
  tion and the appended claims.                                          or otherwise processed while the check is stored in the escrow
     In an exemplary embodiment an automated banking                55   area. If it is determined that the check cannot be accepted, one
  machine includes a card reader. The card reader is operative to        or more transports are operative to move the check out of the
  read data included on user cards. The data read from user              banking machine so that the check is returned to the customer.
  cards is used to identify authorized users who may perform                Alternatively if the check is found to be suitable for accep
  transactions at the machine. The exemplary embodiment                  tance, the check is moved from the escrow area past one or
  operates to accept documents. These documents may include         60   more stamper printers. The stamper printer is operative to
  checks, currency bills and/or other types of documents. A              apply ink marks to one or more Surfaces of the check so as to
  single deposit accepting device may accept multiple types of           indicate that the check has been cancelled or otherwise pro
  documents. In this embodiment a document such as a check is            cessed. In an exemplary embodiment the check is thereafter
  received through an opening in the housing of the banking              moved into a vertically extending transport. As the check
  machine and moved in a transport path therein in a first          65   enters the vertical transport, printing is conducted on the
  direction by a first transport. Sensors are operative to sense         check through operation of a suitable inkjet or other printer.
  the document has moved into a suitable location within the             Appropriate printing is applied to the check to indicate it has
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 55 of 493 PageID #: 1792


                                                         US 7,832,631 B2
                                 3                                                                       4
  been cancelled or otherwise processed as the check moves                 stack. The picker delivers each individual sheet to a transport
  past the inkjet printer. Of course printing of various indicia           in the sheet processing device which is alternatively referred
  may be applied when other types of documents are processed.              to herein as a deposit accepting device. The sheet processing
     In the exemplary embodiment the inkjet printer has aligned            device is operative in conjunction with the machine to deter
  on an opposed side of the transport therefrom, an ink catcher            mine whether each of the sheets is acceptable, and if so
  mechanism. The ink catcher mechanism of the exemplary                    acceptable sheets are accepted and stored in the machine. If
  embodiment includes a movable head. The movable head                     not, the sheets are moved back toward the sheet access area. In
  includes an opening therein Such that the opening may be                 the exemplary embodiment, a diverter moves and/or directs
  aligned with the ink spraying nozzles on the head of the inkjet          sheets to be delivered out of the machine from the at least one
  printer so as to receive ink therein that is not deposited on the   10   sheet processing device to the second side of the dividerplate.
  check or other document. The exemplary embodiment of the                 In the exemplary embodiment the first sheet driver member
  movable head also includes a wiper. The head is moved                    and the second sheet driver member are operative to act
  through operation of a motor or other moving device at appro             through at least one opening in the at least one divider plate to
  priate times so that the wiper engages the head of the inkjet            move sheets both on the first side and the second side of the
  printer so as to minimize the buildup of ink and contaminants       15   dividerplate. Sheets to be returned to the ATM user are moved
  thereon. This facilitates accurate printing and helps to mini            by the first and second sheet driving members out of the sheet
  mize the risk of potential damage to checks by the accumu                opening of the machine for delivery to the user.
  lation of excess ink within the machine.                                    In still other embodiments, radiation type sheet detectors
     Checks or other documents that move past the printer in the           are used in conjunction with the at least one divider plate to
  Vertical transport are moved downward in the exemplary                   detect sheets on the first side and on the second side. A further
  embodiment into a storage area. Once the documents have                  radiation type sheet detector is used to detect sheets that may
  moved adjacent a lower Surface of the storage area a trans               be present on either the first side or the second side. This is
  versely movable plunger mechanism is operative to engage                 accomplished in an exemplary embodiment through the use
  the check and move it out of the vertical transport. In an               of an angularly reflective piece in operative Supported con
  exemplary embodiment the plunger mechanism is operative             25   nection with at least one divider plate. The angularly reflec
  to be movable such that the check can be either moved into a             tive piece is operative to reflect radiation. The radiation in the
  storage location on either transverse side of the vertical trans         exemplary embodiment is received and reflected at an acute
  port. Once the check is moved out of the transport by the                angle relative to the divider plate. This enables a sensor
  plunger mechanism the check or other document may be held                including an emitter and receiver combination to be posi
  in intermediate relation between a pair of wall surfaces and a      30   tioned transversely away from the divider plate. This enables
  spring biased backing plate. As a result checks or other docu            Successfully determining whether sheets are present on a
  ments may be selectively moved by the plunger mechanism                  particular side of the divider plate.
  for storage in a selected one of the locations in the storage               Further in the exemplary embodiment the at least one
  aca.                                                                     dividerplate includes at least one aperture. At least one sensor
    Various approaches may be taken in the operation of auto          35   includes a radiation emitter on a first side of the aperture and
  mated banking machines for storing documents that are                    a radiation receiver on a second side of the aperture. Signals
  received by the document accepting mechanism. For example                from this sensor are used by at least one processor in the
  in some embodiments the mechanism may only accept                        machine to determine if sheets are present in the sheet access
  checks. In Such embodiments the machine may operate in                   area either on the first side or the second side of the divider
  accordance with its programming to segregate checks that are        40   plate. As can be appreciated, in this embodiment at least one
  drawn on the particular institution owning the banking                   processor is operative to determine the presence of sheets and
  machine that receives the check, from checks that are drawn              where they are in the sheet access area. This is possible
  on other institutions. Alternatively the banking machine may             because the sensor that senses radiation through the aperture
  be programmed to store valid checks in one compartment and               is operative to determine if any sheets are present in the sheet
  Suspect checks in another compartment. Alternatively in             45   access area regardless of whether they are on the first side or
  Some other embodiments the document accepting mecha                      the second side of the divider plate. Further the radiation
  nism may store multiple types of documents. For example in               sensor is operative to sense radiation reflected from the radia
  a banking machine that accepts currency bills and checks                 tion reflective piece. The signals corresponding to the mag
  through the mechanism, bills may be stored in one compart                nitude of radiation sensed are used by at least one processorin
  ment while checks are stored in another. Various approaches         50   the machine to determine if sheets are present on the side
  may be taken based on the programming of the particular                  associated with the radiation reflective piece. As a result this
  automated banking machine.                                               exemplary arrangement enables determining if sheets are
     In an alternative embodiment the automated banking                    present and where they are located. Further in other exem
  machine includes a sheet access area which is operative to               plary embodiments the reflective piece may be used in con
  accept a stack including a plurality of sheets from a machine       55   nection with sheet engaging pieces in each of the first side and
  user. The sheet access area is bounded by a first sheet driver           the second side. Further additional sensors may be used of the
  member and an opposed second sheet driver member. At least               reflective or through type to determine sheet position in alter
  one divider plate extends vertically intermediate of the first           native embodiments.
  and second sheet driver members. The at least one divider                   In still other exemplary embodiments a sheet storage and
  plate and second sheet driver member are relatively movable         60   retrieval device such as a belt recycler device may be used.
  with respect to the first sheet driver member. The at least one          The sheet storage and retrieval device may be used to store
  divider plate is operative to separate a first side from a second        sheets that are being held pending determination whether
  side of the sheet access area.                                           they are suitable for storage in the machine, or should be
    In the exemplary embodiment, a first side of the sheet                 returned to the customer. The first sheet storage and retrieval
  access area is operative to receive a stack of sheets from the      65   device may be used to selectively deliver sheets either to the
  machine user. The first side is in operative connection with a           sheet access area for return to the customer or for delivery to
  sheet picker that separates each sheet individually from the             a sheet storage area.
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 56 of 493 PageID #: 1793


                                                         US 7,832,631 B2
                                  5                                                                         6
     In other exemplary embodiments a second sheet storage                    FIG. 4 is a top isometric view of a portion of an upperplaten
  and retrieval device is positioned in operatively intermediate            including elements of a first transport which moves docu
  relation of the first sheet storage and retrieval device and the          ments in a first longitudinal direction in the deposit accepting
  sheet access area. In some exemplary embodiments sheets                   apparatus and second transports which move documents in a
  stored in escrow in the first sheet storage and retrieval device     5    direction transverse to the first direction.
  are moved in a sheet path toward the sheet access area. A                   FIG. 5 is a side view of the platen and first and second
  divider in operative connection with the sheet path is opera              drives shown in FIG. 4.
  tive to divert sheets that are determined to have at least one               FIG. 6 is a bottom view corresponding to FIGS. 4 and 5
  property which indicates they should be stored in the                     showing the platen with rolls of the first and second transports
  machine, for storage in the second sheet storage and retrieval       10   extending therethrough.
  device. Those sheets that are to be returned to the customer                 FIG. 7 is a top plan view of an upper platen and a lower
  are moved in the sheet path and are directed by the diverter to           platen of a transport mechanism of the exemplary deposit
  the second storage area for return to the customer. Sheets to be          accepting apparatus.
  retained in the machine stored on the second sheet storage and               FIG. 8 is a front view showing the positions of the first and
  retrieval device can be then moved therefrom into suitable           15   second transports corresponding to FIG. 7.
  storage areas in the machine. This may include for example in                FIG. 9 is a view similar to FIG. 7 with the transports
  Some embodiments, check storage areas or notestorage areas.               operating to move a document in a first direction.
  In some exemplary embodiments the first sheet storage and                    FIG. 10 is a front view of the first and second transports
  retrieval device and the second sheet storage and retrieval               corresponding to FIG. 9.
  device may each comprise a belt recycling device. Of course                 FIG. 11 is a view similar to FIG. 9 with the document
  in other embodiments other devices operative to store and                 moved further into the deposit accepting apparatus.
  deliver sheets may be used. Further in some embodiments                      FIG. 12 is a front plan view showing the positions of the
  note storage areas in the machine may be in operative con                 first and second transports.
  nection with recycling devices which are operative to selec                  FIG. 13 is a view similar to FIG. 11 showing the document
  tively deliver notes stored therein. Such recycling devices          25   moved in a second direction transverse to the first direction.
  may be part of the cash dispenser device in the automated                    FIG. 14 is a front plan view showing the relative positions
  banking machine.                                                          of the first and second transports when a document is moved
     In still other exemplary embodiments the sheet processing              in a transverse direction.
  device in the machine may include in combination with a                      FIG. 15 is a view similar to FIG. 13 showing an edge of the
  device for aligning sheets with the sheet path, at least one         30   document aligned with the non-contact sensors.
  transversely movable magnetic read head. In the exemplary                    FIG. 16 corresponds to FIG. 15 and shows the positions of
  embodiment, the device includes one relatively fixed mag                  the first and second transports.
  netic read head and one magnetic read head that are selec                    FIG. 17 is a view similar to FIG. 15 but showing an alter
  tively movable. The sheet processing device further includes              native document including a folded edge.
  at least one sensor that is operative to sense the width of each     35      FIG. 18 is a front view of the first and second transports
  check that is received in the machine. The at least one sensor            corresponding to FIG. 17.
  is operative to sense the width after the check has been posi                FIG. 19 is an isometric view showing the movable mount
  tioned and aligned relative to the direction of the sheet path. In        ing of the exemplary magnetic read head of the embodiment.
  the exemplary embodiment the alignment of the check in the                   FIG. 20 is a partially sectioned view corresponding to FIG.
  sheet path is operative to position the check so that if the         40   19 further showing the movable mounting for the magnetic
  check is in a first physical orientation, magnetic characters in          read head.
  the micrline will pass adjacent the fixed magnetic read head.               FIG. 21 is a cross-sectional side view of the mounting for
  Further in the exemplary embodiment, based on the sensed                  the magnetic read head as shown in FIG. 19.
  width of the check, the movable magnetic read head is posi                  FIG. 22 is an isometric view showing an ink catcher
  tioned through operation of a positioning device to move             45   mechanism of an exemplary embodiment.
  transversely in the sheet path to a selected transverse position            FIG. 23 is a partially exploded view showing the movable
  in the sheet path. If the check is in a second orientation indicia        head disposed from the body of the ink catcher.
  included in the micrline of the check will pass adjacent the                FIG. 24 is an exploded isometric view showing the body of
  second magnetic read head. As a result in the exemplary                   the ink catcher of FIG. 22.
  embodiment, the magnetic read heads are positioned for each          50      FIG.25 is a partially exploded view of an exemplary form
  check regardless of the facing position of the check Such that            of the stamper printer used in the exemplary embodiment.
  at least one of the magnetic read heads will be positioned to                FIG. 26 is anotherexploded view of the exemplary stamper
  capture signals corresponding to micr line indicia on the                 printer.
  check. In other exemplary embodiments both magnetic read                     FIG. 27 is a side view showing the eccentric profile of the
  heads may be selectively movable so as to assure reading of          55   exemplary embodiment of the printing roll of the stamper
  indicia.                                                                  printer.
    Numerous types of novel systems and methods are taught                     FIG. 28 is an isometric view of the storage compartment of
  by the disclosure hereof.                                                 the alternative deposit accepting mechanism shown with the
                                                                            storage compartment having its access door in an open posi
             BRIEF DESCRIPTION OF DRAWINGS                             60   tion.
                                                                               FIG. 29 is an isometric view of the guide of the vertically
    FIG. 1 is an isometric view of an exemplary deposit accept              extending transport that extends in the storage area.
  ing apparatus shown in an open condition for servicing.                      FIG.30 is a side view of the vertically extending transport
    FIG. 2 is an opposite hand isometric view of the deposit                that extends in the storage area of the exemplary deposit
  accepting apparatus shown in FIG. 1.                                 65   accepting apparatus.
    FIG. 3 is a schematic view of the devices included in the                  FIG.31 is an isometric view of the apparatus shown accept
  deposit accepting apparatus.                                              ing a document into the vertically extending transport.
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 57 of 493 PageID #: 1794


                                                       US 7,832,631 B2
                                 7                                                                      8
     FIGS. 32 through 35 show the sequential movement of an                 A deposit accepting device 420 of an exemplary embodi
  exemplary plunger member as it operates to move a document             ment and having the features described hereafter is shown in
  held in the vertically extending transport into a storage loca         FIG. 1. The deposit accepting device is shown with the
  tion positioned on the left side of the storage mechanism as           mechanism open so as to enable more readily describing its
  shown.                                                                 components. The deposit accepting mechanism would be
     FIG. 36 is an isometric view similar to FIG.31 showing the          open in the manner shown in FIGS. 1 and 2 only when the
  Vertical transport of the accepting a document therein.                device is not in operation. Rather the device would be placed
     FIGS. 37 through 40 show the sequential movement of the             in the open condition for servicing activities such as clearing
  exemplary plunger member to move a document in the verti               jams, cleaning, adjusting or replacing components. This can
  cal transport to a storage location on the right side of the      10   be readily done in this exemplary embodiment by a servicer
  Vertical transport as shown.                                           as later described.
     FIG.41 is a schematic view showing an automated banking               The deposit accepting device includes a document inlet
  machine with an alternative exemplary deposit accepting                opening 422. In the exemplary embodiment during operation
  device.                                                                the inlet opening is in communication with the outside of the
    FIG. 42 is a schematic view of an exemplary deposit             15   housing of the automated banking machine. Documents
  accepting device of the type shown in the automated banking            received through the inlet opening travel along a transport
  machine of FIG. 41.                                                    path in the device. The transport path in the device further
     FIG. 43 is a plan view of an exemplary platen in a document         includes a document alignment area 424 in which documents
  alignment area of the alternative deposit accepting device.            are aligned to facilitate the processing thereof. The exemplary
     FIG. 44 is a view similar to FIG. 43 but including portions         form of the unit further includes a document analysis area
  of a check therein showing the location of the indicia included        426. The exemplary document analysis area includes scan
  in the micrline in the four possible orientations of a check in        ning sensors and magnetic sensors for purposes of reading
  the document alignment area.                                           indicia from the documents.
     FIG. 45 is an isometric view showing an exemplary mov                  The exemplary form of the device further includes an
  able micr read head.                                              25   escrow area 428 along the transport path. In the escrow area
    FIGS.46 and 47 are schematic views of an exemplary sheet             documents that have been received are stored pending deter
  access area in a position prior to accepting a stack of sheets.        mination to either accept the documents or return them to the
    FIGS. 48 and 49 are views of the sheet access area receiv            user. The exemplary deposit accepting device further includes
  ing the stack of sheets.                                               a storage area 430 which operates to store documents that
     FIGS. 50 and 51 show the sheet access area while moving
                                                                    30   have been accepted for deposit within the deposit accepting
                                                                         device. Of course it should be understood that this structure is
  the stack of sheets toward a picker.                                   exemplary of arrangements that may be used.
    FIGS. 52 and 53 show the sheet access area after the stack
  of sheets is accepted therein and a gate mechanism is closed.             In the exemplary embodiment documents are received
    FIGS. 54 and 55 show the Stack of documents while the
                                                                         through the opening and the presence of a document is sensed
  stack is moving into a position adjacent the picker.
                                                                    35   by at least one sensor 432. Sensing a document at the opening
                                                                         at an appropriate time during ATM operation (Such as at a
     FIGS. 56 and 57 show the sheet access area with the upper           time when a user indicates through an input device of the
  sheet driving member disposed away from the stack.                     machine that they wish to input a document) causes at least
     FIGS. 58 and 59 show the sheet access area receiving a              one processor to operate so as to control a gate 434. The
  rejected sheet while still holding some sheets from the origi     40   processor operates upon sensing the document to cause the
  nal input stack.                                                       gate to move from the closed position to the open position.
     FIGS. 60 and 61 show the sheet driver members operating             This is accomplished in the exemplary embodiment by a drive
  to move sheets out of the sheet access area in which the sheets        Such as an electric motor or Solenoid moving an actuator
  are positioned on both sides of the divider plate.                     member 436 as shown in FIG. 1. The actuator member 436
    FIGS. 62 and 63 show sheets on each side of the divider         45   includes a cam slot 438 which causes corresponding move
  plate that have been presented to the customer in a position           ment of the gate 434 to the desired position. In some embodi
  being returned into the machine, which may be done for                 ments the at least one sensor 432 or other sensor in the device
  example in response to the machine user not taking the sheets.         is operative to sense properties that would indicate whether
     FIGS. 64 and 65 show retracted sheets being picked for              the document being inserted is a double or other multiple
  storage in the machine through operation of the picker.           50   document. At least one processor in the banking machine may
     FIGS. 66 and 67 show the sheet access area operating to             operate in accordance with its programming to not accept
  deliver a stack of sheets to a user Such as a stack of rejected        multiple documents and to cause the banking machine to
  checks.                                                                provide at least one output to advise the user to insert a single
    FIG. 68 shows an exemplary sensor arrangement of the                 document.
  sheet access area.                                                55      Responsive to the sensing of the document and other con
    FIG. 69 is a plan view of an exemplary divider plate.                ditions as determined by at least one processor, a first trans
                                                                         port 440 operates to move the document into the document
              DESCRIPTION OF EXEMPLARY                                   alignment area. In the exemplary embodiment the document
                    EMBODIMENTS                                          is moved in engaged relation between a belt flight 442 and
                                                                    60   rollers 444. As best shown in FIGS. 1 and 4, rollers 444 extend
    U.S. Pat. No. 6,474,548 the disclosure of which is incor             in openings 446 in an upper platen 448 to engage or at least
  porated herein by reference, discloses an exemplary deposit            move in very close proximity to belt flight 442. As shown in
  accepting device of a card activated cash dispensing auto              FIG. 4, rollers 444 are mounted on a movable carriage 450.
  mated banking machine. For purposes of this disclosure a               Carriage 450 is movable rotationally about a shaft 452. Move
  deposit accepting device shall be construed to encompass any      65   ment of the carriage 450 enables selectively positioning of the
  apparatus which senses indicia on documents input to an                rollers 444 to be in proximity to the surface of belt flight 442
  automated banking machine.                                             or to be disposed away therefrom for reasons that are later
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 58 of 493 PageID #: 1795


                                                        US 7,832,631 B2
                                                                                                         10
  discussed. After the document is sensed as having moved into            alignment sensors that are disposed from one another along
  the device the processor operates to cause the gate to be               the transport direction of belt flight 442. In the exemplary
  closed. Alternatively if a user has provided inputs through             embodiment one sensor is aligned transversely with each of
  input devices on the machine indicating that they will be               rolls 460 and 462 and a third sensor is positioned intermediate
  depositing more documents in the machine, the gate may                  of the other two sensors. The alignment sensors of the exem
  remain open until the last document is deposited.                       plary embodiment are radiation type and include an emitter
     As shown in FIG. 4 through 6, platen 448 in the operative            and a receiver. The sensors sense the documents that move
  position is in adjacent relation with a lead in guide 454. Guide        adjacent thereto by detecting the level of radiation from the
  portion 454 and platen 448 include corresponding contoured              emitter that reaches the receiver. It should be understood that
  edges 456, 458. The contoured edges of the exemplary               10   although three alignment sensors are used in the exemplary
  embodiment are of a toothed contoured configuration. This               embodiment, other embodiments may include greater or
  configuration is used in the exemplary embodiment to reduce             lesser numbers of such sensors. Further while the alignment
  the risk that documents will become caught at the adjacent              sensors are aligned along the direction of document transport
  edges of the platen and the guide. The toothed contoured                path in the exemplary embodiment, in other embodiments
  configuration of the adjacent surfaces helps to minimize the       15   other sensor arrangements may be used Such as a matrix of
  risk that documents catch or are folded or damaged as they              sensors, a plurality of transversely disposed sensors or other
  pass the adjacent Surfaces. Of course it should be understood           Suitable arrangement.
  that this approach is exemplary and in other embodiments                   The operation of the document alignment area will now be
  other approaches may be used.                                           described with reference to FIGS. 8through 18. In the exem
     In the exemplary embodiment the document alignment                   plary embodiment when a document is sensed entering the
  area includes transverse transport rolls 460 and 462. The               device, carriage 450 which is controlled through the drive 472
  transverse transport rolls extend through apertures in the              is positioned Such that rollers 444 are positioned in adjacent
  platen 464 that supports belt flight 442. The transverse trans          relation to belt flight 442. This position is shown in FIG.8. In
  port rolls of the exemplary embodiment are configured to                this document receiving position carriage 470 is moved Such
  have axially tapered Surfaces extending in each longitudinal       25   that the transverse follower rolls 466 and 468 are disposed
  direction from the radially outermost extending portion of the          away from the transverse transport rolls 460 and 462.
  roll so as to minimize the risks of documents being caught by              In response to sensing a document 476 being positioned in
  a surface thereof. In alternative embodiments transverse                the inlet opening 422 and other appropriate conditions, the at
  transport rolls may have simple or compound curved surfaces             least one processor is operative to cause the first transport 440
  to minimize the risk of catching transversely moving docu          30   to move belt flight 442. Ifa double or other multiple document
  ments, which configurations shall also be referred to as                is sensed the first transport may not run or may run and then
  tapered for purposes of this disclosure. In the exemplary               return the document to the user as previously discussed. Mov
  embodiment the upper surface of the transverse transport rolls          ing belt flight 442 inward causes the first document to be
  are generally at about the same level as the upper Surface of           moved and engaged with the transportin Sandwiched position
  belt flight 442. In addition each of the transverse transport      35   between the rollers 444 and the belt flight as shown in FIG.9.
  rolls are in operative connection with a drive device. The drive        In this position the transverse transport and transverse fol
  device of the exemplary embodiment enables the transverse               lower rolls are disposed away from one another so that the
  transport rolls to move independently for purposes of aligning          document 476 can move in engagement with the first trans
  documents as later discussed.                                           port into the document alignment area. The tapered Surfaces
    In Supporting connection with platen 448 are a pair of           40   of the transverse transport rolls 460, 462 facilitate the docu
  transverse follower rolls 466 and 468. The transverse fol               ment moving past the rolls without Snagging. It should also be
  lower rolls each extend in a corresponding opening in the               noted that projections on the Surface of platen 464 operate to
  platen 448. Transverse follower roll 466 generally corre                help to move the document by minimizing the risk of the
  sponds to the position of transverse transport roll 460. Like           document Snagging on various component features. Further
  wise transverse follower roll 468 corresponds to the position      45   the projections on the platen help to minimize the effects of
  of transverse transport roll 462. As shown in FIG.4, rolls 466          Surface tension that might otherwise resist document move
  and 468 are supported on a movable carriage 470. Carriage               ment and/or cause damage to the document. Of course these
  470 is rotatably movable about shaft 452. A drive 472 is                approaches are exemplary, and other embodiments may
  selectively operative responsive to operation of one or more            employ other approaches.
  processors in the banking machine to cause the movement of         50     Position sensors for documents are included in the docu
  carriage 470 and carriage 450. The drive may be a suitable              ment alignment area and Such sensors are operative to sense
  device for imparting movement. Such as a motorora Solenoid.             when the document has moved sufficiently into the document
  As a result, drive 472 of the exemplary embodiment is selec             alignment area so that the document can be aligned. Such
  tively operative to dispose rollers 444 adjacent to belt flight         sensors may be of the radiation type or other Suitable types.
  442 or dispose the rollers therefrom. Likewise drive 472 is        55   When the document 476 has moved sufficiently inward, the
  selectively operative to place transverse follower rolls 466            first transport is stopped. In the stopped position of the trans
  and 468 in adjacent relation with transverse transport rolls            port, the drive 472 operates to move carriage 470 as shown in
  460 and 462. These features are useful for purposes of align            FIG. 12. This causes the transverse transport and follower
  ing documents as will be later discussed. Of course this                rolls to move adjacent with the document 476 positioned
  approach to a transverse transport for documents is exem           60   therebetween so as to engage the document.
  plary and in other embodiments other approaches may be                    Thereafter as shown in FIGS. 13 and 14 the drive 472 is
  used.                                                                   operative to move the carriage 450. This causes the rollers 444
     The document alignment area 424 further includes a plu               to be disposed from belt flight 442 which disengages this
  rality of alignment sensors 474. In the exemplary embodi                transport with respect to the document. Thereafter the one or
  ment non-contact sensors are used, which can sense the docu        65   more drives which are operative to move the transverse trans
  ment without having to have any portion of the sensor contact           port rolls, operate responsive to at least one processorso as to
  the document. The exemplary alignment area includes three               move document 476 in a direction transverse to the direction
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 59 of 493 PageID #: 1796


                                                        US 7,832,631 B2
                              11                                                                          12
  of prior movement by belt flight 442 as well as to deskew the               FIGS. 17 and 18 disclose an operational feature of the
  document. As shown in FIG. 15, the document 476 is moved                 exemplary embodiment where a document 480 has a folded
  sideways until a longitudinal edge 478 is aligned with the               edge. In this exemplary situation the folded edge is config
  alignment sensors 474. In the exemplary embodiment the                   ured so that the alignment sensor 474 which corresponds to
  alignment sensors 474 provide a virtual wall against which to       5    transverse transport roll 462 cannot sense a longitudinal edge
  align the longitudinal edge of the document. The sensing of              of the document until the document is unduly skewed. How
  the document by the alignment sensors 474 of the edge of the             ever, in this situation the middle alignment sensor will be
  document enables precise positioning of the document and                 operative to sense the middle portion of the longitudinal edge
  aligning it in a desired position which facilitates later reading        as will the alignment sensor that corresponds to transverse
  indicia therefrom. In an exemplary embodiment in which the          10   transport roll 460 before sensor 474 senses the edge of the
  documents are checks, the precise alignment of the longitu               document. In the exemplary embodiment the at least one
  dinal edge enables positioning of the document and its micr              processor that controls the operation of the drives for the
  line thereon so as to be in position to be read by a read head as        transverse transport rolls is operative to control movement of
  later discussed. Of course in other embodiments other                    the document transversely when the middle alignment sensor
  approaches may be used.                                             15   senses the edge of the document even through one of the end
     In some exemplary embodiments the alignment sensors are               sensors has not. This is true even for a folded document or a
  in operative connection with one or more processors so that              document that has been torn. The at least one processor con
  the transports are controlled responsive to the sensors sensing          trols each transverse roll to move the document transversely
  a degree of reduction in radiation at a receiver from an asso            until two of the three sensors detect and edge of the document
  ciated emitter of a sensor as the document moves toward a                in the desired aligned position. In this way even Such an
  blocking position relative to the sensor. The exemplary                  irregular document is generally accurately aligned in the lon
  embodiment may be configured Such that a drive operating                 gitudinal direction from the transport.
  the transverse transport roll may cease to further move the                 It should be understood that the exemplary embodiment
  sheet transversely when the alignment sensor which is trans              uses radiation type sensors for purposes of aligning the docu
  versely aligned with the transport roll senses a certain reduc      25   ment in the alignment section. In other embodiments other
  tion in the amount of radiation reaching the sensor from the             types of sensors such as Sonic sensors, inductance sensors, air
  emitter. Thereafter the other drive operating the other trans            pressure sensors or other Suitable sensors or combinations
  verse transport roll may continue to operate until the align             thereof, may be used.
  ment sensor that corresponds to that transport roll senses a                Once the document has been aligned in the document
  similar degree of reduction. In this way the processor operat       30   alignment area of the transport path, the deposit accepting
  ing the independently controlled transverse transport rolls              device operates responsive to the programming associated
  cause the longitudinal edge of the document to be aligned                with one or more processors, to cause the document to be
  with the virtual wall produced through use of the sensors.               moved along the transport path by the first transport into the
     In alternative embodiments the apparatus may operate in               document analysis area. In the exemplary embodiment the
  accordance with its programming to cause the respective             35   document analysis area includes at least one magnetic sens
  transverse transport rolls to move the document transversely             ing device which comprises the magnetic read head 482.
  such that a reduction in radiation from the respective emitter           Magnetic read head 482 is in Supporting connection with
  is sensed reaching the corresponding receiver until no further           platen 448 and in the exemplary embodiment is movable
  reduction occurs. This corresponds to a condition where the              relative thereto. The alignment of the document in the docu
  document fully covers the corresponding receiver. Thereafter        40   ment alignment area is operative in the exemplary embodi
  the respective drive for the transverse transport roll may be            ment to place the micrline on the check in corresponding
  reversed in direction to a desired level Such as, for example,           relation with the magnetic read head. Thus as the document is
  fifty percent of the total reduction which would indicate that           moved by the first transport into the document analysis area,
  the transverse edge is positioned to cover approximately fifty           the micrline data can be read by the magnetic read head. Of
  percent of the receiver. In this way this alternative embodi        45   course in Some alternative embodiments micror other mag
  ment may be able to align documents that have relatively high            netic indicia may be read through other magnetic sensing
  radiation transmissivity or transmissivity that is variable              elements such as the type later discussed, or optically, in the
  depending on the area of the document being sensed by the                manner shown in U.S. Pat. No. 6,474,548, for example.
  sensor. Alternatively a transverse linear array of sensors. Such            FIGS. 19 through 21 show an exemplary form of the mov
  as CCDs may be used to determine the transverse position of         50   able mounting for the magnetic read head 482. In the exem
  a particular portion of the edge of the sheet. Alternatively a           plary embodiment the magnetic read head is positioned in a
  plurality of transversely extending arrays of sensors may be             retainer 484. Retainer 484 includes a first projection 486 that
  used to sense the positions of one or more portions of one or            extends in and is movable in an aperture 488. Retainer 484
  more edges of the sheet. A plurality of spaced arrays may be             also includes a projection 490 which is movable in an aperture
  used to sense the position of the sheet. Of course these            55   492. A tension spring 494 extends through a saddle area 496
  approaches are exemplary and in other embodiments other                  of the housing 484. The saddle area includes two projections
  approaches may be used.                                                  which accept the spring 494 therebetween. This exemplary
     Once the document has been aligned and moved to the                   mounting for the magnetic read head provides for the head to
  position shown in FIG. 15, the drive 472 operates to move the            float such that it can maintain engagement with documents
  carriage 450 Such that the rollers 444 are again moved adja         60   that are moved adjacent thereto. However, the movable char
  cent to belt flight 442. Thereafter the drive moves the carriage         acter of the mounting which provides both for angular and
  470 so as to dispose the transverse follower rolls 466 and 468           Vertical movement of the read head reduces risk of Snagging
  away from the transverse transport rolls. This position is               documents as the documents move past the read head. Further
  shown in FIG.8. Thereafter the now aligned document can be               the biased spring mounting is readily disengaged and enables
  further moved along the transport path through movement of          65   readily replacing the magnetic read head in situations where
  the first transport out of the document alignment area of the            that is required. Of course this approach is exemplary and in
  device to the document analysis area.                                    other embodiments other approaches may be used.
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 60 of 493 PageID #: 1797


                                                        US 7,832,631 B2
                                13                                                                       14
     The exemplary document analysis area includes in addi                of driving rolls 504. The driving rolls 504 operate in response
  tion to the read head a magnetic sensing element 498. The               to one or more drives that are controlled responsive to opera
  magnetic sensing element in Some exemplary embodiments                  tion of one or more processors in the ATM. The drives are
  may read magnetic features across the document as the docu              operative to move documents into proximity with and past the
  ment is moved in the document analysis area. In some                    sensors so as to facilitate the reading of indicia thereon. The
  embodiments the magnetic reading device may be operative                document may be moved in one or more directions to facili
  to read numerous magnetic features or lines So as to facilitate         tate the reading and analysis thereof.
  the magnetic profile of the document as discussed herein. In               Once a document has been moved through the document
  Some embodiments the magnetic sensing element may sense                 analysis area, the document passes along the transport path
  areas of the document in discrete elements which provide a         10   into escrow area 428. Escrow area 428 includes a third trans
  relatively complete magnetic profile of the document or por             port 506. Transport 506 includes an upper belt flight 508. The
  tions thereof. In some embodiments the magnetic sensing                 plurality of cooperating rollers 510 supported through platen
  capabilities may be sufficient so that a separate dedicated read        449 are positioned adjacent to belt flight 508 in the operative
  head for reading the micrline of checks is not required. Of             position. Documents entering the escrow area are moved in
  course these approaches are exemplary and may vary depend          15   engagement with belt flight 508 and intermediate to belt flight
  ing on the type of documents which are being analyzed                   and the rollers.
  through the system.                                                        In the exemplary embodiment documents that have been
     The exemplary document analysis area further includes a              passed through the document analysis area are moved in the
  first scanning sensor 500 and a second scanning sensor 502.             escrow area where the documents may be stopped for a period
  The scanning sensors are operative to sense optical indicia on          of time during which decisions are made concerning whether
  opposed sides of the document. The scanning sensors in com              to accept the document. This may include for example, mak
  bination with at least one processor are operative to produce           ing a determination through operation of the ATM or other
  data which corresponds to a visual image of each side of the            connected systems concerning whether to accept an input
  document. This enables analysis of visual indicia on docu               check. If it is determined that the check should not be
  ments through operation of at least one processor in the ATM.      25   accepted, the direction of the transports are reversed and the
  In the case of checks and other instruments the scanning                check is moved from the escrow area through the document
  sensors also enable capturing data so as to produce data which          analysis area, the document alignment area and back out of
  corresponds to image of a check which may be used for                   the ATM to the user. Alternatively if the decision is made to
  processing an image as a Substitute check, and/or other func            accept the document into the ATM, the document is moved in
  tions.                                                             30   a manner later discussed from the escrow area to the docu
     In some embodiments, the data corresponding to images of             ment storage area of the device.
  the documents may be used by the ATM to provide outputs to                 In some exemplary embodiments the escrow area may be
  a user. For example, an image of a check may be output                  sufficiently large to hold several checks or other documents
  through a display screen of the ATM so a user may be assured            therein. In this way a user who is conducting a transaction
  that the ATM has captured the image data. In some cases at         35   involving numerous checks may have all those checks
  least one processor in the ATM may apply digital watermarks             accepted in the machine, but the programming of the machine
  or other features in the data to minimize the risk of tampering.        may enable readily returning all those checks if the user elects
  In some embodiments at least one processor may operate in               to do so or if any one or more of the documents is determined
  accordance with its programming to indicate through visual              to be unacceptable to the machine. Alternatively or in addi
  outputs to a user with the image that security features have       40   tion, storage devices such as belt storage mechanisms, trans
  been applied to the image data. This may include outputs in             ports or other escrow devices may be incorporated into the
  the form of words and/or symbols which indicate a security              transport path of a deposit accepting device so that more
  feature has been applied. This helps to assure a user that the          numerous documents may be stored therein and returned to
  ATM operates in a secure manner in processing the accepted              the user in the event that a transaction is not authorized to
  check. Of course, this approach is exemplary of things that        45   proceed. Of course these approaches are exemplary.
  may be done in some embodiments.                                          It should be noted that the exemplary escrow area includes
     In alternative embodiments the programming of one or                 a lower platen with a plurality of longitudinal projections
  more processors associated with the ATM may enable the                  which extend thereon. The longitudinal projections facilitate
  scanning sensors, magnetic sensors and other sensing ele                movement of the document and reduce Surface tension so as
  ments to gather data which is usable to analyze other types of     50   to reduce the risk of the document being damaged.
  documents. Other types of sensing elements may include, for                In the exemplary embodiment the escrow area further
  example, UV, IR, RFID, fluorescence, RF and other sensors               includes a stamper printer 512. In the exemplary embodiment
  that are capable of sensing properties associated with docu             the stamper printer is Supported through platen 449 and
  ment. Documents may include for example receipts, certifi               includes an ink roll type printer which is described in more
  cates, currency, Vouchers, gaming materials, travelers checks,     55   detail in FIGS. 25 through 27. The escrow area further
  tickets or other document types. The data gathered from the             includes a backing roll 514 which operates to assure that
  sensors in the analysis area may be processed for purposes of           documents move in proximity to the stamper printer so that
  determining the genuineness of Such items and/or the type               indicia can be printed thereon.
  and character thereof. Of course the nature of the sensors                 The exemplary form of the stamper printer is shown in
  included in the analysis area may vary depending on the type       60   greater detail in FIGS. 25 through 27. The exemplary printer
  of documents to be processed by the device. Also some                   includes an eccentric ink bearing roll 518 shown in FIG. 27.
  embodiments may operate so that if a micr line or other                 The eccentric shape of the ink bearing roll in cross section
  magnetic characters on the document are not aligned with the            includes a flattened area 520 which is disposed radially closer
  magnetic read head, the document can nonetheless be ana                 to a rectangular opening 522 which extends in the roll, than a
  lyzed and processed using data from other sensors.                 65   printing area 524 which is angularly disposed and in opposed
    It should also be noted that documents are moved in the               relation thereof. The flattened area is generally positioned
  document analysis area through engagement with a plurality              adjacent to documents when documents are moved through
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 61 of 493 PageID #: 1798


                                                         US 7,832,631 B2
                                  15                                                                     16
  the escrow area and printing is not to be conducted thereon by           The clutch 548 outputs rotational movement through a cou
  the stamper printer. In the exemplary embodiment the ink roll            pling 552. Coupling 552 includes the annular recess that
  518 is encapsulated in plastic and is bounded by a plastic               corresponds to projection 540 and a radial recess which cor
  coating or cover about its circumference. Apertures or open              responds in shape to projection 542. Thus in the exemplary
  ings are cut therethrough in the desired design that is to be            embodiment the force of the biasing tab enables the coupling
  printed on the documents. As can be appreciated, the aper                552 to solidly engage shaft portion 528.
  tures which are cut in the plastic which encapsulates the outer             During operation gear 550 which is operatively connected
  surface of the ink bearing roll enables the ink to be transferred        to a drive provides a mechanical input to the clutch 548.
  from the inkholding roll material underlying the plastic coat
  ing, to documents in the shape of the apertures. For example        10   However, the ink roll generally does not rotate. Transport 506
  in the embodiment shown a pair of angled lines are printed on            is operative to move a document in the transport in the escrow
  documents by the stamper printer. Of course this approach is             area responsive to signals from a processor. Sensors such as
  exemplary and in other embodiments other types of inking                 radiation sensors in the escrow area are operative to indicate
  mechanisms and/or designs may be used.                                   one or more positions of the document to the processor. When
     In the exemplary embodiment the ink roll 518 is supported        15   the document is to be marked with the stamper printer it is
  on a first shaft portion 526 and a second shaft portion 528. The         positioned adjacent to the ink roll by operation of a processor
  shaft portions include rectangular projections that are gener            controlling the transport in the escrow area. A signal is sent
  ally rectangular in profile 523, that extend in the opening 522          responsive to the processor to the clutch 548. This signal is
  of the ink roll. The shaft portions include flanged portions 530         operative to engage the coupling 552 which causes the shaft
  and 532 that are disposed from the radial edges of the roll.             portions 528 and 526 to rotate the ink roll 518. As the ink roll
  Shaft portions 526 and 528 include an interengaging projec               rotates the printing area 524 engages the Surface of the docu
  tion 525 and access 527, as well as a tab 529 and recess that            ment causing ink markings to be placed thereon. The ink roll
  engage and serve as a catch, which are operative to engage               rotates in coordination with movement of the document. The
  and be held together so as to support the roll.                          clutch is operative to cause the coupling to carry out one
     Shaft portion 526 includes an annular projection 534.            25
                                                                           rotation such that after the document has been marked, the
  Annular projection 534 is adapted to engage in a recess which            printing area is again disposed upward within the housing.
  is alternatively referred to as a slot (not separately shown)            The flattened portion 520 of the ink roll is again disposed in its
  which extends generally vertically in a biasing tab 536 as               initial position facing the document. Thus documents are
  shown in FIG. 25. Biasing tab 536 is operative to accept the             enabled to pass the stamper printer 512 without having any
  projection in nested relation and is operative to provide an        30
                                                                           unwanted markings thereon or without being Snagged by the
  axial biasing force against shaft portion 526 when the first             surfaces thereof.
  shaft portion is positioned therein. This arrangement enables
  holding the shaft portion in engaged relation with the biasing              It should be understood that when it is desired to change the
  tab. However, when it is desired to change the stamper printer           stamper printer ink roll because the ink thereon has become
  and/or the ink roll therein, the biasing tab may be moved such      35   depleted or alternatively because a different type of marking
  that the annular projection may be removed from the interen              is desired, this may be readily accomplished. A servicer does
  gaging slot by moving the projection 534 upward in the recess            this by deforming or otherwise moving the biasing tab 536
  so as to facilitate removal of the printer and ink roll. The             and moving the shaft portion 526 upward such that the annu
  biasing tab is supported on a bracket 538 that is in supporting          lar projection 534 no longer extends in the slot in the biasing
  connection with the platen which overlies the escrow area.          40   tab. This also enables projection 534 to be moved upward and
     Second shaft portion 528 includes an annular projection               out of a stationary slot 554 in the bracket 538. As the annular
  540. Projection 540 includes on the periphery thereof an                 projection 534 is moved in this manner the annular projection
  angled radially outward extending projection 542. Projection             540 and radial projection 542 are enabled to be removed from
  542 has a particular contour which is angled such that the               the corresponding recesses in the coupling 552. This enables
  transverse width of the projection increases with proximity to      45   the housing 544 to be moved such that the ears 546 on the
  the flange portion 542. This configuration is helpful in pro             housing can be separated from the positioning projections
  viding a secure method for moving the ink roll but also                  which help to assure the proper positioning of the ink roll
  facilitates changing the ink roll and stamper printer when               when the housing is in the operative position. Thereafter a
  desired.                                                                 new housing shaft and ink roll assembly can be installed. This
     In the exemplary embodiment the ink roll 518 is housed           50   may be accomplished by reengaging the projections 540 and
  within a housing 544. Housing 544 is open at the underside               542 with the coupling 552 and engaging the projection 534 in
  thereofsuch that the printing area 524 can extend therefrom to           the slot of biasing tab 536. During such positioning the posi
  engage a document from the escrow area. Housing 544 also                 tioning projections are also extended in the ears 546 of the
  includes two pairs of outward extending ears 546. Ears 546               housing, to locate the housing and reliably position the ink
  include apertures therein that accept housing positioning pro       55   roll.
  jections 545 on the associated mounting surface of the device               It should further be understood that although only one ink
  and are operative to more precisely position the housing and             roll is shown in the exemplary embodiment, alternative
  the ink roll on the Supporting platen and to facilitate proper           embodiments may include multiple ink rolls or multiple
  positioning when a new ink roll assembly is installed. Hous              stamper printers which operate to print indicia on checks.
  ing 544 also includes apertures 543 through which the shaft         60   Such arrangements may be used for purposes of printing
  portions extend. A flange portion is positioned adjacent to              varied types of information on various types of documents.
  each aperture.                                                           For example in some situations it may be desirable to return a
     In the exemplary embodiment shaft portion 528 is driven               document that has been processed through operation of the
  through a clutch mechanism 548. Clutch mechanism 548 of                  device to the user. In Such circumstances a stamper printer
  the exemplary embodiment is a wrap spring clutch type               65   may print appropriate indicia on the document Such as a
  mechanism which is selectively actuatable through electrical             “void” stamp or other appropriate marking. Of course the
  signals. The clutch is driven from a drive through a gear 550.           type of printing that is conducted may vary as is appropriate
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 62 of 493 PageID #: 1799


                                                        US 7,832,631 B2
                               17                                                                         18
  for purposes of the particular type of document that is being           releasably mounted through moveable members to enable
  processed. In other embodiments alternative approaches may              ready installation and removal.
  be used.                                                                    The exemplary embodiment further includes an ink catch
     In the exemplary embodiment a document that is to be                 ing mechanism 580 which is alternatively referred to herein
  moved from the escrow area can be more permanently stored               as an ink catcher. In the exemplary embodiment the ink catch
  in the machine by moving the document to a storage area 430.            ing mechanism is operative to capture ink that may be dis
  Documents are moved from the escrow area toward the stor                charged from the printhead at times when no document is
  age area by moving the document in engagement with belt                 present. This may occur for example if a document is mis
  flight 508 so that the document engages a curved deflector              aligned in the transport or if the machine malfunctions so that
  554. Deflector 554 causes the document to engage a vertical        10   it attempts printing when no document is present. Alterna
  transport 556 that extends in the storage area 430. As best             tively the inkjet printer may be operated responsive to at least
  shown in FIG.30 vertical transport 556 includes two continu             one processor at times when documents are not present for
  ous belts that are driven by a drive 558. The transport 556             purposes of conducting head cleaning activities or other
  includes a pair of disposed belts, each of which has a belt             appropriate activities for assuring the reliability of the inkjet
  flight 560. Each belt flight 560 extends in generally opposed      15   printer. Further the exemplary embodiment of the ink catcher
  relation of a corresponding rail 562 of a vertical guide 564. As        mechanism is operative to tend the printhead by wiping the
  shown in FIG. 29 guide 564 of the exemplary embodiment is               nozzles so as to further facilitate reliable operation. Of course
  constructed so that the rails 562 are biased toward the belt            it should be understood that the exemplary ink catcher shown
  flights by a resilient material. This helps to assure the docu          and described is only one of many ink catcher configurations
  ment can be moved between the belt flights and the rails in             that may be used.
  sandwiched relation. Such a document 568 is shown moving                    An exemplary form of the ink catching mechanism is
  between the rails and the belt flights in FIG. 30. Alternatively        shown in FIGS. 22 through 24. The ink catching mechanism
  in some embodiments a single belt flight, rollers or other sheet        includes an ink holding body 582 with an ink holding area
  moving members may be used.                                             therein. Body 582 has thereon an annular projecting portion
                                                                     25   584. Projecting portion 584 has an opening 586 therein.
     It should also be noted that in the exemplary embodiment             Opening 586 of the projecting portion is in fluid communi
  the drive 558 includes a spring biasing mechanism 568. The              cation with the ink holding interior area of the main portion of
  biasing mechanism acts on lower rolls 570 to assure proper              the body. Of course this body configuration is merely exem
  tension is maintained in the belt flights 560.                          plary.
     Further in the exemplary embodiment the transport belts         30       A head portion 588 is comprised of a body portion config
  are housed within a housing which includes a pair of spaced             ured to extend in overlying relation of the projecting portion
  back walls 572. As later discussed, back walls 572 serve as             584. Head portion 588 of the exemplary embodiment com
  Support Surfaces for stacks of documents that may be stored in          prises a generally annular body member that includes a flat
  a first section or location of the storage area of the device.          tened area 590 which has an opening 592 therein. Head por
  Similarly guide 564 includes a pair of transversely disposed       35   tion 588 also has in supporting connection therewith a
  wall surfaces 574. Wall surfaces 574 provide support for a              resilient wiper member 594 extending radially outward there
  stack of documents disposed in a second section or location of          from in an area disposed angularly away from the opening
  the storage area. Also as shown in FIG. 30, the vertical trans          592.
  port 556 moves documents to adjacent a lower surface 576                   As shown in FIG. 24 the exemplary embodiment of body
  which bounds the interior of the storage area. Document            40   582 is of a generally clamshell construction and includes a
  sensing devices are provided along the path of the vertical             lower portion 596 and an upper portion 598. The upper and
  transport so that the drive 558 can be stopped through opera            lower portions fit together as shown to form the body, includ
  tion of at least one processor once the document has reached            ing the annular projecting portion. Also housed within the
  the lower surface. This helps to assure that documents are not          interior of the exemplary embodiment of the body is an ink
  damaged by movement in the drive. Of course these                  45   absorbing member 600. The ink absorbing member is opera
  approaches are exemplary and in other embodiments other                 tive to absorb ink which passes into the interior of the body
  approaches may be used.                                                 through opening 586. The body is releasably mounted in the
     In the exemplary embodiment when at least Some docu                  machine through a mounting portion 601 which accepts Suit
  ments are moved from the escrow area into the vertical trans            able fasteners or other holding devices.
  port, the device operates to print indicia thereon. This may be    50      In the operative condition the head portion 588 extends in
  indicia of various types as described herein, as would be               overlying generally Surrounding relation of the projecting
  appropriate for the types of documents being processed. In              portion 584. The head portion is enabled to be selectively
  the exemplary embodiment printing on the documents is car               rotated through operation of a drive 602 that is operatively
  ried out through operation of an inkjet printer 578. The inkjet         connected therewith. A disk member 604 and sensor 606 are
  printer includes a removably mounted printhead that is adja        55   operative to sense at least one rotational position of the head
  cent to documents as they are moved in the vertical transport           portion 588.
  portion of the sheet path. The inkjet printer includes nozzles             In operation of the exemplary form of the device, the head
  which are operative to selectively expel ink therefrom toward           portion 588 is generally positioned as shown in FIG.22 with
  the sheet path and shoot ink onto the adjacent Surface of the           the opening 592 of the head portion in aligned relation with
  document. The nozzles of the inkjet printer operate in accor       60   the opening 586 in the projecting portion of the body. The
  dance with the programming of a processor which is opera                projecting portion extends within an interior area of the rotat
  tive to drive the inkjet printer to expel ink selectively there         able head portion. In this position ink expelled from the inkjet
  from to produce various forms of characters on the documents            printhead which does not strike a document, passes into the
  as may be desired. For example in an exemplary embodiment               interior of the body through the aligned openings. Thus for
  the printer may be operative to print indica on checks so as to    65   example if the programming of the machine calls for the
  indicate transaction information and/or the cancellation of             machine to periodically conduct a head cleaning operation in
  Such checks. In the exemplary embodiment the print head is              which the nozzles of the inkjet printhead are fired, the ink can
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 63 of 493 PageID #: 1800


                                                            US 7,832,631 B2
                                 19                                                                            20
  be transmitted through sheet path in the area of the transport               devices of the machine cause the processor to operate the
  where documents are normally present and into the body of                    printer to expel ink from the print head toward the sheet path.
  the ink catcher mechanism. Thereafter or periodically in                     If the sheet is present ink impacts the sheet to print thereon. In
  accordance with the programming of the machine, a proces                     Some cases the processor operates the print head to print an
  Sorin operative connection with the drive is operative to cause              appropriate pattern Such as one that tests that all the nozzles
  the drive 602 to rotate the head portion 588. Rotation of the                are working. In other embodiments other indicia may be
  head portion is operative to cause the flexible wiper member                 printed. Of course if no sheet is present in the sheet path, the
  594 to engage the print head and wipe over the openings of the               ink from the print head passes into the body of the ink catcher
  inkjet nozzles. This avoids the buildup of ink which can                     through the opening in the head portion. Of course this
  prevent the efficient operation of the inkjet printer. Once the         10   approach is exemplary, and in other embodiments other
  wiper has moved across the nozzles the head returns to the                   approaches and processes may be used.
  position so that excess ink is accepted within the body. This is                In some embodiments after printing is conducted the
  done in the exemplary embodiment by having the head por                      machine may operate to wipe the nozzles of the print head.
  tion rotate in a first rotational direction about a full rotation. In        This may be done in response to the programming associated
  this way the head portion rotates from the position where the           15   with the processor and/or in response to an input from a
  openings in the head portion and projecting portion are                      servicer. In such a situation the drive operates to rotate the
  aligned with the print head. The head portion is rotated so the              head portion 588 about the projecting portion 584 so that the
  openings are no longer aligned and the flexible wiper member                 flexible wiper member engages the print head. In the exem
  engages the print head and wipes across the nozzles thereof.                 plary embodiment the wiper member wipes across the print
  The head portion continues to rotate until the openings are                  head as the head portion of the ink catcher makes about one
  again aligned.                                                               rotation from its initial position. The head portion rotates
     In the exemplary embodiment the drive operates respon                     responsive to the drive until the head portion is again sensed
  sive to the at least one processor to rotate the head portion in             as having the opening therein aligned with the print head. This
  the first rotational direction about 360 degrees and then stops.             is sensed by the sensor 606 sensing the rotational position of
  In other embodiments the drive may reverse direction and/or             25   the disk member 604. In response to sensing that one head
  operate the head portion to undergo multiple rotations. In                   portion is in the position for capturing ink from the print head,
  other embodiments the movable member may include mul                         the processor is operative to cause the drive to cease opera
  tiple openings and wiper members and may move as appro                       tion. Of course these approaches are exemplary and in other
  priate based on the configuration thereof. In other embodi                   embodiments other approaches may be used.
  ments the movable member may include multiple openings                  30
                                                                                  In an exemplary embodiment when the ink catching
  and wiper members and may move as appropriate based on                       mechanism has become filled withink it is possible to replace
  the configuration thereof.                                                   the body by disengaging one or more fasteners that hold it in
     In some embodiments the at least one processor may oper                   position and install a new one in the operative position. Alter
  ate the print head periodically to clean or test the print head,             natively in some embodiments the body may be opened and
  and may operate the ink catcher to wipe the nozzles only after          35
                                                                               the ink absorbing member 600 removed and replaced with a
  Such cleaning or test. In some alternative embodiments wip                   new member.
  ing action may be done after every print head operation or                      In the exemplary embodiment the body is disengaged from
  after a set number of documents have been printed upon.                      the machine by disengaging the one or more fasteners or other
  Various approaches may be taken in various embodiments.                      devices that hold the mounting portion 601 to the adjacent
     In exemplary embodiments suitable detectors are used to              40
                                                                               housing structure of the document accepting device. Once
  determine when the print head needs to be replaced. At least                 this is done, the body 580 is moved so that the projecting
  one processorin operative connection with the print head may
  operate to provide an indication when the print cartridge                    portion 584 no longer extends within the interior area of the
  should be changed. Such an indication may be given remotely                  movable head portion 588. Once this is done, the body can be
  in Some embodiments, by the machine sending at least one                45   discarded. Alternatively, the body may be opened, the ink
  message to a remote computer. In the exemplary embodiment                    absorbing member 600 removed, a new ink absorbing mem
  a servicer may readily remove an existing print cartridge Such               ber installed and the body again closed.
  as by moving one or more fasteners, tabs, clips or other                        A new body or one with a new ink absorbing member is
  members. A replacement cartridge may then be installed, and                  installed by extending the projection portion 584 thereof
  secured in the machine by engaging it with the appropriate              50   within the interior area of the head portion 588. The body is
  members. In the exemplary embodiment electrical contacts                     then fastened in place through the mounting portion. In
  for the print head are positioned so that when the cartridge is              response to appropriate inputs to an input device of the
  in the operative position the necessary electrical connections               machine from a servicer, the processor operates to cause the
  for operating the print head are made. The new cartridge is                  drive 602 to rotate the head portion 588. The processor may
  installed with the print head thereof positioned in aligned             55   operate inaccordance with its programming to rotate the head
  relation with the opening in the head portion of the ink catcher             portion 588 only as necessary to align the opening 592 with
  so that ink from the print head will pass into the ink catcher               the print head. Alternatively the processor may operate the
  and be held therein if there is no document in the sheet path                drive to make one or more rotations before stopping the
  between the print head and the ink catcher at the time ink is                rotation of the head portion. In some embodiments the pro
  expelled therefrom.                                                     60   cessor may operate the printer to test its operation as previ
     In the exemplary embodiment after a new ink cartridge has                 ously discussed, and may then rotate the head portion to wipe
  been installed, a servicer may test the operation of the printer.            the nozzles of the print head. Of course these approaches are
  This is accomplished by providing appropriate inputs to the                  exemplary and in other embodiments other approaches may
  machine. A servicer moves a sheet into the sheet path. This                  be used.
  may be done in some cases manually and in other cases by                65      Thus as can be appreciated the exemplary embodiment of
  providing and moving a sheet in the sheet path through one or                the ink catching mechanism provides an effective way for the
  more transports. One or more inputs from the servicer to input               printer to be operated so as to avoid the deposition of excess
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 64 of 493 PageID #: 1801


                                                        US 7,832,631 B2
                                 21                                                                   22
  ink within the ATM as well as to enable the print nozzles to be         the document from the transport and brings it into Supporting
  maintained in a Suitable operating condition so that printing           connection with a spring loaded backing plate 622. Backing
  may be reliably conducted.                                              plate 622 is biased by a spring or other Suitable biasing
     In the exemplary embodiment documents such as checks                 mechanism toward the left as shown in FIGS. 39 and 40.
  are moved into the storage area 430 through the vertical                  Movement of the plunger 612 to the extent shown in FIG.
  transport 556. Such documents are held initially between the            40 causes the document 620 to be supported in a stack on the
  rails 562 of the guide 564 and the belt flights 560 of the              backing plate 622. In this position the plunger may be again
  Vertical transport. In the exemplary embodiment Such docu               moved to the left such that the documents in the stack in
  ments may be selectively stored in one of two available sec             storage location 610 are held in sandwiched relation between
  tions (alternatively referred to herein as locations) of the       10   the back walls 572 of the vertical transport and the backing
  storage area. These include a first storage location 608 posi           plate.
  tioned on a first side of the vertical transport and a second              As can be appreciated in the exemplary embodiment docu
  storage location 610 positioned on an opposed transverse side           ments can be selectively stored in a storage location of the
  of the vertical transport. Selective positioning of documents           device by positioning and moving the plunger so that the
  into the storage locations is accomplished through use of a        15   document is stored in the storage location as desired. This
  movable plunger member 612 which operates responsive to                 enables documents to be segregated into various document
  one or more processors to disengage documents from the                  types. For example in some embodiments the ATM may be
  vertical transport and move the documents into either the first         operated Such that checks that are drawn on the particular
  storage location or second storage location of the storage              institution operating the machine are stored in one storage
  aca.                                                                    location of the storage area 430 while others that are not
    FIGS. 31 through 35 show the operation of the exemplary               drawn on that institution are stored in the other storage loca
  plunger member to move a document 614 into storage loca                 tion. Alternatively in some embodiments where the mecha
  tion 608. As shown in FIG. 32 when the document 614 has                 nism is used to accept checks and currency bills, bills which
  moved downward into the storage area, the plunger 612 has               have been validated may be stored in one storage location
  been positioned to the right of the document as shown in           25   while bills that have been determined to be counterfeit or
  storage location 610. In the exemplary embodiment move                  Suspect may be stored in another storage section. In still
  ment of the plunger member is accomplished through use of               further alternative embodiments where the device is operated
  a Suitable drive and movement mechanism such as a rack                  to accept checks and bills, currency bills may be stored in one
  drive, worm drive, tape drive or other suitable movement                storage location while checks are stored in another. Of course
  device. Such a drive is represented schematically by drive 616     30   this approach is exemplary.
  in FIG. 3.                                                                 In alternative embodiments additional provisions may be
     Once the document has been moved to the proper position              made. For example in some embodiments one or more
  and the vertical transport is stopped, the plunger 612 moves            aligned vertical transports may be capable of transporting
  from the position shown in FIG. 32 to the left so as to engage          documents through several vertically aligned storage areas.
  the document. Such engagement with the document deforms            35   In Such situations a document may be moved to the vertical
  the contour of the document as shown and begins to pull the             level associated with a storage area that is appropriate for the
  document transversely away from engagement with the belt                storage of the document. Once at that level a plunger may
  flights and the guide rails or other document moving struc              move transversely so as to place the document into the appro
  tures. A spring biased backing plate 618 which may have                 priate storage location on either side of the vertical transport.
  additional documents in Supporting connection therewith, is        40   In this way numerous types of documents can be accepted and
  moved by the action of the plunger as shown in FIGS. 33 and             segregated within the ATM.
  34. Backing plate 618 is biased by a spring or other suitable              In still other alternative embodiments the storage mecha
  device so that documents in Supporting connection with the              nism may be integrated with a document picker mechanism
  backing plate are generally trapped between the backing plate           such as shown in U.S. Pat. No. 6,331,000 the disclosure of
  and the wall surfaces 574 of the guide.                            45   which is incorporated by reference. Thus documents which
     As represented in FIGS. 34 and 35 as the plunger 612                 have been stored such as currency bills may thereafter be
  moved further toward the storage location 608, the document             automatically removed through operation of the picker
  disengages from the rails and belts so that the document is             mechanism and dispensed to users of the ATM machine.
  eventually held in supported relation with the backing plate            Various approaches may be taken utilizing the principals of
  618 by the plunger. Once the document 614 has reached this         50   the described embodiments.
  position as shown in FIG.35 the plunger may be moved again                As shown in FIG.2 exemplary storage area 440 is generally
  to the right as shown such that the document 614 is integrated          held in a closed position such that the items stored therein are
  into the document stack Supported on backing plate 618.                 not accessible even to a servicer who has access to the interior
  Further as the plunger 612 returns toward its original position,        of the ATM. This is accomplished through use of a sliding
  the documents Supported on the backing plate are held in           55   door 624 which in the exemplary embodiment is constructed
  sandwiched relation between the wall surfaces 574 of the                of collapsible sections. The door is enabled to be moved such
  guide and the backing plate. Thus the document 614 which                that access to documents stored in the storage area can be
  was moved into the storage area has been selectively moved              accessed Such as is shown in FIG. 28. In an exemplary
  through operation of the plunger into the storage location 608.         embodiment the ability to open door 624 is controlled by a
    FIGS. 36 through 40 show operation of the plunger mem            60   lock 626. In the exemplary embodiment lock 626 comprises a
  ber to store a document in storage location 610. As shown in            key lock Such that authorized persons may gain access to the
  FIG. 37 a document 620 is moved into the vertical transport             interior of the storage area if they possess an appropriate key.
  and because this document is to be stored in storage location              In some exemplary embodiments the deposit accepting
  610 the plunger member 612 is positioned responsive to                  device may be mounted in movable Supporting connection
  operation of the processor to the left of the document as          65   with structures in the interior of the housing of the banking
  shown. As shown in FIGS. 38 and 39 movement of the                      machine. This may be done in the manner shown in U.S. Pat.
  plunger member 612 toward the right as shown disengages                 No. 6,010.065 the disclosure of which is incorporated herein
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 65 of 493 PageID #: 1802


                                                        US 7,832,631 B2
                                 23                                                                     24
  by reference. In some exemplary embodiments a servicer                  Of course, this approach is exemplary and in other embodi
  may access the interior of the banking machine housing by               ments other approaches may be used.
  opening one or more external doors. Such doors may require                 In Servicing the exemplary embodiment of the deposit
  the opening of one or more locks before the interior of the             accepting device 420 which for purposes of this service dis
  housing may be accessed. With Such a door open the servicer             cussion will be described with regard to checks, a servicer
  may move the deposit accepting device 420 while Supported               generally begins by opening a door or other access mecha
  by the housing so that the storage area of the device extends           nism Such as a fascia or panel that enables gaining access to an
  outside the housing. This may make it easier in some embodi             interior area of the housing of the ATM. In an exemplary
  ments to remove documents from the storage area.                        embodiment the check accepting device 420 is Supported on
                                                                     10   slides, and after unlatching a mechanism that normally holds
     In the exemplary embodiment persons authorized to                    the device in operative position, the device can be moved,
  remove documents from the storage area may open the lock                while supported by the housing to extend outside the ATM. Of
  and move the door 624 to an open position so as to gain access          course in Some situations and depending on the type of Ser
  to the interior of the storage area. Documents that have been           vice to be performed, it may not be necessary to extend the
  positioned in the storage locations can be removed by moving       15   device outside the ATM housing. Alternatively in some situ
  the backing plates 622 and 618 against the spring biasing               ations a servicer may extend the device outside the housing
  force of the respective springs or other biasing mechanisms             and then remove the device from Supporting connection with
  617, 619, that holds the stacks of stored documents in sand             the ATM housing completely. This may be done for example,
  wiched relation. Manually engageable tabs 628 and 630 are               when the entire device is to be replaced with a different
  provided in the exemplary embodiment so as to facilitate the            device.
  servicer's ability to move the backing plates against the                  The servicer may disengage the latch 632 and rotate platen
  respective biasing force. With the respective backing plate             448 about the axis of its hinges. This exposes the areas of the
  moved horizontally away from the vertical transport, the                transport path through the device in the document alignment
  stack of documents between the backing plate and vertical               area 424 and document analysis area 426. It should be noted
  transport can be removed. Each backing plate can be moved          25   that when the platen 448 is moved to the open position the
  to remove document stacks on each horizontal side of the                toothed contoured edges 456,458 shown in FIG.4, are moved
  vertical transport. Once the stored documents have been                 apart.
  removed, the backing plates can return automatically to the               With the platen 448 moved to expose the document align
  appropriate position to accept more documents due to the                ment and document analysis areas, any checks which have
  biasing force. Likewise the door 624 can be closed and the         30   become caught or jammed therein can be removed by the
  lock returned to the locked position. If the deposit accepting          servicer. The servicer can also conduct other activities such as
  device is movably mounted so that the storage area is outside           cleaning the scanning sensors or the magnetic read head.
  the machine, it can be moved back into the interior of the              Such cleaning may be done using Suitable solvents, Swabs or
  housing. The housing can then be secured by closing the                 other materials. The servicer may also clean, align, repair or
  doors and locks thereon. This construction of the exemplary        35   replace other items in the exposed areas of the transport path.
  embodiment not only facilitates the removal of checks, cur                 With platen 448 in the open position a servicer may also
  rency or other documents, but is also helpful in clearing any           move platen 449 from the closed position to the open position
  jams that may occur within the vertical transport.                      shown in FIGS. 2 and 3. Rotating platen 449 about the axis of
     The exemplary embodiment also provides advantages in                 its Supports to the open position, exposes the escrow area 428
  terms of clearingjams within the document alignment, analy         40   of the transport path. A servicer may then clear any jammed
  sis and/or escrow areas. For example as shown in FIGS. 1 and            documents from the escrow area. The servicer may also clean,
  2, the device may be opened Such that the entire transport path         align, repair or replace other components that are exposed or
  for documents up to the point of the vertical transport may be          otherwise accessible in the escrow area.
  readily accessed. As a result in the event that the document              Upon completion of service the platen 449 is rotated to the
  should become jammed therein, a servicer may unlatch a             45   closed position. Thereafter the platen 448 is rotated to the
  latch which holds a platen in position Such as for example              closed position. This brings the contoured edges 456, 458
  latch 632 shown in FIG. 1 and move the platen 448 rotation              back into adjacent alignment. With platen 448 in the closed
  ally and the components Supported thereon to the position               position the latch 632 is secured to hold both platens in the
  shown so as to enable exposing the document alignment area              closed positions, the check accepting device can then be
  and documentanalysis area. As can be appreciated platen 448        50   moved back into the operating position and secured therein.
  is mounted through hinges which enable the platen to rotate             The servicer when done, will then close the door or other
  about an axis through the hinges so as to facilitate the opening        device to close the interior of the ATM housing. Of course
  thereof. Likewise the portions of the platen 449 supporting             these approaches are exemplary.
  the mechanisms overlying the escrow area can be opened as                  Upon closing the housing the ATM may be returned to
  shown to expose that area of the document transport path so as     55   service. This may include passing a test document through the
  to facilitate accessing documents therein. As shown in FIGS.            transport path through the deposit accepting device 420 and/
  1 and 2, platen 449 is rotatable about an axis that extends             or reading indicia of various types from one or more test
  generally perpendicular to the axis about which platen 448 is           documents. It may also include operating the machine to
  rotatable. Further in the exemplary embodiment, platens 448             image the document that was jammed in the device to capture
  and 449 are configured so that platen 448 must be moved to         60   the data therefrom so that the transaction that cause the ATM
  the open position before platen 449 can be opened. Likewise             malfunction can be settled by the system. Of course it should
  platen 449 must be closed before platen 448 is closed. This             be understood that these approaches are exemplary and in
  exemplary construction enables the use of a single latch to             other embodiments other approaches may be used.
  secure the platens in the operative positions, and to enable               FIG. 41 shows an alternative exemplary embodiment of an
  unsecuring the single latch so that the platens can both be        65   automated banking machine 640. Banking machine 640
  moved to expose the document alignment, document analysis               includes a housing 642. Housing 642 of the machine includes
  and escrow areas of the document transport pathin the device.           a chest portion 644 and an upper housing portion 646. Chest
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 66 of 493 PageID #: 1803


                                                        US 7,832,631 B2
                                25                                                                      26
  portion 644 provides a secure storage area in an interior                  The exemplary automated banking machine further
  portion thereof. The interior of the chest portion may be used          includes a keypad 652. Keypad 652 provides a user input
  for example to store valuable sheets such as currency notes,            device which includes a plurality of keys that are selectively
  travelers checks, Scrip, checks, tickets or other valuable              actuatable by a user. Keypad 652 may be used in exemplary
  sheets that have been received by and/or that are to be dis             embodiments to enable a user to provide a personal identifi
  pensed from the machine. The chest portion includes a Suit              cation number (PIN). The PIN data may be used to identify
  able chest door and lock for providing authorized access                authorized users of the machine in conjunction with data read
  thereto. The upper housing portion 646 of the exemplary                 from cards so as to assure that machine operation is only
  embodiment also includes Suitable access doors or other                 carried out for authorized users. Of course the input devices
  mechanisms to enable authorized persons to obtain access to
                                                                     10   discussed herein are exemplary of numerous types of input
  items therein. Examples of chest portions are shown in U.S.             devices that may be used in connection with automated bank
  Pat. No. 7,000,830 and U.S. Application No. 60/519,079, the             ing machines.
                                                                             The exemplary automated banking machine further
  disclosures of which are incorporated herein by reference.              includes other transaction function devices. These may
     The exemplary automated banking machine 640 includes            15   include for example, a printer 654. In the exemplary embodi
  output devices including a display 648. Other output devices            ment 654 is operative to print receipts for transactions con
  may include for example speakers, touchpads, touchscreens               ducted by users of the machine. Other embodiments of auto
  or other items that can provide user receivable outputs. The            mated banking machines may include other types of printing
  outputs may include outputs of various types including for              devices such as those Suitable for printing statements, tickets
  example, instructions related to operation of the machine. The          or other types of documents. The exemplary automated bank
  exemplary automated banking machine further includes input              ing machine further includes a plurality of other devices.
  devices. These may include for example a card reader 650.               These may include for example, a sheet dispensing device
  The card reader may be operative to read indicia included on            656. Such a device may be operative to serve as part of a cash
  cards that are associated with a user and/or a user's account.          dispenser device which selectively dispenses sheets Such as
  Card readers may be operative to read indicia for example,         25   currency notes from storage. It should be understood that for
  indicia encoded on a magnetic stripe, data stored in an elec            purposes of this disclosure, a cash dispenser device, is one or
  tronic memory on the card, radiation transmitted from an item           more devices that can operate to cause currency stored in the
  on the card such as a radio frequency identification (RFID)             machine to be dispensed from the machine. Other devices
  chip or other suitable indicia. User cards represent one of a           may include a recycling device 658. The recycling device
  plurality of types of data bearing records that may be used in     30   may be operative to receive sheets into a storage location and
  connection with activating the operation of exemplary                   then to selectively dispense sheets therefrom. The recycling
  machines. In other embodiments other types of data bearing              device may be of a type shown in U.S. Pat. Nos. 6,302,393
  records Such as cards, tokens, tags, sheets or other types of           and 6,131,809, the disclosures of which are incorporated
  devices that include data that is readable therefrom, may be            herein by reference. It should be understood that a recycling
  used.                                                              35   device may operate to recycle currency notes and may in
    In exemplary embodiments data is read from a card                     Some embodiments, a cash dispenser may include the recy
  through operation of a card reader. The card reader may                 cler device. Further the exemplary embodiment may include
  include features such as those disclosed in U.S. Pat. No.               sheet storage devices 660 of the type previously described
  7,118,031 the disclosure of which is incorporated herein by             herein which are operative to selectively store sheets in com
  reference. The exemplary automated banking machine is              40   partments.
  operative responsive to at least one processor in the machine             The exemplary ATM 640 includes a deposit accepting
  to use data read from the card to activate or allow operation of        device 662 which is described in greater detail hereafter. The
  the machine by authorized users so as to enable Such users to           deposit accepting device of an exemplary embodiment is
  carry out at least one transaction. For example the machine             operative to receive and analyze sheets received from a
  may operate to cause data read from the card and/or data           45   machine user. The exemplary deposit accepting device is also
  resolved from card data and other inputs or data from the               operative to deliver sheets from the machine to machine
  machine, to be compared to data corresponding to authorized             users. It should be understood that in other embodiments
  users. This may be done for example by comparing data                   additional or different deposit accepting devices may be used.
  including data read from the card to data stored in or resolved         Further for purposes of this disclosure a deposit accepting
  from data stored in at least one data store in the machine.        50   device may alternatively be referred to as a sheet processing
  Alternatively or in addition, the automated banking machine             device.
  may operate to send one or more messages including data                    The exemplary automated banking machine 640 further
  read from the card or data resolved therefrom, to a remote              includes at least one processor Schematically indicated 664.
  computer. The remote computer may operate to cause the data             The at least one processor is in operative connection with at
  received from the machine to be compared to data corre             55   least one data store schematically indicated 666. The proces
  sponding to authorized users based on data stored in connec             sor and data store are operative to execute instructions which
  tion with one or more remote computers. In response to the              control and cause the operation of the automated banking
  positive determination that the user presenting the card is an          machine. It should be understood that although one processor
  authorized user, one or more messages may be sent from the              and data store are shown, embodiments of automated banking
  remote computer to the automated banking machine so as to          60   machines may include a plurality of processors and data
  enable operation of features thereof. This may be accom                 stores which operate to control and cause operation of the
  plished in Some exemplary embodiments through features                  devices of the machine.
  such as those described in U.S. Pat. Nos. 7,284,695 and/or                The at least one processor 664 is shown in operative con
  7.266,526 the disclosures of each of which are incorporated             nection with numerous transaction function devices sche
  herein by reference. Of course these approaches are exem           65   matically indicated 668. Transaction function devices include
  plary and in other embodiments other approaches may be                  devices in the machine that the at least one processor is
  used.                                                                   operative to cause to operate. These may include devices of
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 67 of 493 PageID #: 1804


                                                         US 7,832,631 B2
                                27                                                                        28
  the type previously discussed such as the card reader, printer,          above the divider plate. It should be understood that although
  keypad, deposit accepting device, sheet dispenser, recycler              in the exemplary embodiment only one split divider plate is
  and other devices in or that are a part of the machine.                  used, in other embodiments a plurality of divider plates may
     In the exemplary embodiment the at least one processor is             be employed so as to divide an area into multiple Subcom
  also in operative connection with at least one communication        5    partments.
  device 670. The at least one communication device is opera                  In the exemplary embodiment the divider plate 690 and
  tive to enable the automated banking machine to communi                  upper sheet driving member 688 are selectively relatively
  cate with one or more remote servers 672, 674 through at least           movable vertically with respect to the lower sheet driving
  one network 676. It should be understood that the at least one           member 686. This is done in a manner later explained so as to
  communication device 670 may include various types of net           10   selectively enable the sheet driving members to engage and
  work interfaces Suitable for communication through one or                move sheets in either the first side or the second side. This is
  more types of public and/or private networks so as to enable             done through operation of drives Schematically indicated
  the automated banking machine to communicate with a                      696. Such drives can include suitable motor, levers, sole
  server and to enable ATM users to carry out transactions. Of             noids, lead screws and other Suitable structures to impart the
  course it should be understood that this automated banking          15   movement described herein. The drives operate responsive to
  machine is exemplary and that automated banking machines                 instructions executed by the at least one processor. It should
  may have numerous other types of configurations and capa                 further be understood that although in the exemplary embodi
  bilities.                                                                ment the lower sheet driving member is generally in fixed
     FIG. 42 shows in greater detail the exemplary deposit                 Vertical position relative to the housing, in other embodiments
  accepting device 662. The exemplary deposit accepting                    the lower sheet driving member may be movable and other
  device is in operative connection with a sheet opening 678               components may be fixed.
  that extends through the housing of the machine. In the exem                In the exemplary embodiment the sheet access area further
  plary embodiment the sheet opening is configured to enable               includes a movable stop 698. The stop is operative to extend
  the sheets to be provided thereto into the machine from users,           at appropriate times to limit the inward insertion of docu
  as well as to deliver sheets from the machine to users. Access      25   ments into the sheet access area by a user. The stop operates
  through the sheet opening is controlled in the exemplary                 to generally positively position inserted sheets that are going
  embodiment by a movable gate 680. Gate 680 is selectively                to be received and processed by the deposit accepting device.
  moved between the opened and closed positions by a drive                 The stop is selectively movable by at least one drive (not
  682. The drive 682 selectively opens and closes the gate                 separately shown) which moves the stop in response to opera
  responsive to operation of the at least one processor 664.          30   tion of the at least one processor. The inner ends of sheet
  Therefore in operation of the exemplary automated banking                driver members 686 and 688 bound an opening 699 through
  machine the gate is moved to the open position at appropriate            which sheets can move either inwardly or outwardly in the
  times during transactions such as when sheets are to be                  deposit accepting device 662.
  received into the machine from users and when sheets are to                 The exemplary sheet access area is operatively connected
  be delivered from the machine to users.                             35   to a picker 700. The picker is operative to separate individual
    The exemplary device further includes a sheet access area              sheets from a stack in the sheet access area. In the exemplary
  generally indicated 684. The exemplary sheet access area is              embodiment the picker may operate in a manner like that
  an area in which sheets are received in as well as delivered             described in U.S. Pat. Nos. 6,634,636; 6,874,682; and/or
  from the machine. The exemplary sheet access area includes               7.261,236 the disclosures of which are incorporated herein by
  a first sheet driver member 686. The exemplary sheet driver         40   reference. The picker operates generally to separate each
  member 686 includes a belt flight of a continuous belt that is           sheet from the inserted stack of sheets. At least one sensor 702
  selectively driven by a drive (not separately shown). The drive          operates in the exemplary embodiment to sense thickness and
  operates responsive to operation of the at least one processor.          enable at least one processor to determine if the picker has
  The sheet access area is further bounded upwardly by a sheet             failed to properly separate each individual sheet. In response
  driver member 688 which in the exemplary embodiment also            45   to sensing of a double or other multiple sheet in the area
  comprises a belt flight of a continuous belt. In the exemplary           beyond the picker, the at least one processor operates in
  embodiment the lower belt flight which comprises the sheet               accordance with its programming to reverse the picking func
  driver member 688 is vertically movable relative to the upper            tion so as to return the sensed multiple sheets to the stack.
  belt flight which comprises sheet driver member 686 such that            Thereafter the picker may attempt to pick a single sheet and
  a distance between them may be selectively varied. It should        50   may make repeated attempts until a single sheet is Success
  be understood however that although the exemplary embodi                 fully picked. Further as later explained, in the exemplary
  ment uses belt flights as the sheet driver members, in other             embodiment the picker is operative to picksheets that may be
  embodiments rollers, tracks, compressed air jets or other                located in either the first side 692 or the second side 694 of the
  devices suitable for engaging and moving sheets may be used.             divider plate in the sheet access area.
  In the exemplary embodiment a single upper belt flight and          55      In the exemplary embodiment the picker 700 is operative to
  lower belt flight are used to move sheets in the sheet access            deliver individual sheets that have been separated from the
  area. However, it should be understood that in other embodi              stack to a sheet path indicated 704. Sheets are moved in the
  ments other numbers and configurations of sheet driving                  sheet path through operation of a transport 706 which
  members may be used.                                                     engages the sheets. It should be understood that although a
     The exemplary sheet access area includes a divider plate         60   single transport of a belt type is shown, in other embodiments
  690. The exemplary divider plate comprises a pair of divider             other numbers and types of transports may be employed for
  plate portions with an opening thereinbetween. The opening               moving sheets.
  extends parallel to the belt flights and enables the belt flights           In the exemplary embodiment the area of the sheet path
  to engage sheets therethrough. Of course this approach is                includes a document alignment area which may operate in the
  exemplary. The exemplary divider plate divides the sheet            65   manner similar to that previously described or in other suit
  access area into a first side 692 which is below the plate in the        able ways, to align sheets relative to the direction that sheets
  exemplary embodiment, and a second side 694 which is                     are moved along the transport path. For example in the exem
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 68 of 493 PageID #: 1805


                                                        US 7,832,631 B2
                                  29                                                                    30
  plary embodiment the transverse transport includes trans                one property associated with checks analyzed through
  verse transport rolls 710 that operate in a manner like that            devices in the machine, have one or more properties that
  previously discussed to engage a sheet and move it into align           Suggest that they are valid or invalid checks. Similarly analy
  ment with the transport path by sensing an edge of the sheet            sis devices in a machine may be used to assess validity of
  with a plurality of spaced sensors which form a “virtual wall.”         other types of sheets.
  The transverse movement of the sheet by the transverse trans               In the exemplary embodiment the deposit accepting device
  port is operative to align the sheet relative to the movement of        includes a sheet storage and retrieval device 722. In the exem
  sheets along sheet path in the device. As discussed in more             plary embodiment the sheet storage and retrieval device
  detail below, in this exemplary embodiment the alignment                includes a belt recycler. The belt recycler may be of the type
  area includes devices operative to align the sheet as well as to   10   shown in U.S. Pat. No. 6,270,010 the disclosure of which is
  determine a width dimension associated with the sheet So as             incorporated herein by reference. The sheet storage and
  to facilitate the analysis of magnetic indicia thereon.                 retrieval device is selectively operative to store sheets that are
     In some embodiments it may be desirable to use sheet                 directed thereto from the transport 712 by a diverter 724. The
  transports that move sheets in Sandwiched relation between a            diverter is selectively operated responsive to a drive which
  driving member such as a roll or belt flight, and a follower       15   moves responsive to instructions from the at least one proces
  member that extends on an opposed side of the sheet from the            sor to cause sheets to be directed for storage in the sheet
  driving member. The follower member may be operative to                 storage and retrieval device 722.
  assure engagement of the sheet with the driving member to                  In the exemplary embodiment the sheet accepting device
  assure sheet movement therewith. In some embodiments                    further includes a sheet storage and retrieval device 726. The
  movable rolls or belts may operate as suitable follower mem             sheet storage and retrieval device 726 of the exemplary
  bers. However, in some embodiments it may be desirable to               embodiment may be similar to device 722. Sheets are directed
  use stationary resilient members as biasing members. This               to the sheet storage and retrieval device 726 from the transport
  may include, for example, a resilient member with a low                 712 through selective operation of a diverter 728. It should be
  friction sheet engaging Surface to facilitate sheet movement            understood that although in the exemplary embodiment the
  thereon. For example Such a suitable member may comprise           25   sheet storage and retrieval devices include belt recyclers,
  a compressible resilient foam body with a low friction plastic          other forms of devices that are operative to accept and deliver
  cover. Such a foam member can be used to provide biasing                sheets may be used.
  force to achieve sheet engagement with a driving member. In                In exemplary embodiments the transports 712 and 706 are
  still other embodiments the foam body may be operatively                selectively operated responsive to respective drives. The
  Supported on a further resilient member, such a leaf spring        30   drives operate responsive to operation of the at least one
  which can provide a further biasing force. Such a structure for         processor to move sheets therein. The transports of the exem
  a follower member may be useful in sheet transports in pro              plary embodiment are operative to move sheets both away
  viding more uniform force distribution on moving sheets to              from and toward the sheet access area. Further in the exem
  minimize the risk of sheet damage. Further Such a sheet                 plary embodiment a diverter 730 is positioned adjacent to the
  follower structure may be useful in providing the follower         35   sheet access area. The diverter 730 operates in the manner
  function for one or more transports that move sheets in mul             later described to direct sheets moving toward the sheet
  tiple directions, at least some of which are transverse to one          access area onto the second side of the diverter plate. Of
  another in a particular sheet transport area. As a result Such          course this approach is exemplary.
  follower structures may be used in the area in which sheets are            Further in the exemplary embodiment the automated bank
  aligned. Of course this approach is exemplary.                     40   ing machine includes a plurality of transports as shown,
     In the exemplary embodiment the transport 706 is opera               which enable sheets to be selectively moved to and from the
  tive to move sheets to engage a further transport Schemati              storage area 660, the sheet dispenser device 656, the recycling
  cally indicated 712. The transport is also operative to move            device 658 and other devices or areas, to or from which sheets
  sheets past magnetic indicia reading devices 714, 716 which             may be delivered and/or received. Further in the exemplary
  are alternatively referred to herein as magnetic read heads.       45   embodiment appropriate gates, diverters and/or other devices
  The exemplary embodiment further includes analysis devices              may be positioned adjacent to the transports so as to selec
  for analyzing documents. These include for example, an                  tively control the movement of sheets as desired within the
  imager 718. Imager 718 may be of the type previously dis                machine. It should be understood that the configuration
  cussed that is operative to generate data corresponding to the          shown is exemplary and in other embodiments other
  visual image of each side of the sheet. Further in the exem        50   approaches may be used.
  plary embodiment an analysis device includes a currency                    FIG. 43 shows an alternative exemplary embodiment of a
  validator 720 is used to analyze properties of notes. For               document alignment area 708. The document alignment area
  example in Some embodiments currency validators employ                  includes a platen 732. The platen includes a plurality of docu
  ing the principles described in U.S. Pat. No. 5,923,413 which           ment alignment sensors 734. The document alignment sen
  is incorporated herein by reference may be used for purposes       55   sors 734 are similar to alignment sensors 474 previously
  of determining whether sheets have one or more property                 discussed. As with the prior embodiment three document
  associated with valid notes. The at least one processor may be          alignment sensors extend in spaced relation along the direc
  operative to determine whether notes received are likely                tion of sheet movement in the transport path. A plurality of
  valid, invalid and/or of suspect authenticity. Other devices            rollers 736 operate in a manner similar to rollers 444 and are
  may be included which sense for other properties or data           60   operative to move the sheet in the direction of the transport
  which can be used to analyze sheets for properties that are             path. A transverse transport that is operative to move sheets in
  associated with authenticity. Based on determining whether              a direction generally perpendicular to the transport path
  sheets have at least one property, the exemplary automated              includes transverse follower rolls 738. As in the case with the
  banking machine is operative to store, return or otherwise              prior described embodiment, the transverse transport
  process notes in a manner that is later described. Of course it    65   includes transverse rolls on an opposed side of the transport
  should be understood that some of the principles may be used            from the platen 732. As in the previously described embodi
  by the at least one processor to make a determinationifat least         ment the rollers 736 generally engage a sheet between the
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 69 of 493 PageID #: 1806


                                                        US 7,832,631 B2
                                 31                                                                      32
  rollers and other driving members such as a belt. To align the          The width signals thereafter enable the processor to cause the
  sheet, the rollers 736 move away from the sheet and the                 read head 716 to be positioned in an appropriate transverse
  transverse follower rolls 738 that were previously disposed             position for reading the microdata if the check is in two of the
  away from the sheet move toward the sheet to engage the                 four possible check orientations.
  sheet in sandwiched relation between the transverse transport              It should be noted that as represented in FIG. 44 the read
  roll and a corresponding follower roll. The sheet is moved              heads are operative to read the micr indicia regardless of
  transversely until it is aligned with the direction of movement         whether the indicia is on the check immediately adjacent to
  of sheets in the transport path based on the document align             the read head or on an opposed side of the check from the read
  ment sensors 734. This is done in a manner like that previ              head. This is because the magnetic characters which comprise
  ously discussed. The transverse transport rollers are then         10   the micr indicia can be sensed through the paper. Further in
  moved to disengage the sheet while the rollers 736 move to              the exemplary embodiment the magnetic read heads are posi
  engage the sheet So that it now can be moved in its aligned             tioned in a curved area of the transport path. This generally
  condition in the transport path. Of course instead of rollers           helps to assure in the exemplary embodiment that the check is
  other types of sheet moving members may be used.                        in contact or at least very close proximity with the read head.
     The exemplary deposit accepting device includes magnetic        15   Further the exemplary embodiment of the mount 744 includes
  read heads 714 and 716. Magnetic read heads 714 may be                  a plurality of vanes 754. Vanes 754 are curved and are opera
  mounted in a manner like that previously discussed. In the              tive to help guide the sheet through the area of the magnetic
  exemplary embodiment, magnetic read head 714 is in a fixed              read heads without Snagging. In an exemplary embodiment
  transverse position relative to the sheet path. Magnetic read           the vanes 754 are operative to reduce surface tension so as to
  head 714 is generally positioned in the exemplary embodi                facilitate movement of sheets thereon. Of course it should be
  ment relative to the sheet path so that a check that has been           understood that these structures are exemplary and in other
  aligned in the document alignment area will generally have              embodiments other approaches may be used.
  the micrline indicia on the check pass adjacent to the mag                 In an exemplary embodiment at least one processor of the
  netic read head 714. This is true for two of the four possible          automated banking machine has associated programming
  facing positions of a check as it passes through the device.       25   that enables decoding the micr line data regardless of the
  This is represented by the exemplary check segments 740 and             facing position of the check as it is moved past the magnetic
  742 shown in FIG. 44.                                                   read heads. As can be appreciated depending on the facing
     Magnetic read head 716 is mounted in operatively sup                 position of the check the micr data may be moving in any of
  ported connection with a mount 744. Mount 744 is movable                the forward direction or the backward direction and right side
  transversely to the sheet path as represented by arrow M in        30   up or upside down as it passes in proximity to the one adjacent
  FIG. 45. The position of read head716 transversely relative to          magnetic read head. Signals are generated by the magnetic
  the sheet path is changeable through operation of a position            read head responsive to the magnetic indicia which makes up
  ing device 746. The positioning device may include any num              the micrline data. The programming of the at least one pro
  ber of movement devices Such as a motor, Solenoid, cylinder,            cessor is operative to receive and record these signals, and to
  shape memory alloy element or other suitable element that is       35   determine the micrline characters that correspond thereto. In
  operative to selectively position read head 716 relative to the         the exemplary embodiment this includes comparing the data
  sheet path.                                                             for at least some of the characters that correspond to the micr
     As can be appreciated from FIG. 44, read head 716 may be             line, to data corresponding to one or more micrline characters
  selectively positioned transversely so that when a check is in          so that it can be determined the orientation in which the micr
  the two orientations where the micrline data would not pass        40   line data has been read. The at least one processor may oper
  adjacent to read head 714. Such micrline indicia would pass             ate in accordance with its programming to conduct pattern
  adjacent to read head 716. This is represented by exemplary             matching of the sensed signals to signals corresponding to
  check segments 748 and 750 in FIG. 44.                                  known micr characters to determine the probable micr char
     In the exemplary embodiment the document alignment                   acters to which the signals correspond. This may be done for
  area includes a width sensor 752. Width sensor 752 may             45   one or multiple characters to determine aprobable orientation
  include in Some embodiments a plurality of aligned sensors,             of the check data. This probable orientation may then be
  a linear array charge couple device (CCD) sensors or other              checked by comparing the data as read from the magnetic
  sensor or groups of sensors that are operative to sense at least        read head, to other data which corresponds to the micr data
  one dimension or property which corresponds to a width                  initially determined orientation. If the orientation corre
  associated with a check. In the exemplary embodiment this is       50   sponds to an appropriate micrline character then it probable
  done once the check has been aligned with the transport path            that the orientation has been properly determined. If however
  and the document alignment sensors 734. This capability of              the sensed data does not correspond appropriately to charac
  determining using signals from the sensor 752, the width of             ters in the initially determined orientation, then it is probable
  the aligned document enables at least one processor in the              that the orientation determined is incorrect. In some embodi
  machine to cause the positioning device 746 to move the read       55   ments the at least one processor may operate to compare
  head716 to the appropriate transverse position for reading the          signals corresponding to the magnetic indicia read from the
  micrline indicia on the check in the event that the check is in         check to data corresponding to micrline characters in mul
  one of the two positions wherein the micr indicia is disposed           tiple possible orientations. The results may then be compared
  on the opposite of the check from read head 714.                        to determine the number of unidentifiable characters in each
     The at least one processor has associated programming in        60   of the orientations. Generally in at least one orientation which
  at least one data store that enables determination of the proper        corresponds to the actual orientation of the check, the at least
  position for the read head 716 because check printing stan              one processor will determine that all of the characters corre
  dards specify the location of the micrline indicia relative to a        spond to identifiable micrline characters.
  longitudinal edge of the check. As a result for a given check              In still other embodiments character recognition analysis
  that has been aligned in the document alignment area, the at       65   software routines may be operative to identify micrline char
  least one processor is operative to determine a width associ            acters in each of the possible orientations which a degree of
  ated with the check responsive to signals from sensor 752.              confidence. This degree of confidence would hopefully be
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 70 of 493 PageID #: 1807


                                                         US 7,832,631 B2
                                33                                                                        34
  much higher for one particular orientation which then indi               raised position. The processor is also operative to cause the
  cates the facing position of the check as well as the micrline           divider plate and upper transport including the upper sheet
  characters to which the data corresponds. In still other alter           driver member, to be disposed a greater distance away from
  native embodiments other approaches may be used to deter                 the belt flight 686. This enables the user to insert the stack 756
  mine the facing position of the check. This may include for              inwardly into the area between the belt flight 768 and the
  example analysis of optical features to determine that the               divider plate 690, until the stack is in abutting relation with
  check is in a particular orientation. The information on a               the stop. As shown in FIGS. 50 and 51 the at least one
  facing position as determined from optical features may then             processor is thereafter operative to retract the stop 698 and to
  be used to analyze or, as a factor in the analysis, of the               cause the belt flight 688 and divider plate 690 to be lowered.
  magnetic indicia on the check as carried out by at least one        10   This provides for the stack 756 to be in sandwiched relation
  processor.                                                               between the belt flight 686, belt flight 688 and divider plate
     Of course it should be understood that while the discussion           690. It should be remembered that the exemplary dividerplate
  of the exemplary embodiment has included a discussion of                 includes a pair of horizontally disposed plate portions includ
  micrline data associated with a check, in other embodiments              ing the central opening that extends parallel to each belt flight
  other types of magnetic indicia may be analyzed and used.           15   belt. This enables each of the belt flights to operatively engage
  Further it should be understood that checks and other items              the sheets in the stack. The divider plate is also movably
  which include magnetic indicia thereon serve as coded                    mounted relative to the housing such that each divider plate
  records on which magnetic data is encoded. Alternative                   portion can be moved vertically, responsive to at least one
  approaches may also be used in other embodiments for read                drive, and can also move angularly to maintain engagement
  ing of magnetic recoded indicia on Such records, and the                 with sheets. In the exemplary embodiment each of the por
  magnetic read heads described in connection with this par                tions of the divider plate are enabled to pivot generally about
  ticular embodiment are exemplary. Further it should be                   a horizontal axis that extends near the transverse center
  understood that while the coded records in the form of checks            thereof. In the exemplary embodiment the extent that each
  have the micrline data offset from the centerline of the record          portion of the divider plate is enabled to pivot is generally
  and generally in a defined location relative to one or more         25   limited to a relatively small angle. This ability of the divider
  edges of the document, other embodiments may operate to                  plate to pivot as well as to move vertically generally in the
  have magnetic indicia in other locations. Further some exem              area of the axis about which the portion can pivot, facilitates
  plary embodiments may also include provisions for sensing                the exemplary embodiments capabilities to deliver and
  magnetic indicia on records in various locations and deter               receive sheets from users as well as to deliver and receive
  mining the nature of Such indicia in various locations based        30   sheets to and from the opening of the deposit accepting
  on signals produced from sensing the record. Of course these             device.
  approaches are exemplary and in other embodiments other                    The at least one processor causes at least one drive to move
  approaches may be used.                                                  the belt flights so that the stack 756 moves inwardly from the
     The operation of an exemplary embodiment is now                       sheet access area such that the ends of the sheet move
  explained with reference to FIGS. 46 through 67. The exem           35
                                                                           inwardly past the gate 680. As shown in FIGS. 54 and 53
  plary automated banking machine is operated by a customer                sensors 758 are positioned to sense the stack in the sheet
  to perform at least one transaction involving acceptance of              access area. Responsive to the end of the stack having moved
  sheets. This may include for example, the user providing                 inward between the belt flights, the at least one processor is
  inputs to identify themself or their account, as well as to              operative to cause the gate 680 to close as shown in FIGS. 52
  indicate a transaction that they wish to conduct through            40
                                                                           and 53. The closing of the gate prevents persons who have
  operation of the machine. This may be done in response to                deposited a stack of sheets from further accessing Such sheets
  instructions output through the display. The user indicates              after they have moved in the machine.
  that they wish to conduct a sheet accepting transaction. The                As represented in FIGS. 54 and 55 the sheets are moved
  sheet accepting transaction may include in some embodi                   inwardly through operation of the belt flights so that the
  ments, acceptance of checks, and other embodiments the              45
                                                                           sheets move in the opening 699 past the inward end of the
  sheets to be accepted may include notes. In still other embodi           divider plate and into contact with the picker 700.
  ments the sheets to be accepted may include mixed notes from
  checks. In still other embodiments other types of sheets or                 As shown in FIGS. 56 and 57 the processor then operates to
  items may be accepted depending on the capabilities of the               cause the upper belt flight 688 to move upwardly and away
  machine.                                                            50   from the lower belt flight 686. The divider plate 690 remains
     With reference to FIG. 46, in the conduct of an exemplary             disposed above and in contact with the stack 756. In this
  transaction the sheet access area 684 initially has external             position the leading edge of the stack extends inward in the
  access thereto blocked by the gate 680. The user prepares a              machine beyond the inward edge of the divider plate and the
  stack 756 comprising a plurality of sheets for receipt by the            stack moves adjacent to the picker 700. The picker then oper
  machine through the sheet opening 678. It should be noted           55   ates generally in the manner of the incorporated disclosures to
  that in the initial position the divider plate 690 and the belt          pick sheets one at a time to separate them from the stack.
  flight 688 are disposed downward and are in generally sup                   In the exemplary embodiment the divider plate acts to hold
  porting connection with the belt flight 686. Of course it                the stack positioned against the driver member 686 and adja
  should be appreciated that as shown in FIGS. 46 through 67.              cent a registration plate portion 687 to facilitate reliable pick
  the structures in the sheet acceptance area are shown in a          60   ing of sheets by the picker. During picking, a thumper mem
  sectional view taken through the middle of the sheet accep               ber 764 also acts on the bottom sheet in the stack to urge the
  tance area.                                                              bottom sheet to move toward the picker. The thumper member
     Responsive to the at least one processor in the machine               764 moves rotationally responsive to a drive and also provides
  operating to cause the machine to carry out a sheet accepting            an upward and inward directed force on the bottom sheet. The
  transaction, the at least one processor is operative to cause the   65   downward force applied on the top of the stack by the divider
  gate 680 to open as shown in FIG. 48. The at least one                   plate increases the effective force applied by the thumper
  processor is also operative to cause the stop 698 to move to a           member urging the sheet at the bottom of the stack to move
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 71 of 493 PageID #: 1808


                                                       US 7,832,631 B2
                                 35                                                                 36
  toward the picker. Ofcourse this approach is exemplary and in         In an exemplary embodiment after sheets have been
  other embodiments other approaches may be used.                    received in the machine the at least one processor is then
     In the operation of the exemplary embodiment the deposit operative to cause the sheet storage and retrieval device 722 to
  accepting device operates in accordance with the program deliver the sheets one by one to the transport 712. The trans
  ming of the at least one processor, to move the sheets into the 5 port operates to move each of the sheets toward the sheet
  document alignment area 708. Each picked sheet is aligned in access area. The diverter 724 is operative to direct the sheets
  the manner discussed, and moved in the sheet path past the as appropriate toward the sheet access area. As each of the
  analysis devices such as the magnetic read heads 714, 716;         sheets move in the transport 712, the diverter 728 is operative
  imager 718; currency validator 720; and/or other sheet analy to selectively direct sheets that have been determined to
  sis devices. Of course it should be understood that in some 10 include the at least one property associated with acceptable
  embodiments other or different sheet analysis devices may be sheets, to the sheet storage and retrieval device 726. Device
  present. For example in a device which only accepts checks, 726 is operative to store acceptable sheets while the unaccept
  a currency validator and associated sensors may not be able sheets continue in the sheet path toward the sheet access
  present. Likewise depending on the nature of the sheets being area. In the transport 706 sheets are engaged by the diverter
  accepted, other or additional analysis devices may be 15 730 and are directed through the opening 699 onto the second
  included.                                                          side 794 of the sheet access area. The rejected sheets which
     In the exemplary embodiment sheets that have been moved are positioned on the second side of the divider plate 690 can
  past the analysis devices are moved in the transport 712 and be delivered to the machine user in a manner later discussed.
  are directed through operation of the diverter 724 for storage        In operation of the exemplary embodiment, the at least one
  in the sheet storage and retrieval device 722. In the exemplary 20 processor is then operative to cause the sheet storage and
  embodiment the at least one processor is operative responsive retrieval device 726 to deliver the acceptable sheets there
  to the signals regarding each sheet from the analysis devices from. The transport 712 is operative to move each sheet to an
  to analyze each sheet for at least one characteristic or prop appropriate storage area in the machine. For example sheets
  erty. These may include image properties, magnetic proper which are checks may be stored in the storage device 660.
  ties, color properties, patterns, watermarks, data or other 25 Sheets which are notes may be stored in connection with the
  characteristics that are usable to identify a sheet as an accept sheet recycler device 658 or in another suitable sheet storage
  able sheet for acceptance by the machine.                          area. It should be understood that a plurality of different types
     In Some embodiments for example, the at least one proces of sheet storage areas may be included in the machine for
  sor of the machine may operate responsive to data received storage of one or more types of sheets.
  from the analysis devices to determine that sheets input to the 30 Although in the exemplary embodiment sheets received in
  machine include valid currency notes of a given denomina the machine are aligned with the sheet path before being
  tion or type. The at least one processor may operate respon analyzed and stored on the sheet storage and retrieval device
  sive to determining that such valid currency notes have been 722, there is a risk that sheets may be come misaligned as they
  input to cause the automated banking machine to operate to are attempted to be moved out of the machine and through the
  cause an account associated with the user whose card data 35 opening 699 to the user. The exemplary embodiment includes
  was read by a machine to be credited for an amount corre features operative to minimize the risk of sheets becoming
  sponding to such valid notes. This may be done by the at least jammed or otherwise rendering the deposit accepting device
  one processor causing the automated banking machine to inoperative because of Such misalignment. The exemplary
  communicate with one or more remote computers that have embodiment includes sheet sensors 735 and 737 as schemati
  data stores which include data corresponding to a user's 40 cally represented in FIG. 43. The sheet sensors 735 and 737
  account and the funds allocated thereto. In still other embodi     are disposed in a first direction inwardly relative to the open
  ments the at least one processor may operate in the case of ing 699 through which sheets pass in and out of the machine.
  received documents which are checks, to determine whether          Each of the sensors 735 and 737 are disposed transversely
  Such checks appear to be valid and a user is authorized to be relative to the area where sheets normally move in the sheet
  given credit for Such checks. This may include for example 45 path. Each of these sensors is also in operative connection
  analyzing the checks in accordance with the incorporated with at least one processor through appropriate interfaces.
  disclosure of U.S. Pat. No. 7,284,695 for example. The auto           If during operation of the machine, when sheets are being
  mated banking machine may operate using data read from the returned to the sheet access area, a sheet is sensed by one of
  checks Such as the micrline data, image data and/or other the sensors, it is an indication to the at least one processor that
  data, to cause the automated banking machine to determine 50 a sheet is substantially out of alignment with the opening 699
  that the user of the machine is to be provided value for one or and may present a problem if it is continued to be moved
  more checks received by the machine. Of course the at least toward the sheet access area. In the exemplary embodiment
  one processor may operate in other embodiments to analyze responsive to the sensing of the sheet by either sensor 735 or
  data read by analysis devices from other types of items which 737, the at least one processor is operative to cause the trans
  have been received by the machine and make determinations 55 port to stop the movement of the sheet in the outward direc
  as to whether such items are acceptable and/or whether a user tion toward the opening. The at least one processor then
  is to be provided with credit therefor.                            operates to cause the transport to move the sheet into the sheet
     Further, in some embodiments it should be understood that       alignment area. This is done by moving the sheet inward into
  the at least one processor may also operate to identify certain the machine from the area of the Sensor 735 or 737 which
  items as unacceptable to the machine. These may include for 60 sensed the sheet. The at least one processor then causes the
  example items which cannot be identified as valid currency devices in the sheet alignment area to engage the sheet and
  notes, checks or other items that the machine is programmed align it with the transport path. This is done in a manner like
  to accept. The at least one processor in the machine may that previously described by moving the sheet transversely
  operate in accordance with its programming and/or data such that an edge of the sheet is aligned with the virtual wall
  received by communication with remote computers to deter- 65 formed by sensors 734. Once the sheet is aligned the at least
  mine that the items the user has input cannot be accepted by one processor then causes the sheet to be reengaged with the
  the machine. Of course these approaches are exemplary.             transport which attempts to move the sheet outward through
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 72 of 493 PageID #: 1809


                                                         US 7,832,631 B2
                                 37                                                                         38
  the opening 699 and into the sheet access area. In the exem               sheets in the Stack input by the user to the sheet access area
  plary embodiment the fact that the sheet has been aligned and             have been picked. Alternatively or in addition a user may
  is in a proper orientation is determined responsive to the fact           provide one or more inputs indicating that they wish to abort
  that the sheet is not sensed by either of sensors 735 or 737. Of          a transaction prior to all of the sheets in the input stack being
  course it should be understood that this approach is exem            5    picked. These situations may be associated with the configu
  plary and in other embodiments other approaches may be                    rations of the exemplary deposit accepting device shown in
  used. This may include for example having a plurality of                  FIGS. 58 and 59. For example a rejected sheet 762 may be
  sensors spaced transversely or in other locations in the sheet            returned to the sheet access area prior to all the sheets from the
  path which can be used to determine the location and/or                   sheet stack having been picked. This may be the result of the
  orientation of the document.                                         10   rejected sheet 762, having been analyzed and determined to
     Further in the exemplary embodiment if an attempt is made              be unacceptable. Alternatively in some embodiments the
  to align a sheet with the sheet path so it can be returned                rejected sheet may be the result of the user indicating that they
  through the opening, and despite this effort the sheet is again           wish to abort the transaction. As shown in FIGS. 58 and 59,
  sensed as out of alignment, the at least one processor will               such a rejected sheet is diverted through operation of the
  operate in accordance with its programming to make a further         15   diverter 730 into the second side 694 such that the sheet is
  attempt to align the sheet with the sheet path. This second               supported on the upper side of the divider plate 690.
  attempt in the exemplary embodiment again involves engag                    The return of sheets to the banking machine user is repre
  ing the sheet with the transverse transports and aligning it              sented in FIGS. 60 and 61. The at least one processor is
  with the sheet path. If after this second attempt when the                operative to cause the divider plate 690 and belt flight 688 to
  machine operates to try to return the sheet to the sheet access           move downward such that the sheets which are on each side of
  area and there is again sensed an indication that the sheet is            the divider plate are in sandwiched relation between the belt
  misaligned, the at least one processor will thereafter operate            flights 686 and 688. The at least one processor is operative to
  in accordance with its programming to cause at least one                  open the gate 680 and to move the belt flights as shown such
  message to be sent from the automated banking machine to a                that the sheets on each side of the divider plate are moved
  remote computer to indicate that there is a probable jam and         25
                                                                            outward through the opening 678 in the housing. The user
  malfunction of the deposit accepting device. Alternatively or             may then take the sheets from the machine.
  in addition in Some embodiments the at least one processor                   FIGS. 62 through 65 represent an exemplary operation that
  may operate to take other remedial actions. These may
  include for example attempting to realign the sheet additional            can be carried out by the machine if the user does not take the
  times. Alternatively or in addition the at least one processor       30   checks or other sheets that have been presented to the user by
  may operate to again accept the sheet into a storage device in            the machine. As shown in FIG. 62 the sheets which are posi
  the machine, or the at least one processor may cause the sheet            tioned on both sides of the diverter plate 690 are moved
  to move the sheet in the transport to a location in the machine           through operation of the belt flights toward the picker. Upon
  for such sheets that cannot be processed. Of course these                 the stacks of sheets reaching the picker, the gate 680 is closed.
  approaches are exemplary and in other embodiments other              35   The picker 700 is then operated to pick the sheets. The sheets
  approaches may be used.                                                   are picked from the area 692 below the diverter plate and then
     Rejected sheets that have been moved to the second side of             from the side 694 above the diverter plate. This is achieved
  the divider plate are returned to the banking machine user in             because in the area adjacent the picker, the sheets regardless
  a manner shown in FIGS. 66 and 67. The rejected sheets 760                of whether they are above or below the diverter plate gener
  are held in a stack on the upper side of the divider plate. The      40   ally form a continuous sheet stack which enables all the sheets
  at least one processor is operative to cause belt flight 688 and          to be picked regardless of whether they are above or below the
  divider plate 690 to move downward such that the rejected                 divider plate.
  sheets are in sandwiched relation between belt flight 688 and                In the exemplary embodiment the at least one processor is
  belt flight 686. The at least one processor is then operative to          operative to cause the retracted sheets to be stored in a suitable
  open the gate 680. The processor operates to cause at least one      45   area of the machine. The machine is further operative to
  drive to move the belts so as to extend the sheets in the stack           record the fact that the user did not take the presented sheets.
  670 outward through the opening in the housing of the                     This enables the sheets to eventually be traced to and/or
  machine.                                                                  returned to the particular user. Of course this approach is
     It should be understood that in exemplary embodiments the              exemplary and in other embodiments other approaches to
  rejected sheets may be returned to the user while the accepted       50   operation of the machine may be used. It should be under
  sheets are being moved to other storage locations in the                  stood however that in this exemplary embodiment the
  machine. Alternatively in some embodiments the user may be                machine operates to clear the sheet access area so that trans
  given the option by the banking machine to have all of the                actions can be conducted for Subsequent banking machine
  sheets that they have deposited, returned. This may be accom              users even though a user did not take their presented sheets.
  plished in the exemplary embodiment by the sheets in the             55      A further aspect of the exemplary embodiment is the use of
  sheet storage and retrieval device 726 being moved through                a thumper member 764 in connection with picking sheets
  the sheet path to the sheet access area. Alternatively or in              from the stack. In the exemplary embodiment the thumper
  addition, in some embodiments the user may be offered the                 member 764 is a rotating member including a raised area. It is
  opportunity to retry the unacceptable sheets. In still other              aligned with the opening in the divider plate. The raised area
  embodiments the machine may operate to hold in Storage               60   is operative to displace the sheet and urge the sheet bounding
  unacceptable sheets which the at least one processor has                  the lower end of the stack to move into engagement with the
  determined may be associated with the user attempting to                  picker 700. The bouncing movement of the stack of sheets is
  perpetrate a fraud. Of course these approaches are exemplary              operative to help break the forces associated with surface
  and in other embodiments other approaches may be used.                    tension and to help to separate the lowermost sheet from the
     In still other alternative embodiments sheets may be deter        65   stack. As previously discussed, when the divider plate acts on
  mined as unacceptable relatively quickly, and may be identi               top of a stack of sheets, or a driver member acts on top of a
  fied as sheets that should be returned to a user before all of the        stack of sheets, the force applied by the thumper member to
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 73 of 493 PageID #: 1810


                                                         US 7,832,631 B2
                                 39                                                                      40
  the sheets is enhanced. Of course this approach is exemplary              belt flight 688. Such a support plate may also include aper
  and in other embodiments other approaches may be used.                    tures and/or reflective elements positioned thereon. Such a
     In a further aspect of an exemplary embodiment, sensors                Support plate may be of the type previously described or may
  are provided for determining the positions of sheets in this              be of a different construction. Further such a support plate
  sheet access area. As can be appreciated in the exemplary                 may include angular reflective pieces so as to enable the
  embodiment one pair of opposed belt flights are operative to              sensing of sheets proximate thereto with a sensor that is
  operatively engage and move sheets both above and below the               positioned transversely of the area in which sheets may be
  divider plate. In operating the exemplary banking machine                 positioned. As can be appreciated this ability to sense the
  the at least one processor is operative to determine the loca             sheets may include the positioning of the sensors transversely
  tion of sheets, and specifically whether sheets are present on       10   from the sheet holding areas and positions as may be conve
  the first side 692 below the divider plate 690 or in the second           nient and where space is available within the given housing
  side 694 above the divider plate.                                         structure of the automated banking machine.
     This is accomplished in an exemplary embodiment                           This exemplary arrangement of sensors enables the at least
  through an arrangement shown in FIGS. 68 and 69. FIG. 69                  one processor to determine the presence and position of
  shows a plan view of a portion that corresponds to half of the       15   sheets on both the first side and the second side of the divider
  divider plate 690. In the exemplary embodiment the divider                plate 690. The ability of the exemplary embodiment to sense
  plate 690 includes reflective pieces 766 and 768 thereon. In              in Such areas through the use of sensors which are laterally
  the exemplary embodiment reflective pieces 766 and 768                    disposed away from the area in which sheets must pass,
  comprise a piece of tape that is operative to reflect radiation           provides benefits interms of being able to position the sensors
  therefrom. In an exemplary embodiment the tape may be an                  in ways that do not interfere with the movement of the device
  adhesive backed tape although in other embodiments other                  components. It should be understood however that these
  materials and pieces may be used. Further the exemplary                   approaches are exemplary and in other embodiments the use
  embodiment of the portion of the divider plate 690 includes               of different types of sensors for the detection of sheets may be
  apertures 770 and 772 therein.                                            used.
     Further in the exemplary embodiment the reflective pieces         25      It should be understood that in the exemplary embodiment
  are angular reflective pieces. This includes in the exemplary             the deposit accepting device may also operate as part of the
  embodiment material with angular reflective properties Such               cash dispenser of the machine. This may be accomplished for
  that radiation striking the reflective piece at an acute angle is         example, through operation of the processor which causes
  reflected from the reflective piece back at the same or almost            currency sheets to be picked from the sheet dispenser device
  the same acute angle. This is accomplished in an exemplary           30   656 and/or the sheet recycling device 758 for delivery to an
  embodiment due to the orientation of reflective elements                  ATM user. Such sheets may be moved through the various
  within the reflective piece. Thus for example as shown in FIG.            transports and delivered to the sheet access area. Such sheets
  68 a sensor 774 which includes a radiation emitter and a                  may be presented to the user through the opening in the ATM
  radiation receiver is enabled to sense whether reflective piece           housing in the manner previously discussed. Of course while
  766 is covered by at least one adjacent sheet. Further the           35   the exemplary embodiment enables the deposit accepting
  sensor 774 is enabled to sense that reflective piece 766 is               device to operate as part of the currency dispenser, in other
  covered or uncovered from a position that is laterally dis                embodiments a separate device may be used for dispensing
  posed from the side 694 in which sheets may be positioned.                currency sheets while the deposit accepting device is opera
  Likewise a similar sensor 776 is operative to sense whether a             tive only to accept and store sheets. Of course these
  sheet is covering reflective piece 768 in a position disposed        40   approaches are exemplary and in other embodiments other
  laterally from the divider plate. As can be appreciated these             approaches may be used.
  sensors enable the sensing of whether sheets are present, as                 In addition it should be understood that although in the
  well as their position on the second side 694 above the divider           exemplary embodiment particular structures are disclosed for
  plate 690.                                                                the sheet moving devices, divider plate and other sheet han
     Also in this exemplary embodiment the sensor 778                  45   dling mechanisms, in other embodiments other structures
  includes emitter 780 and a receiver 782. The emitter 780 and              may be used. This may include for example additional num
  receiver 782 are disposed from one another and aligned with               bers of divider plates and sheet moving devices. Alternatively
  aperture 770. As a result the ability of the receiver 782 to sense        or in addition rather than using a split dividerplate having two
  radiation from the emitter 780 indicates that sheets are not              portions as in the exemplary embodiment, other embodi
  present either on the first side 692 or the second side 694 in the   50   ments may include divider plates with apertures which can
  area of aperture 770. Similarly a sensor 784 which includes an            accept rollers, balls or other types of sheet moving devices
  emitter 786 and a receiver 788 is operative to determine if               therein. In addition while the exemplary embodiment is
  sheets are present either on the first side 692 or on the second          described in connection with sheet handling devices that
  side 694 in the area of aperture 772.                                     move belts and the divider plate relatively vertically to one
     Further in an exemplary embodiment, a sheet Support plate         55   another, and in which the vertical position of the lower belt is
  790 is positioned in generally parallel relation with belt flight         fixed, other embodiments may include different arrange
  686 and extends laterally on each transverse side thereof. A              ments. These arrangements may include transports and
  reflective piece 792 supported thereon operates in conjunc                divider plates which move horizontally or angularly relative
  tion with the sensor 794. Sensor 794 is of a type similar to              to one another to achieve the delivery and acceptance of
  sensor 774 and includes an emitter and adjacent receiver.            60   sheets from a user. Further additional devices and structures
  Similarly a reflective piece 796 operates in conjunction with             may be combined with or used in lieu of the structures and
  a sensor 798. Such reflective pieces and sensors may be used              devices described in connection with the exemplary embodi
  to independently sense the presence and/or location of sheets             ments herein.
  on the first side 692. Further as can be appreciated, support                Thus the exemplary embodiments achieve at least some of
  plate 790 includes apertures 800 and 802 which are aligned           65   the above stated objectives, eliminate difficulties encountered
  with sensors 788 and 784 respectively. Further in other                   in the use of prior devices and systems, and attain the useful
  embodiments a Support plate may be positioned adjacent to                 results described herein.
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 74 of 493 PageID #: 1811


                                                         US 7,832,631 B2
                                41                                                                       42
     In the foregoing description certain terms have been                     6. The method according to claim 5, wherein a second
  described as exemplary embodiments for purposes of brevity,              magnetic read head is movably mounted transversely relative
  clarity and understanding. However no unnecessary limita                 to the transport path, and wherein in (c) the second magnetic
  tions are to be implied therefrom because such terms are used            read head is moved to align with the micrline on the check
  for descriptive purposes and are intended to be broadly con              when the check is in two of four possible facing positions.
  strued. Moreover the descriptions and illustrations herein are              7. The method according to claim 6 and further compris
  by way of examples and the invention is not limited to the               1ng:
  features shown or described.                                               (h) Subsequent to (e) interpreting the micrline data on the
     Further, in the following claims any feature described as a                check through operation of the at least one processor,
  means for performing a function shall be construed as encom         10        wherein the at least one processor is operative to inter
  passing any means known to those skilled in the art as being                  pret the micrline data read by either the first or second
  capable of carrying out the recited function, and shall not be                magnetic read head in any of forward, backward, right
  deemed limited to the particular means shown or described                     side up or upside down orientations.
  for performing the recited function in the foregoing descrip               8. The method according to claim 7 and further compris
  tion, or mere equivalents thereof.                                  15   1ng:
     Having described the features, discoveries and principles               (i) Subsequent to (a), repeating steps (b) through (h) for
  of the invention, the manner in which it is constructed and                   each of the plurality of checks in the stack.
  operated, any of the advantages and useful results attained;               9. The method according to claim 1 wherein (a) includes
  the new and useful structures, devices, elements, arrange                receiving a plurality of checks in a sheet access area of the
  ments, parts, combinations, systems, equipment, operations,              machine, wherein the sheet access area includes a divider
  methods, processes and relationships are set forth in the                plate, and wherein in (a) the checks are received on a first side
  appended claims.                                                         of the divider plate.
    We claim:                                                                 10. The method according to claim 9 and further compris
     1. A method of sensing magnetic indicia on at least one               1ng:
  financial check, comprising:                                        25     (f) returning at least one check to the sheet access area,
     (a) receiving at least one check in an automated banking                     wherein the at least one check is returned on a second
       machine, wherein the at least one check includes a check                side of the divider plate opposed of the first side.
       comprising magnetic indicia encoded in a micr line                    11. The method according to claim 10 and further compris
       thereon;                                                            1ng:
    (b) sensing through operation of at least one sensor in the       30
                                                                             (g) Subsequent to (f), picking at least one check on the
       machine, a width associated with the check, wherein the                  second side of the divider plate through operation of a
       at least one sensor is in operative connection with at least             picker.
       one processor in the machine;                                         12. The method according to claim 1 and further compris
    (c) moving responsive at least in part to the width sensed in          1ng:
       (b), at least one of two magnetic read heads in the            35
                                                                             (f) prior to (b), reading data from a user card through
       machine, wherein the at least one magnetic read head is                  operation of a card reader in the machine;
       moved responsive at least in part to operation of the at              (g) determining responsive at least in part to operation of
       least one processor, wherein the at least one magnetic                   the machine, that the data read in (f) corresponds to an
       read head is moved such that the micrline on the check
        is aligned with one of the magnetic read heads regardless     40
                                                                                  authorized user;
        of a facing position of the check;                                   (h) carrying out at least one of steps (b) through (e) respon
     (d) moving the check past the two magnetic read heads in                   sive at least in part to the determination in (g).
        the machine responsive at least in part to operation of the           13. The method according to claim 1 wherein (a) includes
        at least one processor,                                            receiving a plurality of checks in the machine, and further
                                                                           comprising:
     (e) sensing micrline data on the check with one of the two       45
                                                                             (f) determining a value associated with at least one check
        magnetic read heads.
     2. The method according to claim 1 wherein (a) comprises                   received in (a):
  receiving a plurality of checks in the machine, wherein the                (g) crediting a machine user with the value responsive at
  plurality of checks are received in a stack in a sheet access                 least in part to operation of the machine.
  area of the machine, and further comprising:                        50      14. The method according to claim 13 and further compris
     (f) prior to (b) separating the check from the stack through          1ng:
        operation of a picker.                                               (h) dispensing cash from the machine to the machine user.
     3. The method according to claim 2 and further compris                   15. The method according to claim 1 wherein (a) includes
  ing:                                                                     receiving a plurality of checks in a sheet access area of the
     (g) prior to (b) aligning the check with a transport path in     55   machine, and further comprising:
        which the check moves in the machine responsive at                   (f) storing a plurality of the checks received in (a) in the
        least in part to operation of the at least one processor.               machine in a first sheet storage and retrieval device;
     4. The method according to claim 3 wherein (g) includes                 (g) moving at least one check from the first sheet storage
  operatively engaging the check with at least one transverse                     and retrieval device to the sheet access area.
  transport, wherein the at least one transverse transport moves      60      16. The method according to claim 15 wherein the machine
  the check generally transverse of the transport path.                    includes a second sheet storage and retrieval device, and
     5. The method according to claim 4 wherein a first mag                further comprising:
  netic read head is mounted in a fixed position relative to the              moving at least one check from the first sheet storage and
  transport path, and wherein in (g) the at least one transverse                retrieval device to the second sheet storage and retrieval
  transport is operative to align the micrline on the check on the    65          device.
  first magnetic read head in two of four possible facing posi               17. A method of operation of a magnetic coded record
  tions of the check.                                                      sensing structure, comprising:
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 75 of 493 PageID #: 1812


                                                      US 7,832,631 B2
                               43                                                                44
    (a) sensing a width dimension associated with a magnetic                   wherein the plural magnetic read heads include a
       coded record through operation of at least one width                      first magnetic read head and a second magnetic
       sensor in a machine operative to read magnetic indicia in                 read head;
      a line on the coded record;                                      (b) operating the machine based at least in part on the at
    (b) moving at least one of two magnetic read heads through     5      least one dimensional feature obtained in (a), to move
       operation of the machine to cause at least one of the              the first magnetic read head relative to the second mag
       magnetic read heads to be aligned with the magnetic               netic read head;
       indicia regardless of a facing position of the coded           (c) Subsequent to (b), operating the machine to move the
       record.                                                           check in the check transport path; and
    18. A method comprising:                                     10   (d) during at least a part of (c), operating the machine to
    (a) operating an automated banking machine to obtain at              cause magnetic read head reading of the micrline mag
       least one dimensional feature associated with a financial         netic data regardless of the facing position of the check.
       check including micrline magnetic data,                        19. The method according to claim 18 wherein the first
       wherein the machine includes a check analysis area, 15 magnetic         read head and the second magnetic read head are
          wherein the check analysis area includes a check magnetic read headtheis check
                                                                    mounted   adjacent
                                                                                           movably
                                                                                                  transport path, wherein the first
                                                                                                      mounted.
             transport path in which checks are movable in any        20. The   method according   to claim 19 wherein the second
             of four facing positions,                              magnetic read head is fixedly mounted.
          wherein the check analysis area includes plural mag
           netic read heads,                                                                k   k   k   k   k
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 76 of 493 PageID #: 1813




                   EXHIBIT C
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 77 of 493 PageID #: 1814




                                                      Exhibit C

                  Claim Chart Showing Infringement of U.S. Patent No. 6,082,616
                                      by Hyosung ATMs1

         Each Hyosung ATM having a rollout tray with a service opening or similar structures
 directly and/or indirectly infringes the asserted claims of U.S. Patent No. 6,082,616. Such
 models include, but are not limited to: the Halo, Halo S, NH2600, MX2600, Halo II,
 MX2600SE, MX5000CE, MX5000SE, MX5200XP, MX5200W7, MX5200SE, MX5300,
 MX5300CE, MX5300XP, and MX5600 ATMs (collectively, the “Hyosung Rollout Tray
 ATMs”).

         The following chart includes exemplary citations to documentation for a Nautilus
 Hyosung MX5600 ATM. This documentation is representative of the operation of the Hyosung
 Rollout Tray ATMs. Diebold contends that each of the following limitations is met literally,
 and, to the extent a limitation is not met literally, it is met under the doctrine of equivalents.

   Claim 1                                  Nautilus Hyosung ATM
 [1pre] An         Hyosung Rollout Tray ATMs are an automated banking machine
 automated         apparatus as recited in claim 1. For example:
 banking
 machine
 apparatus
 comprising:




                   See Exhibit D (“Monimax 5600 Specifications”) at 1.

                   See also In the Matter of Certain Automated Teller Machines, ATM

 1
  This claim chart is based on the information currently available to Diebold and is intended to be exemplary in
 nature. Diebold reserves all rights to update and elaborate its infringement positions, including as Diebold obtains
 additional information during the course of discovery.




                                                           2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 78 of 493 PageID #: 1815




                  Modules, and Components Thereof, and Products Containing Same,
                  Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).
 [1a] a           Hyosung Rollout Tray ATMs include a housing bounding an interior
 housing          area, the housing having a first opening to the interior area as recited in
 bounding an      claim 1. For example:
 interior area,
 the housing
 having a
 first opening
 to the
 interior
 area;




                  See also In the Matter of Certain Automated Teller Machines, ATM
                  Modules, and Components Thereof, and Products Containing Same,
                  Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [1b] a           Hyosung Rollout Tray ATMs include a rollout tray movably supported
 rollout tray     on the housing as recited in claim 1. For example:
 movably
 supported
 on the
 housing,




                  See also In the Matter of Certain Automated Teller Machines, ATM


                                                    3
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 79 of 493 PageID #: 1816




                 Modules, and Components Thereof, and Products Containing Same,
                 Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).
 [1c] the        Hyosung Rollout Tray ATMs include a rollout tray including a wall
 rollout tray    portion as recited in claim 1. For example:
 including a
 wall portion,




                 See also In the Matter of Certain Automated Teller Machines, ATM
                 Modules, and Components Thereof, and Products Containing Same,
                 Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [1d] a        Hyosung Rollout Tray ATMs include a service opening extending
 service       through the wall portion as recited in claim 1. For example:
 opening
 extending
 through the
 wall portion,




                                                4
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 80 of 493 PageID #: 1817




                  See also In the Matter of Certain Automated Teller Machines, ATM
                  Modules, and Components Thereof, and Products Containing Same,
                  Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [1e] wherein     Hyosung Rollout Tray ATMs include a rollout tray that is moveable
 the rollout      between a first position wherein the tray extends outward from the first
 tray is          opening and the service opening is accessible from outside the housing as
 movable          recited in claim 1. For example:
 between a
 first position
 wherein the
 tray extends
 outward
 from the
 first opening
 and the
 service
 opening is
 accessible
 from outside
 the housing,




                                                  5
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 81 of 493 PageID #: 1818




                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [1f] and a    Hyosung Rollout Tray ATMs include a second position wherein the tray
 second        is within the interior area of the service opening and not accessible from
 position      outside the housing as recited in claim 1. For example:
 wherein the
 tray is
 within the
 interior area
 and the
 service
 opening is
 not
 accessible
 from outside
 the housing;




                See Exhibit D (“Monimax 5600 Specifications”) at 1.

                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [1g] a first   Hyosung Rollout Tray ATMs include a first serviceable component
 serviceable    mounted in supporting connection with the tray and overlying the service



                                                 6
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 82 of 493 PageID #: 1819




 component     opening as recited in claim 1. For example:
 mounted in
 supporting
 connection
 with the tray
 and
 overlying
 the service
 opening,




               See Exhibit D (“Monimax 5600 Specifications”) at 2.




               See also In the Matter of Certain Automated Teller Machines, ATM
               Modules, and Components Thereof, and Products Containing Same,
               Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [1h] the      Hyosung Rollout Tray ATMs include a serviceable component having a
 serviceable   service point as recited by claim 1. For example:
 component
 having a
 service
 point,




                                               7
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 83 of 493 PageID #: 1820




             See Exhibit E (“Monimax 5600 Maintenance Manual”) at 4-37.




             See Exhibit F (“Monimax 5600T Maintenance Manual”) at 4-22.

             See also In the Matter of Certain Automated Teller Machines, ATM
             Modules, and Components Thereof, and Products Containing Same,



                                            8
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 84 of 493 PageID #: 1821




                  Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [1i] and         Hyosung Rollout Tray ATMs include a service point that is accessible
 wherein the      from outside the housing by extending a tool upwardly through the
 service          service opening when the tray is in the first position as recited by claim 1.
 point is         For example:
 accessible
 from outside
 the housing
 by
 extending a
 tool
 upwardly
 through the
 service
 opening
 when the
 tray is in the
 first
 position.


                  See also In the Matter of Certain Automated Teller Machines, ATM
                  Modules, and Components Thereof, and Products Containing Same,
                  Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

   Claim 20                              Nautilus Hyosung ATMs
 [20pre] A        Hyosung Rollout Tray ATMs have been and/or could be used to practice
 method           the method of claim 20, as explained below.
 comprising
 the steps of:    See also In the Matter of Certain Automated Teller Machines, ATM
                  Modules, and Components Thereof, and Products Containing Same,
                  Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [20a]            Hyosung Rollout Tray ATMs includes a rollout tray that has and/or could
 extending a      be extended from a housing of an automated banking machine as recited
 rollout tray     in claim 20. For example:
 from a
 housing of
 an
 automated
 banking
 machine,




                                                    9
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 85 of 493 PageID #: 1822




                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [20b] the      Hyosung Rollout Tray ATMs include a rollout tray having a lower wall
 rollout try    portion with a service opening extending therethrough and having a
 having a       serviceable component supported by the tray as recited in claim 20. For
 lower wall     example:
 portion with
 a service
 opening
 extending
 therethrough
 and having a
 serviceable
 component
 supported
 by the tray,




                                               10
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 86 of 493 PageID #: 1823




               See also In the Matter of Certain Automated Teller Machines, ATM
               Modules, and Components Thereof, and Products Containing Same,
               Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [20c]        Hyosung Rollout Tray ATMs include a service opening that has been
 wherein the and/or could become accessible by a tool from outside the housing when
 service      the tray is extended as recited in claim 20. For example:
 opening
 becomes
 accessible
 by a tool
 from outside
 the housing
 when the
 tray is
 extended;
 and




                                             11
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 87 of 493 PageID #: 1824




             See Exhibit E (“Monimax 5600 Maintenance Manual”) at 4-37.

             See also In the Matter of Certain Automated Teller Machines, ATM
             Modules, and Components Thereof, and Products Containing Same,
             Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [20d]       Hyosung Rollout Tray ATMs include a service point on the serviceable


                                           12
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 88 of 493 PageID #: 1825




 accessing a    component that has been and/or could be accessed by extending the tool
 service        upwardly thorugh the service openeing as credited in claim 20. For
 point on the   example:
 serviceable
 component
 by
 extending
 the tool
 upwardly
 through the
 service
 opening.


                See Exhibit E (“Monimax 5600 Maintenance Manual”) at 4-37.




                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

   Claim 26                           Nautilus Hyosung ATMs
 [26pre] An     Nautilus Hyosung ATMs having a rollout tray, including, but not limited
 automated      to the MX5600 are automated banking machines, as recited in claim 26.
 banking        For example:
 machine
 apparatus
 comprising:




                                               13
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 89 of 493 PageID #: 1826




                See Exhibit D (“Monimax 5600 Specifications”) at 1.

                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [26a] a        Hyosung Rollout Tray ATMs include a housing bounding an interior
 housing        area, the housing having a first opening to the interior area, as recited in
 bounding an claim 26. For example:
 interior area,
 the housing
 having a
 first opening
 to the
 interior
 area;




                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [26b] a        Hyosung Rollout Tray ATMs include a rollout tray moveably mounted in
 rollout tray   supporting connection with the housing, as recinted in claim 26. For


                                                  14
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 90 of 493 PageID #: 1827




 moveably       example:
 mounted in
 supporting
 connection
 with the
 housing,




                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [26c] the      Hyosung Rollout Tray ATMs include a rollout tray including a service
 rollout tray   opening as recited in claim 26. For example:
 including a
 service
 opening,




                                               15
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 91 of 493 PageID #: 1828




                  See also In the Matter of Certain Automated Teller Machines, ATM
                  Modules, and Components Thereof, and Products Containing Same,
                  Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [26d]            Hyosung Rollout Tray ATMs includes a rollout tray moveable between a
 wherein the      first position wherein the tray extends outward from the first opening and
 rollout tray     the service opening is accessible from outside the housing, as recited in
 is moveable      claim 26. For example:
 between a
 first position
 wherein the
 tray extends
 outward
 from the
 first opening
 and the
 service
 opening is
 accessible
 from outside
 the housing,




                                                  16
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 92 of 493 PageID #: 1829




                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [26e] and a   Hyosung Rollout Tray ATMs includea second position wherein the tray
 second        is within the interior area and the service opening is not accessible from
 position      outside the housing, as recited in claim 26. For example:
 wherein the
 tray is
 within the
 interior area
 and the
 service
 opening is
 not
 accessible
 from outside
 the housing;




                See Exhibit D (“Monimax 5600 Specifications”) at 1.

                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [26f] a        Hyosung Rollout Tray ATMs include a serviceable component mounted
 serviceable    in supporting connection with the tray, as recited in claim 26. For
 component      example:
 mounted in
 supporting


                                                17
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 93 of 493 PageID #: 1830




 connection
 with the
 tray,




               See Exhibit D (“Monimax 5600 Specifications”) at 2.




               See also In the Matter of Certain Automated Teller Machines, ATM
               Modules, and Components Thereof, and Products Containing Same,
               Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [26g] the     Hyosung Rollout Tray ATMs include a serviceable component having a
 serviceable   service point, as recited in claim 26. For example:
 component
 having a
 service
 point,



                                             18
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 94 of 493 PageID #: 1831




             See Exhibit E (“Monimax 5600 Maintenance Manual”) at 4-37.




             See Exhibit F (“Monimax 5600T Maintenance Manual”) at 4-22.

             See also In the Matter of Certain Automated Teller Machines, ATM
             Modules, and Components Thereof, and Products Containing Same,


                                           19
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 95 of 493 PageID #: 1832




               Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [26h] and      Hyosung Rollout Tray ATMs include a service point accessible from
 wherein the outside the housing through the servic eopening when the tray is in the
 service        first position, as recitecd in claim 26. For example:
 point is
 accessible
 from outside
 the housing
 through the
 service
 opening
 when the
 tray is in the
 first
 position;




               See Exhibit E (“Monimax 5600 Maintenance Manual”) at 4-37.

               See also In the Matter of Certain Automated Teller Machines, ATM
               Modules, and Components Thereof, and Products Containing Same,
               Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [26i] an      Hyosung Rollout Tray ATMs includes an upper wall in supporting
 upper wall    connection with the tray, as crecited in claim 26. For example:
 in
 supporting
 connection
 with the
 tray,




                                              20
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 96 of 493 PageID #: 1833




                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [26j] the      Hyosung Rollout Tray ATMs include a wall disposed above the service
 wall           opening, wherein the service point is disposed between the wall and the
 disposed       serivce opening, as recited in claim 26. For example:
 above the
 service
 opening,
 wherein the
 service
 point is
 disposed
 between the
 wall and the
 service
 opening.




                                                21
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 97 of 493 PageID #: 1834




               See Exhibit E (“Monimax 5600 Maintenance Manual”) at 4-37.

               See also In the Matter of Certain Automated Teller Machines, ATM
               Modules, and Components Thereof, and Products Containing Same,
               Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

   Claim 27                         Nautilus Hyosung ATMs
 [27pre] An    Hyosung Rollout Tray ATMs are automated banking machines as recited
 automated     by claim 27. For example:
 banking
 machine
 apparatus
 comprising:




                                             22
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 98 of 493 PageID #: 1835




                See Exhibit D (“Monimax 5600 Specifications”) at 1.

                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [27a] a        Hyosung Rollout Tray ATMs include a housing bounding an interior
 housing        area, the housing having a first opening to the interior area, as recited in
 bounding an claim 27. For example:
 interior area,
 the housing
 having a
 first opening
 to the
 interior
 area;




                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [27b] a        Hyosung Rollout Tray ATMs include a rollout tray movably mounted in
 rollout tray   supporting connection with the housing, as recited by claim 27. For


                                                  23
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 99 of 493 PageID #: 1836




 movably          example:
 mounted in
 supporting
 connection
 with the
 housing,




                  See also In the Matter of Certain Automated Teller Machines, ATM
                  Modules, and Components Thereof, and Products Containing Same,
                  Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

 [27c]            Hyosung Rollout Tray ATMs include a rollout tray moveable between a
 wherein the      first position wherein the trya extends outward from the first opening and
 rollout tray     wherein a service opening is accessible from outside the housing, as
 is movable       recited in calim 27. For example:
 between a
 first position
 wherein the
 tray extends
 outward
 from the
 first opening
 and wherein
 a service
 opening is
 accessible
 from outside
 the housing,




                                                  24
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 100 of 493 PageID #: 1837




                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

  [27d] and a Hyosung Rollout Tray ATMs include a second position wherein the tray
  second        is generally within the interior area and the service opening is not
  position      accessible from outside the housing, as recited in calim 27. For example:
  wherein the
  tray is
  generally
  within the
  interior area
  and the
  service
  opening is
  not
  accessible
  from outside
  the housing;




                See Exhibit D (“Monimax 5600 Specifications”) at 1.

                See also In the Matter of Certain Automated Teller Machines, ATM
                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

  [27e] a       Hyosung Rollout Tray ATMs include a serviceable component mounted
  serviceable   in supporting connection with the tray, the serviceable component having


                                                25
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 101 of 493 PageID #: 1838




  component     a service point, as recited in claim 27. For example:
  mounted in
  supporting
  connection
  with the
  tray, the
  serviceable
  component
  having a
  service
  point,




                See Exhibit D (“Monimax 5600 Specifications”) at 2.




                                                26
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 102 of 493 PageID #: 1839




              See Exhibit E (“Monimax 5600 Maintenance Manual”) at 4-37.




              See Exhibit F (“Monimax 5600T Maintenance Manual”) at 4-22.

              See also In the Matter of Certain Automated Teller Machines, ATM


                                            27
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 103 of 493 PageID #: 1840




                Modules, and Components Thereof, and Products Containing Same,
                Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).

  [27f] and      Hyosung Rollout Tray ATMs include a service point accessible from
  wherein the outside the housing through the service opening when the tray is in the
  service        first position, as recited in claim 27. For exmaple:
  point is
  accessible
  from outside
  the housing
  through the
  service
  opening
  when the
  tray is in the
  first
  position;




                                               28
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 104 of 493 PageID #: 1841




                   Certain Automated Teller Machines, ATM Modules, and Components
                   Thereof, and Products Containing Same, ITC Investigation No. 337-TA-
                   972.

  [27g] a          Hyosung Rollout Tray ATMs include a fascia in supporting connection
  fascia in        with the tray, and wherein the fascia generally covers the first opening
  supporting       when the tray is in the second position, as recited in claim 27. For
  connection       example:
  with the
  tray, and
  wherein the
  fascia
  generally
  covers the
  first opening
  when the
  tray is in the
  second
  position.




                                                   29
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 105 of 493 PageID #: 1842




              See Exhibit D (“Monimax 5600 Specifications”) at 1.

              See also In the Matter of Certain Automated Teller Machines, ATM
              Modules, and Components Thereof, and Products Containing Same,
              Commission Opinion, ITC Inv. No. 337-TA-972 (May 19, 2017).




                                            30
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 106 of 493 PageID #: 1843




                    EXHIBIT D
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 107 of 493 PageID #: 1844




                                                                               5600
New Branch Solution
A totally new and innovative solution offering maximum
productivity to the branch and productivity, security,
and great service to consumers


Features
• Maximum Reliability - Monimax 5600 is designed to provide 2nd to none
  reliability in the market with highest uptime and with minimum maintenance
  needs. You won't have to worry about replacing the parts or sudden
  breakdowns because the Monimax 5600 is designed to run for a very long time,
  problem-free.



• Environment Stewardship - With quality comes also responsibility.
  Monimax series are equipped with energy saving features like low energy LCD
  and long lasting ATM parts with minimum implications to the environment.


• Flexibility - Monimax series are designed with open architecture platform
  allowing for easy future upgrades and module modifications. Modular design is
  one of ways in which we are trying to save our customers' cost and provide
  maximum convenience.


• Ultimate Functionality - Monimax 5600 offers ultimate functionality featuring
  bill payment, funds transfer, mobile top-up in a highly user friendly interface for
  maximum convenience and very easy transition.


• Maximum Protection - Complying to standards in various regions worldwide,
  Nautilus Hyosung offers advanced security measures while highly secured integrity
  of the Monimax 5600 prevents any attempted security breaches from occurring.
  Monimax 5600 is also easily integrated with any monitoring solutions to provide
  seamless data transfer for effective management of the self-service channels.
    Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 108 of 493 PageID #: 1845




                                                           5600
System Platform                           Card reader                             Power Supply
  • Microsoft Window 7 platform
              ®         ®
                                            • Dip hybrid card reader                • AC 110~240V, 50~60 Hz
  • NDC+,DDC912, User application           • Motorized hybrid card reader          • Backup battery
                                            • Contactless card reader                 (Reserving last transaction & safe shutdown)
Communication                               • EMV level 1,2 compliant
  • TCP/IP, Wireless, X.25, Dial-up         • Anti-skimming device                Environmental Conditions
                                                                                    • Temperature
Display                                   Cash dispenser                              0°C~40°C (32°F-104°F)
  • 15” color TFT LCD                       • 3,000 notes cassette                    -31°C~40°C (-24°F-104°F) with heater
  • Privacy filter                          • Up to 4 cassettes                     • Humidity
  • Sunlight readable                       • Bundle present                          20%~85%
                                            • Bundle retraction
Input Type                                  • Note by note rejection              Dimensions
  • 8 function keys                         • Automatic shutter                     • Height : 1,505mm(59.3”)
  • Touch screen                                                                    • Width : 463mm(18.2”)
  • PCI compliant EPP
                                          Printers                                  • Depth : 811mm(31.9”)
    T-DES, DES, RSA                         • Graphical thermal receipt printer    All dimensions are cabinet & safe size
                                            • Journal printer(Thermal, Dot)         • Weight : 444kg(978 lbs)
Security
  • UL 291 Level 1 safe
                                          Additional Features                     Internal components may change with the introduction
  • Mechanical combination lock             • VFD(Vacuum fluorescent display)     of new technology. Nautilus Hysung reserves the right
  • Electronic lock                         • Lead-through indicator              to change the specification of this ATM to
  • KABA Mas cencon lock                    • 1D / 2D Barcode reader              accommodate the changes in technology.
  • 1st security camera                     • Heater
  • 2nd security camera                     • Audio jack
  • Fingerprint reader                      • Speaker




                                  VFD
                                                                                                      1st security camera
           (Vacuum fluorescent display)




            15” color customer display




     Graphical thermal receipt printer                                                                Card reader
                    PCI compliant EPP




                                                                                                      Cash dispenser
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 109 of 493 PageID #: 1846




                    EXHIBIT E
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 110 of 493 PageID #: 1847




                         MoniMax 5600
                  Maintenance Manual




               Copyrightⓒ Nautilus Hyosung Inc. 2009 All right reserved.
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 111 of 493 PageID #: 1848


MoniMax 5600                                                                                 Contents




                              Revision Record

    Date          Page         Version                       Description of Change
  April 2009       All           1.0     New Publication
                                         - Adding the description of barcode reader (option)
               Chapter 3,4,              - Adding the description of CE ( IOBP-945G)
 August 2009                     1.1
                  5,7,9                  - Adding the description of MCU (Dip card reader)
                                         - Adding the description of JPR (T-JPR)
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 112 of 493 PageID #: 1849


MoniMax 5600                                                                                                                      Contents




                                          Table of Contents

  Chapter 1. Overview
   1.1. Overview ..............................................................................................................................1-2
   1.2. Basic Features .....................................................................................................................1-3
   1.3. Terminologies ......................................................................................................................1-4


  Chapter 2. Precaution for Safety
   2.1. Overview ..............................................................................................................................2-2
   2.2. Description of Precaution Symbols ......................................................................................2-3


  Chapter 3. System Configuration
    3.1. External Appearance .........................................................................................................3-2


  Chapter 4. User Handling Unit
   4.1. Overview ..............................................................................................................................4-2
   4.2. Monitor ................................................................................................................................4-4
   4.3. Panel Control Board ..........................................................................................................4-13
   4.4. Encrypted PIN Pad ............................................................................................................4-18
   4.5. Analogue Digital Board ......................................................................................................4-21
   4.6. Inverter Board ....................................................................................................................4-28
   4.7. Function Key ......................................................................................................................4-31
   4.8. Barcode Reader ................................................................................................................4-35


  Chapter 5. Control Electronic
   5.1. Appearance ...........................................................................................................................5-2
   5.2. Disassembly / Assembly of Control Electronics ...................................................................5-3
   5.3. IOBP-945G ..........................................................................................................................5-6
   5.4. ECS EG31M ......................................................................................................................5-55
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 113 of 493 PageID #: 1850


MoniMax 5600                                                                                                                          Contents



  Chapter 6. Cash Dispenser Unit
   6.1. Overview ..............................................................................................................................6-2
   6.2. Device Channel Description ..............................................................................................6-16
   6.3. Troubleshooting .................................................................................................................6-23
   6.4. Mechanical Adjustment ......................................................................................................6-29
   6.5. Preventive Maintenance ....................................................................................................6-39
   6.6. Removal / Installation Procedure for field Technician ........................................................6-50


  Chapter 7. Card Reader
   7.1.Magnetic Card Unit : Motor Driven Type ..............................................................................7-2
   7.2.Magnetic Card Unit : A ........................................................................................................7-10
   7.3.Magnetic Card Unit : B .......................................................................................................7-15


  Chapter 8. Receipt Printer
   8.1. Overview ..............................................................................................................................8-2
   8.2. Troubleshooting ...................................................................................................................8-7
   8.3. Mechanical Adjustment ......................................................................................................8-13
   8.4. Preventive Maintenance                    ................................................................................................8-15
   8.5. Removal/Installation Procedure .........................................................................................8-21


  Chapter 9. Journal Printer
   9.1.MDP350 (Dot Matrix Journal Printer) ...................................................................................9-2
     9.1.1. Introduction ....................................................................................................................9-2
     9.1.2. Disassembly & Reassembly                       .........................................................................................9-5
     9.1.3. Troubleshooting              .......................................................................................................... 9-11
     9.1.4. Unit Specifications              ......................................................................................................9-14
   9.2.T-JPR .................................................................................................................................9-25
     9.2.1. Specifications ...............................................................................................................9-25
     9.2.2. Configuration and operation of the journal printer                             ......................................................9-27
     9.2.3. Journal printer installation                ..........................................................................................9-39
     9.2.4. Error and troubleshooting .............................................................................................9-40
     9.2.5. Assembly adjustment standard                       ...................................................................................9-43
     9.2.6. Remove the rolled paper from the rewinder                              ...............................................................9-48
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 114 of 493 PageID #: 1851


MoniMax 5600                                                                                                                    Contents



  Chapter 10. Power Supply
   10.1. Appearance .....................................................................................................................10-2
   10.2. Block diagram ................................................................................................................ 10-3
   10.3. Specifications ................................................................................................................ 10-4
   10.4. Power supply assembly ............................................................................................... 10-10
   10.5. Checking power supply status ..................................................................................... 10-11
   10.6. Battery ......................................................................................................................... 10-12


  Chapter 11. Consumables Specifications
   11.1. Receipt Paper .................................................................................................................. 11-2
   11.2. Magnetic Card ................................................................................................................. 11-7


  Chapter 12. Error code and Troubleshooting
   12.1. Troubleshooting ...............................................................................................................12-2
   12.1. Error Code List ................................................................................................................12-4
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 115 of 493 PageID #: 1852


MoniMax 5600                                                          1. Overview




                      Chapter 1. Overview




                                       1-1
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 116 of 493 PageID #: 1853


MoniMax 5600                                                                             1. Overview



1.1 Overview
The MoniMax 5600 ATM gives a new look to your customer as a kind of lobby type ATM solution.
This compact, convenient ATM can still be easily installed on your place and operated with an
economic cost.
This manual is designed to provide maintenance guide for the MoniMax 5600 ATM and provide
detailed description of the following:


- System configuration
- Specification of each unit
- Required parts
- Specifications of expendable parts
- Facility specifications


All information described in this manual is a licensed product of Nautilus Hyosung Corporation.
It is the policy of Nautilus Hyosung Corporation to improve products as new technology, components,
software, and firmware become available. Therefore Nautilus Hyosung reserves the right to change
specifications without notice.




                                                  1-2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 117 of 493 PageID #: 1854


MoniMax 5600                                                                       1. Overview



1.2 Basic Features

Important features of the MoniMax 5600 ATM is highlighted in the following list:


   15 inch TFT LCD
   Keypad (EPP keypad)
   15.1” privacy filter (Optional)
   Motor Driven Card Reader
    - ISO Track 1, 2, 3 Read
    - EMV Level-1, 2
    - Card Return for power failure
    - Anti-Skimming
    or Dip type card reader
   Thermal line receipt printer
    - Loading paper semi-automatically
   Electronic journal
    or Direct Thermal Printing
    or Dot Impact Printing
   Control Electronic (PC)
   1D-Barcode Reader (Optional)
   Front access type cash dispenser
    - Automatic shutter type
   UL 291 Level-1 Safety
    or UL 291 Business Hour Safety
   Electronic and Key Lock
    or Dial and Key Lock
    or Cencon and Key Lock
   Supporting USB Still Camera 1,2
   Supporting Audio guidance by sound (Optional)




                                                  1-3
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 118 of 493 PageID #: 1855


MoniMax 5600                                                          1. Overview



1.3 Terminologies

◈ CE : Control Electronics
◈ PNC : Panel Control Board
◈ MCU : Magnetic Card Reader Unit
◈ VFD : Vacuum Fluorescent Display
◈ SPR : Slip Printer (=Receipt Printer)
◈ JPR : Journal Printer
◈ CDU : Cash Dispenser Unit
◈ P/S : Power Supply
◈ OPL : Operation Panel and Handling Screen for Customer
◈ SPL : Service Panel and Handling Screen for Operator
         (=Enhanced Rear Operator Panel)
◈ IDC : Identification Card Device
◈ PTR : Printer (mainly Receipt Printer)
◈ PIN : Encryption Pin Pad
◈ SIU : Sensor and Indications Unit
◈ TTU : Text Terminal Unit (OPL or SPL)
◈ CAM : Camera Unit
◈ ADA : The Americans with Disabilities Act
◈ EMV : Europay, Mastercard, Visa
◈ VDM : Vendor Dependent Mode
◈ BATT : Battery
◈ Earphone Jack : Voice Converter for Visually Disabled Persons




                                              1-4
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 119 of 493 PageID #: 1856



 MoniMax 5600                                              2. Precautions for Safety




                Chapter 2. Precautions for Safety




                                       2-1
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 120 of 493 PageID #: 1857



 MoniMax 5600                                                               2. Precautions for Safety


2.1 Overview


Common Precaution for Safety

                                   Precautions outlined this manual provide information on safe
                                   and proper handling of the product. Non-compliance of the
                                   precautions may result in injury or damage to the product.
                                   This precaution symbol with sample term tells you safety
                                   warnings during equipment handlings.


Please read the following instructions before operating equipment.


- Operate equipment in the order outlined in this manual.
- Follow precautions indicated in this manual, as well as the equipment itself.
- Failure to properly address these precautions may lead to injury or damage to
 the product.
- Avoid operations not addressed in this manual.
- If you cannot remedy system problems using the methods outlined in this manual,
 please refer to contact information listed in the manual.




                                                   2-2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 121 of 493 PageID #: 1858



 MoniMax 5600                                                                   2. Precautions for Safety


2.2 Description of Precaution Symbols

  SYMBOL                                                  DESCRIPTION
                Electrical Shock
                 • Do not remove cover. Only a maintenance engineer is allowed to open the cover.
                 • Do not touch. You may receive electric shock.
                 • Make sure to turn off the power when servicing the equipment.
                High Temperature
                 • Do not touch the equipment when it is running.
                 • The equipment can get extremely hot and may cause a burn.
                 • Make sure to close the cover before running the equipment.
                Be Careful when Moving
                 • The equipment is heavy. Make sure at least 2 people to lift or move the equipment.
                 • Do not attempt to move the equipment alone. You may be injured by dropping the heavy
                   equipment.

                Fire Hazard
                 • Place the equipment in an area away from any combustible materials.
                 • The equipment may catch on fire from overheating or short circuit of the power supply unit.

                Disassembly
                 • Do not disassemble or modify the equipment unless you are a certified engineer.
                 • Contact the service center for maintenance, adjustments and repairs.
                 • Improper disassembly may cause fire or electrical shock.
                Fall down
                 • Do not place the equipment where the floor cannot sustain the weight of the equipment, or
                  on slanted or unstable surface.
                 • Equipment may fall down and cause injury or damage.

                Unplug the Equipment
                • Stop using the equipment immediately if it smokes, emits an unusual smell, makes abnormal
                  sounds, or if liquids or other foreign materials enter the equipment.
                • If the above-mentioned abnormalities occur, immediately turn off the power, unplug the
                  equipment and contact the service center.
                • If you ignore these symptoms, the equipment may catch on fire or cause electric shock.




                                                    2-3
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 122 of 493 PageID #: 1859


MoniMax 5600                                               3. System Configuration




               Chapter 3. System Configuration




                                       3-1
                    Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 123 of 493 PageID #: 1860


                    MoniMax 5600                                                                               3. System Configuration



                    3.1 External Appearance

                    3.1.1 Dimensions


                                                                                                                      [23.60]
                                                  [18.50]




                                                                                                   [4.43]
                                                                                   [49.64]
[60.29]




                                                                                                                                           [4.43]


                                                                                                                                                    [57.65]
          [40.92]




                                                                         [40.76]
                    [38.95]




                                                               [33.67]
                              [36.63]




                                                                                                                                 [34.46]
                                        [27.34]




                                                                                                            [27.68]             [18.31]


                    Note : All the unit in the dimension is millimeter and [ ] is inch scale..


                                                            Fig. 3.1 Dimensions : Level-1 Type




                                                                                             3-2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 124 of 493 PageID #: 1861


MoniMax 5600                                                                3. System Configuration




Note : All the unit in the dimension is millimeter and [ ] is inch scale.


                                   Fig. 3.2 Dimensions :Business Type




                                                      3-3
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 125 of 493 PageID #: 1862


MoniMax 5600                                                       3. System Configuration



3.1.2 Component Name




  VFD Signage                                                         Camera-1 Mount




  Function Key

 Customer Display
 15.1” TFT LCD


 Receipt Printer                                                      Motor Driven Type
                                                                      MCU
                                                                      (Dip Type MCU is
 Encrypted PIN Pad                                                    optional)


 Camera-2 Mount                                                       Cash Dispensing
                                                                      Shutter



                                                                       Safety Body




                     Fig. 3.3 Component Location of MoniMax 5600




                                         3-4
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 126 of 493 PageID #: 1863


MoniMax 5600                                                        3. System Configuration




       VFD Signage                                                  Camera-1 Mount




                                                                      Customer Display
        Function Key                                                  15.1” TFT LCD



                                                                       Bar Code Reader
       Receipt Printer

                                                                       Dip Type MCU
       Encrypted Pin
            pad


      Camera-2 Mount                                                    Cash Dispensing
                                                                             Shutter




        Safety Body




               Fig. 3.4 Component Location of MoniMax 5600 with Barcode Reader



                                             3-5
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 127 of 493 PageID #: 1864


MoniMax 5600                                                  4. User Handling Unit




               Chapter 4. User Handling Unit




                                       4-1
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 128 of 493 PageID #: 1865


MoniMax 5600                                                                  4. User Handling Unit



4.1. Overview

Basically, the user handling unit is composed of the pin pad that the customers manipulate by
themselves, monitor, camera, speakers and associated electronic boards.


4.1.1 Component location

                                      Fascia (front bezel)


                                                                                    Camera-1 Mount




Display    for                                                                     Function Key
customer
& operator




Receipt Printer
                                                                                   Card Reader Slot
Slot




                                           Encrypted
                                           PIN Pad

                            Fig 4.1 The front view of User Handling Unit




                                                 4-2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 129 of 493 PageID #: 1866


MoniMax 5600                                                                  4. User Handling Unit


                           Camera




                                                                                  Speaker




  Display for operator &
  customer


                                                                                  Barcode Reader (Option)




 Magnetic Card Reader                                                             Receipt Printer Slot




                                           Encrypted Pin Pad


                           Fig 4.2 The back view of User Handling Unit


         UNIT                          ITEM                           SPECIFICATIONS
                        Display size and display method    15.1 inch TFT LCD
   Display Unit         Resolution                         1024X 768 pixels (XGA)
                        Supported colors                   16.2 millions colors
                        Function Key                       Support
   Input Device Unit
                        Operation key                      16 Key
   Additional
                        Audio guidance                     Sound (On board, Option)
   function


                        Table 4.1 Specification of User Handling Panel Unit


                                                 4-3
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 130 of 493 PageID #: 1867


MoniMax 5600                                                                     4. User Handling Unit



4.2 Monitor

A monitor is composed of privacy display filter, protective glass, LCD, DC/DC converter, analog
board, inverter and On Screen Display (OSD) board as shown in the figure below.

                                                                                           Front
                                                                                           Bezel

                                                                                 Protective

                                                                                 Privacy



                                                                             TFT-LCD

                                                                             LCD       Unit




                   Invert                                  Analog    OSD Board

                       Fig 4.3 The schematic diagram of Liquid Crystal Display


4.2.1 TFT Color LCD


4.2.1.1 Characteristics
The following items are neither defects nor failures.
- Response time, luminance and color may be changed by ambient temperature.
- The LCD may be seemed luminance non-uniformity, flicker, vertical seam or small spot by display
 patterns.
- Optical characteristics (e.g. luminance, display uniformity, etc.) gradually is going to change
 depending on operating time, and especially low temperature, because the LCD has cold cathode
 fluorescent lamps.
- Do not display the fixed pattern for a long time because it may cause image sticking. Use a screen
 saver, if the fixed pattern is displayed on the screen.
- The display color may be changed by viewing angle because of the use of condenser sheet in the
 backlight.
- Optical characteristics may be changed by input signal timings.

                                                    4-4
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 131 of 493 PageID #: 1868


MoniMax 5600                                                                   4. User Handling Unit



- The interference noise of input signal frequency for this product and luminance control frequency of
 customer’s backlight inverter may appear on a display. Set up luminance control frequency of
 backlight inverter so that the interference noise doses not appear.


4.2.1.2 Outside Drawing of LCD: Front




                                                  4-5
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 132 of 493 PageID #: 1869


MoniMax 5600                                                                    4. User Handling Unit



4.2.1.3 LCD Block Diagram




Note 1 : Connection between GND, FG (Frame ground) and VBLC (Lamp low voltage terminal) in the product.
         GND-FG                             Connected
         GND-VBLC                           Not connected
         FG-VBLC                            Not connected
Note 2 : These grounds should be connected together in customer equipment.



                                                   4-6
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 133 of 493 PageID #: 1870


MoniMax 5600                                                                            4. User Handling Unit



4.2.1.4 General Specifications of LCD

                   Display area    304.128 (W) x 228.096 (H) mm (typ.)
     Diagonal size of display      38.0 cm (15.0 inches)
                  Drive system     a-Si TFT active matrix
                  Display color    16,777,216 colors (6bit+FRC)
                           Pixel   1,024 (H) x 768 (V) pixels
          Pixel arrangement        RGB (Red dot, Green dot, Blue dot) vertical stripe
                      Dot pitch    0.099 (W) x 0.297 (H) mm
                     Pixel pitch   0.297 (W) x 0.297 (H) mm
                   Module size     326.50 (W) x 253.5 (H) x 11.2 (D) mm (typ.)
                        Weight     1000 g (typ.)
                  Contrast ratio   450:1 (typ.)
                 Viewing angle     ● Horizontal : 120° (typ.)
                                   ● Vertical : 100° (typ.)
  Designed viewing direction       ● Viewing angle with optimum grayscale : normal axis
                   Color gamut     At LCD panel center
                                   60% (typ.) [against NTSC color space]
                 Response time     Ton (white 90% → black 10%) + Tpff (black 10 % → white 90 %)
                                   16 ms (typ.)
                    Luminance      At IBL = 7.5mArms/lamp
                                   250cd/m2 (typ.)
                 Signal system     LVDS 1 port
                                   [RGB : 8-bit, Dot clock (CLK), Data enable (DE)]
       Power supply voltage        LCD panel signal processing board : 3.3V
                      Backlight    Edge light type : 2 cold cathode fluorescent lamps
                                   - Replaceable part
                                   ● Lamp holder set : Type No. 150LHS21
         Power consumption         At IBL=7.5mArms/lamp and checkered flag pattern
                                   9.5W (typ.)
                    Module size    326.5 ± 0.5(W) x 253.5 ± 0.5(H) x 11.2 ± 0.5 (D)
  Mechanical
                    Display area   304.128 (W) x 228.096 (H)
Specifications
                         Weight    1000 (typ.)


                                                         4-7
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 134 of 493 PageID #: 1871


MoniMax 5600                                                                  4. User Handling Unit



4.2.1.5 Disassembling the LCD assembly
1) Insert the key and turn it clockwise.
2) Pull the front panel outward.
3) Turn off the power




                            Fig 4.4 The disassembly procedure of LCD (#1)

4) Unscrew two fixing screws located on front panel’s each side and pull the front panel in the arrow
   direction
5) Remove the screw and connector to separate the board cover.
6) To disassemble LCD, just remove screws and connectors.




                            Fig 4.4 The disassembly procedure of LCD (#2)
7) Assemble the LCD unit using the reverse order of disassembly.

                                                 4-8
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 135 of 493 PageID #: 1872


MoniMax 5600                                                                       4. User Handling Unit



4.2.2 General Precautions


1) Handling


● When the module is assembled, it should be attached to the system firmly using every mounting
  holes. Be careful not to twist and bend the modules.
● Refraining from strong mechanical shock and/or any force to the module. In addition to damage,
  this may cause improper operation or damage to the module and CCFT back-light
● Wipe off water droplets or oil immediately. If you leave the droplets for a long time, staining and
  discoloration may occur
● When this module is disassembled from the front panel and is tried to assemble again, you should
  check the condition of surface. If the surface of the polarizer is dirty by the foreign things, dusts,
  fingerprint, clean it using some absorbent cotton or soft cloth
● The desirable cleaners are water, IPA(Isopropyl Alcohol) or Hexane. Do not use Ketone type
  materials (ex.Acetone), Ethyl alcohol, Toluence, Ethyl acid or Methyl chloride. It might permanent
  damage to the polarizer due to chemical reaction.
● If the liquid crystal material leaks from the panel, it should be kept away from the eyes or mouth. In
  case of contact with hands, legs or clothes, it must be washed away thoroughly with soap
● Protect the module from static, it may cause damage to the C-MOS Gage Array IC
● Use finger-stalls with soft gloves in order to keep display clean during the incoming inspection and
  assembly process
● Do not adjust the variable resistor which is located on the back side.
● Pins of I/F connector shall not be touched directly with bare hands.


2) Storage


● Do not leave the module in high temperature, and high humidity for a long time. It is highly
  recommended to store the module with temperature from 0 to 35℃ and relative humidity of less
  than 70%
● Do not store the TFT-LCD module in direct sunlight
● The module shall be stored in a dark place. It is prohibited to apply sunlight or fluorescent l ight
  during the store




                                                    4-9
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 136 of 493 PageID #: 1873


MoniMax 5600                                                                    4. User Handling Unit



3) Operation


● Do not connect, disconnect the module in the “Power On” condition.
● Module has high frequency circuits. Sufficient suppression to the electromagnetic interference
  shall be done by system manufactures. Grounding and shielding methods may be important to
  minimize the interference.


4) Others


● Avoid condensation of water. It may result in improper operation or disconnection of electrode.
● If the module displays the same pattern continuously for a long period of time, it can be the
  situation when the image “stick” to the screen




                                                   4-10
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 137 of 493 PageID #: 1874


MoniMax 5600                                                                      4. User Handling Unit



4.2.3 Troubleshooting Procedure


4.2.3.1 The screen is blank.
1) “No signal” message is displayed on the LCD.
-> Check whether the DVI cable is properly connected to OPL Assy or VGA card.
-> Check if the main board is in hang-up state or powered off.
-> Check if the display setting of the VGA card is active (using SPL.)
 * If the system was booted with the video cable (DVI or RGB) being disconnected, reconnecting the
  cable may not solve the problem.
  Tip) CTRL+ALT+F1: Activates DVI display.


4.2.3.2 The LCD is black.
1) Backlight of the LCD panel is off.
-> Check the power cable connection status of OPL assembly.        (Check +24V input.)
-> Check the LED color of the OSD board.
  - LED OFF: The AD board is in off state.     Press OSD Power On/Off button.
  - Green ON: The AD board is in normal state.
*Check or replace the inverter cable or inverter board.
-> If the trouble persists, replace the AD board.
-> If the trouble persists even after the AD board is replaced, replace the LCD assembly.


2) Backlight of the LCD panel is on.
-> Connect/Disconnect the power line of OPL assembly.
-> If “Nautilus HYOSUNG” logo is not displayed on the OPL screen, replace the AD board.


4.2.3.3 The LCD is displayed white.
-> Check the installation status of the LVDS cable inside the assembly.
-> If the trouble persists even when the installation status is normal, replace the cable.
-> If the trouble persists even after the cable is replaced, replace the AD board.
-> IF the trouble persists even after the AD board is replaced, replace OPL assy.




                                                    4-11
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 138 of 493 PageID #: 1875


MoniMax 5600                                                                   4. User Handling Unit



4.2.3.4 When the screen is in red or other colors (when the color display is normal)
-> Check the connection status of the video cable. (Connect again.)
-> Check whether the video cable has not been damaged using spare video cable.
-> Check the connection status of the LVDS cable. (Connect again.)
-> If the trouble persists, replace the LVDS cable.
-> If the trouble persists even after LVDS cable is replaced, replace the AD board.


4.2.3.5 The screen does not provide visible display.
-> Replace the LVDS cable.
-> If the trouble persists, replace the AD board.


● Inverter




● AD Board
 AD board is on the rear of LCD. This board is disassembled from LCD by removing all screws and
 connectors.




                                                    4-12
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 139 of 493 PageID #: 1876


MoniMax 5600                                                                     4. User Handling Unit



4.3 Panel Control Board

4.3.1 Specification

4.3.1.1 Basic Specifications


                 ITEM                                     SPECIFICATIONS                   REMARKS
     CPU                           AT89S52 (8051 Compatible)                                    -
     Serial Communication          RS-232 1 Port                                                -
     Function Key Input            4 X 2 Support                                                -
     Flicker supported             8EA (MCU,EDU,CDU,SPR, Reserved)                              -
     Sensor supported              8EA (Door Sensor(Safe door and Front door))                  -
     Power Interface               System Power Sequence Support                                -


4.3.1.2 Communication Interface Specification
- Uses the RS-232 at the speed of 9600bps.


4.3.1.3 Power Interface Specification
- 24V single output is the basic power supply. Pin 1&2 has 24V, while Pin 3 &4 has GND. The power
 inside the Control Board is 24V and it uses 12V, 5V, and 3.3V. The voltage for Card Reader/LCD is
 12V, while 5V is the power supply for PIN PAD.




                                                   4-13
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 140 of 493 PageID #: 1877


MoniMax 5600                                                  4. User Handling Unit



4.3.2 H/W Block Diagram




                             Fig 4.5 H/W Block Diagram




                                        4-14
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 141 of 493 PageID #: 1878


MoniMax 5600                                                  4. User Handling Unit



4.3.3 PCB Silk Diagram




                              Fig 4.6 PCB Silk Diagram




                                        4-15
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 142 of 493 PageID #: 1879


MoniMax 5600                                                           4. User Handling Unit



4.3.4 Connector Interface

1) CN1(6Pin, P/N : 33300906) : Lift Function Key
2) CN2(6Pin, P/N : 33300906) : Right Function Key
3) CN3(26Pin, P/N : 33301326) : Flicker, CDU, SHU, DOOR SENSOR INPUT
4) CN4(4Pin, P/N : 33311904) : +12V, +5V Power OUTPUT
5) CN5(4Pin, P/N : 33316604) : +24V Power INPUT
6) CN6, CN7(10Pin, P/N : 33301310) : Touch Screen
7) CN8(3Pin, P/N : 33300903) : Reserved Power
8) CN9(2Pin, P/N : 33300902) : MOD S/W
9) CN10(6Pin P/N : 33408506) : PNC ↔ CE      I/F
10) CN11(8Pin, P/N : 33300908) : Power Supply Control
11) CN12(3Pin, P/N : 33300903) : Power Switch
12) CN13(3Pin, P/N : 33300903) : NVRAM clear
13) CN14(4Pin, P/N : 33300904) : ADA Detect Sense
14) CN15(6Pin P/N : 33300906) : LED Indicator(IN SERVICE, SUPERVISOR, ERROR,Reserved)
15) CN16(2Pin, P/N : 33300902) : ON USE LED
16) CN17(2Pin, 3330000004 ) : +24V FAN Control
17) CN18(6Pin, P/N : 33300906) : LED Indicator (COMMUNICATION+2 Reserved)
18) CN19(2Pin, P/N : 33300902) : Reset Switch
19) CN20(4Pin, P/N : 33311904) : +12V, +5V Power OUTPUT
20) CN21(4Pin, P/N : 33311904) : +24V, +5V Power OUTPU
21) CN22(6Pin, P/N : 33300906) : RESERVED RELAY
22) CN25(10Pin, P/N : 33301310) : RESERVED_SENS_IN




                                                   4-16
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 143 of 493 PageID #: 1880


MoniMax 5600                                                               4. User Handling Unit



4.3.5 Disassembly Procedure of PNC board

1) Insert the key on the front door and turn it clockwise.
2) Open the front door by pulling it outward and turn power off.
3) Pull out the button of the PNC board cover as shown in below picture.
4) Remove all screws and cables connected to the board to disassemble the PNC board.




                                                                           Control Electronics




                                                                           PNC Board Cover




5) Use the reverse order of the disassembly to assemble the unit.




                                                   4-17
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 144 of 493 PageID #: 1881


MoniMax 5600                                                                    4. User Handling Unit



4.4 Encrypted PIN Pad
EPP(Encrypted PIN Pad) is a device that encrypts sensitive data such as customers’ card
information and passwords, which requires the highest level of security, and transmits it to the Host.
Therefore, if EPP problem occurs in the field, verify the problem and replace the entire unit. You
cannot disassemble the internal components or replace them individually.


The following figure is the back of the EPP. The functions and roles of each part are summarized as
below.




                  CN3


           SW3 (1,2)
                  J1
                          LED1

                          LED5

                        CN2




                         J5




                LED2


                                         Fig 4.7 Back of EPP


                          DEFAULT
    NO    LABELING                                       DESCRIPTION                         REMARK
                          SETTING
    1     CN2             -         Power connector(5V)
    2     CN3             -         Firmware downloading connector                          Due       to
                          OFF       NV-RAM is clear when No.1 switch is turned ON           security
    3     SW3(1,2)                  Fuse is open when No.2 switch in turned ON and at the   issues, no
                          OFF
                                    same time J1 is short                                   repair    is
                                    Used for downloading the Firmware or turning off the    possible in
    4     J1              Open
                                    fuse forsecurity reason.                                the field
    5     J5              -         USB communication connector



                                                  4-18
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 145 of 493 PageID #: 1882


MoniMax 5600                                                                             4. User Handling Unit



4.4.1 Common Occurred Problem List

① In case the EPP cover is detached-- to whatever extent-- due to a mistake made by an operator
  or the maintenance personnel
② In case there is a damage caused by any external shock or static electricity
③ In case the EPP is not connected with an earth cable, which makes it vulnerable to static
  electricity
④ In case the battery is discharged.


4.4.2 LED Operation Check

There are 3 LEDs at the back of the EPP. With the status of these 3 LEDs, the EPP operation
condition can be easily checked..


     NO               LED                                   DESCRIPTION                             REMARK
                                       Whether the power supply is in “normal” status
    1       LED1 (Power LED)
                                       (If it is normal, red light will be turned on LED)
                                       Whether the EPP is in “normal” operation
    2       LED2 (Status LED)
                                       (If it is normal, LED will blink)
                                       Whether the NV-RAM is properly cleared
    3       LED5 (NV-RAM LED)
                                       (If it is normal, red light will turned on LED)


4.4.3 Troubleshooting

- Since the problem in this unit involves a security issue, you should replace the entire unit when
encountering a problem.
- If a problem is confirmed, turn off the power, remove the power cable and bracket, and then
replace the unit with a new one. For the assembly of the unit, follow the reverse order.


① If LED1 is off, check the cable connection to see if the power supply is okay.
② If LED1 is on and LED2 is off, it means EPP is in abnormal operation. Therefore, replace the EPP.




                                                    4-19
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 146 of 493 PageID #: 1883


MoniMax 5600                                                                  4. User Handling Unit



4.4.4 Disassembling the EPP module


1) Insert the key on the front door and turn it clockwise.
2) Open the front door by pulling it out and turn power off.
3) Remove 2 screws on both sides of the front door and then pull the front outward.




4) Remove the screws and connectors to disassemble the EPP.




                          Fig 4.8 The disassembly procedure of EPP module


5) Do NOT attempt to DISASSEMBLE further for security. Doing so may cause data loss.
6) Please use the reverse order to assemble it again.




                                                   4-20
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 147 of 493 PageID #: 1884


MoniMax 5600                                                             4. User Handling Unit



4.5 Analogue Digital Board

Specifications


Resolution : 720*400, 640*480, 800*600, 1024*768 Mode (14.1”: Supporting 1280*800)
Supporting 1CH 8bit LVDS
Supporting 1CH 6bit LVDS
Supporting 18bit TTL
Comply with VESA DDC1 & DDC2 Standards & VESA DPMS Standard
Supporting 1 Language OSD
Supporting Minato Touch Screen Interface


Hard Ware Specification


[1] Basic Specification
1) MainChip (CPU/Scaler One Chip)
- Processor : High Performance X86 MCU
- Clock Input : 14.318MHz
- OSD (On Screen Display) Control : Using CN301 Con
- LCD Panel ON/OFF : Using OSD Menu and Door Sensor
- LCD Panel Brightness Control : Using OSD Menu
- F/W Download Function : Using CN302 (RS-232 I/F B/D is required.)
- LVDS/TTL Output : Using J7 Con
- Analog RGB(D-sub 15pin Con) Input : Using CN202
- Touch Panel Bypass Connecting : Using J13,J14 Con
- LCD On/OFF Control by detecting Door Sensor : Using J8 Con




                                              4-21
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 148 of 493 PageID #: 1885


MoniMax 5600                                                                     4. User Handling Unit



2) Reset Circuit : R, C Circuit.




                3.3V_DVDD




                       R301
                       2K2


        RESET

                     RESETn

        TACT SW
                       C325

                       4700pF




3) Power UNIT
(1) Input 1 : +12V, GND
 - General LCD (In case of using Inverter for +12V)
  Input 2 : +24V, GND
 - High Brightness LCD (In case of using Inverter for +24V)
  Input 3 : +12V, +24V, GND
 - In case of driving AD B/D by +12V and driving Inverter by +24V
※ Be sure to do cable installation including optional external Interface Connector specification
(2) Output
 - +12V Bypass : For +12V Inverter
 - +24V Bypass : For +24V Inverter
 - AP1501 : +5V(Max 3A)
 - RC1117-3.3V : +3.3V(Typ 1.5A), for LCD Panel
 - AP1120S (Dual Regulator) : For +3.3V (Typ 800mA), +1.8V (Typ 800mA) Core




                                                  4-22
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 149 of 493 PageID #: 1886


MoniMax 5600                                                  4. User Handling Unit



[2] H/W Configuration




External Interface Connector Layout




                                       4-23
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 150 of 493 PageID #: 1887


MoniMax 5600                                                      4. User Handling Unit



[1] External Interface Connector Specification of AD B/D


1) CN301(53014_8Pin, P/N : 33309308) : OSD B/D
      PIN     Description       PIN     Description
      1       NC                5       GND
      2       VCC(+5V)          6       KEY1
      3       LED_GREEN         7       NC
      4       LED_RED           8       NC


2) CN302(5267_4Pin, P/N : 33316303) : For F/W DOWNLOAD
      PIN     Description              PIN     Description
      1       VCC                      3       TXD
      2       RXD                      4       GND


3) J5(53014_7Pin, P/N : 33309307) : INVERTER
      PIN     Description             PIN     Description
      1       VCC (+12V or +24V)      5       GND
      2       VCC (+12V or +24V)      6       NC
      3       GND                     7       BRIGHT_ADJ
      4       CONTROL(ON/OFF)         -       -


4) J7(LVDS_20Pin, P/N : 3345000001) : LVDS Output
      PIN      Description              PIN     Description
      1        NC(SKIP)                 11      GND
      2        GND                      12      TXOP1
      3        TXOP3                    13      TXOM1
      4        TXOM3                    14      GND
      5        GND                      15      TXOP0
      6        TXCLKP1                  16      TXOM0
      7        TXCLKM2                  17      GND
      8        GND                      18      GND
      9        TXOP2                    19      PANEL_PWR
      10       TXOM2                    20      PANEL_PWR


5) J8(5569_4Pin, P/N : 33311904) : +12V Power Input
       PIN    Description              PIN     Description
      1       +12V                     3       GND
      2       GND                      4       +24V(Option)


6) J11(JUMPER_6Pin, P/N : 33313601) : LCD Panel Power Selecting
      PIN      JUMPER SETTING
      1,2      + 3.3V (DEFAULT SETTING)
      3,4      + 5V
      5,6      + 12V



                                                      4-24
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 151 of 493 PageID #: 1888


MoniMax 5600                                                                 4. User Handling Unit



7) J13(HIROSE_10Pin, P/N : 33301410) : Touch Screen(Touch Panel to AD B/D)
      PIN     Description            PIN      Description
      1       GND                    6        GND
      2       RXD                    7        TXD
      3       NC                     8        NC
      4       +5V                    9        +5V
      5       GND                    10       GND


8) J14(D-SUB 9Pin, P/N : 33401801) : Touch Screen(AD B/D to Host)
      PIN     Description            PIN      Description
      2       RXD                    3        TXD
      5       GND


9) J9(5268_Molex_3P, P/N : 33300903) : +12V Power Input (For W-TTW)
      PIN     Description            PIN      Description
      1       +12V                   2        +24V
      3       GND                    -        -


10) J12/J24 (JUMPER_4Pin, P/N : 33313601) : LCD Panel Power Selecting
      PIN      JUMPER SETTING
      J12      + 12V (DEFAULT SETTING)
      J24      + 24V(24V用 Inverter)


11) J10(5267_4Pin, P/N : 33316303) : Door Sensor Input
       PIN    Description             PIN      Description
      1       BKLT_EN                 3        NC
      2       GND                     4        GND


12) CN202(D_SUB 15Pin, P/N : 33403301) : Analog R,G,B Input
      PIN     Description            PIN      Description
      1       RED                    9        NC
      2       GREEN                  10       GND
      3       BLUE                   11       GND
      4       GND                    12       ASDA
      5       VGA_DET                13       HSYNC_A
      6       GND                    14       VSYNC_A
      7       GND                    15       ASCL
      8       GND                    -        -


13) J23(YDW200-32P, P/N : 33307532) : TTL Input
      PIN      Description              PIN     Description
      1        PANEL_PWR                17      GND
      2        PANEL_PWR                18      GND
      3        DEN                      19      GRN1
      4        PANEL_PWR                20      GRN0

                                                    4-25
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 152 of 493 PageID #: 1889


MoniMax 5600                                                  4. User Handling Unit


      5       DCLK             21   GRN3
      6       GND              22   GRN2
      7       DVS              23   GRN5
      8       DHS              24   GRN4
      9       GND              25   GND
      10      GND              26   GND
      11      BLUE1            27   RED1
      12      BLUE0            28   RED0
      13      BLUE3            29   RED3
      14      BLUE2            30   RED2
      15      BLUE5            31   RED5
      16      BLUE4            32   RED4




AD Genesis B/D Block Diagram


1) Basic Configuration




                                       4-26
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 153 of 493 PageID #: 1890


MoniMax 5600                                                  4. User Handling Unit



2) Power Configuration




                                       4-27
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 154 of 493 PageID #: 1891


MoniMax 5600                                                  4. User Handling Unit



4.6 Inverter board

Electrical Characteristics




                                       4-28
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 155 of 493 PageID #: 1892


MoniMax 5600                                                  4. User Handling Unit



Functional Pin Description

Input Connector CN1 : 12505WR-10A00




Output Connector CN2,CN3 : 20015WR-05A00




                                           4-29
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 156 of 493 PageID #: 1893


MoniMax 5600                                                  4. User Handling Unit



Mechanical Drawings

P.W.B




Component Max Height




Marking




                                       4-30
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 157 of 493 PageID #: 1894


MoniMax 5600                                                                    4. User Handling Unit



4.7 Function Key

4.7.1 Function Key Code


            FL_L1                                                                    FK_R1
            (15H)                                                                     (20H)
            FK_L2                                                                    FK_R2
            (16H)                                                                    (1FH)
            FK_L3                                                                    FK_R3
            (17H)                                                                    (1EH)

            FK_L4                                                                    FK_R4
                                                       Display
            (18H)                                                                    (1DH)

             FK_L5                                                                   FK_R5
             (19H)
           (Reserved)                                                                 (1CH)
                                                                                    (Reserved)
          (사용안함)                                                                   (사용안함)
             FK_L6                                                                   FK_R6
             (1AH)
           (Reserved)                                                                 (1BH)
                                                                                    (Reserved)
          (사용안함)                                                                   (사용안함)
                             Fig 4.9 The arrangement diagram of Function Key

4.7.2 Hardware Configuration

The main role of this board is to input a lot of functions and information which customers want or
select.
                                                                    S8
               S1

                                                                 TACT SW                   FK/R
            TACT SW                    FK/L                                            6
                                                                    S7                 5
                                   1                                                   4
               S2                  2                                                   3
                                   3                             TACT SW               2
                                   4                                                   1
            TACT SW                5                                S6
                                   6                                                       MOLEX 6P, R/A
               S3                                                TACT SW
                                       MOLEX 6P, R/A
                                                                    S5
            TACT SW
                                                                 TACT SW
               S4


            TACT SW




             LEFT FUCTION KEY                                      RIGHT FUCTION KEY

                                                        4-31
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 158 of 493 PageID #: 1895


MoniMax 5600                                                                4. User Handling Unit


                                              Plane view




                              Fig 4.10 The PCB appearance in Function Key


4.7.3 Connector Configuration and Pin Specification

1) External interface connector diagram




                         S1                           S8
          6                                                          1


                         S2                           S7



                         S3                           S6
                                                                     6
          1

                                                      S5
                         S4



               Left Function Key                Right Function Key

                                               4-32
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 159 of 493 PageID #: 1896


MoniMax 5600                                                          4. User Handling Unit



2) Pin specification


① FK_L (Function Key_Left): 33300906 (CONN:HDR:BOX:R/A:5268-06A:6P)


                                                  Pin       Signal
                                                  1         VCC
                                                  2         GND
                                                  3         S4
                                                  4         S3
                1                  6
                                                  5         S2
                                                  6         S1

② FK_R (Function Key_Right): 33300906 (CONN:HDR:BOX:R/A:5268-06A:6P)


                                                      Pin   Description
                                                      1     VCC
                                                      2     GND
                                                      3     S8
                                                      4     S7
                 1                                    5     S6
                                       6
                                                      6     S5




                                           4-33
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 160 of 493 PageID #: 1897


MoniMax 5600                                                                4. User Handling Unit



4.7.4 Disassembling the Function Key


1) Open the front bezel with key
2) Turn power off
3) Pull the front bezel outward
4) Disassemble the LCD assembly referring to “4.2.1.5 Disassembling the LCD assembly”
5) Remove the screws and disconnect the cables connected to the Function keys.
6) And then take out the Function keys and replace them with new ones.




                       Fig 4.11 The disassembly procedure of Function Key




                                              4-34
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 161 of 493 PageID #: 1898


MoniMax 5600                                                                       4. User Handling Unit



4.8 Bar Code Reader (Option)

The Bar Code Reader used in MoniMax 5600 is a compact single-line, laser scan engine with a
patented automatic trigger. It is small, lightweight and had low power requirements.
This Bar Code Reader offers bar code scanning that’s easy to configure and integrate. This powerful
scan engine incorporates a host of features, providing flexibility for users in a variety of applications.
This Bar Code Reader has built-in decoding, which can be easily updated in the field to keep the
scanner current.
Besides the powerful software, the engine is mechanically robust as well. The unit is entirely
enclosed to prevent contamination from the environment. The modular design can also be
incorporated into a number of different mounting configurations.


4.8.1 Features

1. Automatic Scanning Operation : Simply present a bar code and the unit scans in a single pass.
2. Long Range/Short Range Activation : Program activation to meet requirement for various
  applications.
3. Metal Housing : Prevents damage by eliminating exposed electronic components.
4. Autodiscriminates : Has the ability to scan all standard.




                                                    4-35
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 162 of 493 PageID #: 1899


MoniMax 5600                                                  4. User Handling Unit



4.8.2 Technical Specifications




                                       4-36
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 163 of 493 PageID #: 1900


MoniMax 5600                                                                   4. User Handling Unit



4.8.3 Disassembling the Bar Code Reader


1) Insert the key on the front door and turn it clockwise.
2) Open the front door by pulling it out and turn power off.
3) Unscrew 2 screws on both sides of the front door and then pull the front outward to disassemble
  the Bar Code Reader easily.




4) Remove the screws and connectors to disassemble the Bar Code Reader.




                            Fig 4.12 The disassembly procedure of EPP module
5) Please use the reverse order to assemble the Bar Code Reader again.




                                                   4-37
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 164 of 493 PageID #: 1901


MoniMax 5600                                                  5.Control Electronics




                Chapter 5. Control Electronics




                                       5-1
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 165 of 493 PageID #: 1902


MoniMax 5600                                                                    5.Control Electronics



5.1 Appearance of Control Electronics

Control Electronics mainly consist of motherboard, HDD, ODD, multiple serial card, amplification card
and etc.
Basic functions and usage of control electronics used this ATM is almost similar to that of personal
computer you have dealt with in your office or your home except a multiple serial card used to
communicated with some devices like cash dispenser, card reader, receipt printer, EPP.
The following picture will show you the manor component and location used in Control Electronics




                            Fig. 5.1 (a) External Appearance : IOBP-945G




                            Fig. 5.1 (b) External Appearance : ECS EG31M


                                                  5-2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 166 of 493 PageID #: 1903


MoniMax 5600                                                               5.Control Electronics



5.2 Disassembly/ Assembly of Control Electronics

1) Insert the key and turn it clockwise.
2) Pull the front panel outward.
3) Turn off the power




4) Unscrew two fixing screws located on the front panel’s each side and pull the front panel in the
   arrow direction




                                                5-3
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 167 of 493 PageID #: 1904


MoniMax 5600                                                           5.Control Electronics



5) Unscrew two thumb screws on both sides of the Control Electronics and take out the Control
   Electronics.




6) Remove two thumb screws located on both side of case.




                                               5-4
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 168 of 493 PageID #: 1905


MoniMax 5600                                                                    5.Control Electronics



7) The following figure represents the inside of Control Electronics after the cover is removed.




8) To take apart electronic board or card you want to replace, just disconnect cables or unscrew
   a couple of fixing screws
9) The assembly order is the opposite of the disassembling order.




                                                   5-5
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 169 of 493 PageID #: 1906


MoniMax 5600                                                  5.Control Electronics



5.3 IOBP-945G

5.3.1 Main Board


Placement for Rear Side




Block Diagram




                                       5-6
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 170 of 493 PageID #: 1907


MoniMax 5600                                                                       5.Control Electronics



5.3.1.1 Specifications


           CPU Type:      LGA775 support Intel Pentium 4 / Celeron
                 FSB:     Support FSB 533/800/1066
     System Memory:       2 x DDR2 DIMM support Dual-channel up to 2G
      System Chipset:     Intel 945G + ICH7
                 VGA:     Intel GMCH Integrated Graphics controller Dual independent displays
      Primary Display:    VGA with D-SUB 15pin
                          GMCH SDVO Æ Chrontel CH7021 Æ VGA VGA output with D-SUB 15pin without
   Secondary Display:
                          DVI
              IO Chip:    WINBOND 83627
               Audio:     AC97 with Lin-in, Lin-Out, Speak Out (50mW), by phone jack
             Network:     BROADCOM PCI Express chipset with RJ-45 connector support 100/1000M
                          Ethernet
    Hardware Monitor:     Follow IEI standard
                  IDE:    1 x ATA 100 with Box-header
                SATA:     2 x SATA with SATA connector
              Floppy:     1 channel with 2x17 box-header support 1 device
                 USB:     6 port: 4 with USB stack type A, 2 with 2x5 pin header
                 IrDA:    None
          Series Port:    8 port RS-232 with Fintek chipset, by pin header COM1-COM2 pin9 jump select
                          5V/12V/Ring All function on ACPI model only
         Parallel Port:   1 port with D-SUB 25pin support SPP/EPP/ECP
   Keyboard & Mouse:      2 Mini DIN connector for PS/2 Keyboard and Mouse
           Digital I/O:   None
     Watchdog Timer:      Software programmable supports 1-255 level system reset (Minute / Second
                          selection by Bios)
    Power Connector:      20 pin ATX12 connector
      Expansion Slot:     3 x PCI Slot
                BIOS:     AMI or AWORD Flash BIOS
         Form Factor:     304 x 180 mm
        Environment:      Operating Temp -      0 to 50 oC
                          Storage Temp - -20 to 75 oC
    Operating System:     Support Microsoft Windows XP

                                                      5-7
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 171 of 493 PageID #: 1908


MoniMax 5600                                                                        5.Control Electronics



5.3.1.2 Introduction
A licensed copy of AMI BIOS is preprogrammed into the ROM BIOS. The BIOS setup program allows
users to modify the basic system configuration. This chapter describes how to access the BIOS
setup program and the configuration options that may be changed.

Starting Setup
The AMI BIOS is activated when the computer is turned on. The setup program can be activated in
one of two ways.
1) Press the DELETE key as soon as the system is turned on or
2) Press the DELETE key when the “Press Del to enter SETUP” message appears on the screen. 0)
If the message disappears before, restart the computer and try again.

Using Setup
Use the arrow keys to highlight items, press ENTER to select, use the “+” and “-“ keys to change
entries, press F1 for help and press ESC to quit. Navigation keys are shown in.
   BIOS Navigation Keys                                         Function
                 Up arrow     Move to previous item
               Down arrow     Move to next item
                Left arrow    Move to the item on the left hand side
               Right arrow    Move to the item on the right hand side
                   Esc key    Main Menu – Quit and not save changes into CMOS
                              Status Page Setup Menu and Option Page Setup Menu -- Exit current page
                              and return to Main Menu
                   “+” key    Increase the numeric value or make changes
                    “-“ key   Decrease the numeric value or make changes
                    F1 key    General help, only for Status Page Setup Menu and Option Page Setup Menu
                F2 /F3 key    Change color from total 16 colors. F2 to select color forward.
                   F10 key    Save all the CMOS changes, only for Main Menu

Getting Help
When F1 is pressed a small help window describing the appropriate keys to use and the possible
selections for the highlighted item appears. To exit the Help Window press ESC or the F1 key again.

Unable to Reboot after Configuration Changes
If the computer cannot boot after changes to the system configuration is made, CMOS defaults. Use
the jumper.




                                                      5-8
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 172 of 493 PageID #: 1909


MoniMax 5600                                                                  5.Control Electronics


5.3.1.3 BIOS Menu Bar
The menu bar on top of the BIOS screen has the following main items:
Main Changes the basic system configuration.
Advanced Changes the advanced system settings.
Boot Changes the system boot configuration.
Security Sets User and Supervisor Passwords.
Chipset Changes the chipset settings.
Exit Selects exit options and loads default settings

The following sections completely describe the configuration options found in the menu items at the
top of the BIOS screen and listed above.

Main
When the BIOS Setup program is entered, the Main menu (BIOS Menu 1) appears. The Main menu
gives an overview of the basic system information.




        BIOS Menu 1: Main




                                                   5-9
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 173 of 493 PageID #: 1910


MoniMax 5600                                                                5.Control Electronics



System Overview
The System Overview lists a brief summary of different system components. The fields in System
Overview cannot be changed. The items shown in the system overview include:
       AMI BIOS:      Displays auto-detected BIOS information
        Version:      Current BIOS version
       Build Date:    Date the current BIOS version was made
               ID:    Installed BIOS ID
        Processor: Displays auto-detected CPU specifications
            Type:     Names the currently installed processor
           Speed:     Lists the processor speed
           Count:     The number of CPUs on the motherboard
System               Displays the auto-detected system memory.
Memory:
             Size:    Lists memory size

The System Overview field also has two user configurable fields:
System Time [xx:xx:xx]: The system time is set here.
System Date [Day xx/xx/xxxx]: The system date is set here.




                                                  5-10
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 174 of 493 PageID #: 1911


MoniMax 5600                                                               5.Control Electronics


Advanced
The Advanced menu (BIOS Menu 2) allows access to the CPU and peripheral device configuration
options through the following sub-menus:

            WARNING:
            Setting the wrong values in the sections below may cause the system to malfunction.
            Make sure that the settings made are compatible with the hardware.




      BIOS Menu 2: Advanced




                                               5-11
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 175 of 493 PageID #: 1912


MoniMax 5600                                                                5.Control Electronics


CPU Configuration
The CPU Configuration menu (BIOS Menu 3) shows detailed CPU specifications and CPU
configuration options.




        BIOS Menu 3: CPU Configuration



The CPU Configuration menu (BIOS Menu 3) lists the following CPU details:


Manufacturer:             Lists the name of the CPU manufacturer
Brand String:             Lists the brand name of the CPU being used
Frequency:                Lists the CPU processing speed
FSB Speed:                Lists the FSB speed
Cache L1:                 Lists the CPU L1 cache size
Cache L2:                 Lists the CPU L2 cache size




                                                 5-12
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 176 of 493 PageID #: 1913


MoniMax 5600                                                                   5.Control Electronics



IDE Configuration
The IDE Configuration menu (BIOS Menu 4) allows changes to the configurations for the IDE devices
installed in the system.




        BIOS Menu 4: IDE Configuration



ATA/IDE Configuration [Compatible]
The ATA/IDE Configuration BIOS option allows the user to configure the ATA/IDE device mode.
                           Up to 6 HDDs can be used, four for SATA and the other for PATA IDE. If
 Compatible      Default   this option is selected, “Legacy IDE Channels” option is presented for
                           configuration.

Legacy IDE Channels [SATA Pri, PATA Sec]
Use the Legacy IDE Channels option configures PATA and SATA resources for operating systems
that require legacy IDE operation.
 SATA     Pri,             This option allows the system to access the SATA devices before the
                 Default
 PATA Sec                  primary IDE devices



IDE Master and IDE Slave
When entering setup, BIOS auto detects the presence of IDE devices. This displays the status of the
auto detected IDE devices. The following IDE devices are detected and are shown in the IDE
Configuration menu:


                                                 5-13
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 177 of 493 PageID #: 1914


MoniMax 5600                                                                    5.Control Electronics



- Primary IDE 0
- Primary IDE 1
- Secondary IDE 0
- Secondary IDE 1

The IDE Configuration menu (BIOS Menu 4) allows changes to the configurations for the IDE
devices installed in the system. If an IDE device is detected, and one of the above listed four BIOS
configuration options are selected, the IDE configuration options shown in IDE Master, IDE Slave
IDE Master and IDE Slave configuration options for both primary and secondary IDE devices are
shown in the BIOS menu below.




        BIOS Menu 5: IDE Master and IDE Slave Configuration



Auto-Detected Drive Parameters
The “grayed-out” items in the left frame are IDE disk drive parameters automatically detected from the
firmware of the selected IDE disk drive. The drive parameters are listed as follows:
Device: Lists the device type (e.g. hard disk, CD-ROM etc.)
Vendor: Lists the device manufacturer
Size: The size of the device.

                                                  5-14
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 178 of 493 PageID #: 1915


MoniMax 5600                                                                        5.Control Electronics



LBA Mode: Indicates whether the LBA (Logical Block Addressing) is a method of addressing data on a
disk drive is supported or not.
Block Mode: Block mode boosts IDE drive performance by increasing the amount of data transferred.
Only 512 bytes of data can be transferred per interrupt if block mode is not used. Block mode allows
transfers of up to 64 KB per interrupt.
PIO Mode: Indicates the PIO mode of the installed device.
Async DMA: Indicates the highest Asynchronous DMA Mode that is supported.
Ultra DMA: Indicates the highest Synchronous DMA Mode that is supported.
S.M.A.R.T.: Indicates whether or not the Self-Monitoring Analysis and Reporting Technology protocol is
supported.


Type [Auto]

The Type BIOS option determines the type of device that the AMIBIOS attempts to boot from after the
Power-On Self-Test (POST) has completed.
 Not Installed                Selecting this value prevents the BIOS from searching for an IDE disk drive on
                              the specified channel.
 Auto            Default      This selection enables the BIOS to auto detect the IDE disk drive type
                              attached to the specified channel. This setting should be used if an IDE hard
                              disk drive is attached to the specified channel.

 CD/DVD                       The CD/DVD option specifies that an IDE CD-ROM drive is attached to the
                              specified IDE channel. The BIOS does not attempt to search for other types of
                              IDE disk drives on the specified channel.
 ARMD                         This option specifies an ATAPI Removable Media Device. These include, but
                              are not limited to:

                              ZIP
                              LS-120




                                                    5-15
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 179 of 493 PageID #: 1916


MoniMax 5600                                                                        5.Control Electronics



LBA/Large Mode [Auto]

The LBA/Large Mode BIOS option disables or auto detects LBA (Logical Block Addressing). LBA is a
method of addressing data on a disk drive. In LBA mode, the maximum drive capacity is 137 GB.
 Disabled             This selection prevents the BIOS from using the LBA mode control on the specified
                      channel.
 Auto       Default   This option allows the BIOS to auto detect the LBA mode control on the specified
                      channel.

Block (Multi Sector Transfer) [Auto]

 Disabled             Selecting this option prevents the BIOS from using Multi-Sector Transfer on the
                      specified channel. The data to and from the device occurs one sector at a time.
 Auto       Default   Selecting this value to allows the BIOS to auto detect the device support for Multi-
                      Sector Transfers on the specified channel. If supported. Select this value to allow the
                      BIOS to auto detect the number of sectors per block for transfer from the hard disk
                      drive to the memory. The data transfer to and from the device occurs multiple
                      sectors at a time.

PIO Mode [Auto]

The PIO Mode option selects the IDE PIO (Programmable I/O) mode program timing cycles between
the IDE drive and the programmable IDE controller. As the PIO mode increases, the cycle time
decreases.
 Auto       Default   This setting allows the BIOS to auto detect the PIO mode. Use this value if the IDE
                      disk drive support cannot be determined.
 0                    PIO mode 0 selected with a maximum transfer rate of 3.3MBps
 1                    PIO mode 1 selected with a maximum transfer rate of 5.2MBps
 2                    PIO mode 2 selected with a maximum transfer rate of 8.3MBps
 3                    PIO mode 3 selected with a maximum transfer rate of 11.1MBps
 4                    PIO mode 4 selected with a maximum transfer rate of 16.6MBps
                      (This setting generally works with all hard disk drives manufactured after 1999. For
                      other disk drives, such as IDE CD-ROM drives, check the specifications of the
                      drive.)




                                                  5-16
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 180 of 493 PageID #: 1917


MoniMax 5600                                                                         5.Control Electronics



DMA Mode [Auto]


The DMA Mode BIOS selection adjusts the DMA mode options.

 Auto        Default   The BIOS auto detects the DMA mode. Use this value if the IDE disk drive support
                       cannot be determined.


S.M.A.R.T [Auto]


Self-Monitoring Analysis and Reporting Technology (SMART) feature can help predict impending drive
failures. The S.M.A.R.T BIOS option enables or disables this function.

 Auto        Default   BIOS to auto detects if the hard disk drive supports S.M.A.R.T. Use this setting if the
                       IDE disk drive support cannot be determined.
 Disabled              Select this value to prevent the BIOS from using the SMART feature.
 Enabled               Select this value to allow the BIOS to use the SMART feature on support hard disk
                       drives.


32Bit Data Transfer [Enabled]


The 32Bit Data Transfer BIOS option enables or disables 32-bit data transfers.

 Disabled              Prevents the BIOS from using 32-bit data transfers.
 Enabled     Default   Allows BIOS to use 32-bit data transfers on support hard disk drives.




                                                   5-17
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 181 of 493 PageID #: 1918


MoniMax 5600                                                                   5.Control Electronics


Floppy Configuration
Use the Floppy Configuration menu (BIOS Menu 6) to set or change the configurations for floppy disk
drives.




          BIOS Menu 6: Floppy Configuration



Floppy A [1.44 MB 3½”]
The Floppy A configuration option determines the types of the floppy drive installed in the system.
The following configuration options are available.
Disabled (default)
360 KB 5¼”
1.2 MB 5¼”
720 KB 3 ½”
1.44 MB 3½”
2.88 MB 3½”




                                                 5-18
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 182 of 493 PageID #: 1919


MoniMax 5600                                                                   5.Control Electronics


Super IO Configuration

The Super IO Configuration menu (BIOS Menu 7) sets or changes the configurations for the FDD
controllers, parallel ports and serial ports.




        BIOS Menu 7: Super IO Configuration


Serial Port1 Address [3F8]
This option allows BIOS to select the base addresses for serial port 1
 Disabled                No base address is assigned to serial port 3
 3F8         Default     Serial port 3 I/O port address is 3F8


Serial Port1 IRQ [4]
The Serial Port1 IRQ selection sets the interrupt address for serial port 1.
 3                       Serial port 1 IRQ address is 3
 4           Default     Serial port 1 IRQ address is 4




                                                    5-19
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 183 of 493 PageID #: 1920


MoniMax 5600                                                                        5.Control Electronics



Serial Port2 Address [3E8]
This option allows BIOS to select the base addresses for serial port 2
 Disabled                No base address is assigned to serial port 3
 3E8         Default     Serial port 3 I/O port address is 3E8


Serial Port2 IRQ [4]
The Serial Port2 IRQ selection sets the interrupt address for serial port 2.
 3           Default     Serial port 2 IRQ address is 3
 4                       Serial port 2 IRQ address is 4


Parallel Port Address [378]
This option allows BIOS to select the base addresses for the Parallel Port
 Disabled                No base address is assigned to the Parallel Port
 378         Default     Parallel Port I/O port address is 378
 278                     Parallel Port I/O port address is 278
 3BC                     Parallel Port I/O port address is 3BC


Parallel Port Mode [Normal]
The Parallel Port Mode selection selects the mode the parallel port operates in.
 Normal      Default     The normal parallel port mode is the standard mode for parallel port operation.
 EPP                     The parallel port operates in the enhanced parallel port mode (EPP). The EPP
                         mode supports bi-directional communication between the system and the
                         parallel port device and the transmission rates between the two are much faster
                         than the Normal mode.
 ECP                     The parallel port operates in the extended capabilities port (ECP) mode. The
                         ECP mode supports bi-directional communication between the system and the
                         parallel port device and the transmission rates between the two are much faster
                         than the Normal mode
 EPP+ECP                 The parallel port becomes compatible with EPP and ECP devices described
                         above


Parallel Port IRQ [IRQ7]
The Parallel Port Address BIOS option assigns the parallel port interrupt address. The following
address options are available.
 IRQ5                    Parallel port interrupt address is IRQ5

                                                    5-20
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 184 of 493 PageID #: 1921


MoniMax 5600                                                                   5.Control Electronics



 IRQ7        Default     Parallel port interrupt address is IRQ7


Serial Port3 Address [3E8]
This option allows BIOS to select the base addresses for serial port 3
 Disabled                No base address is assigned to serial port 3
 3E8         Default     Serial port 3 I/O port address is 3E8


Serial Port3 IRQ [4]
The Serial Port3 IRQ selection sets the interrupt address for serial port 3.
 3                       Serial port 3 IRQ address is 10
 4           Default     Serial port 3 IRQ address is 11


Serial Port4 Address [2E8]
This option allows BIOS to select the base addresses for serial port 4.
 Disabled                No base address is assigned to serial port 4
 2E8         Default     Serial port 4 I/O port address is 2E8


Serial Port4 IRQ [10]
The Serial Port4 IRQ selection sets the interrupt address for serial port 4.
 3           Default     Serial port 4 IRQ address is 10
 4                       Serial port 4 IRQ address is 11


Serial Port5 Address [2D0]
This option allows BIOS to select the base addresses for serial port 5.
 Disabled                No base address is assigned to serial port 5
 2D0         Default     Serial port 5 I/O port address is 2D0


Serial Port5 IRQ [11]
The Serial Port5 IRQ selection sets the interrupt address for serial port 5.
 10                      Serial port 5 IRQ address is 10
 11          Default     Serial port 5 IRQ address is 11


Serial Port6 Address [2D8]
This option allows BIOS to select the base addresses for serial port 6.
 Disabled                No base address is assigned to serial port 6

                                                    5-21
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 185 of 493 PageID #: 1922


MoniMax 5600                                                                   5.Control Electronics



 2D80        Default     Serial port 6 I/O port address is 2D8


Serial Port6 IRQ [10]
The Serial Port6 IRQ selection sets the interrupt address for serial port 6.
 10          Default     Serial port 6 IRQ address is 10
 11                      Serial port 6 IRQ address is 11


Serial Port7 IRQ [11]
The Serial Port7 IRQ selection sets the interrupt address for serial port 7.
 10                      Serial port 7 IRQ address is 10
 11          Default     Serial port 7 IRQ address is 11


Serial Port7 Address [2C8]
This option allows BIOS to select the base addresses for serial port 7.
 Disabled                No base address is assigned to serial port 7
 2C0         Default     Serial port 7 I/O port address is 2C0


Serial Port8 IRQ [10]
The Serial Port8 IRQ selection sets the interrupt address for serial port 8.
 10          Default     Serial port 8 IRQ address is 10
 11                      Serial port 8 IRQ address is 11


Serial Port8 Address [2C8]
This option allows BIOS to select the base addresses for serial port 8.
 Disabled                No base address is assigned to serial port 8
 2D80        Default     Serial port 8 I/O port address is 2C8




                                                    5-22
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 186 of 493 PageID #: 1923


MoniMax 5600                                                              5.Control Electronics


Hardware Health Configuration
The Hardware Health Configuration menu (BIOS Menu 8) shows the operating temperature, fan
speeds and system voltages.




        BIOS Menu 8: Hardware Health Configuration


The following system parameters and values are shown. The system parameters that are monitored
are:
System Temperatures: The following system temperatures are monitored
                 CPU Temperature
                 System Temperature
Fan Speeds: The CPU cooling fan speed is monitored.
                 Fan1 Speed
                 Fan2 Speed
                 Fan3 Speed
Voltages: The following system voltages are monitored
                 CPU Core

                                              5-23
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 187 of 493 PageID #: 1924


MoniMax 5600                                                          5.Control Electronics



                DRAM Vcc
                +3.30V
                +5.00V
                +12V
                FSB Vcc +1.20V
                +1.50V
                VBAT

ACPI Configuration
The ACPI Configuration menu (BIOS Menu 9) configures the Advanced Configuration and Power
Interface (ACPI) and Power Management (APM) options.




       BIOS Menu 9: ACPI Configuration




                                            5-24
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 188 of 493 PageID #: 1925


MoniMax 5600                                                                     5.Control Electronics



ACPI Aware O/S [No]
Use the ACPI Aware O/S option to enable the system to configure ACPI power saving options. ACPI
can only be implemented if the system OS complies with the ACPI standard. Windows 98, Windows
2000, and Windows XP all comply with ACPI.
  No      Default      Disables the ACPI support for the OS. This selection should be disabled if the OS
                       does not support ACPI
  Yes                  Enables the ACPI support for the operating system. This selection should be
                       enabled if the OS does support ACPI


Run Windows XP in APM mode [Yes]
For support customer’s request support APM mode in Windows XP
  No                   Disables the APM mode support for the operating system.
  Yes     Default      Enables the APM mode support for the operating system.

APM Configuration
Use the APM Configuration menu (BIOS Menu 10) to select the advanced power management.




        BIOS Menu 10: APM Configuration

                                                5-25
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 189 of 493 PageID #: 1926


MoniMax 5600                                                                                5.Control Electronics



Power Management/APM [Enabled]
The Power Management/APM BIOS option accesses the advanced power management features.
 Disabled               Disables the Advanced Power Management (APM) feature
 Enabled      Default   Enables the APM feature


Power Button Mode [On/Off]
The Power Button Mode BIOS specifies how the power button functions.
 On/Off       Default   When the power button is pressed the system is either turned on or off
 Suspend                When the power button is pressed the system goes into suspend mode


Restore on AC Power Loss [Last State]
The Restore on AC Power Loss BIOS option specifies what state the system returns to if there is a
sudden loss of power to the system.
 Power Off              The system remains turned off
 Power On               The system turns on
 Last State   Default   The system returns to its previous state. If it was on, it turns itself on. If it was off, it
                        remains off.


Resume on Ring [Enabled]
The Resume on Ring BIOS option specifies if the system will be roused from a suspended or standby
state when there is activity on the RI (ring in) modem line. That is, the system will be roused by an
incoming call on a modem.
 Disabled               Wake event not generated by an incoming call
 Enabled      Default   Wake event generated by an incoming call


Resume on PME# [Enabled]
The Resume on PME# BIOS option specifies if the system will be roused from a suspended or
standby state when there is activity on the PCI PME (power management event) controller.
 Disabled               Wake event not generated by PCI PME controller activity
 Enabled      Default   Wake event generated by PCI PME controller activity


Resume On RTC Alarm [Disabled]
The Resume On RTC Alarm determines when the computer will be roused from a suspended state.
 Disabled     Default   The real time clock (RTC) cannot generate a wake event
 Enabled                If selected, the following will appear with values that can be selected:

                                                       5-26
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 190 of 493 PageID #: 1927


MoniMax 5600                                                                         5.Control Electronics



                       RTC Alarm Date (Days)
                       System Time
                       After setting the alarm, the computer will turn itself on from a suspend state when
                       the alarm goes off.


Resume On PCI-Express WAKE# [Enabled]
The Resume On PCI-Express WAKE# BIOS option specifies if the system will be roused from a
suspended or standby state when there is activity on the PCI-Express controller.
 Disabled              Wake event not generated by PCI-Express controller activity
 Enabled     Default   Wake event generated by PCI-Express controller activity


Power supply mode [AT]
The Power supply mode BIOS option specifies if the system need to running AT type shut-down for
customer’s special requirement!
 AT          Default   For support AT power Supply & AT type shut-down
 ATX                   For support normally ATX power Supply


MPS Configuration
Use the MPS Configuration menu (BIOS Menu 11) to select `he multi-processor table.




        BIOS Menu 11: MPS Configuration
                                                   5-27
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 191 of 493 PageID #: 1928


MoniMax 5600                                                               5.Control Electronics



MPS Revision [1.4]
Use the Multiprocessor Specification (MPS) for OS option to specify the MPS version to be used.
  1.1                  MPS version 1.1 is used
  1.4     Default      MPS version 1.4 is used

USB Configuration
Use the USB Configuration menu (BIOS Menu 12) to read USB configuration information and
configure the USB settings.




        BIOS Menu 12: USB Configuration


USB Configuration
The USB Configuration field shows the system USB configuration. The items listed are:
Module Version: x.xxxxx.xxxxx


USB Devices Enabled
The USB Devices Enabled field lists the USB devices that are enabled on the system

                                                 5-28
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 192 of 493 PageID #: 1929


MoniMax 5600                                                                   5.Control Electronics



USB Function [8 USB Ports]
Use the USB Function BIOS option to disable USB function support or to set the number of USB
ports to activate.
 Disabled                  USB function support disabled
 2 USB Ports               Two USB ports are activated.
 4 USB Ports               Four USB ports are activated.
 6 USB Ports               Six USB ports are activated.
 8 USB Ports     Default   Eight USB ports are activated.


USB 2.0 Controller [Enabled]
Use the USB 2.0 Controller BIOS option to enable or disable the USB 2.0 controller
 Enabled         Default   USB 2.0 controller enabled
 Disabled                  USB 2.0 controller disabled


Legacy USB Support [Enabled]
Use the Legacy USB Support BIOS option to enable USB mouse and USB keyboard support.
Normally if this option is not enabled, any attached USB mouse or USB keyboard does not become
available until a USB compatible operating system is fully booted with all USB drivers loaded. When
this option is enabled, any attached USB mouse or USB keyboard can control the system even when
there is no USB driver loaded onto the system.
 Disabled                  Legacy USB support disabled
 Enabled         Default   Legacy USB support enabled
 Auto                      Legacy USB support disabled if no USB devices are
                           connected


USB2.0 Controller Mode [FullSpeed]
Use the USB2.0 Controller Mode option to set the speed of the USB2.0 controller.
 FullSpeed       Default   The controller is capable of operating full speed




                                                    5-29
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 193 of 493 PageID #: 1930


MoniMax 5600                                                                 5.Control Electronics


USB Mass Storage Device Configuration
Use the USB Mass Storage Device Configuration menu (BIOS Menu 14) to configure USB mass
storage class devices.




        BIOS Menu 13: USB Mass Storage Device Configuration
Device ##
The Device## field lists the USB devices that are connected to the system.




                                                5-30
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 194 of 493 PageID #: 1931


MoniMax 5600                                                         5.Control Electronics



Boot

Use the Boot menu (BIOS Menu 14) to configure system boot options.




       BIOS Menu 14: Boot




                                             5-31
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 195 of 493 PageID #: 1932


MoniMax 5600                                                                      5.Control Electronics


Boot Settings Configuration
Use the Boot Settings Configuration menu (BIOS Menu 16) to configure advanced system boot
options.




           BIOS Menu 15: Boot Settings Configuration


Quick Boot [Enabled]
Use the Quick Boot BIOS option to make the computer speed up the boot process.
 Disabled                 No POST procedures are skipped
 Enabled        Default   Some POST procedures are skipped to decrease the system boot time


Quiet Boot [Disabled]
Use the Quiet Boot BIOS option to select the screen display when the system boots.
 Disabled       Default   Normal POST messages displayed
 Enabled                  OEM Logo displayed instead of POST messages


AddOn ROM Display Mode [Force BIOS]
Use the AddOn ROM Display Mode option to allow add-on ROM (read-only memory) messages to
be displayed.
                                                    5-32
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 196 of 493 PageID #: 1933


MoniMax 5600                                                                        5.Control Electronics



 Force BIOS      Default   The system forces third party BIOS to display during system boot.
 Keep Current              The system displays normal information during system boot.


Bootup Num-Lock [On]
Use the Bootup Num-Lock BIOS option to specify if the number lock setting must be modified during
boot up.
 Off                       Does not enable the keyboard Number Lock automatically. To use the 10-keys on
                           the keyboard, press the Number Lock key located on the upper left-hand corner of
                           the 10-key pad. The Number Lock LED on the keyboard lights up when the Number
                           Lock is engaged.
 On              Default   Allows the Number Lock on the keyboard to be enabled automatically when the
                           computer system boots up. This allows the immediate use of the 10-key numeric
                           keypad located on the right side of the keyboard. To confirm this, the Number Lock
                           LED light on the keyboard is lit.


Display System Configuration [Disabled]
Use the Display System Configuration BIOS option to enable or disable the display system
configuration.
 Enabled         Default   The display system configuration is enabled
 Disabled                  The display system configuration is disabled


Boot From LAN Support [Disabled]
The BOOT From LAN Support option enables the system to be booted from a remote system.
 Disabled        Default     Cannot be booted from a remote system through the LAN
 Enabled                     Can be booted from a remote system through the LAN

Boot Device Priority
Use the Boot Device Priority menu (BIOS Menu 16) to specify the boot sequence from the available
devices. Possible boot devices may include:
1st FLOPPY DRIVE
HDD
CD/DVD




                                                      5-33
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 197 of 493 PageID #: 1934


MoniMax 5600                                                                     5.Control Electronics




       BIOS Menu 16: Boot Device Priority Settings

Hard Disk Drives
Use the Hard Disk Drives menu to specify the boot sequence of the available HDDs. When the menu
is opened, the HDDs connected to the system are listed as shown below:
1st Drive         [HDD: PM-(part number)]


                NOTE:
                Only the drives connected to the system are shown. For example, if only two HDDs
                are connected only “1st Drive” and “2nd Drive” are listed.


The boot sequence from the available devices is selected. If the “1st Drive” option is selected a list of
available HDDs is shown. Select the first HDD the system boots from. If the “1st Drive” is not used for
booting this option may be disabled.

Removable Drives
Use the Removable Drives menu (BIOS Menu 17) to specify the boot sequence of the
available FDDs. When the menu is opened, the FDDs connected to the system are listed as
shown below:
1st Drive         [1st FLOPPY DRIVE]
2nd Drive         [2nd FLOPPY DRIVE]
                                                   5-34
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 198 of 493 PageID #: 1935


MoniMax 5600                                                                     5.Control Electronics




             NOTE:
             Only the drives connected to the system are shown. For example, if only one FDD is connected
             only “1st Drive” is listed.


The boot sequence from the available devices is selected. If the “1st Drive” option is selected a list of
available FDDs is shown. Select the first FDD the system boots from. If the “1st Drive” is not used for
booting this option may be disabled.




         BIOS Menu 17: Removable Drives

CD/DVD Drives
Use the CD/DVD Drives menu to specify the boot sequence of the available CD/DVD drives. When
the menu is opened, the CD drives and DVD drives connected to the system are listed as shown
below:
1st Drive         [CD/DVD: PM-(part ID)]


            NOTE:
            Only the drives connected to the system are shown. For example, if only two CDs or DVDs

                                                   5-35
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 199 of 493 PageID #: 1936


MoniMax 5600                                                                      5.Control Electronics



           are connected only “1st Drive” and “2nd Drive” are listed.
The boot sequence from the available devices is selected. If the “1st Drive” option is selected a list of
available CD/DVD drives is shown. Select the first CD/DVD drive the system boots from. If the “1st
Drive” is not used for booting this option may be disabled.

Security
Use the Security menu (BIOS Menu 18) to set system and user passwords.




       BIOS Menu 18: Security


Change Supervisor Password
Use the Change Supervisor Password to set or change a supervisor password. The default for this
option is Not Installed. If a supervisor password must be installed, select this field and enter the
password. After the password has been added, Install appears next to Change Supervisor Password.


Change User Password
Use the Change User Password to set or change a user password. The default for this option is Not
Installed. If a user password must be installed, select this field and enter the password. After the
password has been added, Install appears next to Change User Password.

                                                   5-36
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 200 of 493 PageID #: 1937


MoniMax 5600                                                                         5.Control Electronics


Chipset
Use the Chipset menu (BIOS Menu 19) to access the NorthBridge and SouthBridge configuration
menus


            WARNING!
            Setting the wrong values for the Chipset BIOS selections in the Chipset BIOS
            menu may cause the system to malfunction.




         BIOS Menu 19: Chipset


Audio Controller [AC’97 Audio Only],
Use the Audio Controller option to select the audio specification to apply on the system.
 AC’97 Audio Only   Default   The audio specification is set to AC’ 97 CODEC only.
 All Disabled                 All the audio specifications are disabled.




                                                     5-37
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 201 of 493 PageID #: 1938


MoniMax 5600                                                               5.Control Electronics


North Bridge Configuration
Use the NorthBridge Configuration menu (BIOS Menu 21) to configure the northbridge chipset.




         BIOS Menu 20:NorthBridge Chipset Configuration


DRAM Frequency [Auto]
Use the DRAM Frequency option to specify the DRAM frequency or allow the system to automatically
detect the DRAM frequency.
  Auto       Default   Automatically selects the DRAM frequency
  400MHz               Sets the DRAM frequency to 400MHz
  533MHz               Sets the DRAM frequency to 533MHz
  667MHz               Sets the DRAM frequency to 667MHz


Configure DRAM Timing by SPD [Enabled]
Use the Configure DRAM Timing by SPD option to determine if the system uses the SPD (Serial
Presence Detect) EEPROM to configure the DRAM timing. The SPD EEPROM contains all necessary
DIMM specifications including the speed of the individual components such as CAS and bank cycle

                                                  5-38
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 202 of 493 PageID #: 1939


MoniMax 5600                                                                       5.Control Electronics



time as well as valid settings for the module and the manufacturer's code. The SPD enables the BIOS
to read the spec sheet of the DIMMs on boot-up and then adjust the memory timing parameters
accordingly.
 Disabled                DRAM timing parameters are manually set using the DRAM sub-items
 Enabled       Default   DRAM timing parameter are set according to the DRAM Serial Presence Detect
                         (SPD)
If the Configure DRAM Timing by SPD option is disabled, the following configuration options appear.
DRAM CAS# Latency [3]
DRAM RAS# to CAS# Delay [5 DRAM Clocks]
DRAM RAS# Precharge [5 DRAM Clocks]
DRAM RAS# Activate to Precha [15 DRAM Clocks]


Memory Hole [Disabled]
Use the Memory Hole option to reserve memory space between 15MB and 16MB for ISA expansion
cards that require a specified area of memory to work properly. If an older ISA expansion card is used,
please refer to the documentation that came with the card to see if it is necessary to reserve the space.
 Disabled           Default   Memory is not reserved for ISA expansion cards
 15MB – 16MB                  Between 15MB and 16MB of memory is reserved for ISA expansion cards


Initate Graphic adaptor [IGD]
Use the Initate Graphic adaptor option to specify first initial graphic adaptor.
 IGD                Default   Initial on-board VGA first
 PCI/IGD                      Initial PCI VGA card first


Internal Graphics Mode Select [Enable, 8MB]
Use the Internal Graphic Mode Select option to specify the amount of system memory that can be
used by the Internal graphics device.
 Disable
 Enable, 1MB                  1MB of memory used by internal graphics device
 Enable, 8MB       Default    8MB of memory used by internal graphics device


Boot display device [CRT1]
Use the Boot display device option to specify boot up monitor
 CRT1              Default    Boot up form CRT1 connector
 CRT1 + CRT2                  Boot up form both of CRT1 & CRT2 connector

                                                       5-39
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 203 of 493 PageID #: 1940


MoniMax 5600                                                                5.Control Electronics



 CRT2                       Boot up form CRT1 connector

Exit
Use the Exit menu (BIOS Menu 21) to load default BIOS values, optimal failsafe values and to save
configuration changes.




        BIOS Menu 21:Exit


Save Changes and Exit
Use the Save Changes and Exit option to save the changes made to the BIOS options and to exit the
BIOS configuration setup program.


Discard Changes and Exit
Use the Discard Changes and Exit option to exit the BIOS configuration setup program without
saving the changes made to the system.




                                                 5-40
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 204 of 493 PageID #: 1941


MoniMax 5600                                                                  5.Control Electronics



Discard Changes
Use the Discard Changes option to discard the changes and remain in the BIOS configuration setup
program.


Load Optimal Defaults
Use the Load Optimal Defaults option to load the optimal default values for each of the parameters
on the Setup menus. F9 key can be used for this operation.


Load Failsafe Defaults
Use the Load Failsafe Defaults option to load failsafe default values for each of the parameters on
the Setup menus. F8 key can be used for this operation.




                                                 5-41
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 205 of 493 PageID #: 1942


MoniMax 5600                                                           5.Control Electronics



Jumper Setting

Clear CMOS Setting
To clear the CMOS Setup (for example if you have forgotten the password, you should clear the
CMOS and then re-set the password), you should close the CLR_CMOS1(2-3) for about 3 seconds,
then open it once more. This will set back to normal operation mode.

        CLR_COMS1 : Clear CMOS Setup
             CLR_COMS1           DESCRIPTION
                  1-2          Keep CMOS Setup
               (default)*       (Normal operation)
                  2-3          Clear CMOS Setup

          COM1 Port RI and Voltage Selection
               J_COM_F1              DESCRIPTION
                 2-3               COM1 RI Pin Use RI
                 1-2            COM1 RI Pin Use Voltage

               J_COM_V1            DESCRIPTION
                  2-3        COM1 RI Pin Use Voltage 12V
                  1-2         COM1 RI Pin Use Voltage 5V



          COM port Setting

          COM2 Port RI and Voltage Selection
               J_COM_F2              DESCRIPTION
                 2-3               COM2 RI Pin Use RI
                 1-2            COM2 RI Pin Use Voltage

               J_COM_V2            DESCRIPTION
                  2-3        COM2 RI Pin Use Voltage 12V
                  1-2         COM2 RI Pin Use Voltage 5V

          COM3 Port RI and Voltage Selection
               J_COM_F3              DESCRIPTION
                 2-3               COM3 RI Pin Use RI
                 1-2            COM3 RI Pin Use Voltage

               J_COM_V3            DESCRIPTION
                  2-3        COM3 RI Pin Use Voltage 12V
                  1-2         COM3 RI Pin Use Voltage 5V




                                            5-42
 Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 206 of 493 PageID #: 1943


 MoniMax 5600                                                                 5.Control Electronics


 COM port Setting

             COM4 Port RI and Voltage Selection
                 J_COM_F4              DESCRIPTION
                   2-3               COM4 RI Pin Use RI
                   1-2            COM4 RI Pin Use Voltage

                  J_COM_V4             DESCRIPTION
                     2-3         COM4 RI Pin Use Voltage 12V
                     1-2          COM4 RI Pin Use Voltage 5V

 Connectors




1. PS/2 mouse port. This port is for a PS/2 mouse.
2. Parallel port. This 25-pin port connects a parallel printer, a scanner, or other devices
3. USB 2.0 ports 3 and 4. These two 4-pin Universal Serial Bus (USB) ports are available for
   connecting USB 2.0 devices.
4. LAN (RJ-45) port. This port allows Gigabit connection to Local Area Network (LAN) through a
   network hub. Refer to the table below for the LAN port LED indication.
            LAN port LED indications
          SPEED LED                               ACT/LINK LED
      Status          Description          Status           Description
       OFF        10 Mbps connection         OFF                No link
    ORANGE             100 Mbps           YELLOW                Linked
                       connection
     GREEN         1 Gbps connection     BLINKING           Date activity

5. Line In port. This port connects a CD ,DVD player, or other audio devices.
6. Line Out port. This port connects a headphone or a speaker. In 4,6,8-channel configuration, the
    function of this port becomes Front Speaker Out.
7. Microphone port. This port connects a microphone.
8. USB 2.0 ports 1 and 2. These two 4-pin Universal Serial Bus (USB) ports are available for
    connecting USB 2.0 devices.
9. VGA2 port . This 15-pin Secondary VGA port connects to a VGA monitor.
10. VGA1 port . This 15-pin Primary VGA port connects to a VGA monitor.
11. PS/2 Keyboard port. This port is for PS/2 keyboard.




                                                 5-43
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 207 of 493 PageID #: 1944


MoniMax 5600                                                             5.Control Electronics


PCI E-IDE Disk Drive Connector
One IDE connector can connect to one IDE cable, and the single IDE cable can then connect to two
IDE devices.

      IDE : IDE1 Connector .

        PIN    DESCRIPTION       PIN     DESCRIPTION
         1        RESET#          2          GND
         3        DATA 7          4         DATA 8
         5        DATA 6          6         DATA 9
         7        DATA 5          8        DATA 10
         9        DATA 4         10        DATA 11
        11        DATA 3         12        DATA 12
        13        DATA 2         14        DATA 13
        15        DATA 1         16        DATA 14
        17        DATA 0         18        DATA 15
        19          GND          20         (KEY)
        21          DRQ          22          GND
        23         IOW#          24          GND
        25         IOR#          26          GND
        27        CHRDY          28          GND
        29         DACK          30          GND
        31      INTERRUPT        32          N/C
        33          SA1          34        P66DET
        35          SA0          36          SA2
        37       HDC CS0#        38       HDC CS1#
        39     HDD ACTIVE#       40          GND




                                              5-44
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 208 of 493 PageID #: 1945


MoniMax 5600                                                             5.Control Electronics


Floppy Connector

The FDD1 connector is used to connect the FDD cable while the other end of the cable connects to
the FDC drive. The types of FDD drives FDC drivers supported are:360KB, 720KB, 1.2MB, 1.44MB
and 2.88MB. Please connect the red power connector wire to the pin1 position.

       FDc1 : Floppy Connector .
           PIN    DESCRIPTION      PIN      DESCRIPTION
            1        GND            2          RWC0-
            3        GND            4            NC
            5         NC            6            NC
            7        GND            8          INDEX-
            9        GND           10           MO-A
           11        GND           12           DS-B
           13        GND           14           DS-A
           15        GND           16           MO-B
           17        GND           18            DIR-
           19        GND           20           STEP-
           21        GND           22            WD-
           23        GND           24         WGATE-
           25        GND           26           TRK0-
           27        GND           28            WP-
           29        GND           30          RDATA-
           31        GND           32          HEAD-
           33        GND           34         DSKCHG-




Serial Port connector

The Board offers Six high speed NS16C550 compatible UART’s with 16-byte Read/Receive FIFO
serial ports.

           COM1,2 : 10-Pin Serial Port Connector.
            PIN    DESCRIPTION       PIN    DESCRIPTION
             1        DCD             2          DSR
             3        RXD             4          RTS
             5         TXD            6          CTS
             7        DTR             8       RI/Vlotage
             9        GND            10          NC

       




                                                 5-45
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 209 of 493 PageID #: 1946


MoniMax 5600                                                  5.Control Electronics


      JCOM345678 : 60-Pin Serial Port Connector.
        PIN  DESCRIPTION        PIN DESCRIPTION
         1       DCD3            31        DSR3
         2       RXD3            32         RTS3
         3       TXD3            33         CTS3
         4       DTR3            34      RI3/Vlotage
         5        GND            35          NC
         6       DCD4            36        DSR4
         7       RXD4            37         RTS4
         8       TXD4            38         CTS4
         9       DTR4            49      RI4/Vlotage
        10        GND            40          NC
        11       DCD5            41        DSR5
        12       RXD5            42         RTS5
        13       TXD5            43         CTS5
        14       DTR5            44          RI5
        15       GND6            45          NC
        16       DCD6            46        DSR6
        17       RXD6            47         RTS6
        18       TXD6            48         CTS6
        19       DTR6            49          RI6
        20        GND            50          NC
        21       DCD7            51        DSR7
        22       RXD7            52         RTS7
        23       TXD7            53         CTS7
        24       DTR7            54          RI7
        25        GND            55          NC
        26       DCD8            56        DSR8
        27       RXD8            57         RTS8
        28       TXD8            58         CTS8
        29       DTR8            59          RI8
        30        GND            60          NC




USB Port Connector
      USB2,3 : 2 ports USB Connector.
       PIN     DESCRIPTION      PIN      DESCRIPTION
        1         VCC            2          VCC
        3        DATA0-          4         DATA1-
        5        DATA0+          6         DATA1+
        7         GND            8          GND
        9          KEY          10           NC




                                            5-46
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 210 of 493 PageID #: 1947


MoniMax 5600                                                                 5.Control Electronics


Fan Connector
The IOBP-945G-SEL also has a CPU with cooling fan connector and chassis fan connector, which can
supply 12V to the cooling fan. There is a “sense” pin in the fan connector, which transfers the fan’s
sense signal to the system BIOS in order to recognize the fan speed. Please note that only some
specific types of fans offer a rotation signal.

         CPU_FAN1 : Fan Connector.
          PIN     DESCRIPTION
           1           GND
           2           +12V
           3          Sense
           4       Speed control
        SYS_FAN1 : Fan Connector.
          PIN     DESCRIPTION
           1           GND
           2           +12V
           3          Sense



CPU Power Connector
The CPU12V1 power connector main supplies power to the CPU. If the CPU12V1 power connector is
not connected, the system will not start.

        CPU12V1 : CPU Power Connector.
          PIN    DESCRIPTION        PIN     DESCRIPTION
           1        GND              2         GND
           3        +12V             4         +12V




                                                5-47
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 211 of 493 PageID #: 1948


MoniMax 5600                                                                5.Control Electronics


Power Connector
With the use of the power connector, the power supply can enough stable power all the components
on the motherboard. Before connecting the power connector, please make sure that all components
are properly installed.

      PWR1 : Power Connector.
         PIN     DESCRIPTION        PIN     DESCRIPTION
          1          3.3V           13          3.3V
          2          3.3V           14          -12V
          3         GND             15          GND
          4          +5V            16         PS_ON
          5         GND             17          GND
          6          +5V            18          GND
          7         GND             19          GND
          8       Power good        20           -5V
          9         5VSB            21          +5V
         10         +12V            22          +5V
         11         +12V            23          +5V
         12          3.3V           24          GND




Front Panel Jumper
Please connect the power LED, PC speaker, reset switch and power switch etc of your chassis front
panel to the CN1 connector according to the pin assignment below.

     CN1: Front Panel Jumper
                DESCRIPTION         PIN     DESCRIPTION
        PIN
         1      Power LED+           2         Speaker+
         3           NC              4           NC
         5       Power LED-          6           NC
         7     Power Button+         8         Speaker-
         9     Power Button-        10           NC
        11        IDE LED+          12       Reset Button+
        13        IDE LED-          14       Reset Button-


                                               5-48
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 212 of 493 PageID #: 1949


MoniMax 5600                                                                     5.Control Electronics


Serial ATA Connector
This connectors are for the Serial ATA signal cable for Serial ATA hard disk drives.

 SATA1, 2, : Serial ATA Connector.
         PIN     DESCRIPTION
          1         GND
          2          TXP
          3          TXN
          4         GND
          5         RXN
          6         RXP
          7         GND




                                                  5-49
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 213 of 493 PageID #: 1950


MoniMax 5600                                                  5.Control Electronics



5.3.2 HDD

FEATURES

• Max. 160GB Formatted Capacity Per Disk
• Serial ATA 3.0Gbps Interface Support
• SATA Native Command Queuing Feature set
• On-the-fly(OTF) error correction
• Supports all logical geometries as programmed by the host
• Fluid Bearing Spindle Motor Technology
• Noise predictive PRML read channel
• Dynamic anti-stiction algorithm
• ATA S.M.A.R.T. Compliant
• ATA Automatic Acoustic Management Feature Set
• ATA 48-bit Address Feature Set
• ATA Streaming Feature Set(Optional)
• ATA Device Configuration Overlay Feature Set
• NoiseGuard™
• SilentSeek™


DRIVE CONFIGURATION


Interface Serial ATA : 3.0Gbps
Buffer DRAM Size      : 2 / 8 MB
Bytes per Sector : 512


PERFORMANCE SPECIFICATIONS


Read Seek Time (typ.)
Track to Track : 0.8 ms
Average : 8.9 ms
Full Stroke : 18 ms
Average Latency : 4.17 ms
Rotational Speed : 7,200 RPM
Data Transfer Rate

                                                 5-50
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 214 of 493 PageID #: 1951


MoniMax 5600                                                              5.Control Electronics



Media to/from Buffer (max.) : 300 MB/sec
Buffer to/from Host (max.) : 967 Mbits/sec
Drive Ready Time (typ.) : 8 sec


RELIABILITY SPECIFICATIONS


Non-recoverable Read Error : 1 sector in 10P14 bits
MTBF : 600,000 POH
Start/Stop Cycles (Ambient) : 50,000
Component Design Life : 5 years


ACOUSTICS (AVERAGE SOUND POWER)


Idle : 2.45 Bel
Performance Seek : 2.80 Bel
Quiet Seek : 2.75 Bel


PHYSICAL DIMENSION


Height : 1 in
Width : 4 in
Depth : 5.75 in
Weight     40/80GB      0.99
         120/160GB      1.02


Note)
1) Specifications are subject to change without notice.
2) 1MB=1,000,000 Bytes,        1GB=1,000,000,000 Bytes.
  Accessible capacity may vary depending on operating environment and formatting
3) 7,200 RPM class. Actual speed can be different a little.
4) Averaged value with a high performance cover.
5) Random seek with 30% duty cycle.
6) Power consumption with/without slumber mode.




                                                  5-51
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 215 of 493 PageID #: 1952


MoniMax 5600                                                     5.Control Electronics



5.3.3 ODD

General specifications


(1) Interface : P-ATA
(2) Disc Diameter : 8cm/ 12cm
(3) Loading Type : Motorized Tray
(4) Drive Mounting : Horizontal / Vertical
(5) Physical Spec : 148.2mm(W) x170mm(D) x42mm(H)
(6) Buffer Under Run : Buffer Under Run Free Technology used
(7) Buffer Size : 2MB
(8) Power Consumption : DC+5V / 1A, DC +12V / 1.5A

Performance


(1) Burst Transfer Rate:
PIO Mode 4 Max 16.6MB/sec
UDMA 4 Max 66.6 MB/sec


(2) Sustain Transfer Rate:
CD-ROM Max 7.2 MB/sec (48X)
CD-R Read (Mode1) Max 6MB/sec (40x)
CD-RW Read (Mode1) Max 6MB/sec (40x)
DVD-Single ReadMax 21.6MB/sec (16X)
DVD-Dual ReadMax 16.2MB/sec (12X)
DVD-RAM ReadMax 16.2MB/sec (12X)


(3) Read Speed:
CD-DA (Audio Play) CAV 16X (Max) Analog/Digital audio Playback
Stamped CD-DA (DAE) CAV 40X
Stamped CD-ROMCAV48X(Max)
CD-RCAV 40X (Max)
CD-RWCAV 40X (Max)
Mixed CD (Data, Audio) CAV 40X (Max)
Enhanced CD (Data, Audio) CAV 40X (Max)
Photo-CD/Extra-CD CAV 40X (Max)
Video-CDCAV 16X (Max)

                                              5-52
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 216 of 493 PageID #: 1953


MoniMax 5600                                                          5.Control Electronics



DVD-Video Play (Single) CAV 6X (Max)
DVD-Video Play (Dual) CAV 6X (Max)
DVD-Single CAV 16X (Max)
DVD-Dual CAV 12X (Max)
DVD±R CAV 16X (Max)
DVD±RW ReadCAV12X (Max)
DVD-RAM ReadCAV12X (Max)
DVD±R DL CAV 12X (Max)
TOC Read (CD/DVD) CLV 4X / CLV 2X
Pause (CD/DVD)CLV 8X / CAV 6X


(4) Unbalance:
0.3 gcmCAV 48X (CD), CAV 16X (DVD)
0.5gcm CAV 24X (CD), CAV 6X (DVD)
0.75gcm CAV 24X (CD), CAV 6X (DVD)
1.0gcm CAV 16X (CD), CAV 6X (DVD)


(5) Eccentricity
70um(50um) CAV 48X (CD)
140um(100um) CAV 24X (CD), CAV 6X (DVD)
Over 210um CAV 16X (CD), CAV 6X (DVD)


(6) Write Speed:
CD-R Max 48X (CAV) Max 7.2MB/sec
CD-RW Max 32X (CAV) Ultra Speed      CD-RW Disc
DVD±R Max 20X (CAV) Max 27MB/sec
DVD+RW Max 8X (Z-CLV) Max 10.8MB/sec
DVD-RW Max 6X (CLV) Max 8.1MB/sec
DVD-RAM Max 12X (CAV) Max 16.2MB/sec
DVD±R DL Max 12X (Z-CLV) Max 16.2MB/sec


(7) CPU Utilization:
CD & DVD (PIO Mode 4) 85% (Max) Typically Stamped CD/DVD Disc


(8) Spin Up Time:
From Spindle Stop to Max Speed (CD/DVD) : 7sec(Typ) Stamped CD/DVDLead-in (1session)
(CD/DVD) : 15sec (Typ) Stamped CD/DVD
                                            5-53
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 217 of 493 PageID #: 1954


MoniMax 5600                                                             5.Control Electronics



(9) Spin Down Time:
From Max Speed to Spindle Stop (CD/DVD) : 5.5 sec (Typ) Spin Down & Eject (CD/DVD) : 7sec (Typ)


(10) Access Time:
1/3 Stroke
CD/R/RW 130ms (STD-200 Disc)
DVD Single 150ms (TDV-520/STD-NH)
DVD Dual/±R DL 180ms (STD-1100)
DVD±R/±RW 160ms (TDV-520/STD-NH)
DVD-RAM 230ms (Full Write Media)


Random
CD/R/RW 130ms (STD-200 Disc)
DVD Single 150ms (TDV-520/STD-NH)
DVD Dual/±R DL 180ms (STD-1100)
DVD±R/±RW 160ms (TDV-520/STD-NH)
DVD-RAM 230ms (Full Write Media)


Full Stroke
CD/R/RW 210ms (STD-200 Disc)
DVD Single 230ms (TDV-520/STD-NH)
DVD Dual/±R DL 250ms (STD-1100)
DVD±R/±RW 250ms (TDV-520/STD-NH)
DVD-RAM 300ms (Full Write Media)


(11) Lead-in Time:
CD Stamp, CD-DA Max 17sec STD-200 Disc
CD-R/RW Max 20sec STD-200 Copy
DVD-Single Max 18sec TDV-520/STD-NH
DVD-Dual Max 18sec STD-1100
DVD±R Max 25sec TDV-520/ STD-NH
DVD±RW Max 25sec TDV-520/ STD-NH
DVD±R DL Max 32sec
DVD RAM Max 45sec




                                             5-54
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 218 of 493 PageID #: 1955


MoniMax 5600                                                                    5.Control Electronics



5.4 ECS EG31M

5.4.1 G31 Main Board

It is an industrial mainboard using Intel G31 chipset(north bridge) + ICH7 chipset(south bridge), acting
as the main processor of ATM system CE module. Various units are controlled as they interact with
each other over such interfaces as USB, Serial, LAN, VGA, DVI, PCI, IDE, SATA..




                                     Fig.5.2 External Appearance



                                                  5-55
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 219 of 493 PageID #: 1956


MoniMax 5600                                                                      5.Control Electronics


5.4.1.1 Functional Description

Specifications

 Overview
        TG Model Name      Memphis
        Vendor & Model     ECS EG31M V1.0
          System BIOS      AMI BIOS with 8Mbit SPI ROM
        PCB Dimension      mATX type, 244mm x 244mm, 4 layers
 CPU & Chipset
              Processor    Intel LGA 775 Socket, FSB 800/1066/1333MHz
     Processor Families    Intel Celeron 4xx / Pentium Dual Core E2xxx / Core2 Duo / Core2 Quad CPUs
    Integrated Graphics    Intel GMA 3100
                Memory     DDR2 667/800MHz, 4G Max
           DIMM Socket     1.8V 240Pin DIMM Socket x 2ea (Dual Channel)
           North Bridge    Intel G31 (A2 stepping, w/ heat sink)
           South Bridge    Intel ICH7 (A1 stepping, w/o heat sink)
               Super I/O   ITE 8718F-S
                   LAN     Realtek RTL8111B, 10/100/1000Mbps
                  Audio    Realtek ALC888S, 8ch
                PWM IC     ISL 6312CRZ
 Add-in Slot
                           1 PCI Express x16, 1 PCI Express x1, 2 PCI
 Rear Panel I/O
                           4 USB ports, 2 PS/2 ports, 1 Parallel port, 1 Serial port, 1 D-sub connector, 6
                           Audio ports, 1 RJ-45 connector
 Internal Header
                           1 ATX power supply connector (2x12, White)
                           1 12V connector (2x2, White)
                           1 Floppy connector (White)
                           1 IDE connector (Blue, Ultra DMA-33/66/100/133)
                           4 S-ATA connector (S-ATA1&2)
                           1 Chassis main panel header (2x5, Black)
                           2 Front panel USB header (2x5, White)
                           1 Front panel AUDIO header (2x5, Green)
                           1 Front panel HD audio header (2x8, Black)
                           1 S/PDIF Audio Front panel header (1x4, Black)
                           1 CD_IN header (1x4, Black)
                           1 serial port header (2x5, Green)
                           1 CIR header (2x5, White)
                           1 CMOS clear header (1x3, Red)
                           1 CPU FAN connector (1x4, w/ control)
                           1 System FAN connector (1x3, w/ control)



                                                   5-56
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 220 of 493 PageID #: 1957


MoniMax 5600                                                  5.Control Electronics


Block Diagram




                                     Fig. 5.3




                                       5-57
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 221 of 493 PageID #: 1958


MoniMax 5600                                                                     5.Control Electronics


5.4.1.2 Jumper setting

This section explains how to set jumpers for correct configuration
of the motherboard.

Setting Jumpers
                                                                            SHORT       OPEN
Use the motherboard jumpers to set system configuration options.
Jumpers with more than one pin are numbered.
When setting the jumpers, ensure that the jumper caps are placed
on the correct pins.

The illustrations show a 2-pin jumper. When the jumper cap is placed on both
pins, the jumper is SHORT. If you remove the jumper cap, or place the jumper cap on just one pin, the
jumper is OPEN.

This illustration shows a 3-pin jumper. Pins 1 and 2 are SHORT.

Checking Jumper Setting

The following illustration shows the location of the motherboard jumpers. Pin 1 is labeled.




Jumper Settings

Jumper          Type      Description            Setting (default)
                                                 1-2: NORMAL
                                                 2-3: CLEAR
CLR_CMOS1       3-pin     Clear CMOS
                                                 CMOS Before clearing the CMOS,
                                                 make sure to turn off the system.

                                                  5-58
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 222 of 493 PageID #: 1959


MoniMax 5600                                                                   5.Control Electronics


5.4.1.3 Connecting Component

Connecting Case Component

After you have installed the motherboard into a case, you can begin connecting the motherboard
components. Refer to the following
1 Connect the CPU cooling fan cable to CPU_FAN1. 2 Connect the system cooling fan connector to
SYS_FAN1. 3 Connect the case switches and indicator LEDs to the PANEL1. 4 Connect the standard
power supply connector to ATX1. 5 Connect the auxiliary case power supply connector to ATX12V1.




Users please note that the 20-pin and 24-pin power cables can both be connected to the ATX1
connector. With the 20-pin power cable, just align the 20-pin power cable with the pin 1 of the ATX1
connector. However, using 20-pin power cable may cause the system to become unbootable or
                                 unstable because of insufficient electricity. A minimum power of
                                 300W is recommended for a fully-configured system.



                                 With ATX v1.x power supply, users please note that when installing
                                 20-pin power cable, the latche of power cable falls on the left side of
                                the ATX1 connector latch, just as the picture shows.
                                With ATX v2.x power supply, users please note that when installing
                                24-pin power cable, the latches of power cable and the ATX1 match
                               perfectly.




                                                 5-59
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 223 of 493 PageID #: 1960


MoniMax 5600                                                  5.Control Electronics


CPU_FAN1: FAN Power Connector

      Pin       Signal Name    Function
       1        G ND           System Ground
       2        +12V           Power +12V
       3        Sense          Sensor
       4        Control        CPU FAN control


SYS_FAN1: System Cooling FAN Power Connector

      Pin       Signal Name    Function
       1        GND             System Ground
       2        +12V            Power +12V
       3        Sense          Sensor


ATX1: ATX 24-pin Power Connector

Pin    Signal Name       Pin   Signal Name
 1                       13    System Ground
 2     +3.3V             14    -12V
 3     Ground            15    Ground
 4     +5V               16    PS_ON
 5     Ground            17    Ground
 6     +5V               18    Ground
 7     Ground            19    Ground
 8     PWRGD             20    -5V
 9     +5VSB             21    +5V
10     +12V              22    +5V
11     +12V              23    +5V
12     +3.3V             24    Ground


ATX12V1: ATX 12V Power Connector

      Pin       Signal Name
       1        Ground
       2        Ground
       3        +12V
       4        +12V




                                           5-60
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 224 of 493 PageID #: 1961


MoniMax 5600                                                                    5.Control Electronics



Front Panel Header
The front panel header (PANEL1) provides a standard set of switch and LED headers commonly
found on ATX or Micro ATX cases. Refer to the table below for information:




 Pin    Signal               Function                    Pin          Signal       Function
  1     HD_LED_P             Hard disk LED(+)             2    FP PWR/SLP          *MSG LED(+)
  3     HD_LED_N             Hard disk LED(-)             4    FP PWR/SLP          *MSG LED(-)
  5     RST_SW_N             Reset Switch(-)              6    PWR_SW_P            Power Switch(+)
  7     RST_SW_P             Reset Switch(+)              8    PWR_SW_N            Power Switch(-)
  9     RSVD                 Reserved                    10     Key                No pin

Hard Drive Activity LED
Connecting pins 1 and 3 to a front panel mounted LED provides visual indication that data is being
read from or written to the hard drive. For the LED to function properly, an IDE drive should be
connected to the onboard IDE interface. The LED will also show activity for devices connected to the
SCSI (hard drive activity LED) connector.


Power/Sleep/Message waiting LED
Connecting pins 2 and 4 to a single or dual-color, front panel mounted LED provides power on/off,
sleep, and message waiting indication.


Reset Switch
Supporting the reset function requires connecting pin 5 and 7 to a momentary-contact switch that is
normally open. When the switch is closed, the board resets and runs POST.


Power Switch
Supporting the power on/off function requires connecting pins 6 and 8 to a momentary-contact switch
that is normally open. The switch should maintain contact for at least 50 ms to signal the power supply
to switch on or off. The time requirement is due to internal de-bounce circuitry. After receiving a power
on/off signal, at least two seconds elapses before the power supply recognizes another on/off signal.




                                                  5-61
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 225 of 493 PageID #: 1962


MoniMax 5600                                                                    5.Control Electronics


5.4.1.4 Installing the Processor

The following illustration shows CPU installation components.

A. Read and follow the instructions shown on the sticker on the CPU cap.

B. Unload the cap

    · Use thumb & forefinger to hold the lifting tab of the cap.
    · Lift the cap up and remove the cap completely from the socket.

C. Open the load plate

     · Use thumb & forefinger to hold the hook of the lever, pushing down and
       pulling aside unlock it.
    · Lift up the lever.
    · Use thumb to open the load plate. Be careful not to touch the contacts.

D. Install the CPU on the socket

    · Orientate CPU package to the socket. Make sure you match triangle
       marker to pin 1 location.

E. Close the load plate

    · Slightly push down the load plate onto the tongue side, and hook the lever.
    · CPU is locked completely.

F. Apply thermal grease on top of the CPU.

G. Fasten the cooling fan supporting base onto the CPU socket on the
  motherboard.

H. Make sure the CPU fan is plugged to the CPU fan connector. Please refer to
  the CPU cooling fan user’s manual for more
  detail installation procedure.




                                                 5-62
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 226 of 493 PageID #: 1963


MoniMax 5600                                                                       5.Control Electronics



5.4.1.5 Installing Memory Module

This motherboard accomodates two memory modules. It can support two 240-pin DDR2 800/667. The
total memory capacity is 4 GB.


DDR2 SDRAM memory module table


                     Memory module                                   Memory Bus
                        DDR2 667                                       333 MHz
                        DDR2 800                                       400 MHz
You must install at least one module in any of the two slots. Each module can be installed with 2 GB of
memory; total memory capacity is 4 GB.


Installation Procedure
Refer to the following to install the memory modules.
1. This motherboard supports unbuffered DDR2 SDRAM .
2. Push the latches on each side of the DIMM slot down.
3. Align the memory module with the slot. The DIMM slots are keyed with
     notches and the DIMMs are keyed with cutouts so that they can only be installed correctly.
4. Check that the cutouts on the DIMM module edge connector match the notches in the DIMM slot.
5 . Install the DIMM module into the slot and press it firmly down until it seats correctly. The slot
     latches are levered upwards and latch on to the edges of the DIMM.
6.    Install any remaining DIMM modules.




                                                    5-63
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 227 of 493 PageID #: 1964


MoniMax 5600                                                                 5.Control Electronics


5.4.1.6 Installing a Hard Disk Drive/CDROM / IDE Drive


This section describes how to install IDE devices such as a hard disk drive and a CDROM drive.


IDE1: Primary IDE Connector
The first hard drive should always be connected to IDE1.




IDE devices enclose jumpers or switches used to set the IDE device as MASTER or SLAVE. Refer to
the IDE device user’s manual. Installing two IDE devices on one cable, ensure that one device is set
to MASTER and the other device is set to SLAVE. The documentation of your IDE device explains
how to do this.


Installing Serial ATA Hard Drives
To install the Serial ATA (SATA) hard drives, use the SATA cable that supports the Serial ATA
protocol. This SATA cable comes with an SATA power cable. You can connect either end of the SATA
cable to the SATA hard drive or the connector on the motherboard.




SATA cable (optional) SATA power cable (optional)
Refer to the illustration below for proper installation:
1 Attach either cable end to the connector on the motherboard.
2 Attach the other cable end to the SATA hard drive.
3 Attach the SATA power cable to the SATA hard drive and connect the other end to the power supply.




                                                     5-64
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 228 of 493 PageID #: 1965


MoniMax 5600                                                                   5.Control Electronics



Installing a Floppy Diskette Drive
The motherboard has a floppy diskette drive (FDD1) interface and ships with a diskette drive ribbon
cable that supports one or two floppy diskette drives. You can install a 5.25-inch drive and a 3.5-inch
drive with various capacities. The floppy diskette drive cable has one type of connector for a 5.25-inch
drive and another type of connector for a 3.5-inch drive.


FDD1: Floppy Disk Connector
This connector supports the provided floppy drive ribbon cable. After connecting the single end to the
onboard floppy connector, connect the remaining plugs on the other end to the floppy drives
correspondingly.




                                                  5-65
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 229 of 493 PageID #: 1966


MoniMax 5600                                                                    5.Control Electronics


5.4.1.7 Installing Add-on Cards


The slots on this motherboard are designed to hold expansion cards and connect them to the system
bus. Expansion slots are a means of adding or enhancing the motherboard’s features and capabilities.
With these efficient facilities, you can increase the motherboard’s capabilities by adding hardware that
performs tasks that are not part of the basic system.




PCIEX16 Slot      The PCI Express x16 slot is used to install an external PCI Express graphics card
that is fully compliant to the PCI Express Base Specification revision 1.1.


PCIEX1 Slot       The PCI Express x1 slots are fully compliant to the PCI Express Base Specification
revision 1.0a.


PCI1~2 Slots      This motherboard is equipped with two standard PCI slot. PCI stands for Peripheral
Component Interconnect and is a bus standard for expansion cards, which for the most part, is a
supplement of the older ISA bus standard. The PCI slots on this board are PCI v2.3 compliant.


Follow these instructions to install an add-on card:
1. Remove a blanking plate from the system case corresponding to the slot you are going to use.
2. Install the edge connector of the add-on card into the expansion slot. Ensure that the edge
connector is correctly seated in the slot. 3 Secure the metal bracket of the card to the system case
with a screw.


                                                   5-66
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 230 of 493 PageID #: 1967


MoniMax 5600                                                                   5.Control Electronics




                              PCIEX16                           PCI Card


Connecting Optional Devices
Refer to the following for information on connecting the motherboard’s optional devices:




F_AUDIO: Front Panel Audio header for Azalia
This header allows the user to install auxiliary front-oriented microphone and line-out ports for easier
access.

    Pin           Signal Name             Pin            Signal Name
     1     PORT 1L                         2     AUD_GND
     3     PORT 1R                         4     PRESENCE#
     5     PORT 2R                         6     SENSE1_RETURN
     7     SENSE_SEND                      8     KEY
     9     PORT 2L                         10    SENSE2_RETURN




                                                 5-67
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 231 of 493 PageID #: 1968


MoniMax 5600                                                                   5.Control Electronics



SATA1~4: Serial ATA connectors
These connectors are use to support the new Serial ATA devices for the highest date transfer rates
(3.0 Gb/s), simpler disk drive cabling and easier PC assembly. It eliminates limitations of the current
Parallel ATA interface. But maintains register compatibility and software compatibility with Parallel
ATA.

    Pin           Signal Name             Pin             Signal Name
       1   Ground                          2     TX+
       3   TX                              4     Ground
       5   RX                              6     RX+
       7   Ground                          -


1394A1: IEEE 1394A header (Optional)
Connect this header to any device with IEEE 1394a interface.


    Pin    Signal Name                    Pin    Signal Name
       1   TPA+                            2     TPA
       3   GND                             4     GND
       5   TPB+                            6     TPB
       7   Cable-Power                     8     Cable-Power
       9   Key Pin                         10    GND


F_USB1~2: Front Panel USB headers
The motherboard has four USB ports installed on the rear edge I/O port array. Additionally, some
computer cases have USB ports at the front of the case. If you have this kind of case, use auxiliary
USB connector to connect the front-mounted ports to the motherboard.


    Pin         Signal Name                         Function
       1   USBPWR                 Front Panel USB Power
       2   USBPWR                 Front Panel USB Power
       3   USB_FP_P0              USB Port 0 Negative Signal
       4   USB_FP_P1              USB Port 1 Negative Signal
       5   USB_FP_P0+             USB Port 0 Positive Signal
       6   USB_FP_P1+             USB Port 1 Positive Signal
       7   GND                    Ground
                                                 5-68
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 232 of 493 PageID #: 1969


MoniMax 5600                                                                 5.Control Electronics



     8      GND                    Ground
     9      Key                    No pin
    10      USB_FP_OC0             Overcurrent signal
Please make sure that the USB cable has the same pin assignment as indicated above. A different pin
assignment may cause damage or system hang-up.


SPDIFO1: SPDIF out header
This is an optional header that provides an S/PDIF (Sony/Philips Digital Interface) output to digital
multimedia device through optical fiber or coaxial connector.

    Pin         Signal Name                         Function
     1              SPDIF          SPDIF digital output
     2              +5VA           5V analog Power
     3               Key           No pin
     4               GND           Ground


Connecting I/O Devices
The backplane of the motherboard has the following I/O ports:




            PS2 Mouse Use the upper PS/2 port to connect a PS/2 pointing device.
          PS2 Keyboard Use the lower PS/2 port to connect a PS/2 keyboard.
           Parallel Port Use LPT1 to connect printers or other parallel communi
                  (LPT1) cations devices.
             Serial Port Use the COM1 port to connect serial devices such as mice
                  (COM1) or fax/modems.
             VGA1 Port Connect your monitor to the VGA1 port.
               LAN Port Connect an RJ-45 jack to the LAN port to connect your
              (optional) computer to the Network.
             1394A Port Use the 1394A port to connect 1394 devices.
              (optional)

                                                 5-69
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 233 of 493 PageID #: 1970


MoniMax 5600                                                                 5.Control Electronics



         USB Ports Use the USB ports to connect USB devices.
                     Use the audio jacks to connect audio devices. The D port is for stereo line-in
        Audio Ports signal,
                     while the F port is for microphone in signal. This motherboard supports
                     8-channel audio de vices that correspond to the A, B, C, and E port
                     respectively. In addition, all of the 3 ports, B, C, and E provide
                     users with both right & left channels individually.
                     Users refer to the following note for specific port function definition.




                                              5-70
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 234 of 493 PageID #: 1971


MoniMax 5600                                                              5.Control Electronics



5.4.1.8 BIOS Setting

The computer uses the latest “American Megatrends Inc. ” BIOS with support for Windows Plug and
Play. The CMOS chip on the motherboard contains the ROM setup instructions for configuring the
motherboard BIOS.


Entering the Setup Utility
When you power on the system, BIOS enters the Power-On Self Test (POST) routines. POST is a
series of built-in diagnostics performed by the BIOS. After the POST routines are completed, the
following message appears:


1) Press DEL to enter SETUP
   Press the delete key to access the BIOS Setup Utility.




                                             BIOS Main Menu
2) Press F9 to load Default Settings. [OK]
3) Press F10 to Save and Exit. [OK]




                   F9 Load Default Settings                   F10 Save and Exit

                                                  5-71
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 235 of 493 PageID #: 1972


MoniMax 5600                                                                  5.Control Electronics


5.4.2 HDD
It is a storage device of CE module within ATM System (generic auxiliary storage device) to take
installation CD to allow for OS(Windows XP) and AP program installation.




                                        HDD Sample Picture




                                 HDD Location and Screwable point


                                                 5-72
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 236 of 493 PageID #: 1973


MoniMax 5600                                                  5.Control Electronics




                                                               .
                               Screwable Point of HDD




                                                                         ODD (E: Drive)
                                                                         HDD2 (D: Drive)
                                                                         HDD1 (C: Drive)




                             HDD SATA Cable connection




                                        5-73
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 237 of 493 PageID #: 1974


MoniMax 5600                                                                  5.Control Electronics



5.4.3 ODD

It is a storage device of CE module within ATM System (generic auxiliary storage device) to take
installation CD to allow for OS(Windows XP) and AP program installation.




                            ODD( CDROM / DVD ROM ) Sample Picture




                                  ODD Location and Screwable point




                                                 5-74
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 238 of 493 PageID #: 1975


MoniMax 5600                                                  5.Control Electronics




                                                                        ODD (E: Drive)
                                                                        HDD2 (D: Drive)
                                                                        HDD1 (C: Drive)




                             ODD SATA Cable connection




                                       5-75
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 239 of 493 PageID #: 1976


MoniMax 5600                                                              5.Control Electronics



5.4.4 PCI Serial Card

It is a 4Port Serial Communication device of CE module within ATM System to communicate with
Units(CDU, MCU, EDU etc).




                                      4 Port PCI Serial Card




                      4 PORT PCI Serial Card Location and Screwable point


                                              5-76
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 240 of 493 PageID #: 1977


MoniMax 5600                                                  5.Control Electronics




I/F Cable
PCI USB Cable
PCI Serial Card




                                 PCI Slot connection




                                        5-77
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 241 of 493 PageID #: 1978


MoniMax 5600                                                    5.Control Electronics



5.4.5 PCI USB Cable




                         PCI USB Location and Screwable point




                                         5-78
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 242 of 493 PageID #: 1979


MoniMax 5600                                                  5.Control Electronics




I/F Cable
PCI USB Cable
PCI Serial Card




                                 PCI Slot connection




                                        5-79
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 243 of 493 PageID #: 1980


MoniMax 5600                                                         5.Control Electronics



5.4.6 Front I/O Board (USB Slot)




                                    Front I/O Board




                      Front I/O Board Location and Screwable point




                                          5-80
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 244 of 493 PageID #: 1981


MoniMax 5600                                                     5.Control Electronics




                           2                             1




                                 Cable connection

          1                                                  2




                                                     2
                           1




                                       5-81
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 245 of 493 PageID #: 1982


MoniMax 5600                                                   5.Control Electronics



5.4.7 SYS FAN




                                   SYSTEM FAN




                        SYS FAN Location and Screwable point




                                        5-82
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 246 of 493 PageID #: 1983


MoniMax 5600                                                  5.Control Electronics




                             1




                         SYS FAN Cable connection



                                                1




                                 FAN Power Connector




                                         5-83
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 247 of 493 PageID #: 1984


MoniMax 5600                                                      5.Control Electronics



5.4.8 CPU Cooler




                                     CPU Cooler




                        CPU Cooler Location and Screwable point




                                         5-84
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 248 of 493 PageID #: 1985


MoniMax 5600                                                  5.Control Electronics




                            CPU Cooler Cable connection




                                       5-85
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 249 of 493 PageID #: 1986


MoniMax 5600                                                          5.Control Electronics



5.4.9 Serial Cable(COM2)




                                     Serial Cable




                    Serial Cable(COM2) Location and Screwable point




                                         5-86
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 250 of 493 PageID #: 1987


MoniMax 5600                                                  5.Control Electronics




                                     1



                             Serial Cable connection




                                         5-87
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 251 of 493 PageID #: 1988


MoniMax 5600                                                               5.Control Electronics



5.4.10 Main Board Button I/F Cable

Mainboard Power Button and Reset Button can be controlled by PNC Unit through the Button I/F
Cable.




                                                               1




                             Main board Button I/F Cable connection




                                              5-88
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 252 of 493 PageID #: 1989


MoniMax 5600                                               6. Cash Dispensing Unit




         Chapter 6. Cash Dispensing Unit (CDU)




                                       6-1
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 253 of 493 PageID #: 1990


MoniMax 5600                                                                   6. Cash Dispensing Unit



6.1. Overview

This Cash Dispensing Unit (CDU) is located on the right side of the safe door and can be divided into
5 major modules as follows.


Body Module
Presenter Assembly
Four Feed Modules
Four Cash Cassettes
Reject & Retract Box


Body Module is composed of two lever type Double Bill Detection mechanism and a high precision
sensor, which measures the thickness of the transmitted bills and verifies if it is one or more than two
bills. It presents only “normal” bills to customers by filtering all of the “bad” bills through Gate Solenoid
operation.


Presenter Assembly is a mechanism that provides customers with bills stacked in the Body Module
and the assembly direction changes whether it is Front Access type or Rear Access type.


Feed Module transfers the bills mounted inside the cash cassette to cash dispenser, and measures
the number of dispensed bills, quantity of skew, size of bills, and space between bills. Also, the Clutch
Assembly that supplies power to Main Motor is contained in the Feed Module which enables
dispensing bills from a certain cash cassette with just one motor.


The cash cassette has the Bill Pick-up Module made of light plastic, which is user-friendly and can be
easily replaced in the branch.


Reject & Retract Box is an integral system that transfers defective bills from cash cassette to Reject
Department while sending the bills withdrawn but not taken by customers to the Retract Department
where the bills can be safely stored.




                                                     6-2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 254 of 493 PageID #: 1991


MoniMax 5600                                                              6. Cash Dispensing Unit


6.1.1 Appearance and Dimension

The following figures show the three sectional diagrams of the cash dispenser.
Its dimension is 680mm high, 310 mm wide and 787mm long.




                  Plane View




                 Side View (Right)                                   Front View



                           Fig. 6.1 Cash dispenser Appearance and Dimension




                                                 6-3
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 255 of 493 PageID #: 1992


MoniMax 5600                                                                 6. Cash Dispensing Unit



The following figures show three sectional diagrams of the cash cassette. Cash cassette is 141.3mm
high, 224mm wide and 447mm long.


[WARNING!]
Because the Pick-up Module in the cash cassette is made of plastic, which is fragile and
vulnerable to any shock, be careful not to drop or damage the cash cassette while handling or
transferring the module.




                     224

                  Plane
                    평면도 View
                                     141.3




                                                                      447

                   Front View                                 Side View (Right)
                    정면도                                          우측면도


                                Fig. 6.2 Cassette Appearance and Dimension



                                                   6-4
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 256 of 493 PageID #: 1993


MoniMax 5600                                                               6. Cash Dispensing Unit


6.1.2 Basic Specifications

The following table shows the basic specifications of Cash Dispenser.


       NO.            ITEM                      SPECIFICATION                             NOTES
                                  - Note Length : 125~167mm                Multi-bill cassette
      1      Bills handled
                                    Width : 65~ 78mm                       (82mm is optional width.)
             Maximum number of
      2                           50 bills/transaction
             bills dispensed
             Number of
      3                           4 EA (3,000 bills)
             cassettes
             Cash Dispensing
      4                           - Stack Present
             Method
                                  - Note by Note Reject
             Reject /Retract      - Reject capacity : Max storage amount
      5
             box                    250 notes
                                  - Retract capacity : up to 150 notes
             Double bill          - Lever detection amplification
      6                                                                    2 Lever type
             detection              Method

      7      Cassette Structure   - Polycarbonate Plastic Case

                                  - Front Loading
             Cassette Loading
      8                           - Loading without mounting
             Method
                                  /demounting unit
                                  - Over-lap separation
      9      Separated reject     - Reject: Solenoid Control
                                  - Separation: Electronic clutch
                                  - Cassette Key
      10     Used key
                                  - Reject and Retract Box Key

                                  - Detection of cassette
                                    identification
                                  - Detection of available notes
      11     Detection Function   - Detection of multiple notes
                                  - Note length and interval detection
                                  - Cassette position detection
                                  - Detection of bill empty in cassette




                                                       6-5
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 257 of 493 PageID #: 1994


MoniMax 5600                                                               6. Cash Dispensing Unit


6.1.3 Various type of cash dispenser

The standard type in this cash dispenser is the front access cash dispenser with four cassettes and no
shutter on the body. However, this cash dispenser can be supported with a lot of optional types as the
direction of presenter, the availability of shutter and the number of cassette will be changed, as shown
the below pictures.




             Standard type                                      Optional type 1
      (Front access, No shutter, 4 cassettes)        (Front access, with Shutter, 4 cassettes)




              Optional type 2                                    Optional type 3
    (Front access, No shutter, 3 cassettes)                (Front access, with Shutter, 3 cassettes)

                                                  6-6
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 258 of 493 PageID #: 1995


MoniMax 5600                                                         6. Cash Dispensing Unit




             Optional type 4                                   Optional type 5
   (Front access, No shutter, 2 cassettes)          (Front access, with Shutter, 2 cassettes)




             Optional type 6                            Optional type 7
(Rear access, No shutter, 4 cassettes)       (Rear access, with Shutter, 4 cassettes)




                                             6-7
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 259 of 493 PageID #: 1996


MoniMax 5600                                                               6. Cash Dispensing Unit




             Optional type 8                                       Optional type 9
(Rear access, No shutter, 3 cassettes)             (Rear access, with Shutter, 3 cassettes)




             Optional type 10                                    Optional type 11
  (Rear access, No shutter, 2 cassettes)            (Rear access, with Shutter, 2 cassettes)


                                Fig. 6.3 Optional type of cash dispenser




                                                  6-8
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 260 of 493 PageID #: 1997


MoniMax 5600                                                                  6. Cash Dispensing Unit


6.1.4 Functional Description

6.1.4.1 Actuator Diagram
Electromagnetic components used for the cash dispenser are three motors, four micro-clutches, and
two solenoids. The functions and roles of each component are as follows.


1) Main Motor
Main Motor is a major power source for transferring bills picked up in the cash cassette to the
temporary stacker through the transport path. Power is supplied through the micro-clutch located in
each feed module.


2) Cam Motor
Cam Motor is used for transferring the notes stacked in the temporary stacker to the upper transport
path or moving the temporary stacker.


3) Delivery Motor
Delivery Motor carries the bills transferred to the upper transport path to the Presenter Assembly,
making them ready for being delivered to the final customer.


4) Micro-clutch
In order to dispense bills from a certain cash cassette, power should be supplied from the Main Motor
to the cash cassette. That is, for the release of the bills only from that cash cassette, the micro clutch
of the Feed Model in that cassette should work while micro clutches in the other feed modules don’t.


5) Gate Solenoid
The bills picked up in the cash cassette are detected by number of sensors and separated into good
and bad notes. Good notes are released to customers while bad notes are transferred to the Reject
Box. It is Gate Solenoid which does the separation job, and since it should distinguish the notes
simultaneously in the short span of the time, the disassembly and assembly of the Gate Solenoid
requires an adjustment point.


6) Exit Shutter Solenoid
To convey normal bills to customers, the Exit Shutter should be opened or closed. The Shutter is
designed to require the lock mechanism to prevent customers from opening the Shutter at their own
discretion.
Electro-magnetic components used for this cash dispenser is illustrated in Fig.6.4
                                                    6-9
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 261 of 493 PageID #: 1998


MoniMax 5600                                                      6. Cash Dispensing Unit




                                                     GATE            SHUTTER SOLENOID
                                   CAM               SOLENOID        (optionally supported
               DELIVERY   MAIN     MOTOR
               MOTOR      MOTOR                                       with Shutter type)

                                                           SOL2


   MAIN MODULE




FEED MODULE1               FEED CLUTCH #1




FEED MODULE2                FEED CLUTCH #2




FEED MODULE3                 FEED CLUTCH #3




FEED MODULE4               FEED CLUTCH #4




                               Fig. 6.4 Actuator Diagram




                                         6-10
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 262 of 493 PageID #: 1999


MoniMax 5600                                                                  6. Cash Dispensing Unit



6.1.4.2 Sensor Diagram


Inside the cash dispenser, various types of sensors having different functions and roles are embedded.
While some of the sensors look identical, their roles are still different, which requires a careful
attention.


Photo Transmitted Sensor (Separating type)
Photo Transmitted Sensor (Coupling type)
Photo Reflecting Sensor
Micro Switch
Magnetic Sensor


Normally, sensor consists of two kinds of components
Sending a signal : LED (Light Emitting Diode)
Receiving a signal : Tr (Transistor)


The separating type transmitted sensor in the Transport path has LED (Labeling:”D”) at the bottom
and Tr (Labeling:”T”) at the top to minimize the impact of external solar light and dust. It is important
not to change the assembly direction of LED and Tr during the disassembly or replacement process.
Also, two sensors are placed in parallel in one Sensor Bracket. In order to distinguish between the two
sensors, the one closer to the Controller board will be called “A,” while the rear one called “B.”


Sensors used for this cash dispenser is illustrated in Fig.6.5




                                                    6-11
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 263 of 493 PageID #: 2000


MoniMax 5600                                                       6. Cash Dispensing Unit




         A     B




                           In case two sensors are placed in parallel in the Sensor Bracket,
                           The following labeling is defined to distinguish between them
                           Note) ‘A’ = Sensor located far from the Controller board.
                                     ‘B’ = Sensor located close to the Controller board


                                Controller board of Cash dispenser



        Front View
                                Fig. 6.5 Sensor Diagram




                                         6-12
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 264 of 493 PageID #: 2001


MoniMax 5600                                                        6. Cash Dispensing Unit



The name and functions of each Sensor can be summarized as below.


    NO          SYMBOL                      NAME                        DESCIPTION
     1    CS 17,27,37,47   Cassette Docking Sensor
     2    CS 12,22,32,42   Cassette ID Sensor
     3    CS 16,26,36,46   Cash Low Sensor
     4    CS 18,28,38,48   Bill Empty Detection Sensor
     5    CS 11,21,31,41   Cassette Outlet Jam Detection Sensor
     6    CS 19,29,39,49   Clutch Encoder Sensor
     7    CS 5             Double Note Detection Sensor
     8    CS 4             Gate Operating Criteria Sensor
     9    CS 3             Gate Operation Sensor
     10   CS 8             Main Motor Encoder Sensor
     11   CS 13            Bill Counting Sensor
     12   CS1              Reject Box Jam Detection Sensor
     13   CS 2             Reject Box Docking Sensor
     14   CS 3             Gate Operation Sensor
     15   CS 6, 7          Cam Detection Sensor
     16   CS 9             Retract Box Full Sensor
     17   CS 10            Stacker Bill Detection Sensor
     18   CS 14            Upper Transport Jam Sensor
     19   S1,              Shutter Open Sensor
     20   S2               Shutter Close Sensor
     21   CS 15            Bill Withdrawal Detection Sensor




                                                  6-13
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 265 of 493 PageID #: 2002


MoniMax 5600                                                                  6. Cash Dispensing Unit


6.1.4.3 The Judgment Criteria for Sensor

The type of sensors varies depending on the purpose and function, with different scope and judgment
criteria that show high and low status. As shown in the following table, there are criteria that determine
high and low status of each sensor, which means that field technicians can know whether a sensor
works properly or not if they have a voltmeter.

                                         JUDGMENT CRITERIA
       LABELING                                                                     SENSOR TYPE
                          HIGH         LOW    DEFAULT     SPECIFICATION
                                                             Blocking : Low       G-310,     ST-310
           CS1            >6V          < 6V         12V
                                                             Unblocking : High    (Permeating type)

                                                             Normal : Low         Micro s/w
           CS2             > 6V        < 6V         12V
                                                             Abnormal: High       UP-331A-4D

                                                             Blocking : High
           CS3             > 6V        < 6V         12V                           KLG-248
                                                             Unblocking : Low

                                                             Auto-dimming         G-310,     ST-310
           CS4               -           -           -
                                                             sensor mode          (Permeating type)

       CS5A,CS5B                                             Blocking : High
                           >4V         <1V          0V                            KLG-248
      CS55A,CS55B                                            Unblocking : Low

                                                             Blocking : High
           CS6            >6V          < 6V         12V                           KLG-248
                                                             Unblocking : Low

                                                             Blocking : High
           CS7            >6V          < 6V         12V                           KLG-248
                                                             Unblocking : Low

                                                             Blocking : High
           CS8             >4V         <1V          0V                            KLG-248
                                                             Unblocking : Low

                                                             Blocking : Low       G-310,     ST-310
           CS9            > 6.8V      < 6.8V        12V
                                                             Unblocking : High    (Permeating type)

                                                             Auto-dimming         G-310,     ST-310
       CS10A,10B             -           -           -
                                                             sensor mode          (Permeating type)

       CS11A~41A                                             Blocking : Low       G-310,     ST-310
                          > 6.8V      < 6.8V        12V
       CS11B~41B                                             Unblocking : High    (Permeating type)
     CS12A~CS42A
     CS12B~CS42B                                             On : Low
                           >4V         <1V          0V                            REED S/W
     CS12C~CS42C                                             Off : High
     CS12D~CS42D

                                                   6-14
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 266 of 493 PageID #: 2003


MoniMax 5600                                                  6. Cash Dispensing Unit




                                JUDGMENT CRITERIA
     LABELING                                                          SENSOR TYPE
                    HIGH      LOW     DEFAULT    SPECIFICATION
                                                    Auto-dimming     G-310,        ST-310
       CS13A          -        -         -
                                                    sensor mode      (Permeating type)

                                                    Auto-dimming       G-310, ST-310
        CS14          -        -
                                                    sensor mode       (Permeating type)

                                                  Blocking : High
        CS15        >6V       < 6V      12V                               KLG-248
                                                 Unblocking : Low

     CS16,CS26                                  Cash Enough : High
                    >1.05V   <1.05V      -                                 SG-113
     CS36,CS46                                   Cash Low : Low

     CS17,CS27                                     Normal : Low           Micro s/w
                     > 6V     < 6V      12V
     CS37,CS47                                    Abnormal: High         UP-331A-4D

     CS18,CS28                                    Blocking : Low       G-310, ST-310
                     > 6V     < 6V      12V
     CS38,CS48                                   Unblocking : High    (Permeating type)

     CS19,CS29                                    Blocking : Low       G-310, ST-310
                     > 6V     < 6V      12V
     CS39,CS49                                   Unblocking : High    (Permeating type)




                                       6-15
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 267 of 493 PageID #: 2004


MoniMax 5600                                                                 6. Cash Dispensing Unit



6.2 Device Channel Description

Cash dispenser conducts USB communication with the CE engine, and supplies power to each
electromagnetic component after converting +24V received from Power Supply to +5V,+12V, and
+24V. In order to check the communication status with the CE engine, see if TxD RxD LED blinks in
the Control Board of cash dispenser. To check the power status, see if the Power LED is on.


6.2.1 Communication Interface Specifications

USB (Universal Serial Bus) Interface is used for communication with a built-in CPU that supports up
to12MBps. (USB1.1)


6.2.2 Power Interface Specifications

Power supply for the Control Board is +24V single output, while the voltage of Sensor and OP-Amp is
+12V and that of CPU is +3.3V. The power supply for TTL type components is +5V. Refer to Chapter
3.5 for the Cabling diagram between CE engine and cash dispenser, and Chapter 6.2.3.4 CN9
connector for specifications of Cash dispenser controller board.
Power status can be visually inspected by checking the Power LED in the Controller Board. However,
more accurate information can be acquired through a voltmeter which measure the DC of the
connector to see if the power supply is within the range of 24V±5% tolerance.


6.2.3 Controller Board Specification

The CPU is S3C2410(ARM9) with internal clock at 200Mhz. The USB Controller built in the CPU is
used to communicate with the Host through USB 1.1. SDRAM is K4S281632(16Mbyte), while Flash
Memory AM29LV160DB(2Mbyte) is used for storing the program. Also, AT24C02(256Byte) EEPROM
is used for storing machine’s significant information like bill denomination, setting information and
Serial Port for Debugging. LM339 (Comparater) and Auto Dimming Circuit determine the sensor
judgment, while PWM Motor Driver is used for controlling DC Motor. Also, LED and Segment are used
to display the Board status.




                                                   6-16
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 268 of 493 PageID #: 2005


MoniMax 5600                                                                 6. Cash Dispensing Unit



6.2.3.1 Block Diagram of Controller board


                                                HOST


                                          USB 1.1


                                                                  IIC
                                                                               EEPROM
                                                                            (AT24C02) 2Kbit
                 Reset                     CPU(S3C2410X)
                                               ARM9
                             12MHz                              RS-232        Debugging
                 OSC                                                           purpose




               SDRAM
            (K4S281632F)                                                        PLD
               128Mbit                                                      (XC95144XL)



                                                                             Main Motor
          Nor-Flash Memory                                                    Control
           (AM29LV160DB)
               16Mbit
                                                                              DC Motor
                                                                               Control
             Maintenance
       (DIP S/W, LED,7-SEG)
                                                                            Sensor Control

         NAND Flash Memory
                                                                             Solenoid Control
           (K9F2808U0C)
              128Mbit

                                                                            Clutch Control
              NV-RAM
           (K9F2808U0C)




                               Fig. 6.6 Block diagram of Controller board




                                                    6-17
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 269 of 493 PageID #: 2006


MoniMax 5600                                                                           6. Cash Dispensing Unit



6.2.3.2 Exterior I/O port of CPU


   NO          I/O NAME                ADDRESS                         DESCRIPTION                                 REMARK
    1    SEG                          nGCS2 + 00H         7-Segment Display                                         Write
    2    SEN_SEL                      nGCS2 + 04H         1st~ 4th Cassette Sensor Information                      Read
    3    SEN1_SEL                     nGCS2 + 08H         5th Cassette Sensor Information                           Read
                                                          (Reserved)
    4    SLIT0_DATA                   nGCS2 + 10H         1st Lever Double Bill Detection Data                      Read
    5    SLIT1_DATA                   nGCS2 + 14H         2nd Lever Double Bill Detection Data                      Read
    6    SLIT_DATA_CLR                nGCS2 + 18H         1st and 2nd Lever Double Bill Detection                   Write
                                                          Data Clear
    7    PLD_REV                      nGCS2 + 20H         PLD Revision.                                             Read


 6.2.3.3 External Interface Connector


                    CN3                            CN2                        CN1               CN17

                          DIP S/W                                      CN19
                                                                                                            CN16
              SEG

                                                                                                              CN30
                                         CN13                                              CN15

                                                                                                              CN11

         CN4                                                                        CN21

                                         CN14
                                                                                                            CN10
                                                                                    CN31
                               CN12                BAT1
                                                                                                              CN9


                                             CN6                                                CN8
                    CN5                                             CN7


                                       Fig. 6.7 External Interface Connector


    LABELING        PART NO                        PART NAME                                      DESCRIPTION
                                                                                     The   signal      of    Main   Motor   and
        CN1         33313110      CONN:HDR:SR:STR:GIL-G-10P-S3T2-E:10P
                                                                                     Solenoid
        CN2         33300120      CONN:HDR:LOCK:R/A:HIF3BA-20PA-2.54DS               1st Main Sensor Assembly
        CN3         33300140      CONN:HDR:LOCK:R/A:HIF3BA-40PA-2.54DS               2nd Main Sensor Assembly


                                                         6-18
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 270 of 493 PageID #: 2007


MoniMax 5600                                                                   6. Cash Dispensing Unit



    LABELING       PART NO                   PART NAME                                   DESCRIPTION
      CN4          33300160    CONN:HDR:LOCK:R/A:RCR-60A-2.54D-L             1st and 2nd CASSETTE SENSOR
      CN5          33300160    CONN:HDR:LOCK:R/A:RCR-60A-2.54D-L             3rd and 4th CASSETTE SENSOR
      CN6          33313110    CONN:HDR:SR:STR:GIL-G-10P-S3T2-E:10P          CLUTCH 1,2,3,4
      CN7          33300126    CONN:HDR:LOCK:R/A:HIF3BA-26PA-2.54DS          reserved
      CN8          33316306    CONN:HDR:BOX:STR:6P:5267-06A:MOLEX            1,2,3,4 CASSETTE ID B/D GND
      CN9          33311904    CONN:HDR:R/A:4P:5569-04AL                     MAIN POWER(+24V, GND)
      CN10         33402001    CONN:D-SUB:R/A:SOCKET:9P                      reserved
      CN11         33316302    CONN:HDR:BOX:STR:3P:5267-03A                  reserved
      CN12         33314001    CONN:HDR:SR:STR:36P:.230"/.095":0.12          PLD DOWNLOAD
    CN13/CN14      33313601    CONN:HDR:DR:STR:72P:.230"/.095"(18PIN)        EP DOWNLOAD
      CN15         33316302    CONN:HDR:BOX:STR:3P:5267-03A                  reserved
                               CONN_USB(B_TYPE):787780-
      CN16         33373601                                                  USB
                               1:R/A:4POS:AMP
      CN17         33313112    CON:HDR:SR:STR:GIL-G-12P-S3T2-E:12P           Shutter Solenoid / Sensor
                               CONN:HDR:BOX:STR:DR:HIF3FB-20PA-
      CN19        33303620                                                                   JTAG
                                          2.54DSA
                                 CONN:HDR:BOX:STR:10P:5267-
   CN21/CN31      33316310                                                    POWER(+5V,+12V,+24V,GND)
                                         10A:MOLEX
      CN30       3330000021         CONN:STR:70543-0001:2P                                   DOCK


1) Main Motor and Solenoid (CN1)


     NO.        CONFIG.       NO.      CONFIG.          NO.      CONFIG.             NO.         CONFIG.
      1          +24VI         4         CM4B            7            SOL1              10       SOL_VCC
      2         MO_GND         5         CM3A            8      SOL_VCC
      3          CM4A          6         CM3B            9            SOL2


2) 1st Main Sensor Assembly (CN2)


     NO.        CONFIG.       NO.      CONFIG.          NO.      CONFIG.             NO.         CONFIG.
      1          SVCC          6         GND            11        CS10B                 16          +12V
      2          GND           7        CS10A           12            +12V              17          VCC
      3         CS13A          8         +12V           13        SVCC1                 18          GND
      4          +12V          9         SVCC           14            GND               19          CS15
      5          SVCC         10         GND            15            CS14              20



                                                 6-19
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 271 of 493 PageID #: 2008


MoniMax 5600                                                         6. Cash Dispensing Unit



3) 2nd Main Sensor Assembly (CN3)


     NO.     CONFIG.     NO.        CONFIG.          NO.   CONFIG.       NO.      CONFIG.
      1         NC        11         CS6             21     SVCC         31        CS5_A
      2        +12V       12         GND             22     +12V         32      CS5_ECHO
      3         CS2       13         +5V             23     CS9          33        CS55_B
      4         +5V       14         GND             24     GND          34         GND
      5         CS3       15         CS7             25     SVCC         35        CS55_A
      6        GND        16         +5V             26     +12V         36        2MVCC
      7        SVCC       17         +5V             27     CS1          37     CS55_ECHO
      8        GND        18         GND             28     GND          38
      9         CS4       19         CS8             29    CS5_B         39
     10        +12V       20         GND             30     +5V          40


4) 1&2 Cassette Sensor (CN4)


     NO.     CONFIG.     NO.        CONFIG.          NO.   CONFIG.       NO.      CONFIG.
      1     SVCC/+5V      16         GND             31     SVCC         46         GND
      2        GND        17         CS17            32     GND          47         CS26
      3        CS101      18         GND             33    CS21A         48         GND
      4        GND        19         +5V             34     +12V         49         CS29
      5        SVCC       20         GND             35     SVCC         50         +5V
      6        GND        21         CS16            36     GND          51         +5V
      7        CS11A      22         GND             37    CS21B         52         +5V
      8        +12V       23         CS19            38     +12V         53        CS22A
      9        SVCC       24         +5V             39    SVCC1         54        CS22B
     10        GND        25         +5V             40     GND          55        CS22C
     11        CS11B      26         +5V             41     CS28         56        CS22D
     12        +12V       27        CS12A            42     GND          57      SVCC/+5V
     13        SVCC1      28        CS12B            43     CS27         58         GND
     14        GND        29        CS12C            44     GND          59        CS102
     15        CS18       30        CS12D            45     +5V          60         GND




                                              6-20
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 272 of 493 PageID #: 2009


MoniMax 5600                                                                6. Cash Dispensing Unit



5) 3&4 Cassette Sensor (CN5)


    NO.       CONFIG.         NO.     CONFIG.       NO.          CONFIG.       NO.      CONFIG.
     1       SVCC/+5V         16       GND              31        SVCC         46         GND
     2         GND            17       CS37             32        GND          47         CS46
     3        CS103           18       GND              33        CS41A        48         GND
     4         GND            19        +5V             34        +12V         49         CS49
     5         SVCC           20       GND              35        SVCC         50         +5V
     6         GND            21       CS36             36        GND          51         +5V
     7        CS31A           22       GND              37        CS41B        52         +5V
     8         +12V           23       CS39             38        +12V         53        CS42A
     9         SVCC           24        +5V             39        SVCC1        54        CS42B
    10         GND            25        +5V             40        GND          55        CS42C
    11        CS31B           26        +5V             41        CS48         56        CS42D
    12         +12V           27       CS32A            42        GND          57      SVCC/+5V
    13        SVCC1           28       CS32B            43        CS47         58         GND
    14         GND            29       CS32C            44        GND          59        CS104
    15         CS38           30       CS32D            45         +5V         60         GND


6) Clutch (CN6)


    NO.        CONFIG.         NO.    CONFIG.           NO.      CONFIG.       NO.      CONFIG.
     1       CLUTCH_VCC         4    CST_CL_2P           7      CLUTCH_VCC      10   CST_CL_5P
     2         CLUTCH           5    CLUTCH_VCC          8      CST_CL_4P
     3       CLUTCH_VCC         6    CST_CL_3P           9      CLUTCH_VCC


7) Cassette ID board (CN8)



      NO.            CONFIG.           NO.          CONFIG.
         1            +5VD              4               GND
         2            +12VD             5               GND
         3              GND             6               +24VD




                                                 6-21
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 273 of 493 PageID #: 2010


MoniMax 5600                                                                 6. Cash Dispensing Unit



8) Main Power (CN9)


    NO.          CONFIG.             NO.             CONFIG.
                                                                         4   3
        1         +24VID              3               GND
                                                                         2   1
        2         +24VID              4               GND
                                                                  <Front view>


9) USB (CN16)


    NO.              CONFIG.              NO.          CONFIG.
        1              NC                  3                D+
        2              D-                  4            GND


10) Exit Shutter Solenoid and Sensor (CN17)


    NO.     CONFIG.            NO.        CONFIG.       NO.      CONFIG.         NO.     CONFIG.
     1       ST_S1              4          ST_S2            7     GND            10      ST_SOL2
     2          +5V             5          GND              8     GND            11      SOL_VCC
     3          GND             6              +5V          9    SOL_VCC         12      ST_SOL1


11) Power (CN21/CN31)


    NO.     CONFIG.            NO.        CONFIG.       NO.      CONFIG.         NO.     CONFIG.
     1          +24V            4          GND              7     GND            10        +5V
     2          +24V            5          GND              8     GND
     3          +24V            6          GND              9     +12V


12) Dock (CN30)


   NO.      CONFIG.         NO.       CONFIG.

    1           SW             2           GND




                                                     6-22
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 274 of 493 PageID #: 2011


MoniMax 5600                                                                  6. Cash Dispensing Unit



6.3 Trouble shooting

6.3.1 Troubleshooting Tools

The followings are the procedures for handling the problems related to the cash dispenser, which
includes receiving the complaints, dispatching a technician to the branch, verifying the problem,
inspecting the machine, and taking proper actions.


Trouble Verification
1) Receiving Reports on Problems from the branch personnel
  Record when the problem has occurred and what problem it is. For intermittent errors check the
  frequency. It is important to get the detailed transaction flow at the time when the trouble occurred,
  which can be very useful for resolving the problem.


2) LED on the Controller Board
  See if 2 LEDs are blinking on the middle of the Controller Board.


3) Power LED on the Controller Board
  Check if one LED on the middle of the Controller Board is illuminated and green.


4) The movement of 7 segments of the Controller Board
  Check if the number of 7 segment is increasing continuously or stop.


5) Error Code in the Supervisor Screen
  Go to the Supervisor Screen through the Rear Operator Panel and check the error code. Using the
  Error Code List in Chapter 15, identify the problem area and take basic actions at the branch.


6) Software Journal file & Trace file
  Connect the Key Board to the CE engine, enter a folder through Rear Operator Panel to get Journal
  file and Trace file, and send the files to Hyosung staff for further identification of the problem.
  However, troubleshooting through software files can take time to get the feedback due to data
  transmission time to Hyosung, and it requires the exact time when the trouble has occurred.




                                                    6-23
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 275 of 493 PageID #: 2012


MoniMax 5600                                                                    6. Cash Dispensing Unit



6.3.2 Scope of Repair at the Field Level (Recommendations)

The scope of repair that can be supported at the field level is limited only to fixing communication or
power cable problem, removing note jams, checking motor, sensor or controller board problems, and
adjustment/lubrication/cleaning. For problems with other components, replace the module and inspect
and fix it at the Depot level.
This is just a recommendation and can be adjusted depending on the field conditions or the capability
of the technician involved.


    NO           FIELD REPAIR ITEMS                        TOOL                            REMARK
     1     Communication Cable                Slotted     Screw   driver,   a
     2     Power Cable                        voltmeter
     3     Note Jam
     4     Too many Rejected bills
     5     Replacement of Cash Cassette       Q-tip, alcohol, swab
                                                                                While checking the Motor is
     6     Motor, Solenoid, Micro-Clutch
                                                                                possible, replacing it is not.
                                              Slotted     Screw   driver,   a
     7     Sensor
                                              voltmeter
     8     Controller Board
     9     Mechanical Adjustment
    10     Lubrication                        Recommended lubrication
                                              Air blower, Q-tip, alcohol,
     11    Cleaning
                                              swab


Items not included above cannot be checked or repaired in the field. Replace the entire unit and repair
it at the Depot level.




                                                  6-24
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 276 of 493 PageID #: 2013


MoniMax 5600                                                                  6. Cash Dispensing Unit



6.3.3 Troubleshooting Procedure

1) When arriving at the branch which reported the complaint, identify the problem focusing on the
  module where trouble has been reported. For further details, refer to Chapter 10.Error code and
  Troubleshooting. If the problem lies in the cash dispenser, move to the next step described below.


2) Enter the Supervisor Mode and check the Status LED on the initial screen. Check to see if the error
  field contains a red light and there is an error code displayed at the bottom of the screen. If there is
  an error code on the screen, identify the type of error by checking the error code table in the manual.


3) If no error code appears on the screen, enter the Technician Mode to initialize the system or
  conduct a functional test to see if the same problem occurs.


4) Using the error code information in the manual, identify the items with potential problems and
  determine whether the repair can be supported in the Field.


5) If the problem falls into the category of the field repair items, take immediate actions following the
  procedures described in Chapter 6.3.3.1~9. If not, replace the cash dispenser.


6) When replacing the Cash Dispenser, acquire and store the log file in the following directory.
    C:\Common\logs\NHTrace (from GCAT8.0 version)
     C:\Program Files\Nautilus Hyosung\Trace



6.3.3.1. Communication Problem


1) Check if two LEDs(TxD, RxD) and two 7 segment at the CDU Controller Board blink or increase
  number.
2) See if USB Communication cable is properly plugged on the CE engine and CDU controller, and
  then unplug and plug again. Check whether the cable coating has been peeled off or the cabling is
  proper.
3) Go to the Operator Panel, enter the Start>Control Panel>Device Property, and see if the CDU
  inside the USB3-USB 1Hub is properly set up.
4) Replace the CDU Controller Board.
5) Replace the CE engine.


                                                   6-25
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 277 of 493 PageID #: 2014


MoniMax 5600                                                                     6. Cash Dispensing Unit



6.3.3.2 Power Problem


1) Check if the LED(PWR) at the CDU Controller Board is on.
2) Measure the voltage of CDU Controller Board using a voltmeter, to see if it has normal voltage
  output. Please refer to the Section 8) Main Power (CN9) on Chapter 6.2.3.3
3) Change the CDU Controller Board.
4) Look at the LED status of the Power Supply and replace it if there is any problem.


6.3.3.3 Bill Jams


1) Power off the machine and pull out the CDU rail to the full extent.
2) Remove any debris or bills jammed in the transportation path,
3) While removing the jammed bills, check if the Roller Belt is in the right position since it could be
  detached from the Roller during the Jam process.

[WARNING!]

If the belt is detached from the Roller, the lifespan of the belt can be dramatically reduced
which can result in breakage. Therefore, it is extremely important to check if the belt is
positioned at the right place after removing the jammed bills.


6.3.3.4. Motor, Solenoid, Micro-clutch


1) Verify if the coil resistance value is normal by checking the Motor Connector with a voltmeter after
  turning off the power. If the coil resistance is “0” or “infinite,” replace the entire Motor.
2) After turning on the power button, check the voltage of the motor during the operation and see if the
  voltage shows consistent figure.
   -> If the voltage at the Motor Operation command is “0,” verify if the cable connection is proper.
3) Replace the CDU Controller board.


6.3.3.5. Sensors on Transport path


1) After turning on the power, block the sensor with a test bill. The normal voltage is 0~2.0V in the
  blocked condition. If it is over 2.0V, clean the sensor to get the voltage down. If the voltage doesn’t
  go down below 2.0V after cleaning, change the sensor.
2) 9.5~12.0V is normal voltage value for unblocked condition when the bill is removed from the sensor.

                                                     6-26
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 278 of 493 PageID #: 2015


MoniMax 5600                                                                    6. Cash Dispensing Unit



-> If the voltage value is below 9.5V, clean the sensor. If voltage doesn’t increase after cleaning,
change the sensor.


                            BLOCKING         UNBLOCKING
                                                                          RECOMMENDED ACTION
                            SENSOR             SENSOR
    Stable region             0 ~ 2V           9.5 ~ 12V           1st action : Cleaning (three times)
    Unstable region           2 ~ 6V            6 ~ 9.5V           2nd action : Replacing with new sensor
      [Note!] For the sensors not on the transport path, refer to the specifications described
      in Chapter 6.1.3.3 The Judgment Criteria for Sensor.


6.3.3.6 Controller Board


If the following conditions occur, replace the Controller Board.


1) When turning on the ATM power, the RxD LED in the Controller board flashes a few times but TxD
  LED doesn’t flash at all.
2) Strange letters (eg. r,p….) appear on the 7 segments of the Controller Board
3) When having problems with communication, voltage, electromagnetic component (Motor, Solenoid,
  Micro-clutch), sensor, power from the Controller Board is abnormal while the cables and other
  components operate properly.


6.3.3.7 Mechanical Adjustment
  : Refer to Chapter 6.4.


6.3.3.8 Lubrication
: Refer to Chapter 6.5.2.


6.3.3.9. Cleaning
: Refer to Chapter 6.5.1.




                                                   6-27
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 279 of 493 PageID #: 2016


MoniMax 5600                                                                   6. Cash Dispensing Unit



6.3.4 Common Occurred Problems

1) Bill jams
Turn off the power, pull the CDU rail to the full extent, and identify the jamming point. Bill jams occur
more frequently inside the Cash cassette or areas nearby the Vertical Transportation Path, Gate
solenoid, Reject box entry, and Upper Transport Path. Turn the Green Knob on the bottom right side
to move the bills forward, and remove the notes by hand. If the bill does not move when turning the
Knob, pull the jammed bill from the machine by hands. Make sure that the belt is not moved from its
original position.


2) Bad bill picks
When bad bills are picked, two types of problem can occur. The first problem appears when a large
number of bills in the Reject Box are diverted and the reject rate increases. This can cause bill jams in
the transport path if the bad bill problem becomes serious.
The steps to follow for high reject rate are as follow.
Step 1: Check the condition of bills inside the cash cassette (see if bad bills or sticky bills exist)
Step 2: Conduct the Roller (G,P,F Roller) Cleaning inside the cash cassette.
Step 3: Replace the Cash cassette (Field Technician).
Step 4: Find out the cause of the reject, using the Diagnostic program for Depot (Depot Level), and
 check the bill denomination set in the CDU Main Board.
Step 5: Send the cash cassette that contains a problem to Hyosung ( Check and adjust the Pick-up
Overlap.


3) Cassette not fully inserted
CDU cassette not complete docked


4) Not sensing cassette and/or its type
Not sensing reject box
Sensor pollution
Bad sensor


Refer to Chapter 6.5.1 for the cleaning methods against the sensor pollution and replacement criteria
of bad sensors, and Chapter 6.6.2 for sensor replacement methods.




                                                    6-28
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 280 of 493 PageID #: 2017


MoniMax 5600                                                                   6. Cash Dispensing Unit



6.4 Mechanical Adjustment

When disassembling or assembling any components or assemblies in the field, it is essential to follow
the proper adjustment specifications recommended by Hyosung, since this can have a critical impact
on the lifespan of the component. If the adjustment is incorrect, the problem may not appear during
the initial test, but the lifespan of the component can be shortened considerably. In addition, incorrect
adjustment can cause such problems such as bill jams, high reject rates or note damage.




         SECTION                           LOCATION DETAIL                               REMARK

                          Drive Belts Tension of Body Module to Feed Module
    Belt tension          Drive Belts Tension between Feed Modules
                          Drive Belts Tension of Upper Transport
                                                                                  For both field technician
    Gate Shutter          Gate Shutter Solenoid
                                                                                  and depot Level
    Exit Shutter          Exit Shutter Solenoid

    Cassette Guide        Width Guide and Height Guide

                                                                                  Factory Adjustment
    Cassette Overlap      Overlap length between Feed Roller and Gate Roller
                                                                                  Only




                                                   6-29
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 281 of 493 PageID #: 2018


MoniMax 5600                                                                    6. Cash Dispensing Unit



6.4.1 Belt Tension Adjustment

The objective of all belt adjustments is to remove any slack without stretching the belt. On the Feed
module and body module, provision is made for the adjustment of five drive belt tensions. Loose belt
tension can cause continuous frictions and abrasions between the teeth of pulley and belt, which
ultimately reduces the lifespan of the belt dramatically. Therefore, it is critical to properly adjust the belt
tension.


1) Drive Belts Tension of Body Module to Feed Module
① First, place the belt in the direction shown in the below picture, and assemble the Idle Tension
  Bracket at the end of the assembly process.


② Put the embossing behind the Idle Tension Bracket inside the square home, and push it in the
  direction of the arrow. Slightly snug the M4 screw.


③ Adjust the Idle Tension Bracket so that the belt tension at the longest belt point has the tension of
  about 400~600g, and tighten the screw completely. Make sure that the screw is not loose which can
  loosen the belt tension.


④ Slowly turn the Green Knob and double check if any belt vibration exists.




                                     Fig. 6.8 Belt Tension Adjustment (1)




                                                     6-30
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 282 of 493 PageID #: 2019


MoniMax 5600                                                                6. Cash Dispensing Unit



2) Drive Belts Tension between Feed Modules (3 places)
① First, place the belt in the direction shown in the diagram below, and assemble the Idle Tension
  Bracket at the end of the assembly process.


② Put the embossing behind the Idle Tension Bracket inside the square home, and push it in the
  direction of the arrow. Slightly snug the M4 screw.


③ Adjust the Idle Tension Bracket so that the belt tension at the longest belt point has the tension of
  about 400~600g and then tighten the screw completely. Make sure the screw is not loose which can
  loosen the belt tension.


④ Slowly turn the Green Knob and double check if any belt vibration exists.




                                   Fig. 6.9 Belt Tension Adjustment (2)




                                                  6-31
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 283 of 493 PageID #: 2020


MoniMax 5600                                                                6. Cash Dispensing Unit



3) Drive Belts Tension of Upper Transport
① First, place the belt in the direction shown in the below, and assemble the Idle Tension Bracket at
  the end of the assembly process.


② Put the embossing behind the Idle Tension Bracket inside the square home, and push it in the
  direction of the arrow. Slightly snug the M4 screw.


③ Adjust the Idle Tension Bracket so that the belt tension at the longest belt point has tension of
  about 400~600g and tighten the screw completely. Make sure the screw is not loose which can
  loosen the belt tension.


④ Slowly turn the Green Knob and double check if any belt vibration exists.




                                   Fig. 6.10 Belt Tension Adjustment (3)


                                                   6-32
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 284 of 493 PageID #: 2021


MoniMax 5600                                                                          6. Cash Dispensing Unit



6.4.2 Gate Shutter Adjustment

① Loosen the solenoid M4 screw (2 places) as much as possible.




                                                                                                  GATE SOLENOID
                                                                                                  P/N : 7310000298




                                                                                          SCREW : M3
                                           Fig. 6.11 Gate Shutter Adjustment 1            P/N : 44651301

② Adjust the solenoid position so that the solenoid damper is at least 3.0mm away from the solenoid
  plunger when you pull the gate as shown in the below right figure
③ Adjust the solenoid bracket so that the gate upper is at least 3.6mm away from the guide as shown
  in the below left figure
④ Tighten the solenoid M4 screws (2 places).

             GATE UPPER
              3.6mm




                                                                                     6mm
                                                                                     3.0mm
                      3.8mm




          GUIDE               GATE LOWER                                          SOLENOID      SOLENOID
                                                  SOLENOID
                                                                                  DAMPER        PLUNGER
                                                  BRACKET
     When the solenoid is released                                                 When the solenoid is pulled
                                           Fig. 6.12 Gate Solenoid Adjustment 2

                                                          6-33
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 285 of 493 PageID #: 2022


MoniMax 5600                                                                   6. Cash Dispensing Unit



6.4.3 Exit Shutter Adjustment

① When joining the Solenoid Body and the Solenoid Bracket, tighten the screws at top one place and
  bottom two places about halfway through, and then minimize the distance between the Body and
  Bracket and fully fasten the screw.
② When attaching the “Z” Assembly to the FRAME, insert “Y” Assembly to “Z” Assembly, having them
  done horizontal with each other, and tighten the screw to the full extent.
③ Adjust the distance between Y Assembly and Z Assembly to 7.8mm from the end of Solenoid
  flanger C-clip to Solenoid Body.


[WARNING!]
The ‘Y’ assembly value is supposed to become normal again by the spring. However, it is
important to check the “alignment” because problems can occur if the Flanger of the Solenoid
has not been connected horizontally.




                                                                                                  Solenoid body
                                          C-clip
                                                                          Distance         Top

                                                                                                          back



                                                                         Front

                                                                               Solenoid Bracket
                                                          ‘Y’ Assembly                            ‘Z’ Assembly



                                                   6-34
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 286 of 493 PageID #: 2023


MoniMax 5600                                                          6. Cash Dispensing Unit




                                      Stroke =7.8mm




                         Fig. 6.13 Exit Shutter Solenoid Adjustment




                                           6-35
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 287 of 493 PageID #: 2024


MoniMax 5600                                                                    6. Cash Dispensing Unit



6.4.4 Cassette Guide Adjustment for Multiple Denominations

6.4.4.1 The Upper Guide Setting Specification.
Use the table blow to set the note height


                              Table 6.1 The Upper Guide Setting Specification
                                                                     BOLT            THE
                              THE NUMBER OF
  NO     NOTE HEIGHT                               BOLT SPEC.        PART         LENGTH OF    NOTE
                                  SPACER
                                                                   NUMBER.         SCREW
        Greater than 74mm                           SCR M3*5
    1                              GUIDE                           44620105          5mm
         Less than 78mm                              BLACK
        Greater than 71mm         GUIDE +           SCR M3*8
    2                                                              44621304          8mm
           Less than 74mm        SPACER 1            BLACK
        Greater than 68mm         GUIDE +          SCR M3*11
   3                                                               44620106         11mm
         Less than71mm           SPACER 2           BLACK
                                  GUIDE +          SCR M3*14
    4   Less than 68mm                                             44621604         14mm      US Dollar
                                 SPACER 3           BLACK




                       Fig. 6.14 Example of the Upper Guide Setting (Dollar-66mm)




                                                  6-36
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 288 of 493 PageID #: 2025


MoniMax 5600                                                                        6. Cash Dispensing Unit



6.4.4.2 The Side Guide Setting Specification.
1) Set the bill width to the reference position according to the width of the note to be dispensed.


                                     Table 6.2 The Side Guide Setting Position
                                                                         REFERENCE
     NO.                        BILL WIDTH                                                            NOTE
                                                                          POSITION
      1                      Less than 122mm                                     122
      2           Greater than 122mm ~ Less than 127mm                           127
      3           Greater than 127mm~Less than 132mm                             132
      4           Greater than 132mm~Less than 137mm                             137
      5           Greater than 137mm~Less than 142mm                             142
      6           Greater than 142mm~Less than 147mm                             147
      7           Greater than 147mm~Less than 152mm                             152
      8           Greater than 152mm~Less than 157mm                             157                 US Dollar
      9           Greater than 157mm~Less than 162mm                             162
     10           Greater than 162mm~Less than 167mm                             167




    Reference Position




                                                                     Assemble at the same position


                         Picture 2                                               Picture 3
                                                     Fig. 6.15

2) Put the hook parts of Side Guide into the holes of the Guide Assembly Position, and then push it
  toward the pick-up assembly until you can see the screw hole. (Picture 4)
  In case the bill width is greater than 150mm,
  : Put the Side Guide under the Push-Spring and then insert the hook parts into the holes of Guide
  Assembly Position – Picture 5)


                                                       6-37
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 289 of 493 PageID #: 2026


MoniMax 5600                                                      6. Cash Dispensing Unit




       M3 SCR Assembly HOLE




                     Picture 4                                 Picture 5
                                          Fig. 6.16

3) Assemble the SCR:PH(+):S/W:F/W(L):M3*6:W/Zn in the M3 Screw Assembly Hole




                      Fig. 6.17




                                            6-38
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 290 of 493 PageID #: 2027


MoniMax 5600                                                                6. Cash Dispensing Unit



6.5 Preventive Maintenance

6.5.1 Cleaning

In order to prevent problems caused by sensor pollution and pick errors, the Sensor and Roller should
be cleaned hopefully. The cycle of the cleaning varies depending on the function, location, and degree
of pollution of the component.

    NO.                      LOCATION                             INT.               REMARK

                                 CS1 D,T / CS4D,T /
    1                                                              M3
                                 CS10 (A,B)D,T / CS13D,T

                                 CS11(A,B)D,T / CS21(A,B)D,T
                                 CS31(A,B)D,T / CS41(A,B)D,T
           Body and Feed                                                     Remove debris and dusts
                                 / CS14D,T / CS3 / CS8
           Module in Cash                                                   using soft brush, air blower
                                 CS19 / CS29 / CS39 / CS49
             dispenser                                                              and air can
    2                            CS17 / CS27 / CS37 / CS47         M6
                                 CS2 / CS9D / CS16 / CS26
                                 CS36 / CS46 / CS15 / CS6
                                 CS18 / CS28 / CS38 / CS48
                                 CS12 / CS 22 / CS32 / CS42


                                        Pick-up Roller                      Remove any contaminations
    3                                    Feed Roller               M3         and dusts using the soft
           Pick up Module                Gate Roller                         brush, Q-tip with alcohol
             in Cassette
                                                                  Y2 or
                                                                            Replace only rubber of Pick-
    4                              Rubber of Pick-up Roller     1,000,000
                                                                              up Roller with new one
                                                                  count
※ M3 : Once every 3 months        M6 : Once every 6 months
   Y1 : Once a year                 Y2 : Once every two years




                                                     6-39
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 291 of 493 PageID #: 2028


MoniMax 5600                                                                          6. Cash Dispensing Unit



6.5.2 Lubrication

- Check the oiling status before running or storing it. In case there is any part lack of lubricant, apply
  lubricant to the corresponding part in compliance with oiling standard.
- Apply grease only if necessary during the regular field inspection. In case there is enough lubricant,
  do not apply additional lubricant.    However, if lubricant is contaminated, remove alien substances
  from lubricant before applying it to the machine.
- All pivot points and frictions parts must be oiled.
- All points except the following must be oiled:
 Printing head, Magnetic head, Package, Micro switch contact, Drive roller, Timing pulley, and Timing
 belt
- All oiling operations must be based on oil drop unit.        However, when contact between the oiling
  device and the oiling target is not avoidable, the contact time must not exceed one second.

[NOTE!]

- Lubricant must not leak.   In other words, lubricant must be applied only to the parts that need oiling.
  Do not apply excessive lubricant. Lubricant must not contaminate other parts.                 Be careful that
  the micro switch, the sensor, the timing pulley, the timing belt, the package, the printing
  head, and the magnetic head are protected from lubricant.
- Do not clean plastic parts or protection devices with alcohol and other agents than the designated
  one.
- Remove dust, oil, and grease from the machine, and clean the machine with dry soft cloth.
- Be careful that the paper contact part in the paper path is protected from lubricant.


                                          Table 6.3 Oiling Standard
    NO.            LOCATION                  LUBRICANTS               INTERVAL                  REMARK
                                                                                        Lubricate the friction part
        1         Tension Pulley                Mobil (1)                 Y1
                                                                                        between shaft and pulley
             Gear support gear teeth
        2                                  AlbaniaGreaseEP1          Initial Oiling                  -
                    surface

        3       Gate spring hook           AlbaniaGreaseEP1          Initial Oiling                  -

        4   Gear support spring hook       AlbaniaGreaseEP1          Initial Oiling                  -
            Pick-up Module gear teeth
        5                                  AlbaniaGreaseEP1          Initial Oiling                  -
                     surface
 * Y1: Once a year.

                                                        6-40
     Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 292 of 493 PageID #: 2029


     MoniMax 5600                                                    6. Cash Dispensing Unit



     1) Gate Spring Hook, Gate Support Spring Hook, Tension Pulley




GATE SPRING                                                                             GATE
HOOK                                                                                    SUPPORT
                                                                                        SPRING HOOK



 TENSION
 PULLEY



                                          Fig. 6.18 Lubrication 1
     2) Gate Support Gear Teeth Surface




                                          Fig. 6.19 Lubrication 2


                                                   6-41
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 293 of 493 PageID #: 2030


MoniMax 5600                                                       6. Cash Dispensing Unit



3) Pick-up Module Gear Teeth Surface




                               Pick-upSEPARATE
                              NOTE     Module Gear Teeth Surface
                                                   ASSEMBLY
                              GEAR REETH SURFACE
                                       Fig. 6.20 Lubrication 3




                                                6-42
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 294 of 493 PageID #: 2031


MoniMax 5600                                                                6. Cash Dispensing Unit



6.5.3 Switch Settings




                                               Fig. 6.21
6.5.3.1 Dip Switch on Controller Board
                        DIP SWITCH
                                                                     DESCRIPTION
     1     2       3       4    5    6    7     8
    On     On      On     On    On   On   On   On    Transaction Mode
                                                     Program Download Mode
    Off    On      On      On   On   On   On   On
                                                     (Refer to below about how to download)
          Off→                                       Automatic Sensor Default mode
    On             On     On    On   On   On   On
           On                                        (Refer to below about how to use it)
                 Off→                                Automatic Sensor Adjustment mode
    On     On             On    On   On   On   On
                  On                                 (Refer to below about how to use it)


※ How to download Cash Dispenser Program
① Turn power off
② Completely put ROM Pack board for downloading into CDU main board
③ Turn on the No 1 DIP switch and then turn power on power supply
④ Check 7 segments changing as follows
: ‘L0’→ ‘L6’→ ‘L7’→’0’ or Off
⑤ Turn power off and carefully remove ROM Pack board.
⑥ Turn off No 1 Dip switch
⑦ Turn on power and initialize CDU




                                                 6-43
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 295 of 493 PageID #: 2032


MoniMax 5600                                                           6. Cash Dispensing Unit



※ In case No2 or No3 switch will be used
① When the sensor (CS4, CS10, CS13, CS14) is clean : The ‘Initialize’ button on Cash Dispenser
  diagnostic mode should be pressed




② When the control board is replaced :
Execute Dip switch 2 Off/On and Dip switch 3 Off/On


③ When sensor error occurred :
- Check if there remain dusts or unknown objects on sensor, and the remove them completely.
- Press the ‘Initialize’ button on Cash Dispenser diagnostic mode
- If error is not clear in case above actions are taken
    : Run the Automatic Sensor Adjustment mode (Dip switch 3 Off/On)




                                                    6-44
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 296 of 493 PageID #: 2033


MoniMax 5600                                                                 6. Cash Dispensing Unit



6.5.3.2 Cash Cassette Magnet Configuration
Inside the Cash cassette cover, there is a magnet that recognizes the Cassette ID on the left frame,
and through this magnet configuration, the cash dispenser correctly identifies the Cassette ID. In case
the Cash Cassette ID is not recognized, check first if the magnet configuration is set up properly.
In order to change the Cash Cassette ID, rearrange the magnet configuration referring to the Magnet
Configuration Table below.


- Cassette ID 1

             1        2            3              4              Reserved    Reserved




                      South Pole



        1                  2

     South Pole




- Cassette ID 2
             1         2               3              4           Reserved   Reserved




                                           South Pole


         1
                                              3


     South Pole




                                                          6-45
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 297 of 493 PageID #: 2034


MoniMax 5600                                                                       6. Cash Dispensing Unit



- Cassette ID 3
          1          2                3                4                Reserved   Reserved



                                          South Pole



                         2                     3

                     South Pole




- Cassette ID 4
          1          2                3                4                Reserved   Reserved




                                                                  South Pole



      1                                                           4

      South Pole




- Cassette ID 5

          1          2                3                4                Reserved   Reserved




- Cassette ID 6
          1          2            3                4                  Reserved     Reserved




① Open the cassette cover.
② Loosen the M3 fixing screw (2 places) on the magnet base bracket.
③ Remove the magnet base bracket and magnet for note identification.
④ Replace the magnet or change the configuration to the desired ID.

                                                           6-46
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 298 of 493 PageID #: 2035


MoniMax 5600                                                            6. Cash Dispensing Unit



When you replace the magnet or change the configuration, make sure that it should be follow the
instruction about magnet ID configuration not to have same pole with neighboring them.
⑤ Assemble the unit in the order of ④~①.


                                 MAGNET    : NOTE
                                       MAGNET      ID
                                                : NOTE ID
                MAGNET : BASE    P/N : 4500000188
                                       P/N : 4500000017
                P/N : 4250000003




                                                    4

                                                    1
                         SCREW : M3
                         P/N : 44651202




                                              Fig. 6.22


[WARNING!]

When the magnet for note identification is replaced or changed, you should follow the
assembly process to verify the cassette configuration.
Otherwise, the ATM machine loaded with cassette may cause dispensed errors.




                                                6-47
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 299 of 493 PageID #: 2036


MoniMax 5600                                                              6. Cash Dispensing Unit



※ How to set the cassette ID magnet (Detailed Information)




                                     Unpainte                         Painted
                                          d                               Surf
                                         S f




① Identify the magnet location of the Magnet Base

                                4                   3                 2                  1



      SPARE




② Insert the magnet facing the unpainted surface of ID magnet to ID sensor (outside) as shown in the
following picture
                                                                     South Pole




                                                                     North Pole

③ Insert the next magnet to have opposite pole configuration as shown in the following picture.

                                                North Pole            South Pole




                                                South Pole            North Pole



                                                 6-48
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 300 of 493 PageID #: 2037


MoniMax 5600                                                             6. Cash Dispensing Unit



④ As the same way, insert the spare magnet with opposite pole configuration with neighboring one.

                South Pole                  North Pole               South Pole




                 North Pole                  South Pole               North Pole




[Checkpoints]

- Check if the south pole of magnetic is located on opposite direction in turn
- Check if the unpainted surface of magnetic is displayed to you.




                                                                                   South Pole




- Check if a screw driver is attracted to the magnet when it is attached, as shown the following
  picture




                                                           Check the driver to be attracted to the Magnet.




                                                6-49
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 301 of 493 PageID #: 2038


MoniMax 5600                                                                     6. Cash Dispensing Unit



6.6 Removal/Installation Procedure for Field Technician

In the field, the range of repairs, which may involve disassembly and assembly of various components.
In order to repair other components, the entire CDU unit should be replaced at the Depot. Note
however, that this is just a recommendation and can be adjusted depending on field condition or
capability of the technician.


             SECTION                             LOCATION DETAIL                             REMARK


    Entire Unit                 Cash Dispensing Unit

                                 CS11(A,B) / CS21(A,B) / CS31(A,B)/ CS41(A,B)
                                 CS14D,T / CS3 / CS8/ CS2 / CS9D /
                                 CS19 / CS29 / CS39 / CS49 / CS15 / CS6
    Sensor                       CS17 / CS27 / CS37 / CS47 / CS1 D,T / CS4D,T /
                                 CS16 / CS26 /CS36 / CS46 / CS10 (A,B) / CS13D,T
                                 CS18 / CS28 / CS38 / CS48
                                 CS12 / CS 22 / CS32 / CS42                             For field technician
                                                                                        is available
    Controller board

    Micro-clutch Assembly       Micro-clutch Assembly located at each cassette

                                Gate Shutter Solenoid
    Solenoid
                                Exit Shutter Solenoid

    Presenter Assembly

    External Components in      Latch,
    Cash Cassette               Push Plate
                                Main Motor
    Motor Assembly              Cam Motor                                               Depot Level only
                                Upper Transport Motor
    The other components                                                                Depot Level        and
    except above described.                                                             Factory only




                                                        6-50
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 302 of 493 PageID #: 2039


MoniMax 5600                                                      6. Cash Dispensing Unit



6.6.1 Assembling the Entire Unit

6.6.1.1 Assembling right and left Rail on CDU


1. Tighten the Rail Screw as pictured below. (1, 2, 4)


          Rear                 Upper Rail “L”             Front



                                                                    : Truss Screw to prevent
                                                                      loosening ( M/S M4X6
                                                                      W/Zn) – 1/2/4, 3 places



                                    : Nut Screw – 3, 5




2. Screw up Middle Rail as pictured below.- 4 places




                                                   6-51
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 303 of 493 PageID #: 2040


MoniMax 5600                                                          6. Cash Dispensing Unit



6.6.1.2 Assembling CDU Chain Bracket


1. Connect GND Cable to the upper of CDU Chain Bracket. ->First insert the Washer and fix the GND
  Cable. (WASHER:EXT-TOOTH (1 place), PH(+) S/W(L) M4X8 (1 place))
2. Mount the Chain Bracket on CDU UNIT. ->PH(+) S/W(L) M4X10 (2 places)




                                              6-52
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 304 of 493 PageID #: 2041


MoniMax 5600                                                          6. Cash Dispensing Unit



6.6.1.3 Assembling the CDU Cover

1. Mount the CDU Cover by tightening 4 BH(+) M3x5 screws.
2. Install the bracket for fixing CDU communication USB cable by tightening one PH(+) S/W(L) M3x6
  screw.
3. Insert the communication USB cable and power connector.




                                              6-53
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 305 of 493 PageID #: 2042


MoniMax 5600                                                                 6. Cash Dispensing Unit



6.6.1.4 Adjusting the CDU shutter and bezel gap


1) Adjusting the CDU shutter


1. Insert the JIG into the front of the CDU shutter. → Insert the JIG in the direction of “1” and adhere it
  in the arrow direction of “2”.
2. Screw up the lock bracket bolt by half and adhere it in the arrow direction.




                                                   6-54
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 306 of 493 PageID #: 2043


MoniMax 5600                                                            6. Cash Dispensing Unit



2) Adjusting the bezel gap

1. Place CDU unit on the right position in the arrow direction to meet the Gap between the front and
  rear of CDU.
2. Close the Safe door and adjust the CDU right position gap.
3. Open the Safe door.
4. Pull the CDU in the arrow direction to the end.
  (Be careful not to move Lock Bracket when pressing "PUSH LOCK".)
5. Screw up the bolts. ( In the order of A, B.)




                                                     6-55
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 307 of 493 PageID #: 2044


MoniMax 5600                                                    6. Cash Dispensing Unit




                                   Adjust the gap between CDU unit and bezel by A (3mm+0.5mm).




                                       6-56
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 308 of 493 PageID #: 2045


MoniMax 5600                                                                    6. Cash Dispensing Unit



6.6.2 Sensor Replacement
Turn power off and remove the CDU protective cover as shown in the figure to replace sensors and
modules. The CDU contains 60 sensors in total including 27 transport path sensors, 5 encoder
sensors, 5 docking sensors, 4 cash low sensors , 8 bill empty detection sensors, 4 cassette
identification sensors, 2 double bill detection sensors, 2 cam detection sensors, 1 withdrawal detection
sensor and 2 gate operation detector sensor.




                             Fig. 6.23 Removal of Controller Protective Cover




                                                  6-57
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 309 of 493 PageID #: 2046


MoniMax 5600                                                            6. Cash Dispensing Unit



6.6.2.1 Transport path Sensor


1) CS11D(A,B), CS21D(A,B), CS31D(A,B), CS41D(A,B)


① Remove two M4 screws at both sides on the Sensor Bracket Assembly as shown in the figure
   below.
② For easy disassembly, cut a couple of connected cable ties around there.
③ Disconnect the connector and remove the cable tie to remove the Sensor Bracket Assembly. Be
   careful not to break the connector pin when removing.
④ Remove the Sensor Bracket Assembly.
⑤ From the removed Sensor Bracket Assembly, remove the M3 screws (1 place each) of the sensor
   which will be replaced.
⑥ Replace the sensor.
⑦ Assemble the unit in the reverse order of ⑤∼①
  Note) When assembling the Sensor Bracket Assembly, ensure to completely lift Sensor Bracket
  Assembly up to have identical position between the face of sensor and transport path, and then
  tighten the two bracket screws.




                                                6-58
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 310 of 493 PageID #: 2047


MoniMax 5600                                                       6. Cash Dispensing Unit




                           CS11D


                           CS21D


                           CS31D


                           CS41D




                               Fig. 6.24Transport Path Sensor #1




                                         6-59
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 311 of 493 PageID #: 2048


MoniMax 5600                                                            6. Cash Dispensing Unit



2) CS11T(A,B), CS21T(A,B), CS31T(A,B), CS41T(A,B)


① First, remove the Bill Empty Detection assembly at Bill Empty Detection Sensor in page 6-57.
② For easy disassembly, cut a couple of connected cable ties around there.
③ Remove three M4 screws at both sides as shown in the figure below.
④ Remove a couple of connectors and cables to remove the Sensor Bracket Assembly. Be careful not
  to break the connector pin when removing.
⑤ Remove the Sensor Bracket Assembly.
⑥ From the removed Sensor Bracket Assembly, remove the M3 sensor screws (1 place each) of the
  sensor which will be replaced.
⑦ Replace the sensor and then assemble the unit in the reverse order - ⑥~①.




                                                6-60
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 312 of 493 PageID #: 2049


MoniMax 5600                                                     6. Cash Dispensing Unit




                            CS11T


                            CS21T



                            CS31T



                             CS41T




                            Fig. 6.25 Transport Path Sensor #2




                                          6-61
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 313 of 493 PageID #: 2050


MoniMax 5600                                                           6. Cash Dispensing Unit



3) CS10T (A,B)
① Disconnect the connector and remove the cable tie to remove the Sensor Bracket. Be careful not to
  break the connector pin when removing.
② Loosen the M3 sensor fixing screw (1 place) of the sensor to replace from the removed Sensor
  Bracket.
③ Replace the sensor.
④ Assemble the unit in the reverse order of ②~①.




                                                SCREW : M4
                                                P/N : 44654301




                                 Fig. 6.26 Transport Path Sensor #3

                                               6-62
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 314 of 493 PageID #: 2051


MoniMax 5600                                                               6. Cash Dispensing Unit



4) CS10D (A,B)
① First, revolve the Cam to place the temporary stacker to the upper direction.
② Loosen the sensor support M4 fixing screw (1 place) as shown in the below figure.
③ Disconnect the connector and remove the cable tie to remove the Sensor Bracket Assembly. Be
   careful not to break the connector pin when removing.
④ Remove the Sensor Bracket Assembly.
⑤ Loosen the M3 sensor fixing screw (1 place) of the sensor to replace from the removed Sensor
   Bracket Assembly.
⑥ Replace the sensor.
⑦ Assemble the unit in the reverse order of ⑤~①. When assembling the Sensor Bracket Assembly,
  align the rectangular to the body groove and tighten the M4 fixing screw (1 place).




                                   Fig. 6.27 Transport Path Sensor #4

                                                 6-63
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 315 of 493 PageID #: 2052


MoniMax 5600                                                               6. Cash Dispensing Unit



5) CS13T
① Loosen the sensor support M4 fixing screw (1 place) as shown in the below figure.
② Disconnect the connector and remove the cable tie to remove the Sensor Bracket Assembly. Be
   careful not to break the connector pin when removing.
③ Remove the Sensor Bracket Assembly.
④ Loosen the M3 sensor fixing screw (1 pace) of the sensor to replace from the removed Sensor
   Bracket Assembly.
⑤ Replace the sensor.
⑥ Assemble the unit in the reverse order of ④~①. When assembling the Sensor Bracket Assembly,
  align the rectangular to the body groove and tighten the M4 fixing screw (1 place).




                                                                               SCREW : M3
                                                                               P/N : 44611003

                                                                                  SPACER
                                                                                  P/N : 44920301

                                                                                   SENSOR HOLDER
                                                                                   P/N : 44133901


                      CS13                                                          SENSOR:P-
                                                        SENSOR BRACKET              INTERRUPTER
                                                        P/N : 21685202              P/N : 21685202



                                   Fig. 6.28 Transport Path Sensor #5

                                                 6-64
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 316 of 493 PageID #: 2053


MoniMax 5600                                                              6. Cash Dispensing Unit



6) CS13D
① Loosen the sensor support M4 fixing screw (1 place) as shown in the below figure.
② Disconnect the connector and remove the cable tie to remove the Sensor Bracket Assembly. Be
   careful not to break the connector pin when removing.
③ Remove the Sensor Bracket Assembly.
④ Loosen the M3 sensor fixing screw (1 pace) of the sensor to replace from the removed Sensor
   Bracket Assembly.
⑤ Replace the sensor.
⑥ Assemble the unit in the reverse order of ④~①. When assembling the Sensor Bracket Assembly,
   align the rectangular to the body groove and tighten the M4 fixing screw (1 place).




                                 Fig. 6.29 Transport Path Sensor #6


                                                 6-65
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 317 of 493 PageID #: 2054


MoniMax 5600                                                            6. Cash Dispensing Unit



7) CS4D,T
① Disconnect the connector and remove the cable tie to remove the sensor supporter. Be careful not
   to break the connector pin when removing.
② Loosen the M3 sensor fixing screw (1 place each) to replace from the fixed Sensor Bracket .
③ Replace the sensor.
④ Assemble the unit in the order of ②~①.




                                  Fig. 6.30 Transport Path Sensor #7


                                                6-66
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 318 of 493 PageID #: 2055


MoniMax 5600                                                                6. Cash Dispensing Unit



8) CS14D
① Disconnect the connector and remove the cable tie to remove the Sensor Bracket. Be careful not to
  break the connector pin when removing.
② Loosen the M3 sensor fixing screw (1 pace) of the sensor to replace from the removed Sensor
   Bracket
③ Replace the sensor.
④ Assemble the unit in the reverse order of ②~①.




                                                                                        SCREW : M3
                                                                                        P/N : 44611003
                                                                                       SPACER
                                                                                       P/N : 44920301

                                     CS14D                                             SENSOR HOLDER
                                                                                       P/N : 44133901,
                                                                                       SENSOR:P-
                                                                                       INTERRUPTER     :
                                                                                       21685201
                                                         SENSOR
                                                         BRACKET
                                                         P/N : 4010000374




                                 Fig. 6.31 Transport Path Sensor #8

                                               6-67
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 319 of 493 PageID #: 2056


MoniMax 5600                                                           6. Cash Dispensing Unit



9) CS14T
① Disconnect the connector and remove the cable tie to remove the Sensor Bracket. Be careful not to
  break the connector pin when removing.
② Loosen the M3 sensor fixing screw (1 pace) of the sensor to replace from the removed Sensor
  Bracket
③ Replace the sensor.
④ Assemble the unit in the reverse order of ②~①.




                                                                        SCREW : M3
                                                                        P/N : 44611003


                                                                        SPACER
                                                                        P/N : 44920301


                                                                        SENSOR HOLDER
                                                                        P/N : 44133901
                                                                        SENSOR:P-INTERRUPTER
                                                                        21685201,




                                 Fig. 6.32 Transport Path Sensor #9




                                               6-68
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 320 of 493 PageID #: 2057


MoniMax 5600                                                                   6. Cash Dispensing Unit



6.6.2.2 Gate Operation Detection Sensor & Encoder Sensor
1) CS3
① Loosen the M3 fixing screw of the CS3 Sensor Bracket (1 place).
② Disconnect the connector and remove the cable tie to remove the Sensor Bracket. Be careful not to
   break the connector pin when removing.
③ Remove the black rubber which attached to back of the Sensor Bracket.
④ Press the part ‘B’ of the sensor softly as shown in the below figure to remove the lock and the
   sensor.
⑤ To insert the sensor, insert the part ‘A’ first and press the part ‘B’ to lock.
⑥ Assemble in the order of ④~①.
⑦ Before tightening screw of CS3 sensor completely, first release the flanger of the solenoid and
   make sure to adjust the detection bracket to the center of the sensor. After checking that, tighten
   screw completely.




                                        Fig. 6.33 Gate Sensor

                                                     6-69
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 321 of 493 PageID #: 2058


MoniMax 5600                                                                   6. Cash Dispensing Unit



2) CS8 (Main motor encoder sensor)
① Loosen the M4 fixing screw of the CS8 Sensor Bracket (1 place).
② Disconnect the connector and remove the cable tie to remove the Sensor Bracket. Be careful not to
   break the connector pin when removing.
③ Press the part ‘B’ of the sensor softly as shown in the below figure to remove the lock and the
   sensor.
④ To insert the sensor, insert the part ‘A’ first and press the part ‘B’ to lock.
⑤ Assemble this in the order of ③~①.




                                        Fig. 6.34 Encoder Sensor #01

                                                     6-70
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 322 of 493 PageID #: 2059


MoniMax 5600                                                                6. Cash Dispensing Unit



3) CS19, CS29, CS39, CS49 (Clutch encoder sensor)
① Loosen the M4 fixing screw of the CS8 Sensor Bracket (2 places).
② Disconnect the connector and remove the cable tie to remove the Sensor Bracket. Be careful not to
   break the connector pin when removing.
③ Press the part ② of the sensor softly as shown in the below figure to remove the lock and the
   sensor.
④ To insert the sensor, insert the part ① first and press the part ② to lock.
⑤ Assemble this in the order of ③~①.




                                                         CS19


                                                         CS29



                                                         CS39


                                                         CS49




                                Fig. 6.35 Encoder Sensor #02

                                                  6-71
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 323 of 493 PageID #: 2060


MoniMax 5600                                                              6. Cash Dispensing Unit



6.6.2.3 Docking Sensor
1) CS17, CS27, CS37, CS47 (Cassette Position Sensor)
① Loosen the Sensor Bracket M4 fixing screw (2 places).
② Disconnect the connector and remove the cable tie to remove the Sensor Bracket. Be careful not to
   break the connector pin when removing.
③ Remove the Sensor Bracket.
④ Loosen the M3 sensor fixing screw (2 places) from the remove Sensor Bracket.
⑤ Replace the sensor.
⑥ Assemble in the order of ④~①.
Note)   Adjust cassette position when mounting it so that you can hear click sound from the switch.




                                                 6-72
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 324 of 493 PageID #: 2061


MoniMax 5600                                                      6. Cash Dispensing Unit




                                                 CS17


                                                 CS27

                                                 CS37


                                                 CS47




                          Fig. 6.36 Cassette Docking Sensor #01




                                          6-73
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 325 of 493 PageID #: 2062


MoniMax 5600                                                             6. Cash Dispensing Unit



2) CS2 (Reject/retract Box Docking Sensor)
① Remove the Electronic Control Board assembly (*Refer to 1) Electronic Board assembly in page 6-
  85)
② Loosen the M3 fixing screw (2 places) of Sensor Bracket.
③ Disconnect the connector and remove the cable tie to remove the Sensor Bracket. Be careful not to
  break the connector pin when removing.
④ Loosen the M3 sensor fixing screw (2 places) from the removed sensor supporter.
⑤ Replace the sensor and then assemble in the reverse order of③~①.
  Note) Adjust cassette position when mounting it so that you can hear click sound from the switch.




                                                6-74
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 326 of 493 PageID #: 2063


MoniMax 5600                                                          6. Cash Dispensing Unit




                        Fig. 6.37 Reject/Retract docking Sensor #02


                                           6-75
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 327 of 493 PageID #: 2064


MoniMax 5600                                                              6. Cash Dispensing Unit



6.6.2.4 Retract Box Full Sensor
1) CS9D
① Loosen the M3 fixing screw (1 place) of the Sensor Bracket.
② Disconnect the connector and remove the cable tie to remove the Sensor Bracket. Be careful not to
   break the connector pin when removing.
③ Remove the sensor and replace this one.
④ Assemble in the order of ②~①.




                                  Fig. 6.38 Retract Box Full Sensor #01




                                                  6-76
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 328 of 493 PageID #: 2065


MoniMax 5600                                                             6. Cash Dispensing Unit



2) CS9T
① Loosen the M3 fixing screw (1 place) of the Sensor Bracket.
② Disconnect the connector and remove the cable tie to remove the Sensor Bracket. Be careful not to
   break the connector pin when removing.
③ Remove the sensor and replace this one.
④ Assemble in the order of ②~①.




                                 Fig. 6.39 Retract Box Full Sensor #02




                                                 6-77
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 329 of 493 PageID #: 2066


MoniMax 5600                                                          6. Cash Dispensing Unit



6.6.2.5 Cash Low Sensor
1) CS16, CS26, CS36, CS46
① Loosen the Sensor Bracket M3 fixing screw (2 places).
② Press the snap lock from the rear side of the Sensor Bracket with hands to remove. Then, remove
   the sensor.




                                                CS16


                                                CS26


                                                CS36

                                                CS46




                                     Fig. 6.40 Cash Low Sensor



                                               6-78
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 330 of 493 PageID #: 2067


MoniMax 5600                                                                 6. Cash Dispensing Unit



③ Disconnect the connector. Be careful not to break the connector pin when removing
④ Replace the sensor.
⑤ Connect the connector.
⑥ To assemble the sensor in the bracket, lock it from the front side and press the rear side to fix it.
Note) Adjust the sensor by running the variable resistance so that it generate below 1.0V if remaining
amount is available. Otherwise, set it above 3.0V.




           Variable
           resistance




                                                   6-79
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 331 of 493 PageID #: 2068


MoniMax 5600                                                                   6. Cash Dispensing Unit



6.6.2.6 Bill Withdrawal Detection Sensor (CS15)
① Loosen M3 fixing screw (1 place) of the Sensor Bracket.
② Disconnect the connector and remove the cable tie to remove the Sensor Bracket. Be careful not to
break the connector pin when removing.
③ Remove the black rubber which attached to back of the Sensor Bracket.
④ Press the part ‘B’ of the sensor softly as shown in the figure below to remove the lock and the
sensor.
⑤ Replace the sensor.
⑥ Assemble this in the order of ④~①. To insert the sensor, insert the part ‘A’ first and press the part
to lock.




           SCREW : M4X8
           P/N : 44651301                                                                SENSOR : PHOTO
                                                                                         P/N : 21683911

                                                 Part ‘ B’

                                                                                            Part ‘A’




                                                                                        4010001626




                                  Fig. 6.41 Bill Withdrawal Detection Sensor

                                                   6-80
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 332 of 493 PageID #: 2069


MoniMax 5600                                                                   6. Cash Dispensing Unit



6.6.2.7 Cam detection Sensor (CS6, CS7)
① Remove E-ring and Cam Bracket. Then Loosen the M4 fixing screw of Sensor Bracket (each 1
place).
② Remove the black rubber which attached to back of the Sensor Bracket.
③ Remove the connector and the cable tie to remove the Sensor Bracket. Be careful not to break the
connector pin when removing.
④ Press the part ‘B’ of the sensor softly as shown in the below figure to remove the lock and the
sensor.
⑤ To insert the sensor, insert the part ‘A’ first and press the part ‘B’ to lock.
⑥ Assemble in the order of ④~①




                                                     6-81
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 333 of 493 PageID #: 2070


MoniMax 5600                                                  6. Cash Dispensing Unit




                             Fig. 6.42 Cam detection Sensor


                                         6-82
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 334 of 493 PageID #: 2071


MoniMax 5600                                                               6. Cash Dispensing Unit



6.6.2.8 Bill Empty Detection Sensor (CS18D,T CS 28D,T CS38D,T CS48D,T)
① Loosen M3 fixing screw (each 2 places) of the Sensor Bracket.
② Disconnect two connectors and take out cables from each cable tie to remove Sensor Bracket. Be
   careful not to break the connector pin when removing.
③ Loosen M3 fixing screw (each 2 places) on the sensor to take out the sensor
④ Replace the sensor.
⑤ Assemble in the order of ③~①.




                                 CS18 D,T

                                 CS28 D,T

                                 CS38 D,T

                                 CS48 D,T




                                                               HOLDER
                                                               P/N : 44133901




                                      SCREW                  SCREW
                                      P/N : 44611003         P/N : 44611003
      .

                                   Fig. 6.43 Bill Empty Detection Sensor

                                                 6-83
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 335 of 493 PageID #: 2072


MoniMax 5600                                                                6. Cash Dispensing Unit



6.6.2.9 Cassette Identification Sensor (CS12,CS22,CS32, CS42)


① In case of replacing the cassette identification senor(CS12) on first feeding module, you should
firstly remove the electronic control board. On other feeding modules, you can skip this step.
② In case of replacing the cassette identification senor(CS22) on second feeding module, you should
firstly remove the cable guide bracket. On other feeding modules, you can skip this step.
③ Loosen M3 fixing screw (each 2 places) of the Sensor Bracket.
④ Remove the connector and the cable tie to remove the Sensor Bracket. Be careful not to break the
connector pin when removing.
⑤ Replace the sensor.
⑥ Assemble in the order of ④~①.




                                 Fig. 6.44 Cassette Identification Sensor




                                                  6-84
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 336 of 493 PageID #: 2073


MoniMax 5600                                                                6. Cash Dispensing Unit



6.6.3 Sub-assembly Replacement

6.6.3.1 Controller Board assembly
1) The board assembly is composed of the main board and the sub board as shown in the following
figure.
2) Remove the connector from the board. Be careful not to break the connector pin.
3) Loosen the board M3 fixing screws (5 places in the main board and 4 places in the sub board).
4) Replace the board.
5) Assemble in the order of 4)~ 1).




                                                                                   SCREW : M3
                                                                                   P/N : 44651301




                                      Fig. 6.45 Controller Board assembly



                                                     6-85
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 337 of 493 PageID #: 2074


MoniMax 5600                                                              6. Cash Dispensing Unit



6.6.3.2 Main Motor Assembly
1) Take out one belt and electronic board connected a lot of cables
2) Loosen M4 fixing screw (6 places) to separate the main module from CDU body
3) Remove the power cable from the main motor.
4) Remove the knob and unscrew the M5 fixing screw (3 places) of the main motor.
5) Remove the main motor assembly and replace it.
Assemble by the order of 4)~ 1).




          KNOB
                                                         MAIN
                                                         MAINMOTOR
                                                              MOTOR
          P/N : 45247501        SCREW : M5
                                P/N : 44655401           P/N : 56403105
                                                         P/N:5640000008



                                     Fig. 6.46 Main Motor assembly




                                                 6-86
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 338 of 493 PageID #: 2075


MoniMax 5600                                                             6. Cash Dispensing Unit



6.6.3.3 Delivery Motor Assembly
1) Remove the tension bracket and belt around the motor.
2) Loosen set screw (2 places) on pulley and take out the pulley.
3) Remove the connector and the cable tie to take out the motor. Be careful not to break the connector
pin when removing
4) Loosen M3 fixing screw (6 places) on motor.
5) Remove the delivery motor assembly and replace it.
6) Assemble by the order of 4) ~ 1).




                        SCREW : M3
                        P/N : 44651301

                        PULLEY
                        P/N : 43054501



                                       SET SCREW
                                       P/N : 44690101         DELIVERY MOTOR
                                                              P/N : 5640000006



                                   Fig. 6.47 Delivery Motor Assembly




                                                 6-87
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 339 of 493 PageID #: 2076


MoniMax 5600                                                              6. Cash Dispensing Unit



6.6.3.4 Cam Motor Assembly
1) Remove the cam bracket, E-ring and belt around the motor.
2) Loosen set screw (2 places) on pulley and take out the pulley
3) Remove the connector and the cable tie to take out the motor. Be careful not to break the connector
pin when removing
4) Loosen M3 fixing screw (3 places) on motor.
5) Remove the cam motor assembly and replace it.
6) Assemble by the order of 4) ~ 1).




                                                                           PULLEY
                                                                           P/N : 4370000039
                                   SET SCREW
                                   P/N : 44690101
                                                                   SCREW : M3
                                                                   P/N : 44651301

                      CAM MOTOR
                      P/N : 56405401




                                       Fig.6.48 Cam Motor Assembly




                                                  6-88
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 340 of 493 PageID #: 2077


MoniMax 5600                                                               6. Cash Dispensing Unit



6.6.3.5 Gate Solenoid Assembly
1) Remove the solenoid power cable.
2) Loosen the solenoid bracket M4 fixing screw (2 places).
3) Loosen the solenoid M3 fixing screw (3 places).
4) Remove the solenoid assembly and replace it.
5) Assemble in the order of (4)~(1). Adjust the gate according to the adjustment standard. (*Refer to
page 9-48)




                                    Fig.6.49 Gate Solenoid Assembly

                                                  6-89
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 341 of 493 PageID #: 2078


MoniMax 5600                                                            6. Cash Dispensing Unit



6.6.3.6 Clutch Assembly
The clutch assembly is composed of four clutches as shown in the below figure.




                                            CLUTCH 1


                                            CLUTCH 2


                                            CLUTCH 3


                                            CLUTCH 4




                                              Fig. 6.50




                                                6-90
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 342 of 493 PageID #: 2079


MoniMax 5600                                                            6. Cash Dispensing Unit



1) To remove the clutch, unscrew the encoder sensor bracket of the clutch to remove, as shown in
  the above figure, by unscrewing the M4 fixing screw (2 places). Then, unscrew the M4 fixing screw
  (3 places) at the opposite side.




2) Remove the M4 fixing screw (1 place), E-Ring and encoder as shown in the below figure.




           ASSY_SENSOR
            P/N:72880701




                                                6-91
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 343 of 493 PageID #: 2080


MoniMax 5600                                                               6. Cash Dispensing Unit



3) Remove the clutch assembly.




                                                                               CLUTCH ASSEMBLY
                                                                               P/N:7310000262




                                               Fig. 6.51


4) Replace the clutch assembly and assemble in the order of 4) ~ 1).


Note) When replacing the clutch assembly, adjust the tension pulley so that belt tension will be about
100g(0.22 lb) to the direction ① and about 200g ~ 300g(0.44~0.66 lb) to the direction ② when the
timing belt is pressed by about 3mm(0.12 inch), using the tension gauge.




                                                 6-92
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 344 of 493 PageID #: 2081


MoniMax 5600                                                             6. Cash Dispensing Unit



6.6.3.7 Presenter Assembly
1) Remove the cables connected to sensor in Presenter assembly
  Be careful not to break the connector pin when removing
2) Loosen M4 fixing screw (2 places) and M3 fixing screw (2 places) on conjunction of Presenter
  assembly and upper feeding assembly



                                   SCREW : M3
                                   P/N : 44651301




                                                                 SCREW : M4
                                                                 P/N : 44654301




                                              Fig. 6.52




                                                6-93
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 345 of 493 PageID #: 2082


MoniMax 5600                                                               6. Cash Dispensing Unit



6.6.3.8 Cassette Assembly
1) Latch
① Open the cassette cover and pull back the push plate to lock.
② Loosen latch bracket M3 screw (2 places) as shown in the figure and remove it from
   the cassette body.
③ Press the latch snap lock with hands to remove the latch from the latch bracket.
④ Replace the latch.
⑤ Assemble in the order of ③~①.



                                                              SCREW : M3
                                                              P/N : 44651201




                                                                   BRACKET : LOCK : P
                                                                   P/N : 44133402




                                                                  LATCH : PUSH
                                                                  P/N : 45402901




                                               Fig. 6.53




                                                 6-94
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 346 of 493 PageID #: 2083


MoniMax 5600                                                              6. Cash Dispensing Unit



2) Push Plate
① Open the cassette cover and pull back the push plate to lock.
② Loosen push plate M3 screw (2 places) as shown in the figure and remove it from the cassette
   body. Remove the spring connected to the push plat hole at the same time.
③ Replace the push plate.
④ Assemble in the order of ②~①. Adjust the push plate groove to the push plate guide in time of
   assembly.



                              HOLE                         SCREW : M3
                                                           P/N : 44651201


                                                          SCREW : M3
                                                          P/N : 45494501

                                                                  SCREW : M3
                                                                  P/N : 4010000417

        MIRROR                                                          SCREW : M3
         MIRROR
                                                                        P/N : 44620105
        P/N : 4933000075
          P/N  : 45263902




                                              Fig. 6.54




                                                6-95
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 347 of 493 PageID #: 2084


MoniMax 5600                                                                    6. Cash Dispensing Unit



3) Side Guide and Upper Guide
① Open the cassette cover and pull back the push plate to lock.
② Remove the push plate by referring to the push plat replacement method (previous section).
③ Loosen side guide M3 fixing screw (4 places).
④ Remove the side guide while pushing the push supporter to the notes separation unit as much as
   possible. Then, replace with the side guide that fits into the notes type.
⑤ Assemble the unit in the order of ④~①.



                                               SCREW : M3
                                               P/N : 44651201



                                                                   SCREW : M3
                                                                   P/N : 42220901




                                                 Fig. 6.55


⑥ Adjust space between the upper guide and the notes using the spacer, as shown in the figure
  below, so that it matches with the note type. At this time, use the proper number of screws
  according to that of the spacers.




                                                   6-96
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 348 of 493 PageID #: 2085


MoniMax 5600                                               6. Cash Dispensing Unit




                100YUAN : 6 X SCREW:M3X5~6
                50 YUAN : 6 X SCREW:M3X12


                                         UPPER GUIDE
                                         P/N : 45187501




                                   100YUAN : SPACER X 1
                                   50 YUAN : SPACER X 2
                                   P/N : 45311601




                                     Fig. 6.56




                                       6-97
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 349 of 493 PageID #: 2086


MoniMax 5600                                                  7. Magnetic Card Unit




                Chapter 7. Magnetic Card Unit




                                       7-1
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 350 of 493 PageID #: 2087


MoniMax 5600                                                  7. Magnetic Card Unit



7.1 Magnetic Card Unit : Motor Driven Type




                                       7-2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 351 of 493 PageID #: 2088


MoniMax 5600                                                  7. Magnetic Card Unit


7.1.1 Outside drawing and dimension




                                       7-3
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 352 of 493 PageID #: 2089


MoniMax 5600                                                  7. Magnetic Card Unit




                                       7-4
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 353 of 493 PageID #: 2090


MoniMax 5600                                                        7. Magnetic Card Unit


7.1.2 Basic specification

Card feed
Round trip and capture


Card feed speed
At mag-stripe Read/Write 190 mm/s±3%
At card transport only 380 mm/s (typ.)


Card feed time
Approx. 1.5 s (Round trip)


Card eject length
More than 20mm


Dielectric strength
DC200 V, 1 min (Measured between PCB ground & frame)


Insulation resistance
More than 10 MΩ at DC 200 V (Measured between PCB ground & frame)


Mag-stripe Read/Write
ISO/IEC Track 1,2,3 : Read/Write


Interface
RS232C/D compatible
Interface connector : CD5509PA1F0(Cvilux) or equivalent


Compatibility
The transport has compatibility with ISO-IEC standard cards.
Conform to ISO/IEC7811/6 high coercitity cards.
(provided 219kA/m(2750 Oe) only, Write is option_
EMV2000 ver 4.0


Pre-head detect
ISO/IEC Track 2 or ISO/IEC Track 3


                                                  7-5
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 354 of 493 PageID #: 2091


MoniMax 5600                                                                 7. Magnetic Card Unit



Shutter gate
1peace, normal closed


MM sensor bracket (option)
Per appearance drawing


IC card Read / Write
IC contact location : ISO/IEC7816 Front side lower position
Communication circuit : Exist
Vcc : DC+5V±5% or DC+3V±5% (selected by command), Max 80mA
Vpp : Open
CLK : 3.58 MHz (basis), 7.16 MHz (automatically selected by firmware.)
Baud rate : 6991 – 38490 bps
IC card type : T=0, T=1
PPs : supported.


Environmental condition
Operating temperature/humidity : 5℃ ~ 50℃, 20% ~ 80% RH
Storage temperature/humidity : -20℃ ~ 70℃, 20% ~ 80% RH
(Condition : Storing ICRW for 12 hours at the normal conditions without any operation after keeping it
at the above storage temperature and humidity for 96 hours without operation, no functional error is
found.)
Normal conditions : 20℃±5℃, 35%~60% RH
Mounting Horizontal (Mounting plate on horizontal surface)
Maximum limit : 40℃±3℃, 90% ~95%RH, 96 hours
Shock durability : 294 m/s2 (30G), 11ms


Life
ICRW Unit : 1,000,000 card passes
   (One time card pass means the round pass with forward and backward movement.)


Reliability
Mag-stripe read/write error rate : Less than 1/1,000 cycles
-Condition : at indoor normal condition, card :SANACARD-T5 Flat
-Card feed : 1 cycle/10s
-1 cycle : one Mag-Track Write Command and one Mag-Track Read Command function


                                                  7-6
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 355 of 493 PageID #: 2092


MoniMax 5600                                                              7. Magnetic Card Unit



IC contact connection Error Rate : Less than 1/10,000 times
-Condition : 1 time = 1 try + 2 retries
-1 try : To carry the card to IC contact position and set IC contact
    MTBF (only for PCB) : More than 200,000 hours


Other functions for reliability
 - Self diagnostics
 - Photo sensor dirt /age detect using emission amount change of Sensor LED.
 - In case of power down, a card under transaction can be conveyed to the card gate by backup
  power supply which will be provided by customer.
 - Definition of power down : Supply voltage – 20V DC or less
                               Duration time : over 15m sec




                                                    7-7
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 356 of 493 PageID #: 2093


MoniMax 5600                                                               7. Magnetic Card Unit



7.1.3 Usable card

Magnetic card
ISO/IEC 7810, 7811/1-5
ISO/IEC 7811/6 (option) Read is accept


IC card
ISO/IEC 7816 (Contact position : Front side, lower position)
EMV ’96 ver 3.1.1
EMV2000 ver 4.0
Note: EMV Standard is given higher priority than ISO/IEC Standard when there are any discrepancy
between them.


Cleaning card
Specification #68-76-02-51-4 (Standard type)
or #68-76-02-51-8 (With mag-stripe type)


Warped cards
This term refer to an evenly warped card having a height (from the top of the convex surface to the
base of the warped edge)




a) “H”≤1.0 mm for able to Card back entry.
b) “H”≤2.5 mm for able to Mag-stripe R/W (only low-slice read)
c) “H”≤2.0 mm for able to IC R/W.
d) “H”> 4.0 mm card jamming will be happened (include card eject in case of power down.)




                                                  7-8
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 357 of 493 PageID #: 2094


MoniMax 5600                                                            7. Magnetic Card Unit


7.1.4 Removal/Installation Procedure of Magnetic Card Unit

1) Open the upper door of the ATM and turn off the power.
2) Remove 4 screws on the both sides of the MCU and disconnect the connector from the MCU to
  disassemble the MCU.




3) Assemble the MCU in the reverse of the disassembly.




                                                7-9
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 358 of 493 PageID #: 2095


MoniMax 5600                                                                    7. Magnetic Card Unit



7.2 Magnetic Card Unit : A

7.2.1 Overview
This card reader is a dip-type card reader located to the right of the display screen, on the front panel.
By dipping (inserting and removing) a bankcard into the card reader, the cardholder begins their
transaction session. The card reader has an improved bezel design that allows the customer to retain
the card when they are inserting it into and withdrawing it from the reader.


7.2.2 Appearance and Dimension
The following figure shows the external appearance of dip type card reader. Its dimensions are
83.8mm (W) X 34.2mm (H) X 114.5mm (L).




                                                   7-10
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 359 of 493 PageID #: 2096


MoniMax 5600                                                          7. Magnetic Card Unit




                    Fig.7.1 Appearance and Dimension of Card Reader




                                         7-11
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 360 of 493 PageID #: 2097


MoniMax 5600                                                   7. Magnetic Card Unit


7.2.3 Applications

- ATM/CD
- Kiosk terminals
- Payment systems
- Retail POS terminals
- Access control terminals
- Other ID terminals

7.2.4 Features

- High reliability and durability
- IC Card protocol handling for ISO and EMV Level 1 approved

7.2.5 Specification

                    ISO/IEC 7816/1-3
       IC Contact Protocol Handling (T=0 and 1)
                    EMV 2000 ver 4.0 Level 1 approved
                    ISO/IEC 7810, 7811 series 7813
  Magnetic Stripe
                    Read
    Power Supply +12V DC
  Signal Interface RS232C
          Unit Life More than 300,000 passes
      Dimensions 80mm(W) x 125mm(D) x 50mm(H)
           Weight 170g approx




                                               7-12
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 361 of 493 PageID #: 2098


MoniMax 5600                                                                 7. Magnetic Card Unit


7.2.6 The Entire Unit Replacement

1) Turn off the system power.
2) Disconnect the connectors.
3) Loosen the screws on the front panel and remove the card reader from it carefully.




                                     Fig. 7.2 Separating MCU (1)




                                                 7-13
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 362 of 493 PageID #: 2099


MoniMax 5600                                                                7. Magnetic Card Unit



4) Separate Mylar sheet by removing two screws as shown in below picture.
6) Separate the card reader by removing two screws.




                                   Fig. 7.3 Separating MCU (2)




                                               7-14
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 363 of 493 PageID #: 2100


MoniMax 5600                                                                     7. Magnetic Card Unit



7.3 Magnetic Card Unit : B

7.3.1 Features and Specifications

This Magnetic Card Unit performs the following major functions:
Reads magnetic stripe cards
Communicates with ISO smart cards and many popular memory cards
Supports one on-board SAM (Security Access Module)
Includes an integrated USB interface
Optionally supports Contactless Smart Card communication


The Reader communicates to a host using an RS-232 or USB interface with a defined protocol and
command set.      The 3-track Reader has an industry standard mechanical footprint.        The IntelliStripe
65 is designed for self-service applications such as pay telephones, vending machines, kiosks, and
fuel pumps.


CONFIGURATIONS

Unless otherwise specified below, all of the IntelliStripe 65 readers include the following capabilities:
● USB/RS-232 interface
● Smart Card connector with 8-contacts
● Single SAM socket
● Security Gate
● Card retention latch with power fail release
● Single 3-track head
● Bezel with built-in red/green LED


Standard Features

Standard features of the IntelliStripe 65 are as follows:
● Multiple bezel styles allow for optimized mounting and integration
● Rugged–High impact plastic with read head attached to beam mount
● Vandal Resistant–Open chassis design provides superior debris clearing; half-card drop-out allows
● half-size credit cards and coins to be cleared from insert channel
● RS232 and USB interfaces
● On board intelligence for transporting large blocks of data using a defined protocol and command
  set
                                                   7-15
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 364 of 493 PageID #: 2101


MoniMax 5600                                                             7. Magnetic Card Unit



● Test LED External LED port Optional Cutout in Bezel for LED Program Flash upgradable


Specifications




                                              7-16
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 365 of 493 PageID #: 2102


MoniMax 5600                                                              7. Magnetic Card Unit



7.3.2 Usable Card


1. Multiple card types are supported.


  The default card type (after power up) is 0x00, which supports microprocessor cards (T=0/T=1).
  The card type may be selected by the host application by setting the desired type in Property 01
  (Card Type). The specified card type is used on all connectors until a new card type is set via
  the Set Property command.


2. There are two major categories of card types.


  ● The first are ISO 7816-3(1997) Microprocessor cards. Most Microprocessor cards available
    today comply with 7816-3 and this manual does not address their functionality in depth.


  ●The second category is Memory or Synchronous cards. There are numerous Memory cards
   available in the market. Some of them conform to ISO 7816-10, some don’t. There are no
   standards for command sets used to control these cards. The protocols and commands used
   to control these cards vary widely.


7.3.3 Removal /Installation Procedure of Magnetic Card Unit

1) Open the upper door of the ATM and turn off the power.
2) Remove 2 screws on the both sides of the MCU and disconnect the connector from the MCU.




                                               7-17
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 366 of 493 PageID #: 2103


MoniMax 5600                                                              7. Magnetic Card Unit



3) Disassemble the MCU from the front and disconnect the cover of the MCU by removing 2 screws.




                                                                     .




4) To disassemble the bezel of the MCU, remove 4 screws as shown in below picture.




                                               7-18
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 367 of 493 PageID #: 2104


MoniMax 5600                                                   7. Magnetic Card Unit




5) Assemble the MCU in the reverse order of the disassembly.




                                               7-19
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 368 of 493 PageID #: 2105


MoniMax 5600                                                     8. Receipt Printer




                    Chapter 8. Receipt Printer




                                       8-1
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 369 of 493 PageID #: 2106


MoniMax 5600                                                                      8. Receipt Printer



8.1 Overview

The Receipt Printer is located on the right side when opening the rear panel, and can be divided into 3
assemblies.


Body Assembly
TPH (Thermal Printing Head) Assembly
Outlet Assembly


The Body Assembly contains the hopper for the paper roller and the controller board. Next to the
hopper is a sensor that detects the paper low status and issues a warning. This Body Assembly has a
mechanism that reduces the stress coming from the paper roll and maintains paper tension. Also, if an
attendant inserts the paper into machine, it automatically sets the paper and performs an advance
paper and cut.


TPH (Thermal Printing Head) Assembly is a printing engine equipped with a thermal printing head and
a cutter. It prints out what has been commanded by the Host, cuts the printed output and sends it to
the Outlet Assembly.


Outlet Assembly has a long transport section which enables landscape printing. It is also easy to
maintain or repair in case of receipt jams because of its open structure.




                                                   8-2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 370 of 493 PageID #: 2107


MoniMax 5600                                                              8. Receipt Printer


8.1.1 Appearance and Dimension

Dimensions of receipt printer are as follows:
145.8mm(W) X372.8m(D) X267.3mm(H) (316.5mm for Ø210 Roll)




                                 Fig. 8.1 Appearance of receipt printer




                                                  8-3
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 371 of 493 PageID #: 2108


MoniMax 5600                                                                              8. Receipt Printer


8.1.2 Basic Specifications

Basic specifications of the Receipt Printer are summarized as follows.


                Item                       Specifications                              Note

          Printing Type      THERMAL LINE Printing Type(8dots/mm)

         Maximum Print       36~40 letters/line (based       on   Alpha
            Length           Numeric value, Font 12x24)
                             Max.      23lines/print     (based      on
        No. of Print Lines
                             1print=112mm )
          Valid Printing
                             Max. 72mm
              Width

         Type of Printer     Image Print Type
             Letter


                   Type      External Printing Thermal Paper

        Paper      Width     80 +0.0 -0.5mm

                  Exterior   Max. φ210mm

         Type of Paper
                             Semi-Auto loading
            Setting
         Type of Receipt
                             Full/Partial Cut
            Cutting
         END Detection
                             Yes
           Function
                                                                           Based on
              No. of         Approximately      5000   transactions/Roll
                                                                           1transaction=112mm
           Transaction       (Φ210)
                                                                           standard (thin type : 55gsm)
         Communication
                             USB 2.0
            Type


Note) Thickness of paper is available up to 100㎛ and life of cutter is 300,000 times.




                                                       8-4
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 372 of 493 PageID #: 2109


MoniMax 5600                                                              8. Receipt Printer


8.1.3 Specifications of DIP S/W setting

Control MEMORY scope by DIP S/W. (In case of SWITCH OFF, DIP S/W logic is 1.)

                   DIP S/W No.
      No.                                             Description
                SW 1         SW 0
       1         0                           9600BPS
       2         1                           115200BPS
       3                       0             BLACK MARK is unavailable.
       4                       1             BLACK MARK is available.


8.1.4 Functional Description

There are 3 major functions of the Receipt Printer as follows.


1) Checking the status of the machine and setting paper.
2) Printing & Cutting
- Print Start (Thermal Printing Head Fire)
- Black Mark Start and Stop
- Cutting
3) Ejecting
- Releasing the cut paper respectively




                                 Fig. 8.2 Layout of sensor and actuator


                                                     8-5
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 373 of 493 PageID #: 2110


MoniMax 5600                                                                        8. Receipt Printer




                    Paper Y/N                                         JAM      Feeding
                    SENSOR                                          SENSOR      Roller


                 Fig. 8.3 Distance between sensor and actuator roller (Approximately)

The symbols, names, and major functions of each sensor and electromagnetic component are
summarized in the following table.


     NO     SYMBOL               NAME                     MAJOR FUNCTIONS          DEFAULT VALUE

      1       MS1       END DETECTION SENSOR        END DETECTION                  DEFAULT:OFF

                                                    PAPER AUTOLOAD/
      2       MS2       AUTOLOAD SENSOR                                            DEFAULT:OFF
                                                    PAPER EMPTY CHECK

      3       MS3       JAM SENSOR                  PAPER JAM SENSOR               DEFAULT:OFF

      4       MS4       CUTTER SENSOR               CUTTER LOCATION DETECTION      DEFAULT:ON

      5       MS5         TPH PLATEN SWITCH         TPH PLATEN OPEN SWITCH         DEFAULT:ON

                        SENSOR    FOR   DETECTING
      6       MS6                                   DETECTING REMAINED PAPER       DEFAULT:OFF -
                        REMAINED PAPER (OPTION)

      7       MS7        BLACK MARK SENSOR          BLACK MARK DETECTION           DEFAULT:OFF

      8       MM1       FEEDING MOTOR               PAPER FEED

      9       MM2       CUTTER MOTOR                CUTTER OPERATION

     10       MM3       FEEDING MOTOR               PAPER FEED


The major detection functions of the above sensors and electromagnetic components include paper
empty check by section, checking the status of “cutting” using the cutter position switch,
OPEN/CLOSE detection of the TPH cover, and detection of the TPH overheating and paper jams.




                                                    8-6
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 374 of 493 PageID #: 2111


MoniMax 5600                                                                         8. Receipt Printer



8.2 Troubleshooting

8.2.1 Troubleshooting Tools

Following is the procedures for handling problems related to the Receipt Printer that includes receiving
complaints, dispatching a technician to the branch, verifying the problem, inspecting the machine, and
taking proper actions.

Trouble Verification
- Communication LED on the Controller Board
- Power LED on the Controller Board
- Error Code on the Supervisor screen
- Software Trace file
- Paper Jams in the Transport path and existence of foreign substances


Go to the Supervisor Mode and see if there is an error code displayed at the bottom of the screen. If
there is an error code, identify the type of error by checking the error code table in the manual. If no
error code is present, enter the Technician Mode to initialize the system or conduct a functional test to
see if the problem occurs.




                                                    8-7
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 375 of 493 PageID #: 2112


MoniMax 5600                                                                            8. Receipt Printer


8.2.2 Scope of Repair at the Field Level (Recommendations)

The scope of repair that can be supported at the field level is limited only to fixing the communication
or power cable problems, resolving jams, checking motor, sensor or controller board problems.
Adjustments, lubrication and cleaning are also supported in the field. For problems with other
components, replace the Module and inspect and repair it at the Depot level.
This is just a recommendation and can be adjusted depending on the field conditions or capability of
the technician involved.



    No                Field repair items                             Tool                    Remark
     1              Communication Cable
                                                          Slotted screw driver, Meter
     2                     Power Cable
     3                     Receipt Jam
     4                        Motor
                                                          Slotted screw driver, Meter
     5                       Sensor
     6                 Controller Board                      Screw driver, Meter
     7              Mechanical Adjustment
     8                     Lubrication
     9                      Cleaning                       Air blower, Q-tip, Swab


Since items not included above cannot be checked or repaired in the field, replace the entire Module
and check and repair it at the Depot level.



8.2.3 Troubleshooting Procedure

1) When arriving at the branch which has reported the complaint, identify the problem focusing on the
  module where the problem has been reported. For further details, refer to “Error code and
  Troubleshooting” chapter. If the problem lies in the Receipt Printer, move to the next step.


2) Enter the Supervisor Mode and check the Status LED on the initial screen. Verify if the error field
  contains a red light and if there is any error code displayed at the bottom of the screen. If there is an
  error code appearing on the screen, identify the type of error by checking the error code table in the
  manual.
3) If no error code is present, enter the Technician Mode to initialize the Receipt Printer or conduct a

                                                    8-8
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 376 of 493 PageID #: 2113


MoniMax 5600                                                                          8. Receipt Printer



 functional test to see if the same problem occurs.


4) Using the error code information in the manual, identify the items with potential problems and
  determine whether the repair can be supported in the Field. Error codes for the Receipt Printer are
  defined in “Error code and Troubleshooting” chapter.


5) If the problem falls into the category of field repair items, take immediate actions following the
  procedures described in Chapter 8.2.3.1~9. If not, replace the entire Receipt Printer.


6) When replacing the Receipt Printer, obtain and store the Journal and Log files.

8.2.3.1 Communication Problem

1) Check if the 2 LEDs(TxD, RxD) are blinking on the Controller Board of the receipt printer.
2) See if the USB Communication cable is properly plugged in at the CE engine and the controller.
  Reseat the cable connections on both ends. Check the cable for damage or worn places.
3) Go to the supervisor mode and enter the Start>Control Panel>Device Property, and see if the
  receipt printer inside the USB3-USB 1Hub is properly set up.
4) Replace the Controller Board.
5) Replace the CE engine.



8.2.3.2 Power Problem


1) Check if the LED (PWR) is illuminated on the Controller Board.
2) Measure the voltage at Controller Board using a volt meter and verify if the Board has normal
  voltage input.
3) Change the Controller Board.
4) Look at the LED status of the Power Supply and replace it if there is a problem.




                                                    8-9
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 377 of 493 PageID #: 2114


MoniMax 5600                                                                         8. Receipt Printer



8.2.3.3 Clearing Paper Jam


1) First insert the key into the front upper door and turn it clockwise.
2) Then pull out the front panel outward.
3) First, check if there is a jammed paper around transparent guide.
   If so, after pressing the green lever, lift up the transparent guide and cut out the jammed paper with
   mechanical cutter carefully.


8.2.3.4 Controller Board


If the following conditions occur, replace the Controller Board.
1) When turning on the ATM power, the RxD LED on the Controller board flashes a few times but TxD
  LED doesn’t flash at all.
2) When pressing the Self Test switch on the Controller Board,       the Controller Board does not work or
  strange letters comes out on the print out.
3) If you are having problems with communication, voltage, electromagnetic component Motor,
  Solenoid, Micro-clutch or sensors.     If the power to the Controller Board is normal but the Power
  LED is not illuminated.




                                                    8-10
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 378 of 493 PageID #: 2115


MoniMax 5600                                                                      8. Receipt Printer



8.2.4 Diagnostic Mode


Using the Diagnostic Mode, verify the condition of the Receipt Printer. The test items include Device
Reset, Sensor Status, Test Print, Top of form, Purge form test and Get Version. Go to the Technician
mode > Receipt Printer to access this menu.
On the diagnostics menu, press the “Receipt Printer” button.




Wait until the Receipt Printer menu screen appears as shown below.




                                                 8-11
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 379 of 493 PageID #: 2116


MoniMax 5600                                                                           8. Receipt Printer



1. To initialize ReceiptPrinter, just press “Initialize”(F1) in ReceiptPrinter TEST.
2. To Status ReceiptPrinter, just press “Status” (F2) button in ReceiptPrinter TEST.
   Wait until ReceiptPrinter Status screen appears as the below picture.




  Show the ReceiptPrinter Sensor position.
  And It will get back ReceiptPrinter Menu Press “CLOSE(or F8)” (F8).
3. To Print ReceiptPrinter paper, just press “Test Print”(F3) in ReceiptPrinter TEST.
4, To Eject ReceiptPrinter paper, just press “Eject” (F4)in ReceiptPrinter TEST.
5. To finish ReceiptPrinter TEST, just press “Exit”(F8) in ReceiptPrinter TEST. And it will get back Main
  Screen.


8.2.5 Common Occurred Problems


1) Paper jams including no cutting paper
2) Incorrect paper loading
3) Print quality is bad




                                                     8-12
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 380 of 493 PageID #: 2117


MoniMax 5600                                                                       8. Receipt Printer



8.3 Mechanical Adjustment

When disassembling or assembling any components or assemblies in the field, it is essential to follow
the proper adjustment specifications recommended by Hyosung.        Performing the correct adjustment
can have a critical impact on the lifespan of the component. If the adjustment is incorrect, the problem
may not appear during the initial testing, but the lifespan of the component can be shortened
considerably. In addition, incorrect adjustment can cause such problems such as receipt jams.


8.3.1 Adjustment of the Guide Inlet




                                    Fig. 8.4 Guide Inlet Adjustment




                                                  8-13
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 381 of 493 PageID #: 2118


MoniMax 5600                                                                       8. Receipt Printer




       Item No.               1           Adjustment Item                 Assy:Guide Inlet
                                         Adjustment Method
   - Adjust the Entrance of the ASSY:GUIDE INLET and the ASSY:TPH
   1. Half tighten the four M3 Screws, and input a receipt in the direction of the arrow.
   2. If ASSY:TPH(7320000120) is tilted to one side, the receipt
      cannot be input. In such a case, use the OBLONG of the FRAME for
      the left/right adjustment of the ASSY:TPH(7320000120) and tighten
      the screws completely.




                                                 8-14
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 382 of 493 PageID #: 2119


MoniMax 5600                                                                            8. Receipt Printer



8.4 Preventive Maintenance

8.4.1 Cleaning


In order to prevent problems caused by the dirt or debris of the electromagnetic components on the
transport path, it is important to strictly follow the cleaning cycles and methods described in this
section.



8.4.1.1 Description of Receipt Printer Sensors and Locations


1) Sensor
  Using a cotton swab or a Q-tip, eliminate foreign substances like dirt or waste. After cleaning, check
  the sensor by conducting a Self Test, and check at least 3 times the cleaning status, angle of the
  sensor, and the accuracy status of the assembly. If it is defective, replace the sensor with a new one.


                Labeled Sensor                                 Functionality
                      MS1                END DETECTION SENSOR
                      MS2                AUTOLOAD SENSOR
                      MS3                JAM SENSOR
                      MS4                CUTTER SENSOR
                      MS5                TPH PLATEN SWITCH
                      MS6                SENSOR FOR DETECTING REMAINED PAPER (OPTION)
                      MS7                 BLACK MARK SENSOR


2) Transport path
  Turn off power, and reciprocate the cleaning brush a number of times to clean the components
  (Roller, Cutter, etc.) on the Transport Path. Prevent static electricity occurring on the TPH print head
  by being careful not to touch it with your hands.


3) TPH & Platen
  Turn power off and open the Platen Open Lever (Green). Wipe the Heat Element and the Platen
  with cotton soaked in ethanol, methanol, or IPA. After the cleaning substance has evaporated, place
  the Platen at the normal operating position.

4) Other Cautions
  When transporting the Receipt Printer assembly, hold it with two hands under the printer. Do not

                                                   8-15
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 383 of 493 PageID #: 2120


MoniMax 5600                                                                            8. Receipt Printer



  hold the print release section of the assembly. For repairing the Receipt Printer, do not forget to
  place it on the flat surface. There must be no shaking or interventions from other objects.


8.4.1.2 PM (Preventative Maintenance) During Repair Calls

1) Perform the following steps, after you have made repairs or cleared paper jams.


2) Remove all accumulations of dust and paper residue from the unit using a brush and cleaning rag.
  Any debris left may be blown away using canned air. Make sure that you clean the surfaces of every
  sensor on the SPR by using foam or cotton tips. Any cracked or broken sensors must be replaced.


3) Open the Print head assembly and using canned air, blowout any dust or debris inside this area.


4) Ensure that all transport belts are in the correct pulley position.   If belts continuously get out of
  place, this is a good indication of wear and the module needs to be replaced.


5) Ensure printing records are printed clear and legible.


6) After you have repaired and performed your PM, it is imperative that you run diagnostics to fully test
  the unit.


7) Fill out the ATM Repair Log Sheet



8.4.1.3 PM Every 3 Months or 20,000 Transactions


1) Perform steps 1 – 7 of the SPR Preventative Maintenance during repair calls.




                                                    8-16
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 384 of 493 PageID #: 2121


MoniMax 5600                                                                            8. Receipt Printer



8.4.2 Lubrication


- Check the oiling status before running or storing the receipt printer. If needed, apply lubricant to the
  corresponding part in compliance with the oiling standard.
- Apply grease only if necessary during the regular field inspection. If there is enough lubricant, do not
  apply additional lubricant. However, if lubricant is contaminated, remove the old lubricant before
  applying new.
- All pivot points and frictions parts must be oiled.
- All points except the following must be oiled:
 Printing head, Magnetic head, Package, Micro switch contact, Drive roller, Timing pulley, and Timing
 belt
- All oiling operations must be based on oil drop unit.        However, when contact between the oiling
 device and the oiling target is unavoidable, the contact time must not exceed one second.


[NOTE!]
- Lubricant must not leak.    In other words, lubricant must be applied only to the parts that need oiling.
 Do not apply excessive lubricant. Lubricant must not contaminate other parts. Be careful that the
 micro switch, sensors, the timing pulley, the timing belt, the controller board, the print head, and the
 magnetic head are protected from lubricant.
- Do not clean plastic parts or protection devices with alcohol and other agents other than the
  designated one.
- Remove dust, oil, and grease from the assembly and clean with a dry soft cloth.
- Be careful that the paper contact areas in the paper return path is protected from lubricant.
- Lubricant Types




                                Description                           Represented with Letter



              Shell Grease Alvania EP (Small container)                         “B”


              Shell Oil Tellus #100                                             “C”




                                                        8-17
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 385 of 493 PageID #: 2122


MoniMax 5600                                                                          8. Receipt Printer



8.4.3 Lubrication Point


8.4.3.1 SPR Preventative Maintenance Every 6 Months or 40,000 Transactions


1) Support engineering recommends that the SPR gets lubricated every 6 months. All lubrication
  points illustrated must be checked and lubricated if necessary. Before you apply any type of
  lubricant, it is imperative to wipe off any of the old lubricant left on the assembly. The SPR does not
  require much lubrication. There are only 2 types of lubricants designated to be used in this
  assembly and they should be applied on specific locations illustrated on the following images.

[NOTE!]
Greasing: When applying grease, it is CRUCIAL to clean and apply a very light amount on the
designated areas, especially gears.


Oiling: It is imperative to clean the components first and then apply a very light amount of oil.



AREAS NOT SPECIFIED IN THIS DOCUMENT, DOES NOT REQUIRE LUBRICATION.


MAKE SURE Belts, Printhead, Micro Switches, Timing Gears and Drive Rollers IN THE SPR ARE
“NOT” CONTAMINATED WITH ANY LUBRICANT. THIS MAY DAMAGE OR CHANGE THE
FUNCTIONALTY OF THE COMPONENT.




                                                   8-18
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 386 of 493 PageID #: 2123


MoniMax 5600                                                     8. Receipt Printer


1) GEAR




                              Fig. 8.5 Lubrication point 1




                                         8-19
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 387 of 493 PageID #: 2124


MoniMax 5600                                                     8. Receipt Printer


2) SPRING HOOK




                              Fig. 8.6 Lubrication Point 2




                                         8-20
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 388 of 493 PageID #: 2125


MoniMax 5600                                                                         8. Receipt Printer



8.5 Removal/Installation Procedure

There are several parts or assemblies that can be replaced in the field. In order to repair other
components, the entire receipt printer should be replaced at the Depot level. Note however, that this is
just a recommendation and can be adjusted depending on field conditions or the capability of the
technician.


               SECTION                    LOCATION DETAIL                         REMARK
              Entire Unit                    Receipt Printer
                Sensor                         MS1, MS3
         Controller Board                                                    Field technician Level
                 Motor
              Outlet guide
      Other components not
                                                                                  Deport Level
        mentioned above


8.5.1 Entire Unit Replacement
1) Open the front door and turn off the system power.
2) Pull the rail assembly out with the Receipt Print assembly and remove the Receipt Roll.




                              Fig. 8.7 Entire unit replacement procedure 1

                                                   8-21
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 389 of 493 PageID #: 2126


MoniMax 5600                                                                      8. Receipt Printer



3) Disconnect the USB and the Power Cable.
4) Loosen 1 screw at the back and pull the receipt printer as shown below to remove the entire
  Receipt Printer assembly.




                              Fig. 8.8 Entire unit replacement procedure 2

8.5.2 How to easily take apart the Assembly
For repair of the assembly, it is easy to disassemble the printer into 3 assemblies as shown below,




                           Fig.8.9 How to easily take apart the Assembly 1

                                                 8-22
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 390 of 493 PageID #: 2127


MoniMax 5600                                                                   8. Receipt Printer




                       5      :45682502 AND 5677000013
                               TPH_SUPPORT AND TPH
                                                               7    :45463602
                                                                     SCR:UNIT_SUPPORT_M3_1.8L
                                                                    :KIOSK




     6    X2:44604901
               SCR:PIVOT:BsBM




 8

:72881301
 ASSY:GUIDE_OUTLET

                                           3   :7680000008
                                                PCBA:LSPR3_USB

                                 2                                                   4
                                     :4605000255
                 1                    MECHANICAL:COVER_PCBA_LSPR3
                                                                                 X4:44651302
                                                                                      SCR:M3X6
                     X4:44660601
                         SCR:BH(+):M3x5:W/Zn



                           Fig. 8.10 How to easily take apart the Assembly 2

1) Remove cover and PCBA by unscrewing ① screw (44660601).
2) Disassemble connectors connected to PCBA.
3) Disassemble TPH_SUPPORT from the receipt printer by unscrewing ④ screw (44651302).
4) Separate TPH_SUPPORT and ASSY:GUIDE OUTLET by unscrewing ⑥ and ⑦ screws.




                                                 8-23
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 391 of 493 PageID #: 2128


MoniMax 5600                                                       8. Receipt Printer



8.5.3 Sensor Replacement


1) MS1 Sensor




                             Fig. 8.11 Sensor Replacement 3


1) Disassemble PCBA and CONNECTOR.
2) After removing ① screw, disconnect BRKT(②) and CABLE ASSY(③).
3) Replace CABLE_ASSY as new one.



                                          8-24
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 392 of 493 PageID #: 2129


MoniMax 5600                                                     8. Receipt Printer



2) MS3 Sensor




                                Fig. 8.12 Sensor Replacement 4




1) Disconnect cable connector from PCBA.
2) Remove ① screw.
3) Disconnect BRKT:JAM_SENSOR and SENSOR:P-INTERRUPTER.
4) Replace sensor as new one.



                                             8-25
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 393 of 493 PageID #: 2130


MoniMax 5600                                                                      8. Receipt Printer



8.5.4 Sub-assembly Replacement


1) Thermal Printing Head




                               Fig. 8.13 Sub-assembly Replacement 1

When taking out the Print Head, be careful not to damage the FFC Cable. Make note of the cable
orientation on the PCB before disconnecting.   Match the Pin configuration when re-assembling the
FFC Cable to the Control Board.


 [Note ]
 Insert HEAD OPEN LEVER into the interference evacuation zone when assembling TPH and
 TPH_SUPPORT.


[WARNING!]
Since the FFC Cable has different voltages (+3.3V, +5V,+12V,+24V) connected together, it is very
important to match the correct Pin configuration when re-assembling a cable to the connector.
Damage to the control board can occur if the cables are not connected properly.

                                                8-26
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 394 of 493 PageID #: 2131


MoniMax 5600                                                                       8. Receipt Printer



2) Outlet Guide Replacement




                               Fig. 8.14 Sub-assembly Replacement 2

1) Pull up the spring, take out the Guides and replace them (Refer to VIEW "A").




                                                 8-27
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 395 of 493 PageID #: 2132


MoniMax 5600                                                          8. Receipt Printer



3) MOTOR Replacement




                               Fig. 8.15 Sub-assembly Replacement 3



1) Separate motor connector from PCBA.
2) Unscrew ① screw (44610302) and disassemble motor (56405701).
3) Replace motor as new one.




                                               8-28
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 396 of 493 PageID #: 2133


MoniMax 5600                                                                  8. Receipt Printer



4) Control Board




                              Fig. 8.16 Sub-assembly Replacement 4


1) After removing ① screw and cover, disassemble PCBA from receipt printer.
2) Separate all connectors connected to PCBA.
3) Replace PCBA as new one.


                                                8-29
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 397 of 493 PageID #: 2134


MoniMax 5600                                                      9. Journal Printer




                    Chapter 9. Journal Printer




                                       9-1
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 398 of 493 PageID #: 2135


 MoniMax 5600                                                                        9. Journal Printer



9.1 MDP350 (Dot Matrix Journal Printer)


9.1.1 Introduction


Basic Features
This section will describe the rolls of each main part for DOT JPR.


Schematics of Memory

A     Flash Memory                    4Mb, 16Mb (MASK ROM : 16Mb)

B     RAM                             4Mb

C     Usable Memory Space             512Kbyte with 2Mbyte of extension memory



            PRODUCTION INFORM :

            Memory space between “00000H-08000H” is reserved for CPU SFR and RAM by CPU.


Sensor Ports
To dispatching the noises on 1st signal entrance level, we are installing “RC Low Path Filter”.
Hysteresis distinctive by OP AMP is used for Secondary noise Filter to grantee stability activation.
Based on 1V~3.5V of input range, Hysteresis distinctive is entitled to activate.




Paper Detection Sensor
Paper detection sensor which is installed at step back side from DOT Header and can detect paper
Position whether it correct or not.
                                                   9-2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 399 of 493 PageID #: 2136


 MoniMax 5600                                                                       9. Journal Printer



If there have no paper on paper tray (Indicate Signal = High), turn on the PAPER OUT LED.
This function is not related to Printing but report to host paper out warning.
If 19mm of inner diameters were used for paper roll, near end sensor will detect paper out when the
paper roll becomes 30mm diameter and amount of paper remaining is 3-4M.


Carriage Home Sensor
Will detect position of carriage
If the carriage can’t return to default position according to Paper Jam or mechanical problem, this
sensor will detect (Indicate signal = Low) and displaying Error LED.


Power Control
Power controller conducting DC regulation from 24VDC input source to +5VDC range to drive internal
Logic.


A        +24VDC                       DOT HEAD, ROLL and Line Feed, Carriage Motor

B        +5VDC                        CPU, Buffers



             PRODUCTION INFORM :

             Power usage : +24V (2.0A) / +5V (700mA)


LED / KEY PARTS
Each LED is activated by transistor (UMD3M)
3 colors of LEDs are indicating for POWER (Green), PAPER OUT (YELLOW) and ERROR (RED).


2 Keys are available to proceeding Line Feeding, Backward Feeding, Version Printing, and Character
Printing for diagnostic.


A        BACK FEED Button             Paper backward feeding

B        BACK FEED Button +
                                      Printing Font and Characters from Font ROM.
      Unit Power ON



                                                    9-3
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 400 of 493 PageID #: 2137


 MoniMax 5600                                                                      9. Journal Printer



C     FEED Button                    Paper Forward Feeding

D     FEED Button +
                                     Printing Unit Configuration, ROM Version and Test Pattern
     Unit Power ON


DOT HEADER
To grantee the stability of transferred data, COMS(HCO5) and STA471A Solenoid Driver is used.
In additional, Timer control on +5VDC level will complement stability of DOT Header.


Carriage Motor / Line Feed Motor Control
Through a pair of rated currents the Drive PM Stepping Motor is handled.
For the accuracy of Motor driving Driver IC (UDN2916B) is using.
Capacity of the power for this Driver IC is 1A Peak and 350mA for the Motor.


Paper Roll Motor
To perform Paper winding, DC Motor is used for this part and for the driver TR (2SD2143) is installed.
Capacity of the power for Driver TR is 2A Peak and 400mA for the Motor.


Detecting Header Temperature
Heat detection on Header is one of key function on Printer to prevent malfunction or header damage.
ADC sensor is detecting header temperature by variable range of voltage which is affected from
The variables register range on Dot Header Thermistor.


This detection sensor is purposed to make Printer stop when header’s temperature become 120°C.
If there has no Heat detection function Header can be burned out.
When over heating is detected, Printer will stop with Error LED and idle status will steady until
temperature turned down to 90°C.


Serial Communication
RS-232C Serial is required to communicate with Control PC.
At the least 4 signal pins (TXD, RXD, RTS, CTS) need to configure RS-232C.
4,800 bps ~ 38,400 bps of line speed is available and user selectable.




                                                  9-4
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 401 of 493 PageID #: 2138


MoniMax 5600                                                      9. Journal Printer



9.1.2 Disassembly & Reassembly




                                       9-5
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 402 of 493 PageID #: 2139


MoniMax 5600                                                      9. Journal Printer



DISASSEMBLEY
Printer Module & Paper Holder




● Unplug 7-1, 7-2 Connector from Control Board
● Unplug 11 FFC Cable from Control Board



                                           9-6
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 403 of 493 PageID #: 2140


MoniMax 5600                                                               9. Journal Printer




● Un-Screwing ⑧M4 (X4 EA)
● Take out DOT Printing Header ⑥ from Unit.




         PRODUCTION INFORM :
         Please Keep out each screws disassembled, Screws have to be used for reassemble.
         No more lower level of disassemble is permitted for DOT Header.



                                              9-7
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 404 of 493 PageID #: 2141


MoniMax 5600                                                                         9. Journal Printer




● Un-Screwing ⑨M3 (X3 EA)
● Take out Winder Module ⑦ from Unit.




         PRODUCTION INFORM :
         Winder has 2 Types of Power belt
         If you need to exchange this, remind that belt direction and it’s position either..




                                                 9-8
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 405 of 493 PageID #: 2142


MoniMax 5600                                                          9. Journal Printer




● To Take out Printer Main Board, first disconnecting Switch cables ⑫
● Un-Screwing M3 ⑤ X 4EA and takeout main board carefully from Printer Case Box ②
● Un-Screwing M3 ④ X 2EA and takeout Key Button board from Printer Case Box ②




                                          9-9
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 406 of 493 PageID #: 2143


MoniMax 5600                                                      9. Journal Printer



Exploded View




                                       9-10
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 407 of 493 PageID #: 2144


 MoniMax 5600                                                                     9. Journal Printer



9.1.3 Trouble Shooting


Paper Setting




Using regular paper for Printer is required.
When Paper detection sensor detects the paper from paper path, Line feed motor will loading paper
150mm out through the paper exit direction.


Clear Jam
One of simple idea to clear Jam is preceding reverse sequence as paper loading.
After cutting off the paper between Paper winder and Paper insertion direction, take out paper to
paper insert direction.


                                               9-11
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 408 of 493 PageID #: 2145


 MoniMax 5600                                                                        9. Journal Printer



Ribbon Install




Ribbon Cassette is posited on the DOT Header and fastened by side guider hole.
To take out Ribbon, grip side guider carefully and pick it up.


Ribbon Installation: grip both side of ribbon cartridge and put the Ribbon into Side Guider hole.
You need to turn the lever on Ribbon clock wise to make Ink Ribbon tighten.




                                                   9-12
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 409 of 493 PageID #: 2146


MoniMax 5600                                                      9. Journal Printer



Circuit Diagram




                                Power
                               5V, 24V




                                                               DOT-HEAD
                                                               Controlling
                                                                Section




                                                                 FEED
                                                                MOTOR
                                                               Controlling
                                                                Section



                                                               CARTRIDGE
                                                                 MOTOR
                                                               Controlling
                                                                 Section



                                                SENSOR
                                                 Input
                                                Section




                                         9-13
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 410 of 493 PageID #: 2147


 MoniMax 5600                                                             9. Journal Printer



9.1.4 Unit Specifications


Basic Specifications


      ITEM                         Specifications                      Remarks

Print Type         Serial Impact Dot Matrix

                                                            Excluded   data   transfer   and
Print Speed        Approx 2LPS (43Colum , 16cpi)
                                                            processing time

Dot Pitch          0.353mm(Horizontal), .3175mm(Vertical)

Paper Feeding      Friction Type

Paper Type         Roll and Normal

Paper Thickness    0.2mm (Maximum in Roll Type)

Paper Width        76.2mm ± 0.7mm, 57.5 ± 0.5mm

Header MTBF        3 hundred million times

Print Error Rate   2/1,000

Jam Error Rate     1/1,000

Font Enlarger      X2

Characters         Alpha numeric, Graphics, International

Interface          RS-232C

Power Supply       +24VDC (4A)

Weight             2.5Kg

Dimension          138(W) X 238(D) X 231(H)

                   Working: 0~50°C, 10~90%
Environments
                   Storage: -25~70°C, 0~90%


                                               9-14
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 411 of 493 PageID #: 2148


MoniMax 5600                                                            9. Journal Printer



Main Parts Specifications


DOT HEAD


               ITEM                          Specifications                Remarks

                 Vender               EPSON M-U110

                 Type                 Ballistic Type                Free Flight

                 Number of Wire       9 Wires

                 GAP (Platen, Head)   0.45~0.55mm

                 Current              1.3A (PEAK)


 DOT HEAD        Pulse Width          346usec ± 5usex MAX

                 Frequency
                                      1,500Hz Max.
                 Response

                 Weight               28g

                 Dimension            26(W) x 23.5(H) x 38.5(L)mm

                 Life                 300million DOTs




                                         9-15
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 412 of 493 PageID #: 2149


 MoniMax 5600                                                              9. Journal Printer



Carriage Driver Motor


                  ITEM                         Specifications                Remarks

                  Type                   4-phase PM stepping motor

                  Coil Register          20Ω


Carriage Driver   DRIVING CURRENT        350 ± 25mA

    Motor         HOLD CURRENT           106 ± 20mA

                  DRIVE FREQUENCY        1200PPS(0.833ms)

                  POWER                  24V(Drive), 5V(when holding)


Paper Feed Motor


                  ITEM                             Specifications             Remarks

                    Type                 4-phase PM stepping motor

                    Coil Register        20Ω

                    DRIVING
                                         300 ± 21mA
                    CURRENT

                    HOLD CURRENT         90 ± 20mA
Carriage Driver
                    DRIVE
Motor                                    400PPS(2.5ms)
                    FREQUENCY

                                         0.176 ± 0.1mm(1/144") per step
                    Minimum Feed Pitch
                                         4.233 ± 0.15mm(1/6") per 24step

                    Paper Feed Time      54.6ms/4.233mm

                    POWER                24V(Drive), 5V(when holding)



                                            9-16
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 413 of 493 PageID #: 2150


MoniMax 5600                                                            9. Journal Printer



Ribbon Cassette


               ITEM                           Specifications               Remarks

                  Type              EPSON ERC-39

                  Color             Purple

                  LIFE              3 Millions Characters, 7 x 9 font

                  Martial           Oil Ink

   Ribbon         Thickness         0.119 ± 0.0005MM
  Cassette
                  TENSILE
                                    5kg, 1/2inch
                  STRENGTH

                  RIBBON WINDING    Over 200G

                  RIBBON SLIP TQ    13mm(W) x 42M(L)

                  Noise             30 ± 5 dB




                                       9-17
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 414 of 493 PageID #: 2151


MoniMax 5600                                                         9. Journal Printer



Memory Map

FFFFFH
                                       1FFFFFH




               PROGRAM ROM
                 FONT ROM
                 512K Byte




80000H
                                                       PROGRAM ROM
                                                         FONT ROM
                                                          2M Byte
7FFFFH




                 512K Byte
                   RAM




 8000H
                                         8000H


 4000H                                   4000H

 1000H                                   1000H

 0FFFH                                   0FFFH

               Internal RAM 3K                         Internal RAM 3K
 0400H                                   0400H

 03FFH                                   03FFH
                 SFR Space                               SFR Space
 0000H                                   0000H




                                       9-18
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 415 of 493 PageID #: 2152


MoniMax 5600                                                                            9. Journal Printer



ROM & RAM Addressing

                                       Code ROM                          Font ROM
                   CPU
                                        (4Mbit)                              (16Mbit)

        A19 A18 A17 A16 Address         Address       BK0 BK1 BK2       BK3     BK4     BK5   BK6   BK7

SEG15    1     1     1   1   F0000h     70000h

SEG14    1     1     1   0   E0000h     60000h

SEG13    1     1     0   1   D0000h         50000h    SA5 SA9 SA13 SA17 SA21 SA25 SA29
                                      BK8
SEG12    1     1     0   0   C0000h         40000h    SA4 SA8 SA12 SA16 SA20 SA24 SA28

SEG11    1     0     1   1   B0000h         30000h    SA3 SA7 SA11 SA15 SA19 SA23 SA27 SA31

SEG10    1     0     1   0   A0000h         20000h    SA2 SA6 SA10 SA14 SA18 SA22 SA26 SA30

SEG9     1     0     0   1   90000h         10000h    SA1 SA5 SA9 SA13 SA17 SA21 SA25 SA29

SEG8     1     0     0   0   80000h         00000h    SA0 SA4 SA8 SA12 SA16 SA20 SA24 SA28

                                        SRAM
                                        (4Mbit)

SEG7     0     -     -   -   70000h     70000h             -   -   -     -        -      -     -     -

SEG6     0     -     -   -   60000h     60000h             -   -   -     -        -      -     -     -

SEG5     0     -     -   -   50000h     50000h             -   -   -     -        -      -     -     -

SEG4     0     -     -   -   40000h     40000h             -   -   -     -        -      -     -     -

SEG3     0     -     -   -   30000h     30000h             -   -   -     -        -      -     -     -

SEG2     0     -     -   -   20000h     20000h             -   -   -     -        -      -     -     -

SEG1     0     -     -   -   10000h     10000h             -   -   -     -        -      -     -     -

SEG0     0     -     -   -   00000h     00000h             -   -   -     -        -      -     -     -



Control Port Define

 PORT        PIN NO          Name           Logic                      Function

   P0        P0.0-P0.7 D0 - D7               I/O       DATA BUS

   P1        P1.0-P1.7 HDOTO - HDOT7          O        DOT HEAD DATA BUS

   P2        P2.0-P2.7 A0 - A7                O        ADDRESS BUS


                                                    9-19
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 416 of 493 PageID #: 2153


MoniMax 5600                                                               9. Journal Printer



 PORT     PIN NO          Name     Logic                      Function

   P3    P3.0-P3.7 A8 - A15         O         ADDRESS BUS

         P4.0-P4.3 A16 - A19        O         ADDRESS BUS

           P4.4    BANK_S0          O         MEMORY Expansion BANK 0

   P4      P4.5    BANK_S1          O         MEMORY Expansion BANK 1

           P4.6    CS2              O         MEMORY Expansion CHIP SELECT

           P4.7    BANK_S2          O         MEMORY Expansion BANK 2

           P5.0    RD              L/O        MEMORY READ, LOW ENABLE

           P5.1    NC                         NO CONNECT

           P5.2    WR              L/O        SRAM WRITE, LOW ENABLE

           P5.3    NC                         NO CONNECT
   P5
           P5.4    NC                         NO CONNECT

           P5.5    /HOLD            H/I       FIXED

           P5.6    NC                         NO CONNECT

           P5.7    /RDY             H/I       FIXED

           P6.0    CTS              L/I       CLEAR TO SEND, ‘L' -> Transfer

           P6.1    RTS             L/O        REQUEST TO SEND ‘L' -> Receive


           P6.2    RXD               I        DATA Received


   P6      P6.3    TXD              O         DATA Transmit

           P6.4    ROM_RY            I        ‘H' -> STAND BY MODE

           P6.5    S1-1              I        DATA RECEPTION ERROR

           P6.6    S1-2              I        CR CHARACTER

           P6.7    S1-3              I        HANDSHAKING

   P7      P7.0    DUMP_KEY         L/I       FEED Direction, Character PRINTING

           P7.1    FEED_KEY         L/I       LINE FEED, SETTING PRINTING

           P7.2    HEAD_PULSE       O         HEAD CLOCK

           P7.3    HEAD_PULSE_EN   L/O        HEAD Power ENABLE

           P7.4    ROLL_MOT         O         PAPER WINDING MOTOR


                                           9-20
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 417 of 493 PageID #: 2154


MoniMax 5600                                                                9. Journal Printer



 PORT     PIN NO           Name    Logic                     Function

           P7.5    LED_ERROR       L/O        ERROR DISPLAY

           P7.6    LED_PAPER_OUT   H/O        PAPER OUT, PAPER NEAR END

           P7.7    NC              H/O        NO CONNECT

           P8.0    BLACK_MK         L/I       BLACK MARK SENSOR : NOT USED

           P8.1    NEAR_CK          L/I       NEAR END PAPER

           P8.2    CR_HOME          L/I       CARRIAGE HOME POSITION

           P8.3    /INT1            H/I       FIXED
   P8
           P8.4    /INT2            H/I       FIXED

           P8.5    /NMI             H/I       FIXED

           P8.6    PP_SET           L/I       PAPER Detect SENSOR

           P8.7    HEAD DOT8        O         DOT HEAD DATA8

           P9.0    CRM_A            O         CARRIAGE MOTOR PHASE A

           P9.1    CRM_B            O         CARRIAGE MOTOR PHASE B

           P9.2    CRM_CA           O         CARRIAGE MOTOR PHASE /A

           P9.3    CRM_CB           O         CARRIAGE MOTOR PHASE /B
   P9
           P9.4    LFM_A            O         LINE FEED MOTOR PHASE A

           P9.5    LFM_B            O         LINE FEED MOTOR PHASE B

           P9.6    LFM_CA           O         LINE FEED MOTOR PHASE /A

           P9.7    LFM_CB           O         LINE FEED MOTOR PHASE /B

           P100    DH_TH             I        Head Temperature Detector

           P101    S1-4              I        WORD LENGTH SELECTION(7, 8BIT)

           P102    S1-5              I        PARITY CHECK

           P103    S1-6              I        PARITY SELECTION
  P10
           P104    S1-7              I        BAUD RATE SELECTION

           P105    S1-8              I        (4800, 9600,19200,38400BPS)

           P106    S1-9              I        CHARACTER PER LINE

           P107    S1-10             I        CHARACTER DEVIDED AND PRINT



                                           9-21
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 418 of 493 PageID #: 2155


MoniMax 5600                                                          9. Journal Printer



Connectors on Main Board


● DOT HEAD I/F (CN1)
 PIN NO         Signal   Direction                         Function

   1      HM_HOME_OUT      OUT       CARRIAGE HOME POSITION

   2      VCC               IN       +5V

   3      HM_PP_SET         IN       PAPER Detection SENSOR

   4      HM_BLACK_MK       IN       BLACK MARK SENSOR(OPTIONAL)

   5      GND              OUT       GROUND

   6      HD1               IN       HEAD DATA 1

   7      HD3               IN       HEAD DATA 3

   8      HD5               IN       HEAD DATA 5

   9      HD7               IN       HEAD DATA 7

   10     HD8               IN       HEAD DATA 8

   11     VCC               IN       +5V

   12     DH_TH            OUT       HEAD Temperature Thermister

   13     HD4               IN       HEAD DATA 4

   14     HD6               IN       HEAD DATA 6

   15     HD0               IN       HEAD DATA 0

   16     HD2               IN       HEAD DATA 2

   17     VCC24             IN       +24V

   18     VCC24             IN       +24V

   19     VCC24             IN       +24V

   20     CR_MT_BB          IN       CARRIAGE MOTOR SIGNAL

   21     CR_MT_AB          IN       CARRIAGE MOTOR SIGNAL

   22     CR_MT_BA          IN       CARRIAGE MOTOR SIGNAL

   23     CR_MT_AA          IN       CARRIAGE MOTOR SIGNAL

   24     LF_MT_BB          IN       LINE FEED MOTOR SIGNAL

   25     LF_MT_AB          IN       LINE FEED MOTOR SIGNAL

   26     LF_MT_BA          IN       LINE FEED MOTOR SIGNAL

                                            9-22
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 419 of 493 PageID #: 2156


 MoniMax 5600                                                          9. Journal Printer


 PIN NO         Signal      Direction                       Function

   27      LF_MT_AA              IN     LINE FEED MOTOR SIGNAL



● ROLL Motor I/F (CN2)
 PIN NO         Signal      Direction                       Function

   1       VCC24                 IN     +24V

   2       NC                     -     NO CONNECT

   3      ROLL_MOT               IN     PAPER WINDING MOTOR SIGNAL



● Paper Detection Sensor (CN3)
 PIN NO         Signal      Direction                       Function

   1       PP_SET_CK             OUT    PAPER Detection SENSOR

   2       VCC                   IN     +5V

   3      GND                    IN     GROUND



● Page Mark Sensor (CN4)
 PIN NO         Signal      Direction                       Function

   1       VCC                   IN     +5V

   2       GND                   IN     GROUND

   3       VCC                   IN     +5V

   4       PM_CK                 OUT    PAGE MARK SENSOR (NOT USED)



● Near End Paper Sensor (CN5)
 PIN NO         Signal      Direction                       Function

   1       VCC                   IN     +5V

   2       GND                   IN     GROUND

   3       VCC                   IN     +5V

   4       NEAR_END_CK           OUT    PAPER Detection SENSOR




                                               9-23
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 420 of 493 PageID #: 2157


 MoniMax 5600                                                                          9. Journal Printer



● Near End Paper Mechanical Switch I/F (CN6)
 PIN NO           Signal          Direction                            Function

    1       NEAR_END_CK             OUT       PAPER Near End SENSOR
    2       GND                      IN       GROUND


● Key Board I/F (CN7)
 PIN NO           Signal          Direction                            Function

    1       VCC                      IN       +5V
            BACK           FEED
    2                               OUT       Backward FEED, Character PRINTING
            KEY
    3       FEED KEY                OUT       Forward FEED, SETTING PRINTING
    4       LED ERROR                IN       ERROR DISPLAY
            LED_PAPER
    5                                IN       PAPER OUT, PAPER NEAR END
            OUT
    6       GND                      IN       GROUND


● Serial I/F (CN8)
 PIN NO           Signal          Direction                            Function

    1             GND             Ground      Signal Ground
    2             CTS                IN       Data Status LAMP, ‘L' -> Ready to send
    3             RTS               OUT       Ready to Receive, ‘L'
    4             GND             Ground      Signal Ground
    5             RXD                IN       Data Receive
    6             TXD               OUT       Data Transmit
    7             GND             Ground      Signal Ground


● Serial I/F (CN9)
 PIN NO           Signal          Direction                            Function

    1           VCC24                IN       +24V
    2           VCC24                         +24V
    3             GND                         GROUND
    4             GND                         GROUND




                                                     9-24
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 421 of 493 PageID #: 2158


 MoniMax 5600                                                                              9. Journal Printer



9.2 T-JPR

This printer receives the command from the host, or main control unit, and prints the information that
the customers want.


9.2.1 Specifications


Printing Specifications

          Item                                         Specifications
 Printing Method           Thermal printing

                           Alpha numeric(95), graphics(128), international character(32)
 Font Configuration
                           Font Download
 Print Speed               Max: 200mm/sec, Typ: 170mm/sec
 Resolutions               200dpi(8dots/mm)

 Print Width               80mm

 Print Head Life           100km

 Power                     24VDC ± 5%, 6A

 Dimensions                167(W) x 350(D) x 230(H)

 Weight                    About 3 kg (without paper roll)



Roll Paper Specifications

          Item                                         Specifications
 Paper Type                Thermal Paper
 Paper Width               80mm
 Roll Diameter             Max. 150㎜
 Thickness                 Single : 0.05㎜ to 0.10㎜
 Print Area                80mm
 Roll Core                 Use Only Roll Paper That is not Glued to the Core




                                                    9-25
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 422 of 493 PageID #: 2159


 MoniMax 5600                                                                              9. Journal Printer



Interface Specifications

              Item                                         Specifications

 Data transmission          RS-232C (serial)
                             USB
 Synchronization             Asynchronous
 Handshaking                 XON / XOFF control
 Signal levels               Mark = -3 to -15V ... logic '1'/OFF
                             SPACE = +3 to +15V ...logic '0'/ON
 Baud rate                   4800, 9600, 19200, 38400 BPS
 Data word length            8 bit
 Parity                      None parity
 Stop bits                   1 bit
 Connector                   SMAW200-07P
                             5268-03           (MOLEX)
                             USB TYPE B


Journal Specifications

             Item                                        Specifications
  Journal Width             84㎜
  Journal Diameter          ø160㎜
  Journal Core              ø40㎜


Reliability Specification

                 Item                                        Specifications

                                 5℃ ~ 45℃ (temperature)
Operating environment
                                 10 ~ 80%RH, at 40℃, no condensation (relative humidity)

                                 -20℃ ~ +60℃ (temperature)
Storage environment
                                5 ~ 95%RH, at 40℃, no condensation (relative humidity)




                                                      9-26
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 423 of 493 PageID #: 2160


MoniMax 5600                                                                       9. Journal Printer



9.2.2 Configuration and operation of the journal printer


Configuration


                      Printing Section
         - Thermal Printer Module                                       Frame Section
         - Auto Feeding                              - Base Ass’y
         - Cutter Manual                             - Winder Bracket Assembly


                    Operation Section                          Rewinder & Roll Box Section
         - Feed Key                                  - Winder Assembly
         - Back Feed Key                             - Roll Paper Collection Section
         - LED Display Section                       - Paper Residual Sensor Assembly
         - 7 Segment Display
         - Dip Switch


                Electric Outfitting Section                             Cover Section
         - Main Board Assembly                       - Winder Cover
                                                     - Roll Box Cover




                                              9-27
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 424 of 493 PageID #: 2161


 MoniMax 5600                                                     9. Journal Printer



Outside view of the journal printer




                                       9-28
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 425 of 493 PageID #: 2162


MoniMax 5600                                                      9. Journal Printer



Sensor Layout




                                       9-29
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 426 of 493 PageID #: 2163


MoniMax 5600                                                      9. Journal Printer



System Block Diagram




                                       9-30
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 427 of 493 PageID #: 2164


 MoniMax 5600                                                       9. Journal Printer



Component name and location


1) Front section

      Rewinder Wheel               Wheel Guide




        Cutter                Head-up lever         Control Panel         Damper




                                          9-31
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 428 of 493 PageID #: 2165


 MoniMax 5600                                                                              9. Journal Printer



2) Rear section
                                     Damper




                          Serial 1    Serial 2               USB            Power


3) Control Panel
                                                   Dip Switch              Reset




                   Feed         Back      Power      Error         SEG.            Info.



- Feed Button : Feed the paper at a certain length and wind it on the rewinder section.
- Back Button : Turn the rewinder wheel conversely and unwind the wrapped paper.
- Info. Button : Print out the version and status information of the printer.
- Reset Button : Reset the printer
- Power LED
 ① Blink : When the power is supplied.
 ② Off : When the power is off.
- Error LED
 ① ON : When the error is occurred on the printer.
 ② OFF : When the printer is normal.
 - SEG. : Display the status of the printer.
                                                    9-32
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 429 of 493 PageID #: 2166


 MoniMax 5600                                                                     9. Journal Printer



Description of each part


1) Memory
 - Memory consists of 32Mbit FLASH ROM and 16Mbit SRAM.
 - FLASH ROM is the section of 0000000016~01BFFFFF16.
 - SDRAM is the section of 0C00000016~0DFFFFFF16.


2) DIP SWITCH
 - Input as CPU GPC0~7.


3) Sensor
 - Remove the first noise component by RC low-pass filter configuration.
 - Check the signal of all sensors by A/D converter of CPU.
 - No paper sensor detects the paper and loads it automatically.
 - Paper Setting sensor detects the existence or nonexistence of the paper.
 - Winder Encoder sensor detects the drive status of Take up unit.
 - Near end sensor detects the residual of the roll paper.


4) RS-232C COMMUNICATION
 - Serial communication with the host by RS-232C.
 - Use the signals of TXD, RXD, CTS and RTS by CN1 connector.
 - Use the signals of TXD and RXD by CN17 connector.


5) USB COMMUNICATION
 - Serial communication with the host by USB 2.0 Port.


6) LED
 - Control Error LED and Power LED by Transistor.


7) SEGMENT
 - Control the segment in the section of CPU 0200000016~0400000016 by 74HCT273.


8) Paper Feed Motor
 - Paper feed motor is the bipolar stepping motor and control by PWM current control driver.


                                                  9-33
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 430 of 493 PageID #: 2167


 MoniMax 5600                                                                     9. Journal Printer



9) Take Up Motor
 - Take up motor is the unipolar stepping motor and control by PWM current control driver.


10) TPH
 - Use CMOS TTL(74HCT244) and transfer the data reliably.
 - Confirm the stable drive of TPH by controlling 24V power.


11) POWER
  - Convert 24VDC into 5VDC and supply it to 5V logic circuit.
  - Convert 5VDC into 3.3VDC and supply it to 3.3V logic circuit.
  - Convert 5VDC into 2.5VDC and supply the output power of CPU and AD sensor.


12) Frame section
 - Consist of main base, winder bracket assembly, and so on.
 - Each frame uses the cold rolled steel (t=1.6mm) and screwed up by M4 screw using Guide Indenting.




                                       Fig. 9.1 Frame Section




                                                 9-34
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 431 of 493 PageID #: 2168


 MoniMax 5600                                                                       9. Journal Printer



13) Cover
 - Cover consists of winder bracker cover, roll box cover, and so on to protect the harness.
 - Each cover uses the thin cold rolled steel (t=1.0 ㎜,1.0 ㎜,1.2 ㎜), guide indenting and M3 screw.




                                           Fig. 9.2 Cover
14) Operation section
 - Consists of feed, back feed key, LED display part and DIP switch.
 - Display the paper transfer, power ON/OFF, error, and so on.
 - Feed and back feed key use the mechanical switch and the signal is inputted when users press the
  switch. This unit is located inside of the main base frame and is mounted at the bottom of the main
  board.
- LED Display Section
   → Power : Display the power (DC,+24V) ON/OFF status
   → Existence or nonexistence of the paper : Display the existence or nonexistence of the printer
      paper setting.
   → Paper shortage : When the residual of the paper is 10%. (modifiable)
   → Rewinder error : When the rewinder section doesn’t drive.
- DIP Switch Section




                                                 9-35
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 432 of 493 PageID #: 2169


MoniMax 5600                                                                      9. Journal Printer




                                      Fig.9.3 Operation section
15) Printing Section
 - Printing section consists of paper setting guide and thermal printer module.
 - Print out by Max 200mm/sec.
 - Set the paper automatically and transfer it to the printing location. Then the thermal head applies
  heat to the thermal paper. The printed paper is dispensed as shown in below picture.




                                         9.4 Printing section




                                                9-36
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 433 of 493 PageID #: 2170


MoniMax 5600                                                                       9. Journal Printer



16) Rewinder Section
 - Rewinder section consists of rewinder and detection sensor.
 - Rewind the printed paper by 50mm/sec.




                                      Fig.9. 5 Rewinder section
17) Roll Box Section
 - Roll box section consists of the roll paper collection box and residual detection sensor assembly.
 - The residual detection sensor is variable by the user.




                                        Fig.9.6 Roll box section
                                                 9-37
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 434 of 493 PageID #: 2171


 MoniMax 5600                                                                      9. Journal Printer



18) Electric Outfitting Section
 - Electric outfitting section consists of main board and operation section mounted on the main board.
 - Transfer the signal needed to drive the journal printer.




                                           Fig. 9.7 Main Board

                                                   9-38
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 435 of 493 PageID #: 2172


 MoniMax 5600                                                                       9. Journal Printer



9.2.3 Journal printer installation


1) Connect the power and communication cable
 - Turn off the power supply and connect the power and communication cable.


2) Dip Switch Setting
 - Dip switch setting values are applied only for the first power supply, so it should be changed after
  turning off the power.


     No.                      Function                           On                     Off
      1      Emulation mode                                      T1                   T-JPR
      2      Data reception error                             Prints "?"              Ignored
      3      CR + LF character                                CR + LF                CR only
      4      Historical Control                                  ON                    OFF
     No.                   Printing Density                       5                      6
             Step 1                                              Off                    Off
             Step 2                                              Off                    On
     5, 6
             Step 3                                              On                     Off
             Step 4                                              On                     On
     No.                      Baud rate                           7                      8
             4800 bps                                            Off                    Off
             9600 bps                                            Off                    On
     7, 8
             19200 bps                                           On                     Off
             38400 bps                                           On                     On




                                                  9-39
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 436 of 493 PageID #: 2173


 MoniMax 5600                                                                                     9. Journal Printer



9.2.4 Error and troubleshooting


Troubleshooting by the status of the error display section


 Indication           Name                         Description                              Troubleshooting
     0        Normal Status           Normal Status
                                      The paper doesn’t inserted into the
     1                                                                           Mount the new paper.
                                      printer. Or the paper runs out.
              No paper                Sensor error, which detects the
                                                                                 Take measures by inspection method
     2                                existence or nonexistence of the
                                                                                 of the sensor.
                                      paper.
                                                                                 Close the head open lever in the
                                      Printer head open lever is opened.
                                                                                 direction of the CLOSE.
     3        Printer Head open
                                                                                 Take measures by inspection method
                                      Printer Head Open Switch Error
                                                                                 of the sensor.



                                      Printer Head is overheated by the          Wait the temperature of the SET goes
     5        Printer Head Overheat
                                      long time printing.                        down sufficiently.



                                      When the residual of the paper is
                                                                                 Mount the new paper.
                                      less than Ø30mm.
     6        Near-end sensor error
                                                                                 Take measures by inspection method
                                      Near-end Sensor Error
                                                                                 of the sensor.
                                                                                 Check whether the rewinder doesn’t
                                      Rewinder operates more than 7 but
                                                                                 turn smoothly because of the
                                      sensor values aren’t changed.
              Rewinder    Operation                                              excessive force.
     7
              Error                   Rewinder turns more than 10 but
                                                                                 Take measures by inspection method
                                      sensor values are changed
                                                                                 of the sensor.
                                      continuously..
                                      There is a data to be printed but the
     8        CR code error           received   command      is   the   print
                                      completion, not print command (CR).




                                                       9-40
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 437 of 493 PageID #: 2174


MoniMax 5600                                                                                      9. Journal Printer



How to check the error


 NO    Check Item      Description         Standard               How to check                     Remarks
                      Description Dot should not be Check the status of the
       Status of the of the printing     missed.         printing with the naked If the module is bad, replace it.
  1
          printer      Density of    Printing density             eyes.
                      the printing should be sufficient.

                       Auto Setting
                                                               Check the printer
                                         Check the LED                                  If the sensor is bad, replace it.
                        Rewinder                             operates normally. Or
  2      Sensor                        lighting during the                               (Refer to the standard of the
                          Error                               cause the error and
                                            operation.                                     assembly and adjustment.)
                                                               check the status.
                       Residual of
                        the paper
                                       Roll paper should     Check the roll paper is
                        Clean the                                                       Remove the powder and dust
  3   Paper Transfer                   pass through the      well dispensed through
                       paper guide                                                           with the brush.
                                         guide section.               guide.
                       Lighting of       Light the LED       Check LED lighting or
        Opeation
  4                    the power       during turning on     blackout of the power
         PANEL
                          LED              the power.                ON/OFF.
                                        Drive the printer
                         Paper-                                 Check the paper-
  5     Rewinder                         without paper-
                        extracting                           extracting during drive.
                                           extracting.
                                      A piece of paper or
                                                             Check whether there is
                                      the dust should not                                 Wipe with the dry cloth or
                        Cleaning                             any dust or powder on
                                        be inside of the                                          alcohol.
                                                              the exterior or gap.
                                             printer.
                                                             Check the rewinder or
                                       Oil should not be
                       Lubrication                           drive section operates
                                             dried.
                                                                      well.
  6      Exterior       Abnormal
                         sound
                        Abnormal       Abnormal sound,
                          smell                                Check whether the
                                            smell or
                                                               error occurs during
                                        temperature rise
                         Abnormal                                   operation.
                                      should not be there.
                       temperature
                           rise
                                     There should be no     Clean with the air
                         Clean and     dust in the print compressor and check
                       inspection of     substrate and     whether there is any
                         the printer should be no error     error in the pattern
                                     in the pattern parts.         parts.
  7   Control Circuit
                           Wiring,     Wiring damage,
                        cleaning of      looseness of        Check the wiring
                      the connector connector and the section with the naked
                            and         bad connection              eyes.
                         inspection should not be there.




                                                           9-41
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 438 of 493 PageID #: 2175


MoniMax 5600                                                                   9. Journal Printer



NO   Check Item   Description        Standard            How to check          Remarks
                                There should be the
                  Measure the     standard of the Measure each terminal
 8     Power
                    power        voltage for each   with the multi-meter.
                                     section.

                                 Seamless printing
       General     Operation                          Check the paper is set
 9                              or rewind by the roll
      Operation     Status                            and rewound smoothly.
                                    paper supply.




                                                  9-42
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 439 of 493 PageID #: 2176


 MoniMax 5600                                                                 9. Journal Printer



9.2.5 Assembly adjustment standard


Thermal Printer Module Disassembly


1) Remove the cover of the printer connector.




2) Disconnect each cable and remove 2 M3 screws for fixing thermal printer.




                                                9-43
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 440 of 493 PageID #: 2177


 MoniMax 5600                                                                    9. Journal Printer



3) Disassemble the thermal printer from the main frame.




Sensor Disassembly
(Sensor detecting existence or nonexistence of the rewinder, residual of the paper and existence or
nonexistence of the paper)


1) Remove rewinder cover and M3 screw. Then disassemble sensor.




                                                9-44
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 441 of 493 PageID #: 2178


 MoniMax 5600                                                                  9. Journal Printer



2) Remove roll box cover and M3 screw. Then disassemble the sensor detecting the residual of the
  paper.




3) Disassemble sensor detecting the existence or nonexistence of the paper.
 - Disassemble the printer module and then disassemble sensor.




                                                9-45
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 442 of 493 PageID #: 2179


 MoniMax 5600                                                                     9. Journal Printer



Disassemble drive section of the rewinder


1) Remove M3x5 screw for fixing motor bracket on the drive section of the rewinder.




2) Remove M3x5 screw and disassemble motor.




                                                9-46
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 443 of 493 PageID #: 2180


MoniMax 5600                                                      9. Journal Printer



Disassembly of the main board and key board




                                          9-47
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 444 of 493 PageID #: 2181


 MoniMax 5600                                                        9. Journal Printer



9.2.6 Remove the rolled paper from the rewinder.

1) Press the BACK button and unroll the paper.




2) Cut the paper with the cutter. Be careful not to hurt the hand.




3) Open the rewinder wheel.




                                                   9-48
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 445 of 493 PageID #: 2182


 MoniMax 5600                                                     9. Journal Printer



4) Removed the rolled paper.




                                       9-49
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 446 of 493 PageID #: 2183


MoniMax 5600                                                     10. Power Supply




                  Chapter 10. Power Supply




                                       10-1
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 447 of 493 PageID #: 2184


MoniMax 5600                                                                      10. Power Supply



10.1 Appearance




                                                                              ①

                                                                              ②
        ⑤
                                                                              ③

                                                                              ④



            ①Main Switch           ②Standby Switch          ③ Select Switch
            ④Battery Switch        ⑤Battery


                                  Fig. 10.1 Power Supply Appearance


System Power On

  1) Turn on Battery Switch.
  2) Turn on Main Switch.


System Power Off

  1) Push down Power Switch for 1 second and then system will be shut down
     automatically.
  2) Turn off Battery Switch after shutdown is finished..


Warning
Don’t operate Main Switch on power supply when you would like to turn off the power.
It may cause damage to operate system or destabilize control electronics in ATM
                                                 10-2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 448 of 493 PageID #: 2185


                                                                                     10. Power Supply




                                                                                                                                       HPS250-GTTW BLOCK DIAGRAM
                                                                                                                                        F1                                                                MAIN                                BATTERY
                                                                                                                                                                                                          TRANS                               12V/7A(2cell)
                                                                                                                                                                        RECTIFIERS                                   RECTIFIERS
                                                                                                                                                                                                                                                               BATTERY
                                                                                                                                                 LINE FILTER                 &               SWITCHING                       &
                                                                                                                                                                                                                                                               BACK-UP
                                                                                                                                                                            FILTER                                           FILTER




                                                                                                                                                                                                                                                                                              Fig. 10.2 Power Supply Block Diagram
                                                                                                                             INPUT VOLTAGE                                                                           RECTIFIERS                                                      +24Vdc
                                                                                                                             110/220Vac SELECT
                                                                                                                                                                SWITCHING                     CONTROL                        &
                                                                                                                                                                CONTROL                       (P.W.M)                        FILTER
                                                                                                                                                                            SUB
                                                                                                                                                                            TRANS                                                     TRANS
                                                                                                                                                                                                                                                  RECTIFIERS




                                                                                                                                                                                                                                                                                                                                     10-3
                                                                                                                                                                                                                                                                                     +12Vdc
                                                                                                                                                                                                                                                        &
                                                                                                                                                                                                                  SWITCHING                         FILTER
                                                                                                                                                                                     +5SBV
                                                                                                                                                               RECTIFIERS
                                                                                                                                                                                                                                                                                     +5Vdc
                                                                                                                                                                   &                                                                              RECTIFIERS
                                                                                                                                                               FILTER                                                                                   &
                                                                                                                                                                                                                   CONTROL                          FILTER
                                                                                                                                                                                                                   (P.W.M)
                                                                                                                                                                                                                                                                                     +3.3Vdc
                                                                                                                                                                                                                                                  RECTIFIERS
                                                                                                                                                                         +24Vdc                                                                         &
                                                                                                                                                                                                                                                    FILTER
                                                                                                                                                                         +5Vdc
                                                                                                                                                                                              SCP & OVP
                                                                                                                                                                         +12Vdc
                                                                                                                                                                                                                                                                                     -12Vdc
                                                                                                                                                                         3.3Vdc               CONTROL                                             RECTIFIERS
                                                                                                                                                                                                                                                        &                REGULATOR
                                                                                                                                                                         -12Vdc                                                                     FILTER
                                                                                                        10.2 Block diagram


                                                                                                                                                                                                                                                                                     -5Vdc
                                                                                                                                                                                                                                                                         REGULATOR
                                                                                     MoniMax 5600
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 449 of 493 PageID #: 2186


MoniMax 5600                                                                              10. Power Supply



10.3 Specifications

10.3.1. Environment Condition
       CONDITION      OPERATING          STORAGE            CONDITION           OPERATING MOVEMENT
     TEMPERATURE        -5 ~ 45℃         -40 ~ 70℃          VIBRATION              0.5G           2.0G
        HUMIDITY       30 ~ 90℅          10 ~ 90℅             IMPACT               5.0G          10.0G
         M.T.B.F                                           30,000Hrs
                                   Table 10.1 Environment Condition


10.3.2. Mechanical Specification
     DIMENSION(MAIN)       350(L) x 160(W) x 75(H)             CASE COLOR                         -
      CASE MATERIAL              GALVA 1.6t                  CASE DRAWING NO.                     -
         WEIGHT                 About 2.5Kg                    MODEL LABEL                     UL94-V0
                                 Table 10.2 Mechanical Specification


10.3.3. Withstanding Voltage & Insulation Resistance
         DIVISION          TEST POINT          TEST INPUT VOLTAGE                  TEST CONDITION
      WITHSTANDING         * PRI – SEC          * 3.0 Kvac(1.5KVac)             DURING OF TEST: 1 min
         VOLTAGE             PRI - F.G                1.5 Kvac                 CUTOFF CURRENT: 10mA
       INSULATION           PRI – SEC                 500 Vdc                    DURING OF TEST: 1 min
       RESISTANCE            PRI - F.G                500 Vdc                  INSULATION RES: ≥10Mohm
    NOTE 1) * PRE – SEC WITHSTANDING VOLTAGE CONDITION : Y-CAP DELETE(3KVac) / NO DELETE(1.5KVac)

                     Table 10.3 Withstanding Voltage and Insulation Resistance


10.3.4. Input Specification
                DIVISION                                         SPECIFICATION
          INPUT CONNECTION                                  INLET FILTER(250Vac 6A)
       INPUT VOLTAGE / CURRENT                              100~127Vac ±10% / 5.5A
          (SELECTION MODE)                                  200~240Vac ±10% / 2.8A
               FREQUENCY                                  47~63Hz(NORMAL:50/60Hz)
               DISTORTION                                                10%
               EFFICIENCY                                    70% MIN(at MAX LOAD)
             HOLD-UP TIME                                             16.7ms MIN
           INRUSH CURRENT                                              60A MAX
          LEAKAGE CURRENT                                             3.5mA MAX
                                     Table 10.4 Input Specification



                                                  10-4
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 450 of 493 PageID #: 2187


MoniMax 5600                                                                                     10. Power Supply



10.3.5. Output Specification
1) Main Output

       DIVISION                                        SPECIFICATION                                         UNIT

      CHANNEL       +3.3            +5.0       -5.0              +12.0        -12.0              +24.0        Vdc
                   3.14 ~          4.75 ~     -4.75 ~            11.4 ~      -11.4 ~
      VOLTAGE                                                                                 22.8 ~ 25.2     Vdc
                    3.47            5.25       -5.25              12.6        -12.6
                                                                0.2 ~ 5.5                        0 ~ 4.0
      CURRENT      0 ~ 6.0     2.0 ~ 13.0     0 ~ 0.2                        0 ~ 0.2                             A
                                                               (Peak6.5A)                      (Peak11A)
                   SWITC-      SWITCH-        SW &                            SW &
       METHOD                                              SWITCHING                          SWITCHING      MODE
                    HING         ING          REG                             REG
       RIPPLE        50              50         50                 120         120               500         mVp-p
        NOISE        0.3             0.3        0.3                0.4         0.4                1.0        Vp-p
       SHOOT         ±3              ±3         ±3                 ±4          ±4                 ±5           %
                   3.76 ~
        O.V.P                  5.74 ~ 7.0        -             13.4 ~ 15.6      -             26.5 ~ 34.0     Vdc
                     4.3
        O.C.P       S.C.P           S.C.P     S.C.P              S.C.P        S.C.P             S.C.P            A
NOTE 1) +24V SHORT CIRCUIT PROTECTION: SHUT-DOWN or RELAY(P-OFF) ACTION
                                            Table 10.5 Main Output
2) Sub Output
       DIVISION                                      SPECIFICATION                                          UNIT

      CHANNEL       +5VSBV(Stand-by)           BATTERY(Charge)               BATTERY(Discharge)              Vdc
      VOLTAGE             4.75 ~ 5.25                 26.5 ~ 27.6                      24.0                  Vdc
      CURRENT               0 ~ 0.5                      0.3                           6.0                   A
       METHOD          SWITCHING                     SWITCHING                      BATTERY                 MODE
       RIPPLE                 50                           -                            -                   mVp-p
        NOISE                 0.3                          -                            -                   Vp-p
       SHOOT                  ±3                           -                            -                    %
        O.V.P                  -                           -                            -                    Vdc
        O.C.P                S.C.P                     0.7 ~ 0.9                      FUSE                   A
NOTE 1) Ripple & Noise Test Condition : 20MHz, 10uF(ELEC)/0.1uF(CER)
      2) S.C.P: Short Circuit Protection
      3) For ensure U.P.S function, +24Vdc output of which power less than 150W, of
        battery must be continued for a minute when full charged(Charged for a day)
      4) Stand-by D.C output go on while A.C input don’t turned off, neglect P ON-N signal
      5) Current of A.C input is 3.9A when 115Vac applied
                                            Table 10.6 Sub Output

                                                        10-5
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 451 of 493 PageID #: 2188


MoniMax 5600                                                                          10. Power Supply



10.3.6. Requirements

1) Use the lamp of power supply as below
 - YELLOW LED: A.C INPUT(turn on if A.C input is normal)
 - GREEN LED: D.C OUTPUT(turn on if D.C output is normal)
 - RED LED: BATTERY ALARM(turn on if battery output is abnormal)
2) Apply extra outlet
- 100~127Vac / 1.0A
- 200~240Vac / 0.5A
3) Power Distribution
       NO.      +3.3V/20W MAX        +5V/65W MAX        +12V/66W MAX              REMARK
         1      20W less than        64W less than       36W less than
                                                                         Total output shall not exceed
         2      20W less than         64W ~ 40W             36W ~ 60W
                                                                                     120W
         3      14W less than        46W more than      60W more than
                                        Table 10.7 Power Distribution


  10.3.7. Signal Output Specifications

                    4.75Vdc

        +5V     0

                                                                         150mS ≤ T1 ≥ 500mS

                                T1                      T2                 1mS ≤ T2



        P.G




                    22.8Vdc

      +24V      0

                        T3

      P ON-N                                                             T3 ≥ 7mS more than

                        LOW                               T4              T4 ≥ 5mS more than




      P OFF-P                                               HIGH

                                Fig. 10.3 Signal Output Specifications

                                                     10-6
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 452 of 493 PageID #: 2189


MoniMax 5600                                                                 10. Power Supply



10.3.8. Connector Configuration
1) AC In
     DIVISION    PIN NO.   CONFIGURATION         SIZE              COLOR      REMARK
                    1            L           18AWG/UL1015          BLACK
                                                                                 AMP
                   2            F.G          18AWG/UL1015          GRN/YEL
         CN-IN                                                               (1-480701-0)
                   3             N           18AWG/UL1015          WHITE
                              Table 10.8 Connector Configuration

 2) MBD
     DIVISION    PIN NO.   CONFIGURATION            SIZE           COLOR      REMARK
                   1           S.G           18AWG/UL1007           BLACK
                   2           S.G           18AWG/UL1007           BLACK
                   3           S.G           18AWG/UL1007           BLACK
                   4           S.G           18AWG/UL1007           BLACK
                   5           S.G           18AWG/UL1007           BLACK
                   6           S.G           18AWG/UL1007           BLACK
                   7           +5V           18AWG/UL1007            RED
                   8           +5V           18AWG/UL1007            RED
                   9          +24V           18AWG/UL1007           WHITE
         CN1       10          -5V           18AWG/UL1007          ORANGE       MOLEX
                   11        P-ON-N          18AWG/UL1007          GREEN      (5569-20P)
                   12        +5VSBV          18AWG/UL1007          PURPLE
                   13          S.G           18AWG/UL1007           BLACK
                   14          S.G           18AWG/UL1007           BLACK
                   15          S.G           18AWG/UL1007           BLACK
                   16      POWER GOOD        18AWG/UL1007           GRAY
                   17         -12V           18AWG/UL1007           BLUE
                   18          +5V           18AWG/UL1007            RED
                   19          +5V           18AWG/UL1007            RED
                   20         +12V           18AWG/UL1007          YELLOW
                                       Table 10.9 MBD


3) SHU
     DIVISION    PIN NO.   CONFIGURATION            SIZE           COLOR      REMARK
                   1           +5V           18AWG/UL1007            RED
                   2           +24V          18AWG/UL1007           WHITE
                   3           +12V          18AWG/UL1007          YELLOW
         CN3       4            S.G          18AWG/UL1007           BLACK       MOLEX
                   5           -12V          18AWG/UL1007           BLUE      (5569-08P)
                   6           +24V          18AWG/UL1007           WHITE
                   7            S.G          18AWG/UL1007           BLACK
                   8            S.G          18AWG/UL1007           BLACK
                                      Table 10.10 SHU




                                             10-7
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 453 of 493 PageID #: 2190


MoniMax 5600                                                           10. Power Supply



1) PNC
      DIVISION    PIN NO.   CONFIGURATION             SIZE    COLOR     REMARK
                    1            S.G           18AWG/UL1007    BLACK
                    2            S.G           18AWG/UL1007    BLACK
                    3           +12V           18AWG/UL1007   YELLOW
                    4           +24V           18AWG/UL1007    WHITE      MOLEX
           CN6      5          P ON-N          18AWG/UL1007   GREEN     (5569-06P)
                    6            +5V           18AWG/UL1007     RED
                                        Table 10.11 PNC

2) MCU
      DIVISION    PIN NO.   CONFIGURATION             SIZE    COLOR     REMARK
                    1            S.G           18AWG/UL1007    BLACK
                    2            S.G           18AWG/UL1007    BLACK
                    3           +12V           18AWG/UL1007   YELLOW
                    4           +24V           18AWG/UL1007    WHITE      MOLEX
           CN10     5          P ON-N          18AWG/UL1007   GREEN     (5569-06P)
                    6            +5V           18AWG/UL1007     RED
                                        Table 10.12 MCU

3) +3.3V
      DIVISION    PIN NO.   CONFIGURATION             SIZE    COLOR     REMARK
                    1           +3.3V          16AWG/UL1007   BROWN       MOLEX
           CN8
                    2            S.G           16AWG/UL1007   BLACK     (5559-02P)
                                   Table 10.13 +3.3V Power

4) Battery
      DIVISION    PIN NO.   CONFIGURATION             SIZE    COLOR     REMARK
                    1         BATTERY(+)       18AWG/UL1015   WHITE
                    2           BECH-N         18AWG/UL1015   BLACK
                                                                           AMP
         CN-BAT     3         BATTERY(-)       18AWG/UL1015   BLACK
                                                                       (1-480703-0)
                    4             N.C               -           -
                                        Table 10.14 Battery

5) OPL
      DIVISION    PIN NO.   CONFIGURATION             SIZE    COLOR     REMARK
                    1           +24V           18AWG/UL1007   WHITE
                    2           +24V           18AWG/UL1007   WHITE
                                                                          MOLEX
           CN11     3            S.G           18AWG/UL1007   BLACK     (5569-04P)
                    4            S.G           18AWG/UL1007   BLACK
                                        Table 10.15 OPL




                                               10-8
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 454 of 493 PageID #: 2191


MoniMax 5600                                                                             10. Power Supply



6) SPL
      DIVISION      PIN NO.   CONFIGURATION              SIZE         COLOR               REMARK
                          1        +24V           18AWG/UL1007         WHITE
                          2        +24V           18AWG/UL1007         WHITE
                                                                                            MOLEX
          CN11            3         S.G           18AWG/UL1007         BLACK              (5569-04P)
                          4         S.G           18AWG/UL1007         BLACK
                                           Table 10.16 SPL


7) Miscellaneous
      DIVISION      PIN NO.   CONFIGURATION              SIZE         COLOR               REMARK
                          1        +24V           18AWG/UL1007         WHITE
                          2        +24V           18AWG/UL1007         WHITE
                                                                                            MOLEX
          CN11            3         S.G           18AWG/UL1007         BLACK              (5569-04P)
                          4         S.G           18AWG/UL1007         BLACK
                                      Table 10.17 Miscellaneous


10.3.9. Power Interface


         PIN                    ACTIVE
                 PIN NAME.                                      DESCRIPTION                       IN/OUT
         NO.                  (INACTIVE)
          1       P OFF-P      +5V(0V)               Application software turn P/S off                 IN
          2         S.G           -                                                                     -
          3       P ON-N      0V(OPEN)              Stand-by switch used to turn P/S on                IN
          4         S.G           -                                                                     -
                                                When #7 signal go active CE module Make
          5      BATT OFF-N    0V(+5V)                                                                 IN
                                                  this signal active then P/S turned off
          6         S.G           -                                                                    -
                                                   When a stoppage of A.C power occur
          7      AC STOP-N     0V(+5V)                                                             OUT
                                                   (While U.P.S run) this signal activated
          8         S.G           -                                                                    -
                                                 Active of this signal means battery should
          9    BATT LOW-N      0V(+5V)                                                             OUT
                                                 Replaced, display of error code required
         10         S.G           -                                                                 -
         11       P OFF-N     0V(OPEN)               Stand-by switch go to off position            OUT
         12         N.C           -                                                                 -
      NOTE 1) CABLE UL1007 22AWG
               2) CONNECTOR MOLEX 5559-12P


                                      Table 10.18 Power Interface




                                                  10-9
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 455 of 493 PageID #: 2192


MoniMax 5600                                                     10. Power Supply



10.4 Power supply assembly

1. Insert Main Power into the Power Assembly Hole.
2. Tighten screws for fixing Power assembly.
  -> (PH(+) S/W F/W(L) M4X8) - 2 places
3. Insert the connector as pictured below.




                                               10-10
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 456 of 493 PageID #: 2193


MoniMax 5600                                                                   10. Power Supply



10.5 Checking power supply status

10.5.1 When the LED for displaying power supply status is off :

1. Check A.C power
2. Check Power Cord connection status
3. Check Main Switch status (I/O)
4. Check Fuse inside of Power Supply
  - Remove 6 screws on Power Supply Case Cover.
  - Check Fuse (F1, F201) Open/Short inside of Power Supply.
  * Be sure to check the status after unplugging A.C power cord.


10.5.2 When the LED for displaying power supply status is on :

1. YELLOW(S) LED lights up : Stand-by off or +24Vdc output abnormal status
  - Turn on Stand-by switch.
  - After disassembling D.C output connector, turn on Stand-by switch.


2. RED(P) LED lights up : D.C output abnormal status
  - Switch on if a certain time goes by after turning off main switch.
  - Switch on if a certain time goes by after turning off main switch and disassembling D.C output
    connector.




                                                  10-11
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 457 of 493 PageID #: 2194


MoniMax 5600                                                                      10. Power Supply



10.6 Battery

10.6.1 Introduction


In case of emergencies like temporary blackout or power failure, battery will automatically operate to
warrant completely customer’s transaction and return his or her card. In addition, this backup
equipment is essential in ATM to protect control electronics installed in ATM for the purpose of
finishing application program through normal operation process even though not supporting power
regularly




10.6.2 Technical Features


1) Non-Spillable Sealed Construction
2) Absorptive Glass Mat System (AGM System)
3) ABS (Acrylonitrile Butadiene Styrene) container and cover
4) Gas Recombination
5) Maintenance-Free Operation
6) Low Pressure Venting System
7) Heavy-Duty Grids
8) Low Self-Discharge-Long Shelf Life
9) Wide Operating Temperature Range
10) High Recovery Capability




                                                 10-12
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 458 of 493 PageID #: 2195


MoniMax 5600                                                                          10. Power Supply



10.6.3 Characteristic curve on environment
As the ambient temperature rises, the available capacity of battery increase while the capacity
decreases as the ambient temperature lowers. The below left figure shows the temperature effects in
relation to the battery capacity. In addition, the self-discharge rate of this battery is approximately 3%
per month when battery are stored at an ambient temperature of 20℃ (68F). The self-discharge rate
varies with ambient temperature. The below right figure shows the relation between the storage time
at various temperatures and the remaining capacity




10.6.4 Service Life
1) Cycle Life
There are a number of factors that affect the length of cyclic life of battery. Major factors are the
ambient operating temperature, the discharge rate, the depth of discharge and the manner in which
the battery is recharged, of which the most important factor is the depth of discharge. The following
figure shows the effects of depth of discharge on cycle life. The relation between the expected
number of cycles and the depth of discharge is apparent.




                                                   10-13
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 459 of 493 PageID #: 2196


MoniMax 5600                                                                      10. Power Supply



2) Float Life
This battery is designed to operate in standby(Float) use up to 5 years on a normal service condition.
Following figure shows the float life characteristics of this battery when discharged once every three
months up to 100% depth of discharge.




10.6.5 Charging method


Proper charging is one of the most important factors when using this battery. Battery performance
and service life are directly affected by the charging method used. Followings are the charging
instructions recommendable.


1) Standby use
  No current limit is required and charging voltage should be in the range of 2.25V/cell ~ 2.30V/cell
  at 25℃ (77F)
2) Cycle use
  Maximum charging current is 0.25 and charging voltage is 2.40V/cell to 2.50V/cell at 25℃ (77F)




                                                 10-14
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 460 of 493 PageID #: 2197


MoniMax 5600                                                     10. Power Supply



10.6.6 Assembling battery assembly

1. Mount the Battery on the lower body.
 -> Insert the Battery Cable as pictured below. (Check label.)
2. Screw up 2 fixing screws for Battery.
 -> PH(+) S/W(L) M4X8 -2 places




                                                10-15
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 461 of 493 PageID #: 2198


MoniMax 5600                                         11. Consumables Specifications




        Chapter 11. Consumables Specifications




                                       11-1
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 462 of 493 PageID #: 2199


 MoniMax 5600                                                           11. Consumables Specifications



11.1 Receipt Paper

This purchase specification applies to the receipt paper of L-SPR3

11.1.1 Specification

Paper type: Thermal roll paper
Print color: Black



11.1.2 Specification of the Receipt Paper

Paper type: Thermal roll paper
Print color: Black
Specification: Paper detects heat.
Paper basis weight : 55±3 g/㎡
Paper thickness : 58±4 ㎛




                                                      (Thermal printing side is OUTSIDE, NOT INSIDE of roll
                                                      paper)



                                                            Beginning and ending edge of the paper should be
                                                            that of the printing specifications.




                                     Fig. 11.1   Paper Specifications




                                                    11-2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 463 of 493 PageID #: 2200


 MoniMax 5600                                                      11. Consumables Specifications



11.1.3 Roll appearance



                                                                   80   -0.5~0
                                      Ø210




                              Ø22




                              Ø18




                                 Fig. 11. 2   External roll dimension


Note 1) Store the paper roll separately to prevent damage to the paper.
Note 2) Do not connect the papers with tape.
Note 3) Make sure the paper end is not attached to the paper pipe.
Note 4) Make sure the paper is rolled evenly.




                                                  11-3
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 464 of 493 PageID #: 2201


 MoniMax 5600                                                   11. Consumables Specifications



11.1.4 Printing and black mark position

11.1.4.1 Margins and printing area for one slip
Note 1) The vertical margin is 0.6 x 10 mm (0.02 x 0.4 inch).




                                                  11-4
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 465 of 493 PageID #: 2202


 MoniMax 5600                                                      11. Consumables Specifications



11.1.4.2   Printing position of the black mark




                            Fig. 11. 3 Printing position of the black mark




                                                 11-5
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 466 of 493 PageID #: 2203


 MoniMax 5600                                                      11. Consumables Specifications



11.1.5 Printing specification of the black mark

1) Use black without dark or bright shades.
2) Use the oil ink. (no surface gloss)
3) Transmissivity: Less than 10%
4) Reflection ratio - PCS 0.9 or higher (Less than Mark GBase PCM II 900nm)
5) Thickness should take precedence over reflection ratio.(In case of 55g/m paper, the range of
  thickness should be between 0.054~0.062 mm)
6) The slippery gap between the black mark and the rule mark should be less than 0.5mm .


11.1.6 Paper Handling Precautions

1) Store it away from high temperature and humidity
  If the paper is stored in a place where temperature is above 50℃ or humidity is above 90% RH,
  the coloring capability may deteriorate or the paper surface may inflate.


2) Refrain from exposing to direct sunlight
  The paper surface can be inflated if you expose it to direct sunlight or leave it under the
  fluorescent lamp for a long time.


3) Keep it away from organic solvents
  Paper color may change if the paper comes in contact with organic solvents or glues containing
  organic solvent.


4) Keep it away from plasticizer
  If the paper comes in contact with materials containing plasticizer, its coloring capability may
  deteriorate or de-coloring of the paper may occur.


5) Miscellaneous
  If the paper comes in contact with carbon copy paper or if the paper surface is scratched with a
  metallic object, de-coloring may occur.




                                                  11-6
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 467 of 493 PageID #: 2204


 MoniMax 5600                                                             11. Consumables Specifications



11.2 Magnetic Card

11.2.1 Applicable Product
This purchase specification applies to magnetic identification card for MCRW test.


11.2.2 Card Specifications
The following table shows the physical specification of the ISO card.


                Item                                        ISO Card (Unit : mm)


                                        R=3.18
                                                                                53.92~54.03
                                                                               (2.123~2.127 in.)

              Length
                                         85.47~85.72                            0.68~0.80
                                        (3.365~3.375 in.)                     (0.027~0.031 in.)




                                                                                   Below 2
           Card Bending
                                                                                   (0.08 in.)


                                                    Over 82.55   (3.25 in.)
                                                 Below 2.90 (0.114 in.)
                                                 Card upper side              Below 5.54     (0.218 in.)
           Magnetic Strip                                                            Above 5.82
                                                 Magnetic Stripe                        (0.229 in.)
             Position

                                               (Card : rear side)              Uses third track

                       Table 11.1 Physical specifications of the ISO magnetic card




                                                     11-7
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 468 of 493 PageID #: 2205


MoniMax 5600                                      12. Error Code and Troubleshooting




     Chapter 12. Error Code and Troubleshooting




                                       12-1
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 469 of 493 PageID #: 2206


MoniMax 5600                                                      12. Error Code and Troubleshooting



12.1 Troubleshooting

Most hardware errors occur in electromechanical devices.       Electromechanical devices of 7600
include receipt printer (SPR), cash dispensing unit (CDU), dip card reader (MCU), depository (EDU-P),
and PIN pad (EPP).


• Failures Which May Occur in Receipt Printer (SPR)

Printer not docked
Bad paper
No power
Paper jam
Defective printer
Cable or cable connections


• Failures Which May Occur in Cash Dispensing Unit (CDU)

CDU not docked
Bill jams
Bad bill picks
Cassette not fully inserted
Sensor pollutions
Bad sensor
Not sensing cassette and/or its type
Purge bin is not sensed
Purge bin full (by putting bad bills or diverted bills by branch personnel)
Defective CDU
Cable and cable connections



• Failures Which May Occur in Dip Card Reader (MCR)

Magnetic head pollutions
Putting the alien substance or papers into card reader
Cable and cable connections



                                                   12-2
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 470 of 493 PageID #: 2207


MoniMax 5600                                           12. Error Code and Troubleshooting



• Failures Which May Occur in PIN Pad (EPP)

Cable and cable connections
Wrong key injected


• Failures Which May Occur During Host Communications

Communication lines
Cable and cable connections
Network configuration incorrect
Host down
Defective LAN card
Defective CE (Control electronics) main board




                                                12-3
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 471 of 493 PageID #: 2208


MoniMax 5600                                                             12. Error Code and Troubleshooting



12.2 Error Code List

1) Journal Printer (Option)


 Error Code                       Cause                                             Handling

  1910000      Undefined error                                 1.Reinitialized Journal printer and check again

                                                               1.After checking the head right position, try to
  1910400      The error of head right position
                                                               reinitialized Journal printer and check again

                                                               1.Check the Paper charger and status of supplied
  1910800      The error of Paper charger sub assembly
                                                               paper

  1912000      Failed to print due to shortage of CR/LF        1.Check if FFC cable is properly connected or short


               Paper out when checked status of                1.Check if supplied paper is running out of or
  1912100
               initializing                                    occurred jam in return path

                                                               1.Turn off the power for a moment to slow down
  1914000      Head overheat
                                                               overheat of head and turn on the power

  1914100      Paper jam error                                 1.Remove the jammed paper and initialize

                                                               1.Check    if   communication    cable   is     properly
  9721010      Failed to connect communication
                                                               connected or right status by test machine

               Failed to deliver        data    to    control 1.Check if communication cable is                properly
  9721012
                 electronics                                  connected or right status by test machine

               Failed to receive data from control 1.Check if communication cable is                           properly
  9721016
                 electronics                       connected or right status by test machine

  9721040      Failed to produce Thread

  9721080      Failed to produce Event

  9721122      Failed to response of first initialization

  9721123      Failed to response of second initialization

  9721124      Failed to download thd font data

  9721125      Failed to try to print in case of Paper out




                                                        12-4
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 472 of 493 PageID #: 2209


MoniMax 5600                                                           12. Error Code and Troubleshooting



2) Receipt Printer


 Error Code                       Cause                                           Handling
               In case of detecting to be open lever of
   20101                                                     1.Close the lever of print head completely
               print head before printing receipt paper

               In case of detecting to be overheated in 1.Wait the time until the temperature of head
   20102
               print head before printing receipt paper      adequately slow down and try to initialize

               Paper jam occurs in return path before
                                                             1.Remove jammed paper between printer head and
   20103       printing or cutting or discharging receipt
                                                             rollers
               paper

               It is detected that paper is empty before 1.Replenish receipt paper
   20104
               printing receipt printer                      2.Check the status of sensor and its connctor

               It is detected that paper is not properly     1.Check the status of setting paper
   20105
               set before printing                           2.Check the status of sensor and its connctor

               Command is received while doing self- 1.After terminating self-test and initialize receipt
   20106
                 test                                printer
                                                             1.Replenish receipt paper in paper charger
   20107       Receipt paper runs out of before printing     2.Check the status of Near End sensor and its
                                                             connctor

               It is detected that paper is not properly 1.Check the Cutter module
   20108
                  cut while operating                    2.Check if printer head lever is properly close
                                                             1.Check the status of Black mark sensor
               Black mark is not properly detected in 2.Check if Dip switch # 6 is correctly set
   20109
                 receipt paper before printing
                                                      (Dip switch # 6 is set by On in case of not using
                                                        Black mark)
               The size of image print data is abnormal
   2010A                                                 1.Check the AP version and initialize
                 while printing image
               In case of detecting to be open lever of
   20801                                                 1.Close the lever of print head completely
                 print head after printing receipt paper
               In case of detecting to be overheated in 1.Wait the time until the temperature of head
   20802
                 print head after printing receipt paper adequately slow down and try to initialize
               Paper jam occurs in return path after 1.Remove jammed paper between printer head and
   20803          printing or cutting or discharging receipt
                  paper                                      rollers
               It is detected that paper is empty after
   20804                                                     1.Replenish receipt paper
                  printing receipt printer

                                                      12-5
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 473 of 493 PageID #: 2210


MoniMax 5600                                                        12. Error Code and Troubleshooting



 Error Code                      Cause                                           Handling
                                                            2.Check the status of sensor and its connctor

               It is detected that paper is not properly 1.Check the status of setting paper
   20805
                  set after printing                     2.Check the status of sensor and its connctor

               Command is received while doing self- 1.After terminating self-test and initialize receipt
   20806
                 test                                printer
                                                            1.Replenish receipt paper in paper charger
   20807       Receipt paper runs out of after printing     2.Check the status of Near End sensor and its
                                                            connctor

               It is detected that paper is not properly 1.Check the Cutter module
   20808
                  cut while operating                    2.Check if printer head lever is properly close
                                                            1.Check the status of Black mark sensor

               Black mark is not properly detected in 2.Check if Dip switch # 6 is correctly set
   20809
                 receipt paper after printing         (Dip switch # 6 is set by On in case of not using
                                                            Black mark)
               The size of image print data is abnormal
   2080A                                                1.Check the AP version and initialize
                 while printing image
               Failed to communicate with Receipt 1.Check if communication cable or com port is not
   97200
                 printer when connected to SP open connected

               Failed  to   connect      communication 1.Check if communication cable or com port is not
   2DN00
                 between Receipt printer and SP        connected




                                                     12-6
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 474 of 493 PageID #: 2211


MoniMax 5600                                               12. Error Code and Troubleshooting



3) Card Reader


 Error Code                     Cause                                Handling
               To shows that received command was
  3000000
               undefined


  3000100      To show command parameter error


               The reception of the command that
  3000200
               impossible to implementation

               To show that error data was included in
  3000400
               command

               To show that a command, which requires
  3000500      the card movement, was executed before
               IC contacts were released from the card
               To show that the card was not carried to
               the specific location after specified
  3001000      number of trial for specified time during
               execution of command of carrying card in
               various ways
               To show that status signal for "shutter
  3001100      open"is not received while shutter is
               open.
               To show that the Sensor is damaged or
  3001200
               more that one card is inside ICRW.
               To show that the card longer than 92mm
  3001300
               is inserted into ICRW
               To show that the card shorter than 78mm
  3001400
               is inserted into ICRW

  3001500      To show that data in F-ROM is damaged
               To show that the card staying inside
               ICRW was moved up to the point where
  3001600      status request information change. To
               show that card was inserted into the
               ICRW through rear side by external force
               To show that the card was not carried to
               the specific location after specified
  3001700
               number of trial for specified time during
               execution of RETRIEVE command.
               To show that shutter open/close detection
  3001800      sensor(SW2) and card width check
               sensor(SW1) are not operating correctly.
               To show that a card was not inserted from
  3001900
               the rear, even if 10 seconds had passed
                                                   12-7
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 475 of 493 PageID #: 2212


MoniMax 5600                                                12. Error Code and Troubleshooting



 Error Code                      Cause                                Handling
               after the execution of BACK ENTRY
               command

  3002000      To show that track has parity error

               To show that read error has happened in
  3002100
               Multiple magnetic read command.
               To show that write error is detected
  3002200
               through write/verify procedure.
               To show that only SS,ES,LRC are
  3002300
               contained in the track. (no retry)
               To show that the card has no magnetic
  3002400
               track(no retry)
               To          show         that      quality
  3002500      error(Jitter,Preamble,Postamble)     has
               happended in write verify.
  3002600      To show that the track has no SS.

  3002700      To show that the track has no ES

  3002800      To show that the track has no LRC error

               To show that the discordance of write
  3002900
               data has happened in write verify.
               To show that power down(or power cut in
  3003000      short    instant)is   detected(or  being
               detected).
               To show that DSR signal was turned to
  3003100
               OFF(communication is cut)
               To show that the card was pulled out form
  3004000      ICRW through entrance date when
               CAPTURE command is being executed.
               Failure at IC Contact solenoid or sensor
  3004100
               ICD.
               Card could not be set to IC contack
  3004300
               position/Failure at sensor PDI.
               ICRW lost sight of the card when ICRW
               completed to carrry the card to dhe rear
  3004500
               position during the card acceptance, and
               ICRW ejected the card to entrance gate.
               To show that the ejected card has not
  3004600      been withdrawn during execution of
               Monitoring for removal command.
  3005000      Retract counter overflow.
               To show that Motor error has happened,
  3005100      through start/stop check in Initialize
               command.


                                                     12-8
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 476 of 493 PageID #: 2213


MoniMax 5600                                               12. Error Code and Troubleshooting



 Error Code                     Cause                                Handling
               To show that read error in Digital Decode
  3005300
               Read Command.
               To show that there found abnormal
  3006000
               condition on the power-line.

  3006100      The receiving error for ATR.
               To show that the specified protocol does
  3006200      not agree with that of ICC/SAM ICRW still
               connected.
               In case T=1 cards, after ATR receiving,
  3006300      IFS exchange is failed. ICRW detects
               time out.
               In case T=1 cards, after ATR receiving,
  3006400      IFS exchange is failed. ICRW detects
               protocol error.
               HOST tried to communicate with IC card
  3006500
               without card activation.
               ICRW tried to activate with ICC/SAM, but
  3006600      the card returned ATR, which is not
               supported.
               ICRW tried to activate with ICC/SAM, but
  3006900      the card returned ATR, Which does not
               match EMV.
  3007000      Failure at F-ROM operation.

               Firmware of User program code area is
  3007100
               wrong.
               Received the other command before
  300B000
               executing Initialize command.

  9723016      Response time out error

  9723017      Send command time out error

  9723019      Polling down




                                                   12-9
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 477 of 493 PageID #: 2214


MoniMax 5600                                                         12. Error Code and Troubleshooting



4) Cash Dispenser


 Error Code                      Cause                                          Handling
                                                             1. Check the CDU received command
               Received a command that the CDU does
                                                             2. Check the CDU firmware version and refer to
   40000
               not have from the upper unit
                                                             specifications.
                                                       1. Initialize after mounting the reject box.
               CS2 Dark detection during initializing or
                                                       2. Check if the CS2 sensor cable is disconnected
   40011       dispense reserved operation (Reject box 3. Exchange a sensor after abnormal operating
               mounting/dismounting)                         CS2 Sensor
                                                         1. Remove the remaining notes or foreign objects
                                                         on the gate
               CS3 Dark detection during initializing or 2. Check if the CS3 sensor bracket is bended.
   40012                                                 3. Check if the CS3 sensor cable is disconnected
               Dispense reserved operation
                                                         4. Exchange a sensor after abnormal operating
                                                             CS3 Gate detecting sensor.

               CS2 and CS3 Dark detection during
   40013                                                   The same as #40011 and #40012 error handling
               initializing or dispense reserved operation

                                                             1. Remove the remaining notes and foreign objects
                                                             at the position of the CS4A sensor
               CS4A Dark detection during initializing or    2. Check if the CS4A sensor cable is disconnected
   40014
               dispense reserved operation                   3. Exchange a sensor after abnormal operating the
                                                             CS4A Sensor
               CS2 and CS4A Dark detection during
   40015                                                     The same as #40011 and #40014 error handling
               initializing or dispense reserved operation
               CS3 and CS4A Dark detection during
   40016                                                     The same as #40011 and #40012 error handling
               initializing or dispense reserved operation
               CS2, CS3 and CS4A Dark detection              The same as #40011, #40012 and #40014 error
   40017       during initializing or dispense reserved
               operation                                     handling
                                                           1. Remove the remaining notes and foreign objects
                                                           at the position of the CS4B sensor
               CS4B Dark detection during initializing or
   40018                                                   2. Check if the CS4B sensor cable is disconnected
               dispense reserved operation
                                                           3. Exchange a sensor after abnormal operating the
                                                           CS4B sensor
               CS2, CS4B Dark Detection during In
   40019       Initializing     or   Dispense     reserved The same as #40011 and #40018 error handling
               operation
               CS3 and CS4B Dark detection during
   4001A                                                   The same as #40011 and #40018 error handling
               initializing or dispense reserved operation
               CS2, CS3 and CS4B Dark detection The same as #40011, #40012 and #40018 error
   4001B       during initializing or dispense reserved
               operation                                   handling
               CS4A and CS4B Dark detection during
   4001C                                                   The same as #40014 and #40018 error handling
               initializing or dispense reserved operation

                                                    12-10
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 478 of 493 PageID #: 2215


MoniMax 5600                                                        12. Error Code and Troubleshooting



 Error Code                      Cause                                          Handling
               CS2, CS4A and CS4B Dark detection             The same as #40011, #40014 and #40018 error
   4001D       during initializing or dispense reserved
               operation                                     handling
               CS3, CS4A and CS4B Dark detection             The same as #40012, #40014 and #40018 error
   4001E       during initializing or dispense reserved
               operation                                     handling
               CS2, CS3, CS4A and CS4B Dark                  The same as #40011, #40012 and #40014 error
   4001F       detection during initializing or dispense
               reserved operation                            handling
                                                        1. Remove the remaining notes and foreign objects
                                                        at the position of the CS11A sensor
                                                        2. Check if the CS11A sensor cable is
               CS11A Dark detection during initializing disconnected .
   40021
               or dispense reserved operation
                                                        3. Exchange a sensor after abnormal operating the
                                                             CS11A sensor
                                                        1. Remove the remaining notes and foreign objects
                                                        at the position of the CS11B sensor
               CS11B Dark detection during initializing 2. Check if the CS11B sensor cable is disconnected
   40022
               or dispense reserved operation           3. Exchange a sensor after abnormal operating the
                                                             CS11B sensor
               CS11A and CS11B Dark detection during
   40023                                                   The same as #40021 and #40022 error handling
               initializing or dispense reserved operation
                                                           1. Remove the remaining notes and foreign objects
                                                           at the position of the CS13 sensor
                                                           2. Check if the CS13 sensor cable is disconnected
               CS13 Dark detection during initializing or (CDU Board CN10 #1~4).
   40028
               Dispense reserved operation
                                                           3. Exchange sensor if error occurs after checking
                                                             CS13 sensor operation
               CS11A and CS13 Dark detection during
   40029                                                     The same as #40021 and #40028 error handling
               initializing or dispense reserved operation
               CS11B and CS13 Dark detection during
   4002A                                                     The same as #40022 and #40028 error handling
               initializing or dispense reserved operation
               CS11A, CS11B and CS13 Dark detection          The same as #40021, #40022 and #40028 error
   4002B       during initializing or dispense reserved
               operation                                     handling
                                                             1. Initialize
                                                             2. Check Main Motor Encoder Slit
                                                             3. Initialize after Power On/Off
   40030       Main motor echo check(Initial recovery)       4. Check Encoder Sensor CS8 BRKT
                                                             5. Check CS8 Sensor Cable
                                                             6. Change Main Motor Encoder Slit Sensor CS8
                                                       1. Check CDU Information after reading CDU
                                                       version
               Check sum error (No information is set) 2. Initialize
   40033                                               3. Initialize after executing CDU Information Set(‘P’)
               (Initial recovery)
                                                       Command
                                                       4. Change CDU B/D

                                                    12-11
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 479 of 493 PageID #: 2216


MoniMax 5600                                                        12. Error Code and Troubleshooting



 Error Code                      Cause                                           Handling
                                                            1. Check CS5_1 Sensor Cable
               Error    two       sheets        detecting
   40034                                                    2. Check second Dip Switch in CDU B/D
               sensor(CS5_1) for initializing
                                                            3. Change CS5_1 Sensor
                                                            1. Check CS5_2 Sensor Cable
               Error    two       sheets        detecting
   40035                                                    2. Check second Dip Switch in CDU B/D
               sensor(CS5_2) for initializing
                                                            3. Change CS5_2 Sensor
                                                            1. Check CDU Board Segment
               Error     2     sheets       detecting
   40037                                                    2. Initialize
               sensor(CS5_1/CS5_2) for dispensing
                                                            3. Read data of ‘Read Double Sensor’ Command
               The cash dispenser module is deviated        1. Push CDU module inside completely until it is
   40038
               from the right position                      locked
                                                            1. Initialize after removing notes or dust over Gate
                                                            2. Check CS3 Sensor BKRT
               Gate operation sensor (CS3) error before     3. Check CS3 Sensor Cable
   40039
               initial recovery                             4. Exchange Sensor after abnormal operating CS3
                                                            Gate detecting Sensor
                                                            5. Exchange Reject Solenoid 1
               When more than 5 sheets of cash              1. Check command that CDU is received
   4003A
               dispensing is required during a test         2. Check CDU EP ROM Version or specification
                                                            1. Remove notes or dust in existence CS21A
                                                            Sensor
               CS21A dark detected (Initial recovery, On
   4003B                                                    2. Check CS21A Sensor Cable
               separated reject)
                                                            3. Exchange Sensor after abnormal operating
                                                            CS21A Sensor
                                                            1. Set 1 Cassette
               No cassette, during rejecting separated      2. Check CS7 Sensor Cable
   4003C
               cassette (Separated reject)                  3. Exchange Sensor after abnormal operating CS7
                                                            Sensor
                                                            1. Check notes in 1Cassette
                                                            2. Check 1 Cassette specification
               Dismount during rejecting        separated
   4003D                                                    3. Check CS7 Sensor Cable
               cassette (Separated reject)
                                                            4. Exchange Sensor after abnormal operating CS7
                                                            Sensor
                                                            1. Remove notes or dust in existence CS21B
                                                            Sensor
               CS21B DARK Detected (Initial recovery,
   4003E                                                    2. Check CS21B Sensor Cable
               Separated reject)
                                                            3. Exchange Sensor after abnormal operating
                                                            CS21B Sensor
                                                            1. Remove notes or dust in existence CS21A ,
                                                            CS21B Sensor
               CS21A,CS21B DARK Detected(Initial
   4003F                                                    2. Check CS21A, CS21B Sensor Cable
               recovery, Separated reject)
                                                            3. Exchange sensor after abnormal operating
                                                            CS21A, CS21B Sensor
                                                            1. Check notes in Reject Box
                                                            2. Rearrange notes in Cassette
                                                            3. Remove dust in CS21AB, CS31AB, CS41AB
               Error if re-driving is over 12 times
   40041                                                    CS11AB Sensor
               (Separated rejection)
                                                            4. Check dust existing in CS5 Sensor Guide
                                                            5. Check dust existing in Main Motor Encoder Slit
                                                            6. Check index value of notes each cassette
               CS13 <       Required     Notes(Separated    1. Check notes dispensed and rejected
   40042
               rejection)                                   2. Remove notes jammed in CDU
                                                    12-12
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 480 of 493 PageID #: 2217


MoniMax 5600                                                            12. Error Code and Troubleshooting



 Error Code                     Cause                                               Handling
                                                                3. Remove dust in CS13 Sensor
                                                                4. Exchange sensor after abnormal operating CS13
                                                                Sensor
                                                                1. Check notes in Reject Box
                                                                2. Rearrange notes in Cassette
               Error if total reject is more than 40            3. Remove dust in CS11AB, CS21AB, CS31AB,
   40043
               sheets(Separated rejection)                      CS41AB Sensor
                                                                4. Check dust in existence CS5 Sensor Guide
                                                                5. Check notes index value
                                                                1. Check notes in Reject Box
                                                                2. Rearrange notes in Cassette
               Reject error if continuous 10 times              3. Check dust in Main Motor Encoder Slit
   40044
               (Separated rejection)                            4. Remove dust in CS21AB, CS31AB, CS11AB
                                                                Sensor
                                                                5. Exchange CS8 Encoder Slit Sensor
                                                                1. Check notes dispensed and rejected
               CS13 >       required    sheet(Separated         2. Remove dust in CS13 Sensor
   40045
               rejection)                                       3. Exchange sensor after abnormal operating CS13
                                                                Sensor
                                                                1. Initialize after Reset Power
   40046       Program error(Separated rejection)               2. Upgrade CDU Firmware or Re-download
                                                                3. Exchange CDU B/D
                                                                1. Check notes in 1 Cassette
                                                                2. Check Sensor(CS6) Poll
               1      CASSETTE                 MISFEED          3. Check jam in 1 cassette and reload
   40047
               ERROR(Separated rejection)                       4. Remove dust in CS11A, CS11B Sensor
                                                                5. Exchange 1 cassette box when there are many
                                                                error
                                                                1. Check received command
               Dispensing 0 sheets          required       is
   40049                                                        2. Check communication cable
               error(Separated rejection)
                                                                3. Check CDU Firmware Version
                                                                1. Remove jammed notes on CDU return path
                                                                2. Remove dust in CS11AB, CS21AB, CS31AB,
   4004A       TIME OUT (JAM)(Separated rejection)              CS41AB, CS4AB, CS13
                                                                Sensor
                                                                3. Install after rearranging notes in cassette
                                                                1. Check state of notes in reject box
                                                                2. Rearrange notes in cassette
                                                                3. Check Index of notes
   4004B       Continuous 10 times error if note is long
                                                                4. Check foreign objects in the main motor encoder
                                                                slit.
                                                                5. Replace the CS8 encoder slit sensor
               Detected the remaining notes during              1. Initialize after removing the return path
   4004E
               dispense reserved operation                      2. Clean sensors on the return path (CS13)
                                                                1. Check the CDU received command
               Received a request for over 121 notes
                                                                2. Check the abnormal communication cable.
   40051       dispensing on the CDU from the upper
                                                                3. Check the CDU firmwave version and refer to
               unit.
                                                                specifications.
                                                                1. Remove the remaining notes at a sensor in front
               The remaining notes at the sensor in
                                                                of the CST
   40052       front of the CST after dispense operation
                                                                2. Realign notes in the cassette
               (CS11AB, CS21AB, CS31AB, CS41AB)
                                                                3. Check abnormal clutch.

                                                    12-13
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 481 of 493 PageID #: 2218


MoniMax 5600                                                      12. Error Code and Troubleshooting



 Error Code                    Cause                                           Handling
                                                          4. Check abrasion of the cassette box pick unit.

                                                    1. Initialize after resetting the power
                                                    2. Upgrade the CDU firmwave or re-download
               CDU EP Program Error during dispense
   40054                                            software
               operation (failed table search)
                                                    3. Replace the CDU B/D
                                                         1. Remove a jammed note between the tray and
               Timeout due to note’s length error passed CDU
   40055       through the CS13 during dispense 2. Remove a jammed note at the position of the
               operation                                 CS13 sensor
                                                         3. Remove a dust on the CS13 sensor
                                                         1. Remove a jammed note on the gate
                                                         2. Remove notes in the reject box and remount the
                                                         reject box
               Abnormal operation of the gate solenoid 3. Check if the CS3 sensor bracket is bended.
   40056
               1 during dispense operation.              4. Check if the CS3 sensor cable is disconnected
                                                         5. Exchange a sensor after abnormal operating
                                                         CS3 Gate detecting sensor.
                                                         6. Replace the reject solenoid 1
                                                         1. Read the CDU version to check CDU CST note
                                                         index
               Sum check error of note index setting
                                                         2. Reinitialize
   40057       value in the CDU CST of EEPROM
                                                         3. Initialize after executing the CDU Information
               during initializing
                                                         Set(‘P’) Command
                                                         4. Replace the CDU board
                                                         1. Mount 2 cassette
               2 Cassette not available during dispense 2. Check if the CS17 sensor cable is disconnected .
   40059
               reserved operation                        3. Exchange a sensor after abnormal operating the
                                                         CS17 sensor .
                                                         1. Check notes’ status in 2 Cassette
                                                         2. Check 2 cassette specifications
               Mounting/demounting 2 Cassette during
   4005A                                                 2. Check if the CS17 sensor cable is disconnected
               dispense operation
                                                         4. Exchange a sensor after abnormal operating the
                                                         CS17 sensor .
                                                         1. Check the remaining notes in 2 Cassette
                                                         2. Check if the remaining note sensor (CS16) is
                                                         normal
               2 Cassette miss feed during dispense 3. Check a jammed note in 2 Cassette or remount it
   4005B
               operation                                 4. Remove the dust on the CS21A and CS21B
                                                         Sensors
                                                         5. Replace @ cassette box when multiple error
                                                         occurs
                                                         1. Remove a dust and foreign objects on CS11AB,
                                                         CS21AB, CS31AB and CS41AB sensors.
                                                         2. Check the clutch operation (Life test command)
               Sensor dark in front of the CST except
   4005C                                                 3. Check specifications of 3 Cassette FM Board Dip
               dispensing during dispense operation
                                                         Switch (#2, #4, #6 On)
                                                         4. Check specifications of 4 Cassette FM Board Dip
                                                         Switch (#3, #5, #6 On)
               Continuously detected 2 notes for three 1. Check notes’ status in the reject box
   4005D
               times or more during dispense operation   2. Realign notes in the cassette

                                                  12-14
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 482 of 493 PageID #: 2219


MoniMax 5600                                                      12. Error Code and Troubleshooting



 Error Code                     Cause                                         Handling
                                                          3. Check foreign objects at the position of the CS5
                                                          Sensor Guide
                                                          4. Check if the CS5 cable is disconnected
                                                          1. Check the CDU received command
               Received the wrong shutter command 2. Check the abnormal communication cable.
   40081
               from the upper unit.                       3. Check the CDU firmwave version and refer to
                                                          specifications.
                                                          1. Remove foreign objects in the shutter unit.
                                                          2. Check the shutter motor connection cable.
               Failed to open the CDU shutter (failed ten 3. Check a connection status of the TS004 and
   40082
               times retry)                               TS005 sensor
                                                          4. Check the shutter cam operation.
                                                         1. Remove foreign objects in the shutter unit.
                                                         2. Check the shutter motor connection cable.
               Failed to close the CDU shutter (failed
   40084                                                 3. Check a connection status of the TS004 and
               ten times retry)
                                                         TS005 sensor.
                                                         4. Check the shutter cam’s rotation operation.
               When the command of CDU shutter open
   40085       or close is received in case of not being
               set CDU shutter.
               Error failed to communicate with CDU
   40087
               shutter
               Error occurs when cassette with ID is not
   40088
               mounted
               Error occurs when the number of
   40089       dispensed bills from cassette don’t match
               the number of detection by sensor
                                                         1. Remove the remaining notes and foreign objects
                                                         at the position of the CS11AB sensor
               CS11AB Dark detection on transport path 2. Check if the CS11AB sensor cable is
   4008A
               before dispense operation                 disconnected
                                                         3. Exchange a sensor after abnormal operating the
                                                         CS11AB sensor
                                                         1. Remove the remaining notes and foreign objects
                                                         at the position of the CS21AB sensor
               CS21AB Dark detection on transport path 2. Check if the CS21AB sensor cable is
   4008B
               before dispense operation                 disconnected
                                                         3. Exchange a sensor after abnormal operating the
                                                         CS21AB sensor
                                                         1. Remove the remaining notes and foreign objects
                                                         at the position of the CS31AB sensor
               CS31AB Dark detection on transport path 2. Check if the CS31AB sensor cable is
   4008C
               before dispense operation                 disconnected
                                                         3. Exchange a sensor after abnormal operating the
                                                         CS31AB sensor
                                                         1. Remove the remaining notes and foreign objects
                                                         at the position of the CS41AB sensor
               CS41AB Dark detection on transport path 2. Check if the CS41AB sensor cable is
   4008D
               before dispense operation                 disconnected
                                                         3. Exchange a sensor after abnormal operating the
                                                         CS41AB sensor

                                                  12-15
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 483 of 493 PageID #: 2220


MoniMax 5600                                                    12. Error Code and Troubleshooting



 Error Code                    Cause                                        Handling
                                                        1. Remove the remaining notes and foreign objects
                                                        at the position of the CS4 sensor
               CS4B Dark detection on transport path
   4008E                                                2. Check if the CS4 sensor cable is disconnected
               before dispense operation
                                                        3. Exchange a sensor after abnormal operating the
                                                        CS4 sensor
               Error occurs when CS13 sensor regard
   4008F
               hole in bill as wrong
                                                        1. Check dispensed check and reject check.
                                                        2. Remove a jammed note on the CDU.
                                                        3. Remove a dust or foreign objects on the CS13
                                                        sensor
   40090       Mismatched number of check sheets
                                                        4. Exchange a sensor after abnormal operating the
                                                        CS13 sensor .
                                                        ※ Reset number of check sheets after
                                                        troubleshooting.
                                                        1. Check a check’s status in the reject box
                                                        2. Remove a dust and foreign objects on the
                                                        CS31AB or CS41AB sensors.
               Reject error due to check skew during
   40091                                                3. Check the CIU Module Print Head.
               check dispense operation.
                                                        4. Realign check sheets in the check cassette box.
                                                        ※ Reset number of check sheets after
                                                        troubleshooting.
                                                        1. Check a check’s status in the reject box
                                                        2. Remove a dust and foreign objects on the
                                                        CS31AB or CS41AB sensors.
               Reject error due to abnormal check 3. Check the CIU Module Print Head.
   40092       interval skew during check dispense 4. Realign check sheets in the check cassette box.
               operation.                               5. Clean the pick up roller in the check cassette
                                                        box.
                                                        ※ Reset number of check sheets after
                                                        troubleshooting.
               Reject error due to long check sheet
   40093                                                The same as #40092 handling.
               during check dispense operation.
               Reject error due to short check sheet
   40094                                                The same as #40092 handling.
               during check dispense operation.
               Reject error due to 2 check sheets’ pick
   40095                                                The same as #40092 handling.
               up during check dispense operation
               Reject error due to the abnormal half of
   40096                                                The same as #40092 handling.
               check during check dispense operation.
               Reject error due to abnormal check
   40097       separation interval skew during check The same as #40092 handling.
               dispense operation.
                                                        1. Clean CS31AB and CS41AB, or remove foreign
               Abnormal CIU detecting sensor during objects.
   40098
               check dispense operation                 2. Check if the FM Board (3 CST or 4 CST) CN3
                                                        and CIU Sensor Cable are connected.
                                                        1. Reinitialize
               CIU communications response timeout
                                                        2. Check if the CIU communications serial cable is
   40099       error during check dispense reserved
                                                        connected.
               operation or initializing.
                                                        3. Check if the CIU power cable is connected.


                                                 12-16
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 484 of 493 PageID #: 2221


MoniMax 5600                                                     12. Error Code and Troubleshooting



 Error Code                    Cause                                          Handling
               CIU communications response timeout
   4009A       error during check dispense reserved The same as #40099 handling.
               operation or initializing.
                                                           1. Remove the remaining notes and foreign objects
                                                           at the position of the CS31A and CS31B sensors.
                                                           2. Check settings of 3 Cassette FM Board Dip
               Detected the CS31A and CS31B Dark
                                                           Switch (#2, #4, #6 On)
   4009B       during initializing or dispense reserved
                                                           3. Check if the CS31 and CS31B Sensor Cable are
               operation
                                                           disconnected
                                                           4. Exchange a sensor after abnormal operating the
                                                           CS31A, CS31B sensor
                                                           1. Remove the remaining notes and foreign objects
                                                           at the position of the CS31B sensor.
                                                           2. Check settings of 3 Cassette FM Board Dip
               Detected the CS31B Dark during Switch (#2, #4, #6 On)
   4009C
               initializing or dispense reserved operation 3. Check if the CS31B and CS31B sensor cables
                                                           are disconnected
                                                           4. Exchange a sensor after abnormal operating the
                                                           CS31B.
                                                           1. Mount 3 cassette
                                                           2. Check if the CDU Board CN6 and 3 Cassette FM
                                                           Board CN1 are connected.
                                                           3. Check settings of 3 Cassette FM Board Dip
               3 Cassette not available during dispense
   4009D                                                   Switch (#2, #4, #6 On)
               reserved operation
                                                           4. Check if the CS37 sensor cables are
                                                           disconnected (3 CST FM B/D CN3).
                                                           5. Exchange a sensor after abnormal operating the
                                                           CS37 sensor .
                                                           1. Check notes’ status in 3 Cassette
                                                           2. Check 3 cassette specifications
                                                           2. Check if the CDU Board CN6 and 3 Cassette FM
                                                           Board CN1 are connected.
               Mounting/demounting 3 Cassette during 3. Check settings of 3 Cassette FM Board Dip
   4009E
               dispense operation                          Switch (#2, #4, #6 On)
                                                           4. Check if the CS37 sensor cable are
                                                           disconnected (3 CST FM B/D CN3).
                                                           5. Exchange a sensor after abnormal operating the
                                                           CS37 sensor .
                                                           1. Check the remaining notes in 3 Cassette
                                                           2. Check if the remaining note sensor (CS36) of 3
                                                           Cassette is normal.
               3 Cassette miss feed during dispense 3. Check a jammed note in 3 Cassette or remount it
   4009F
               operation                                   4. Remove the dust on the CS31A and CS31B
                                                           Sensors
                                                           5. Replace 3 cassette box when multiple errors
                                                           occur.
                                                           1. Open the reject/retract box cover
               Detected the CS9 Dark in Reject(Retract) 2. Check if the CS9 sensor cable is disconnected.
   400A1
               box during initializing.                    3. Exchange a sensor after abnormal operating the
                                                           CS9 sensor
               When a note doesn’t arrive from the tray 1. Remove a jammed note or foreign objects
   400A2       to the throat entrance (CS10AB~CS14 between the throat and the tray
               (Delivery Jam).                             2. Check if the CS10AB and CS14 sensor cable is
                                                  12-17
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 485 of 493 PageID #: 2222


MoniMax 5600                                                           12. Error Code and Troubleshooting



 Error Code                      Cause                                                Handling
                                                              disconnected.
                                                              3. Check the feed motor operation in the throat unit.
                                                              4. Exchange a sensor after abnormal operating the
                                                              CS14 sensor .
               When cam doesn’t arrive at dispense
   400A7
               position within regulated time (cam error)
               When cam doesn’t arrive at delivery
   400A8
               position within regulated time (cam error)
                                                              1. Retry after initialization.
   400AA       Failed during writing EEPROM data
                                                              2. Replace the CDU Board.
                                                              1. Remove the remaining notes or foreign objects in
                                                              the tray.
               Disable to drive due to the remaining
                                                              2. Check if holders on the CS10A and CS10B
               notes in the tray during initializing or
   400AB                                                      sensors are bended.
               dispense reserved operation.(CS10A and
                                                              3. If error occurs when checking CS10A/CS10B
               CS10B Dark detection)
                                                              (CDU B/D CN2 #17~24) disconnection and
                                                              operation, replace a sensor.
                                                              1. Remove the remaining notes on the throat.
               Disable to detect notes in CS15 sensor
   400AD                                                      2. If error occurs when checking CS15
               during delivery operation
                                                              disconnection and operation, replace a sensor.
                                                              1. If error occurs when checking CS (CDU B/D CN2
               No note in the tray before delivery or         #17~24) disconnection and operation, replace a
   400AE
               retract operation.                             sensor.
                                                              2. Check the tray deliver position operation.
                                                              1. Check the CDU received command
               Received the wrong life test command           2. Check the abnormal communication cable.
   400AF
               from the upper unit.                           3. Check the CDU firmware version and refer to
                                                              specifications.
                                                              1. Check the shutter cam’s rotation.
               Opened     shutter     during     dispense
   400B0                                                      2. If error occurs when checking TS004
               operation.
                                                              disconnection and operation, replace a sensor.
               CS1 sensor of reject box entrance is
   400BA       detected as dark during initialization or
               before dispense operation
               Bill jam on CS1 sensor of reject box
   400BB
               entrance during dispense operation
               Communication error-Command Length
   400BC
               doesn’t match.
               Bill rejection error (Normal recognition for
   400BD
               short bill-CS4)
               Bill rejection error (Normal recognition for
   400BE
               long bill-CS4)/CS4 Jam.
                                                1. Remove a jammed note in 1 Cassette.
                                                2. Mount 1 cassette box after realigning notes in 1
                                                cassette box.
               1 Cassette Jam during dispense
   400C1                                        3. Remove foreign objects on 1 Cassette Clutch
               operation (1 CST Encoder Error).
                                                Encoder Slit.
                                                4. Replace 1 cassette box when multiple errors
                                                occur.


                                                     12-18
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 486 of 493 PageID #: 2223


MoniMax 5600                                                        12. Error Code and Troubleshooting



 Error Code                     Cause                                           Handling
                                                1. Remove a jammed note in 2 Cassette.
                                                2. Mount 2 cassette box after realigning notes in 1
                                                cassette box.
               2 Cassette Jam during dispense
   400C2                                        3. Remove foreign objects on 2 Cassette Clutch
               operation (2 CST Encoder Error).
                                                Encoder Slit.
                                                4. Replace 2 cassette box when multiple errors
                                                occur.
                                                1. Remove a jammed note in 3 Cassette.
                                                2. Mount 3 cassette box after realigning notes in 1
                                                cassette box.
               3 Cassette Jam during dispense
   400C3                                        3. Remove foreign objects on 3 Cassette Clutch
               operation (3 CST Encoder Error).
                                                Encoder Slit.
                                                4. Replace 3 cassette box when multiple errors
                                                occur.
                                                1. Remove a jammed note in 4 Cassette.
                                                2. Mount 4 cassette box after realigning notes in 1
                                                cassette box.
               4 Cassette Jam during dispense 3. Remove foreign objects on 4 Cassette Clutch
   400C4                                        Encoder Slit.
               operation (4 CST Encoder Error).
                                                           4. Replace 4 cassette box when multiple errors
                                                           occur.
                                                           1. Remove the remaining notes and foreign objects
               CS 14 Dark detection during initializing or at the position of the CS 14 sensor
   400C7
               dispense reserved operation.                2. If error occurs when checking CS 14
                                                           disconnection and operation, replace a sensor.
                                                           1. Remove the remaining notes and foreign objects
               CS 15 Dark detection during initializing or at the position of the CS 15 sensor
   400C8
               dispense reserved operation.                2. If error occurs after checking CS 15
                                                           disconnection and operation, replace a sensor.
               CS14 Dark detection during deliver
   400CA                                                   The same as #400C7 handling
               reserved operation.
               CS 15 Dark detection during deliver
   400CB                                                   The same as #400C8 handling
               reserved operation.
               Detected the remained notes on the
   400CC       sensors in front of cassettes during re-
               driving.
                                                           1. Remove a jammed note or foreign objects
                                                           between the throat and the tray
               Feeding time out due to jam (CS14)
                                                           2. Check if the CS 14 sensor cable is disconnected.
   400D0       around throat assembly during delivery
                                                           3. Check the feed motor operation in the throat unit.
               operation
                                                           4. Exchange a sensor after abnormal operating the
                                                           CS 14 sensor .
                                                           1. Remove a jammed note in the throat.
                                                           2. Check external light source of the CS 15 sensor.
               Feeding time out due to jam (CS14~15)
                                                           3. Check the feed motor operation in the throat
   400D1       around throat assembly during delivery
                                                           unit .
               operation
                                                           4. If error occurs when checking CS 14 and CS 15
                                                           sensor operation, replace a sensor.
               Feeding time out due to jam (CS10AB) 1. Remove a jammed note in the throat.
   400D2       around throat assembly during delivery 2. Check external light source of the CS10 AB
               operation                                   sensor.
                                                   12-19
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 487 of 493 PageID #: 2224


MoniMax 5600                                                      12. Error Code and Troubleshooting



 Error Code                     Cause                                         Handling
                                                          3. Check the feed motor operation in the throat
                                                          unit .
                                                          4. If error occurs when checking CS10 AB sensor
                                                          operation, replace a sensor.
               The remaining notes on the tray during
   400D3       delivery operation (some notes remaining The same as #400D2 handling.
               on CS10AB)
                                                           1. Remove a jammed note in the tray
               The remaining notes on the tray during
                                                           2. Check external light source of the CS14 sensor.
   400D4       delivery operation (some notes remaining
                                                           3. If error occurs when checking CS14 sensor
               on CS14)
                                                           operation, replace a sensor
               The remaining notes on the tray during
   400D5       delivery operation (some notes remaining The same as #400D2 handling.
               on CS10AB)
                                                           1. Check 4 Cassette specifications for CDU
                                                           Version.
                                                           2. Remove the remaining notes and foreign objects
                                                           at the position of the CS41A and CS41B sensors.
                                                           3. Check if 3 Cassette FM B/D CN2 and 4 Cassette
               CS41A and CS41B Dark detection during FM B/D CN1 are connected.
   400D8
               initializing or dispense reserved operation 4. Check settings of 4 Cassette FM Board Dip
                                                           Switch (#3, #5, #6 On)
                                                           5. Check if the CS41A and CS41B sensor cables
                                                           are disconnected (4 CST FM B/D CN3).
                                                           Exchange a sensor after abnormal operating the
                                                           CS41A and CS41B sensor
                                                           1. Remove the remaining notes and foreign objects
               Simultaneous Dark detection in both the in the tray and throat unit.
   400D9
               tray (CS10) and throat (CS14/CS15).         2. Check each sensor (refer to the above
                                                           description)
                                                           1. Check 4 Cassette specifications for CDU
                                                           Version.
                                                           2. Remove the remaining notes and foreign objects
                                                           at the position of the CS41A sensor.
                                                           3. Check if 3 Cassette FM B/D CN2 and 4 Cassette
               Detected the CS41A Dark during FM B/D CN1 are connected.
   400DB
               initializing or dispense reserved operation 4. Check settings of 4 Cassette FM Board Dip
                                                           Switch (#3, #5, #6 On)
                                                           5. Check if the CS41A sensor cable is disconnected
                                                           (4 CST FM B/D CN3).
                                                           6. Exchange a sensor after abnormal operating the
                                                           CS41A sensor.
                                                           1. Check 4 Cassette specifications for CDU
                                                           Version.
                                                           2. Remove the remaining notes and foreign objects
                                                           at the position of the CS41B sensor.
                                                           3. Check if 3 Cassette FM B/D CN2 and 4 Cassette
               CS41B Dark detection during initializing
   400DC                                                   FM B/D CN1 are connected.
               or dispense reserved operation
                                                           4. Check settings of 4 Cassette FM Board Dip
                                                           Switch (#3, #5, #6 On)
                                                           5. Check if the CS41B sensor cable is
                                                           disconnected (4 CST FM B/D CN3).
                                                           6. Exchange a sensor after abnormal operating the
                                                  12-20
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 488 of 493 PageID #: 2225


MoniMax 5600                                                        12. Error Code and Troubleshooting



 Error Code                     Cause                                           Handling
                                                            CS41B sensor.

                                                        1. Mount 4 cassette
                                                        2. Check if 3 Cassette FM B/D CN2 and 4 Cassette
                                                        FM B/D CN1 are connected.
                                                        3. Check settings of 4 Cassette FM Board Dip
               4 Cassette not available during dispense Switch (#3, #5, #6 On)
   400DD                                                4. Check if the CS37 sensor cables are
               reserved operation
                                                        disconnected (4 CST FM B/D CN3).
                                                            5. Exchange a sensor after abnormal operating the
                                                            CS47 sensor .
                                                            1. Check notes’ status in 4 Cassette
                                                            2. Check 4 cassette specifications
                                                            3. Check if 3 Cassette FM B/D CN2 and 4 Cassette
                                                            FM B/D CN1 are connected.
               Mounting/demounting 4 Cassette during
   400DE                                                    4. Check settings of 4 Cassette FM Board Dip
               dispense operation
                                                            Switch (#3, #5, #6 On)
                                                            5. If error occurs when checking the CS47’s (4 CST
                                                            FM B/D CN3) disconnection and operation, replace
                                                            a sensor.
                                                            1. Check the remaining notes in 4 Cassette
                                                            2. Check if the 4 Cassette remaining note sensor
                                                            (CS46) is normal.
               4 Cassette miss feed during dispense         3. Check a jammed note in 4 Cassette or remount it
   400DF
               operation                                    4. Remove the dust on the CS41A and CS41B
                                                            sensors.
                                                            5. Replace 4 cassette box when multiple error
                                                            occur.
                                                            1. Check if each sensor is mounted.
                                                            2. If error occurs when checking CS11A cable
                                                            operation, replace a sensor.
               Dark light sensor test error (CS11A,
   400E0                                                    3. If error occurs when checking CS11B cable
               CS11B, CS4) during initializing.
                                                            operation, replace a sensor.
                                                            4. If error occurs when checking CS4 cable
                                                            operation, replace a sensor.
                                                            1. Check if a sensor is mounted.
               Dark light sensor test error (CS13) during
   400E1                                                    2. If error occurs when checking CS13(CDU B/D
               initializing.
                                                            CN10 #1~4) cable operation, replace a sensor.
                                                            1. Check if each sensor is mounted.
                                                            2. If error occurs when checking CS21A (cable
               Dark light sensor test error (CS21A,
   400E2                                                    operation, replace a sensor.
               CS21B) during initializing.
                                                            3. If error occurs when checking CS21Bcable
                                                            operation, replace a sensor.
                                                            1. Check if each sensor is mounted.
                                                            2. If error occurs when checking the CS31A (3 CST
                                                            FM B/D CN3) disconnection operation, replace a
               Dark light sensor test error (CS31A,         sensor.
   400E3
               CS31B) during initializing.                  3. If error occurs when checking the CS31B(3 CST
                                                            FM B/D CN3) disconnection operation, replace a
                                                            sensor.
                                                            4. Check if the CDU Board CN6 and 3 Cassette FM

                                                   12-21
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 489 of 493 PageID #: 2226


MoniMax 5600                                                       12. Error Code and Troubleshooting



 Error Code                     Cause                                           Handling
                                                              Board CN1 are connected.
                                                              5. Check settings of 3 Cassette FM Board Dip
                                                              Switch (#2, #4, #6 On)
                                                              1. Check the CDU information setting (4
                                                              Cassettes).
                                                              2. Check if each sensor is mounted.
                                                              3. If error occurs when checking the CS31B(4 CST
                                                              FM B/D CN3) disconnection operation, replace a
                                                              sensor.
               Dark light sensor test error (CS41A,
   400E6                                                      4. Check if 3 Cassette FM B/D CN2 and 4 Cassette
               CS41B) during initializing.
                                                              FM B/D CN1 are connected.
                                                              5. Check settings of 4 Cassette FM Board Dip
                                                              Switch (#3, #5, #6 On)
                                                              6. If error occurs when checking the CS31A (4 CST
                                                              FM B/D CN3) disconnection operation, replace a
                                                              sensor.
                                                              1. Check if each sensor is mounted.
                                                              2. If error occurs when checking CS 10 A/B
               Dark light sensor test error (CS10A,
   400E7                                                      disconnection operation, replace a sensor.
               CS10B, CS9) during initializing.
                                                              3. If error occurs when checking CS 9
                                                              disconnection operation, replace a sensor.
                                                              1. Check if each sensor is mounted.
                                                              2. If error occurs when checking CS14 cable
               Dark light sensor test error (CS14, CS10)
   400E8                                                      operation, replace a sensor.
               during initializing.
                                                              3. If error occurs when checking CS10 cable
                                                              operation, replace a sensor.
               Dark        light    sensor      test    error
   400EA
               (CS18,28,38,48).during initializing.
               Bill is retracted during INITIALIZE
   400EF
               COMMAND
               Disabled to drive due to throat jam during 1. Remove the remaining notes and foreign objects
   400F0
               forced initialization.                         in the throat unit.
               Time out due to Jam (CS15) during
   400F3
               initializing or retract process.
               Disable to drive due to continuous
   400F4       CS14~CS10AB Dark during forced The same as #400F3 handling
               initialization or retract operation (jam)
               Disable to drive due to continuous CS10
   400F5       Dark during forced initialization or retract The same as #400F3 handling
               operation (jam)
                                                              1. Remove the remaining notes and foreign objects
               Failed to fall down bills during forced in the throat unit.
   400F6
               initializing and retract operation             2. If error occurs when checking disconnection
                                                              operation, replace a sensor.
               Continuously detected note in CS15
   400F7                                                      The same as #400F3 handling
               during retract operation

               Time out due to Jam (CS14) during 1. Remove the remaining notes and foreign objects
   400F8
               initializing or retract process.  in the throat unit.



                                                   12-22
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 490 of 493 PageID #: 2227


MoniMax 5600                                                     12. Error Code and Troubleshooting



 Error Code                      Cause                                     Handling
               Some bills are taken out during delivery
   400F9
               operation
               Invalid ID of 1st cassette is requested to
   400FA
               dispense
               Invalid ID of 2nd cassette is requested to
   400FB
               dispense
               Invalid ID of 3rd cassette is requested to
   400FC
               dispense
               Invalid ID of 4th cassette is requested to
   400FD       dispense
               Reject transaction happens again during
   400FE
               bundle reject mode.
               Enforcedly     remove       cash   during
   400FF
               reserve/retract operation (subnormal exit)

   97120       Unable to create INI file

   97121       Unable to read file

   97122       Unable to write file

   97123       Unable to close file

   97124       Unable to delete file

   97125       Unable to copy file

   97126       Unable to create directory

               In case other command is executed in
   97190       Cash Unit Exchange

   97191       In case it is not eh Cash Unit Exchange

               Cash dispenser service is already cash in
   97192       state

   97193       In case it is not the status of Cash In

   97194       In case the ID of cassette don’t match

   97195       In case the cassette counting don’t match

               In case the number of cassette don’t
   97196       match
               In case the dispensed bills are different
   97197       from the requested ones.


                                                         12-23
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 491 of 493 PageID #: 2228


MoniMax 5600                                                  12. Error Code and Troubleshooting



 Error Code                        Cause                                Handling

   97198       In case two ID are same in cassette

               In case the dispensed denominations are
   971A0       different from the requested ones.
               In case the dispensed currency is
   971A1       different from the requested one.

   971A2       Unable to dispense bills

               In case requested bill counts are
   971A3       exceeded the maximum count
               In case requested coin counts are
   971A4       exceeded the maximum count

   971A5       Unable to define Mix method

   971B0       There isn’t any bills on stacker

               In case that unsupported command is
   971C0       executed
               In case partial bills only are dispensed
   971DX       from the requested bills. (X is the number
               of cassette)

   97447       Cassette 1 misfeed

   9745B       Cassette 2 misfeed

   9749F       Cassette 3 misfeed

   9747C       Cassette 4 misfeed

  9740010      Fail to open port

               Dark light sensor error (CS4) during idle
   97414
               status of cash dispenser
               Dark light sensor error (CS13) during idle
   97428
               status of cash dispenser
               Dark light sensor error (CS1) during idle
   974BA
               status of cash dispenser
               Dark light sensor error (CS11A, CS11B)
   97423
               during idle status of cash dispenser
               Dark light sensor error (CS21A, CS21B)
   9743F
               during idle status of cash dispenser
               Dark light sensor error (CS31A, CS31B)
   9749B
               during idle status of cash dispenser

                                                      12-24
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 492 of 493 PageID #: 2229


MoniMax 5600                                                  12. Error Code and Troubleshooting



 Error Code                        Cause                                Handling
               Dark light sensor error (CS41A, CS41B)
   974D8
               during idle status of cash dispenser

  9740020      Fail to produce file

  9740025      Fail to copy file

               In case of being selected cassette not
  9740101
               dispensed

   4DN00       Abnormal communication

   4DN01       Abnormal response from EP




                                                      12-25
Case 1:19-cv-01695-LPS Document 38-1 Filed 09/27/19 Page 493 of 493 PageID #: 2230


MoniMax 5600                                                           12. Error Code and Troubleshooting



5) Etc


  Error Code                    Cause                                             Handling
               Failed   to    connect     communication 1.Check if communication cable or com port is not
   9701010
               between SP of PIN and EP of one                 connected

                                                               1.Check if communication cable or com port is not
   9701012     Failed to deliver to data of EPP’s SP
                                                               connected

                                                               1.Check if communication cable or com port is not
   9701016     Received data time out of EPP
                                                               connected

                                                               1.Check if communication cable or com port is not
   9701017     Delivered data time out of EPP
                                                               connected


   9701031     Failed to read Register of EPP


   9701040     Failed to produce Thread of EPP

   9701111     BCC error of EPP                                Check BCC logic of EPP

                                                               Check if PncComm.dll and ComMonitor.exe files
   970401D     Failed to connect to SPL
                                                               are available

   9707012     Failed to receive data of VFD

               Failed to deliver the message about Fire
   9707082
               Event




                                                       12-26
